Case 8:20-bk-10143-TA              Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                           Desc
                                    Main Document    Page 1 of 349



  1 William N. Lobel, Esq. (State Bar No. 93202)
    wlobel@tocounsel.com
  2 THEODORA ORINGHER PC
    535 Anton Boulevard, Ninth Floor
  3 Costa Mesa, California 92626-7109
    Telephone: (714) 549-6200
  4 Facsimile:   (714) 549-6201

  5 [Proposed] Co-Counsel for Debtor and Debtor in
    Possession, Bridgemark Corporation
  6

  7                                   UNITED STATES BANKRUPTCY COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
  8                                          SANTA ANA DIVISION

  9 In re                                                           Case No. 8:20-bk-10143-TA

 10 BRIDGEMARK CORPORATION,                                         Chapter 11

         Debtor and Debtor-in Possession.1                          NOTICE OF MOTION AND MOTION
 11
                                                                    PURSUANT TO 11 U.S.C. §§ 105(a),
 12                                                                 363(b), AND 365 AND FED. R. BANKR. P.
                                                                    9019 FOR ENTRY OF ORDER
 13                                                                 (I) APPROVING SETTLEMENT
                                                                    AGREEMENT BETWEEN THE DEBTOR,
 14                                                                 ROBERT J. HALL, AND PLACENTIA
                                                                    DEVELOPMENT COMPANY AND
 15                                                                 RELATED AGREEMENTS,
                                                                    (II) APPROVING SALE OF
 16                                                                 SUBSTANTIALLY ALL ASSETS OF THE
                                                                    DEBTOR FREE AND CLEAR OF LIENS,
 17                                                                 (III) APPROVING ASSUMPTION
                                                                    AND/OR ASSIGNMENT OF CERTAIN
 18                                                                 EXECUTORY CONTRACTS AND
                                                                    UNEXPIRED LEASES, (IV) MODIFYING
 19                                                                 ORDER AUTHORIZING EMPLOYMENT
                                                                    OF NUMERIC SOLUTIONS LLC, AND
 20                                                                 (V) GRANTING RELATED RELIEF;
                                                                    MEMORANDUM OF POINTS AND
 21                                                                 AUTHORITIES IN SUPPORT THEREOF

 22
                                                                                         Hearing
 23                                                                  Date:       March 31, 2021
                                                                     Time:       10:00 a.m.
 24                                                                  Place:      ZoomGov (see instructions below)
 25

 26

 27
      1
 28       The Debtor’s last four digits of its taxpayer identification number are (1669). The headquarters and service address
          for the above-captioned Debtor is 17671 Irvine Blvd., Suite 217, Tustin, CA 92780.
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50               Desc
                              Main Document    Page 2 of 349



  1 TO THE HONORABLE THEODOR C. ALBERT, UNITED STATES BANKRUPTCY
    JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, ALL COUNTERPARTIES
  2 TO ASSIGNED CONTRACTS, AND ALL OTHER PARTIES ENTITLED TO NOTICE:

  3          PLEASE TAKE NOTICE that a hearing will be held on March 31, 2021 at 10:00 a.m.
  4 to consider and act upon the Motion Pursuant to 11 U.S.C. §§ 105(a), 363(b), and 365 and Fed. R.

  5 Bankr. P. 9019 for Entry of Order (I) Approving Settlement Agreement Between the Debtor,

  6 Robert J. Hall, and Placentia Development Company and Related Agreements, (II) Approving

  7 Sale of Substantially All Assets of the Debtor Free and Clear of Liens, (III) Approving Assumption

  8 and/or Assignment of Certain Executory Contracts and Unexpired Leases, (IV) Modifying Order

  9 Authorizing Employment of Numeric Solutions LLC, and (V) Granting Related Relief (the

 10 “Motion”). Instructions regarding audio and video participation in the hearing are provided

 11 below. As set forth in greater detail in the Memorandum of Points and Authorities attached

 12 hereto, Bridgemark has determined in the exercise of its reasonable business judgment that

 13 entering into the agreements and transactions described in the Motion is in the best interests of the

 14 estate and creditors.

 15          PLEASE TAKE FURTHER NOTICE that the relief requested is based upon this Notice
 16 of Motion and Motion, the Memorandum of Points and Authorities, the concurrently-filed

 17 Declarations of Robert J. Hall, Seth Ring, Clifton O. Simonson, and John Harris, the record in this

 18 case, and such further oral and documentary evidence as may be presented at the hearing on this
 19 Motion.

 20          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-
 21 1(f), any response or opposition to the Motion, including any response or opposition to the

 22 assumption and/or assignment, as applicable, of the Assigned Contracts set forth in Exhibit A to

 23 the Motion, must be in writing and filed with the Court and served upon the undersigned counsel

 24 no later than March 17, 2021. Pursuant to Local Bankruptcy Rule 9013-1(h), the failure to timely

 25 file any response or opposition may be deemed by the Court to be consent to the approval of the

 26 Motion. Replies, if any, are due no later than March 24, 2021.

 27          PLEASE TAKE FURTHER NOTICE that Exhibit A to the Motion includes a schedule
 28 of Assigned Contracts (as defined in the Motion) of Bridgemark that are proposed to be assigned

                                                       i
Case 8:20-bk-10143-TA           Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                                 Main Document    Page 3 of 349



  1 (or, in the case of Assigned Contracts that have not previously been assumed, assumed and

  2 assigned) to Buyer. PARTIES TO EXECUTORY CONTRACTS OR UNEXPIRED LEASES

  3 WITH BRIDGEMARK ARE ADVISED TO CAREFULLY REVIEW THE

  4 INFORMATION CONTAINED IN THE MOTION AND IN EXHIBIT A TO THE

  5 MOTION. Section 365(b)(1)(A) of the Bankruptcy Code requires that Bridgemark cure or

  6 provide adequate assurance that it will promptly cure existing defaults under the Assigned

  7 Contracts at the time of assumption. Bridgemark’s determination of the amounts required to cure

  8 any defaults under the Assigned Contracts (the “Cure Amounts”), if any, are set forth in Exhibit A

  9 to the Motion. Bridgemark has determined that there are no Cure Amounts owing with

 10 respect to any of the Assigned Contracts.

 11             PLEASE TAKE FURTHER NOTICE that any objection by a counterparty to an
 12 Assigned Contract to (i) any Cure Amount, (ii) the ability of Buyer to provide “adequate

 13 assurance of future performance” (within the meaning of section 365 of the Bankruptcy

 14 Code) under the applicable Assigned Contract, or (iii) any other matter pertaining to

 15 assumption, assumption and assignment, or the Cure Amounts required by section 365(b)(1)

 16 of the Bankruptcy Code must be in writing and filed with the Court and served upon the

 17 undersigned counsel no later than March 17, 2021.

 18             PLEASE TAKE FURTHER NOTICE that any counterparty to an Assigned Contract
 19 that fails to timely file and serve an objection as proscribed herein may be deemed to have

 20 assented to such assumption, assumption and assignment, and Cure Amount.

 21             PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 6004-
 22 1(c), Bridgemark provides the following information regarding the proposed Sale Transaction:2

 23

 24

 25

 26

 27   2
          The information in this table is set forth for convenience, and is qualified in its entirety by the
 28        actual terms of the Asset Purchase Agreement and other Agreements. In the event of any
           conflict between this summary and the actual Agreements, the latter shall control.

                                                            ii
Case 8:20-bk-10143-TA      Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                            Main Document    Page 4 of 349



  1
       Name and address of proposed buyer                 The purchasers of the Purchased Assets are
  2                                                       California Natural Resources Group Orange
                                                          County, LLC, Realm California, LLC, and
  3                                                       Alatex, LLC. Their notice address is set forth
                                                          in Section 12.4 of the Asset Purchase
  4                                                       Agreement (Exhibit C to the Motion).
  5    Description of the property to be sold             Substantially all non-cash assets of
  6                                                       Bridgemark. The Purchased Assets are
                                                          described in greater detail in Section 2.1 of
  7                                                       the Asset Purchase Agreement.

  8    Terms and conditions of the proposed sale,         The terms and conditions of the proposed sale
       including the price and contingencies              are summarized in Part IV of the attached
  9                                                       Memorandum of Points and Authorities.
 10
       Whether the proposed sale is free and clear        The proposed sale is free and clear of all
 11    of liens, claims or interests, or subject to       liens, claims and interests, including the liens
       them, and a description of all such liens,         asserted by: (i) PDC; (ii) Citizens Business
 12    claims, or interests.                              Bank; (iii) Watsonville Ford Lincoln; and
                                                          (iv) Watsonville Chrysler Dodge Jeep. See
 13                                                       Part VI.B.3 of Memorandum of Points and
                                                          Authorities.
 14

 15    Whether the proposed sale is subject to            The proposed sale is part of an inextricably
       higher and better bids                             intertwined and interdependent set of
 16                                                       Agreements and is not subject to higher and
                                                          better bids.
 17
       The consideration to be received by the        The total consideration received by the estate
 18    estate, including estimated commissions, fees, includes, inter alia, release of PDC’s claims
 19    and other costs of sale                        against the estate, as set forth in greater detail
                                                      in Part IV of the Memorandum of Points and
 20                                                   Authorities. There are no commissions, fees,
                                                      or other costs of sale.
 21
       If authorization is sought to pay a                N/A
 22    commission, the identity of the auctioneer,
 23    broker, or sales agent and the amount or
       percentage of the proposed commission to be
 24    paid

 25

 26

 27

 28

                                                    iii
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                               Main Document    Page 5 of 349



  1
         A description of the estimated or possible tax       Bridgemark is an S corporation which meets
  2      consequences to the estate, if known, and            the IRS requirements to be taxed under
         how any tax liability generated by the sale of       Chapter 1, Subchapter S of the Internal
  3      the property will be paid                            Revenue Code. Any income tax liabilities
                                                              resulting from the proposed sale would be tax
  4                                                           liabilities of Bridgemark’s equity holders.
                                                              The Buyer is responsible for any transfer
  5
                                                              taxes, as set out in more detail in Section 11.4
  6                                                           of the Asset Purchase Agreement. There is no
                                                              expected tax liability to the estate.
  7

  8
               PLEASE TAKE FURTHER NOTICE that because of the COVID-19 pandemic, the
  9
      Court will conduct the hearing using ZoomGov audio and video technology. Information on how
 10
      to participate in the hearing using ZoomGov is provided below.
 11
               PLEASE TAKE FURTHER NOTICE that hearing participants and members of the
 12
      public may participate in and/or observe the hearing using ZoomGov, free of charge.
 13
               PLEASE TAKE FURTHER NOTICE that individuals may connect by ZoomGov audio
 14
      and video using a personal computer (equipped with camera, microphone and speaker), or a
 15
      handheld mobile device with an integrated camera, microphone and speaker (such as an iPhone,
 16
      iPad, Android phone or Android tablet). The connection can be initiated by entering the "Meeting
 17
      URL" into a web browser on any of these devices, provided the device is connected to the Internet.
 18
      Individuals connecting in this manner will be prompted for the Meeting ID and Password shown
 19
      below.
 20
               PLEASE TAKE FURTHER NOTICE that individuals also may connect to the hearing
 21
      by telephone only, using the telephone number provided below. Individuals connecting in this
 22
      manner also will be prompted for the Meeting ID and Password.
 23
               PLEASE TAKE FURTHER NOTICE that neither a Zoom nor a ZoomGov account is
 24
      necessary to participate in or observe the hearing, and no pre-registration is required.
 25
               PLEASE TAKE FURTHER NOTICE that the audio portion of the hearing will be
 26
      recorded electronically by the Court and constitute its official record.
 27
               PLEASE TAKE FURTHER NOTICE that all persons are strictly prohibited from
 28
      making any other recording of court proceedings, whether by video, audio, “screenshot,” or

                                                        iv
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                              Main Document    Page 6 of 349



  1 otherwise. Violation of this prohibition may result in the imposition of monetary and non-

  2 monetary sanctions.

  3          PLEASE TAKE FURTHER NOTICE that the following is the unique ZoomGov
  4 connection information for the above-referenced hearing:

  5
                    Meeting URL:                https://cacb.zoomgov.com/j/1616297986
  6
                    Meeting ID:                 161 629 7986
  7
                    Password:                   626055
  8
                    Telephone:                  1 (669) 254-5252 or 1 (646) 828-7666
  9

 10
             PLEASE TAKE FURTHER NOTICE that more information on using ZoomGov to
 11
      participate in this hearing is available on the Court’s website at the following web address:
 12
      https://www.cacb.uscourts.gov/news/zoom-video-hearing-guide-participants.
 13
      March 10, 2021                                THEODORA ORINGHER PC
 14
                                                   By: /s/ William N. Lobel
 15                                                    William N. Lobel, Esq. (State Bar No. 93202)

 16                                                         [Proposed] Co-Counsel for Debtor and
                                                            Debtor in Possession, Bridgemark
 17
                                                            Corporation
 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                        v
Case 8:20-bk-10143-TA            Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                                              Desc
                                  Main Document    Page 7 of 349



  1                                                 TABLE OF CONTENTS

  2                                                                                                                                        Page
  3 I.     PRELIMINARY STATEMENT ............................................................................................1
  4 II.    JURISDICTION .....................................................................................................................3
  5 III.   FACTUAL BACKGROUND ................................................................................................3
  6        A.        General Overview of Bridgemark’s Business ............................................................3
  7        B.        Prepetition Dispute with PDC ....................................................................................4
  8        C.        Postpetition Disputes with PDC .................................................................................6
  9        D.        Term Sheet and Negotiation of Definitive Documentation .......................................8
 10 IV.    SUMMARY OF MATERIAL TERMS OF AGREEMENTS .............................................11
 11        A.        Settlement Agreement ..............................................................................................11
 12        B.        Asset Purchase Agreement .......................................................................................12
 13        C.        Transaction Agreement ............................................................................................13
 14        D.        Surface Use Agreement ............................................................................................14
 15 V.     RELIEF REQUESTED ........................................................................................................14
 16 VI.    BASIS FOR RELIEF ...........................................................................................................14
 17        A.        The Agreements Should Be Approved Pursuant to Bankruptcy Rule 9019 ............14
 18                  1.         Legal Standard..............................................................................................14
 19                  2.         The Rule 9019 Factors Overwhelmingly Favor Approval of the
                                Agreements...................................................................................................16
 20
           B.        Approval of the Sale is Warranted Under Bankruptcy Code Section 363 ...............17
 21
                     1.         Legal Standard..............................................................................................17
 22
                     2.         The Sale Transaction is an Exercise of the Debtor’s Sound Business
 23                             Judgment ......................................................................................................18
 24                  3.         The Sale Should be Approved Free and Clear of All Liens, Claims,
                                and Encumbrances........................................................................................19
 25
                     4.         Buyer and PDC Should be Afforded All Protections Under Section
 26                             363(m) ..........................................................................................................22
 27                  5.         The Break-Up Fee is Reasonable and Appropriate and Should Be
                                Approved ......................................................................................................23
 28

                                                                       vi
Case 8:20-bk-10143-TA             Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                                              Desc
                                   Main Document    Page 8 of 349



  1          C.        The Assumption and Assignment of the Assigned Contracts Should be
                       Approved Pursuant to Bankruptcy Code Section 365 ..............................................24
  2
                       1.         Legal Standard..............................................................................................24
  3
                       2.         Bridgemark Has a Sound Business Purpose for Assigning (and, in
  4                               Certain Limited Instances, Assuming and Assigning) the Assigned
                                  Contracts.......................................................................................................25
  5
             D.        The Numeric Solutions Employment Order Should Be Modified to
  6                    Authorize Mr. Harris to Serve as Chief Wind-Down Officer ..................................27

  7          E.        Relief from the 14-Day Waiting Period Under Bankruptcy Rules 6004(h)
                       and 6006(d) is Appropriate ......................................................................................29
  8
      VII.   CONCLUSION ....................................................................................................................30
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                                        vii
Case 8:20-bk-10143-TA                 Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                                       Desc
                                       Main Document    Page 9 of 349



  1                                                  TABLE OF AUTHORITIES

  2                                                                                                                                 Page(s)
       Cases
  3
       In re A&C Props.,
  4
           784 F.2d 1377 (9th Cir. 1986) ....................................................................................................15
  5
       In re All Am. of Ashburn, Inc.,
  6        56 B.R. 186 (Bankr. N.D. Ga. 1986) ..........................................................................................22

  7 In re Am. W. Airlines, Inc.,
        166 B.R. 908 (Bankr. D. Ariz. 1994) .........................................................................................23
  8
    In re ASARCO, L.L.C.,
  9     650 F.3d 593 (5th Cir. 2011) ......................................................................................................17
 10
    In re AWTR Liquidation Inc.,
 11     548 B.R. 300 (Bankr. C.D. Cal. 2016) .......................................................................................17

 12 In re Blair,
        538 F.2d 849 (9th Cir. 1976) ......................................................................................................15
 13
    Blixseth v. Credit Suisse (In re Yellowstone Mountain Club, LLC),
 14     961 F.3d 1074 (9th Cir. 2020) ..............................................................................................11, 27
 15
    In re Bygaph, Inc.,
 16     56 B.R. 596 (Bankr. S.D.N.Y. 1986) .........................................................................................25

 17 In re Carla Leather, Inc.,
        44 B.R. 457 (Bankr. S.D.N.Y. 1984), aff’d, 50 B.R. 764 (S.D.N.Y. 1985) ...............................15
 18
    In re Carlisle Homes, Inc.,
 19     103 B.R. 524 (Bankr. D.N.J. 1989) ............................................................................................25
 20 In re Catapult Entm’t, Inc.,

 21     165 F.3d 747 (9th Cir. 1999) ......................................................................................................26

 22 In re Dundee Equity Corp.,
        1992 Bankr. LEXIS 436 (Bankr. S.D.N.Y. Mar. 6, 1992) .........................................................20
 23
    In re Energytec, Inc.,
 24     739 F.3d 215 (5th Cir. 2013) ......................................................................................................22
 25 In re Ewell,
        958 F.2d 276 (9th Cir. 1992) ......................................................................................................22
 26

 27 Folger Adam Security v. DeMatteis/MacGregor JV,
       209 F.3d 252 (3d Cir. 2000) .......................................................................................................21
 28

                                                                        viii
Case 8:20-bk-10143-TA                  Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                                        Desc
                                       Main Document    Page 10 of 349



  1 In re Hoffman,
        53 B.R. 874 (Bankr. D.R.I. 1985) ..............................................................................................21
  2
    In re Hupp Indus.,
  3     140 B.R. 191 (Bankr. N.D. Ohio 1997) .....................................................................................23
  4
    In re Integrated Res., Inc.,
  5     147 B.R. 650 (Bankr. S.D.N.Y. 1992) ...........................................................................17, 23, 24

  6 John S. Marandas, P.C. v. Bishop (In re Sassalos),
        160 B.R. 646 (D. Or. 1993) ........................................................................................................15
  7
    In re Johns-Manville Corp.,
  8     60 B.R. 612 (Bankr. S.D.N.Y. 1986) .........................................................................................17
  9 In re Klein Sleep Prods., Inc.,

 10     78 F.3d 18 (2d Cir. 1996) ...........................................................................................................25

 11 In re Leckie Smokeless Coal Co.,
        99 F.3d 573 (4th Cir. 1996) ........................................................................................................21
 12
    MacArthur Co. v. Johns-Manville Corp. (In re Johns-Manville Corp.),
 13     837 F.2d 89 (2d Cir. 1988) .........................................................................................................21
 14 Mich. Emp’t Sec. Comm’n v. Wolverine Radio Co. (In re Wolverine Radio Co.),

 15    930 F.2d 1132 (6th Cir. 1991) ....................................................................................................19

 16 In re Montgomery Ward Holding Corp.,
        242 B.R. 147 (D. Del. 1999) ......................................................................................................17
 17
    In re Natco Indus., Inc.,
 18     54 B.R. 436 (Bankr. S.D.N.Y. 1985) .........................................................................................25
 19 In re New England Fish Co.,
        19 B.R. 323 (Bankr. W.D. Wash. 1982) ....................................................................................21
 20

 21 Onouli-Kona Land Co. v. Estate of Richards (In re Onouli-Kona Land Co.),
        846 F.2d 1170 (9th Cir. 1988) ....................................................................................................22
 22
    In re Pac. Gas & Elec. Co.,
 23     304 B.R. 395 (Bankr. N.D. Cal. 2004) .......................................................................................15
 24 Paulman v. Gateway Venture Partners III, L.P. (In re Filtercorp, Inc),
        163 F.3d 570 (9th Cir. 1998) ......................................................................................................22
 25
    Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson,
 26
        390 U.S. 414 (1968) ...................................................................................................................14
 27
    In re S.N.A. Nut Co.,
 28     186 B.R. 98 (Bankr. N.D. Ill. 1995) ...........................................................................................23

                                                                          ix
Case 8:20-bk-10143-TA                     Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                                                 Desc
                                          Main Document    Page 11 of 349



  1 Smith v. Van Gorkom,
        488 A.2d 858 (Del. 1985)...........................................................................................................17
  2
    In re Stein,
  3     236 B.R. 34 (D. Or. 1999) ..........................................................................................................15
  4
    The Ninth Ave. Remedial Group v. Allis-Chalmers Corp.,
  5    195 B.R. 716 (Bankr. N.D. Ind. 1996) .......................................................................................21

  6 In re Trans World Airlines, Inc.,
        322 F.3d 283 (3d Cir. 2003) .......................................................................................................21
  7
    In re Twenver, Inc.,
  8     149 B.R. 954 (Bankr. D. Colo. 1992) ........................................................................................23
  9 In re W.T. Grant Co.,

 10     699 F.2d 599 (2d Cir. 1983) .......................................................................................................15

 11 In re Walter,
        83 B.R. 14 (B.A.P. 9th Cir. 1988) ..............................................................................................17
 12
    In re Women First Healthcare, Inc.,
 13     332 B.R. 115 (Bankr. D. Del. 2005) ..........................................................................................23
 14 In re WPRV-TV, Inc.,

 15     143 B.R. 315 (D.P.R. 1991) .......................................................................................................18

 16 The Bankruptcy Code (11 U.S.C.)

 17         § 105(a) ........................................................................................................................1, 3, 14, 17

 18         § 361 .............................................................................................................................................7

 19         § 362 .............................................................................................................................................7
 20         § 363(b) ..................................................................................................................1, 3, 17, 18, 22
 21         § 363(b)(1)..................................................................................................................................18
 22
            § 363(f) .....................................................................................................................19, 20, 21, 22
 23
            § 363(m) ...............................................................................................................................22, 23
 24
            § 365 .......................................................................................................................1, 3, 24, 25, 26
 25
       The Judicial Code (28 U.S.C.)
 26
            § 157 .............................................................................................................................................3
 27
            § 157(b)(2)....................................................................................................................................3
 28

                                                                                  x
Case 8:20-bk-10143-TA                  Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                                                  Desc
                                       Main Document    Page 12 of 349



  1       § 1334 ...........................................................................................................................................3

  2       § 1408 ...........................................................................................................................................3
  3       § 1409 ...........................................................................................................................................3
  4 Federal Rules of Bankruptcy Procedure

  5
          Rule 6004 .........................................................................................................................3, 18, 29
  6
          Rule 6006 ...............................................................................................................................3, 29
  7
          Rule 9019 ...........................................................................................................1, 3, 9, 14, 16, 17
  8
      Other Authorities
  9
      CAL. PRAC. GUIDE: CORPS. (THE RUTTER GROUP 2015) CH. 6–C ....................................................17
 10
      3 Collier on Bankruptcy, ¶ 363.06[1] (L. King, 15th rev. ed. 1988)................................................21
 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                                               xi
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                             Main Document    Page 13 of 349



  1                       MEMORANDUM OF POINTS AND AUTHORITIES
  2          Bridgemark Corporation (“Bridgemark”) respectfully submits this memorandum of points

  3 and authorities, together with the concurrently filed Declaration of Robert J. Hall (“Hall

  4 Declaration”), Declaration of Seth Ring (“Ring Declaration”), Declaration of Clifton O. Simonson

  5 (“Simonson Declaration”), and Declaration of John Harris (“Harris Declaration) in support of its

  6 Notice of Motion and Motion Pursuant to 11 U.S.C. §§ 105(a), 363(b), and 365 and Fed. R.

  7 Bankr. P. 9019 for Entry of Order (I) Approving Settlement Agreement Between the Debtor,

  8 Robert J. Hall, and Placentia Development Company and Related Agreements, (II) Approving

  9 Sale of Substantially All Assets of the Debtor Free and Clear of Liens, (III) Approving Assumption

 10 and/or Assignment of Certain Executory Contracts and Unexpired Leases, (IV) Modifying Order

 11 Authorizing Employment of Numeric Solutions LLC, and (V) Granting Related Relief (the

 12 “Motion”).

 13                                  I. PRELIMINARY STATEMENT
 14          The Court is well aware of the longstanding dispute between Bridgemark and Placentia

 15 Development Company, LLC (“PDC”). Broadly speaking, and without rehashing the details of

 16 the multiyear proceedings, the dispute concerned Bridgemark’s failure to plug and abandon oil

 17 wells on the PDC Parcel (as defined below), as the state court ultimately determined that

 18 Bridgemark was legally obligated to do, such that PDC could develop the residential homes on the
 19 PDC Parcel. PDC obtained an approximately $42 million judgment, which it duly recorded and

 20 thus created a lien on all of Bridgemark’s real property, and further filed creditors’ suits against

 21 Bridgemark’s oil buyers that created further liens on Bridgemark’s payment streams.

 22          Bridgemark filed for bankruptcy in January 2020. Following a flurry of litigation in this

 23 Court – including a motion to dismiss and a motion for relief from stay filed by PDC and an

 24 adversary proceeding seeking avoidance of PDC’s liens – the Court expressed significant doubt

 25 over whether Bridgemark could ever propose a feasible non-consensual plan of reorganization, but

 26 gave Bridgemark a brief window to assemble such a plan. During that window, Bridgemark,

 27 PDC, and Robert J. Hall (“Hall”) engaged in extensive settlement negotiations and ultimately

 28

                                                        1
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                             Main Document    Page 14 of 349



  1 entered into a term sheet on April 15, 2020 (the “Term Sheet”), which the Court approved by

  2 order entered on June 26, 2020.

  3          The Term Sheet contemplated, among other things, that the parties would exchange full

  4 mutual releases and that Bridgemark would make its entire enterprise value available to PDC or its

  5 designee, with the details of such transaction to be set forth in subsequent “Definitive

  6 Documentation” subject to this Court’s approval. The Term Sheet further contemplated that the

  7 Definitive Documentation would ultimately bind Hall and also certain related persons and entities

  8 (the Hall-Related Parties, as defined more particularly below). After months of good faith, arms’

  9 length bargaining, the parties have reached agreement on the terms of several interrelated and

 10 intertwined Agreements (as defined below) that collectively comprise the “Definitive

 11 Documentation” contemplated by the Term Sheet. This Motion seeks approval of those

 12 Agreements and the transactions contemplated therein.

 13          In broad strokes – and subject entirely to the specific terms of the actual Agreements – the

 14 transactions contemplated by the Agreements will result in essentially all of Bridgemark’s non-

 15 cash assets that are not located on the PDC Parcel being transferred to a third-party Buyer (as

 16 defined below), free and clear of PDC’s liens, and Buyer will also assume certain liabilities of

 17 Bridgemark (such purchase, sale, assignment, and assumption collectively, the “Sale

 18 Transaction”). Buyer will transfer to PDC certain monetary consideration in exchange for PDC’s
 19 designation of Buyer as the acquirer of the purchased assets, and PDC in turn will transfer the

 20 Remainder Tract (as defined below) to Buyer. Finally, the settlement between PDC, Bridgemark,

 21 Hall, and the Hall-Related Parties will go into effect. All of this will happen on a date (the

 22 “Closing Date”) to occur shortly following the entry of the Order (as defined below).

 23          Following the Closing Date, Bridgemark will be left with only minimal non-cash assets –

 24 primarily the wells on the PDC Parcel. Bridgemark will immediately stop pumping from those

 25 wells. Hall and his affiliates will resign from all positions and titles held at Bridgemark.

 26 Bridgemark, under the direction and control of a Chief Wind-Down Officer already employed as

 27 an estate professional, will pursue confirmation of a chapter 11 plan of liquidation that will leave

 28 all claims unimpaired and pay all allowed non-PDC claims in full and in cash on the Plan effective

                                                       2
Case 8:20-bk-10143-TA          Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                               Main Document    Page 15 of 349



  1 date. The primary purpose of the plan will be the creation of a liquidation trust tasked with

  2 plugging and abandoning the remaining wells on the PDC Parcel so that PDC can finally develop

  3 residential homes thereon – and thus finally remedy the breach that gave rise to this bankruptcy.

  4            In short, the relief requested in this Motion will finally put an end to the longstanding

  5 dispute between Bridgemark and PDC and pave a clear path for the orderly wind-down of this

  6 estate, the ultimate payment in full of all allowed claims under a liquidating plan, and the ultimate

  7 plugging and abandonment by a liquidation trust of the wells on the PDC Parcel such that PDC

  8 can build residential homes. It is an outstanding result for Bridgemark, the estate, creditors, and

  9 all other parties in interest.

 10                                            II. JURISDICTION
 11            This Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334. This is a

 12 core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper before this Court pursuant to

 13 28 U.S.C. §§ 1408 and 1409. The statutory predicates for this Motion are Bankruptcy Code

 14 sections 105(a), 363(b) and 365 and Rules 6004, 6006 and 9019 of the Federal Rules of

 15 Bankruptcy Procedure (the “Bankruptcy Rules”).

 16                                    III. FACTUAL BACKGROUND3
 17 A.         General Overview of Bridgemark’s Business
 18            Bridgemark is a privately-held oil and gas production company that operates primarily in
 19 Orange County California. As is described in more detail below, Bridgemark’s primary assets are

 20 100% of the working interests under fourteen oil and gas leases and two unit agreements and two

 21 operating agreements pursuant to which it operates forty-eight wells in its Richfield Field in

 22

 23

 24
      3
          The factual background set forth herein regarding Bridgemark’s operations, the history of the
          dispute between Bridgemark and PDC, and the negotiations culminating in the Term Sheet is
 25       reflected in the Recitals in the Settlement Agreement (as defined below) and detailed in the
          parties’ extensive prior submissions, including, inter alia, the (i) Declaration of Robert J. Hall,
 26       President of Bridgemark Corporation, in Support of Chapter 11 Filing and First Day Motions
          [Docket No. 8]; Declaration of Michael D. Kibler in Support of Placentia Development
 27       Company, LLC’s (I) Motion to Dismiss Chapter 11 Case [Etc.] [Docket No. 56]; and
 28       (iii) Declaration of Robert J. Hall [Docket No. 221] filed in support of the Term Sheet Approval
          Motion (as defined below), all of which is incorporated herein by reference.
                                                          3
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                             Main Document    Page 16 of 349



  1 Placentia, California and four wells in its Dowling Field in Anaheim, California. Of the wells that

  2 Bridgemark operates in Placentia, California, a portion are situated on real property (the “PDC

  3 Parcel”) owned by PDC, on which PDC intends to build residential homes. Bridgemark also owns

  4 and operates an oil tank farm on the PDC Parcel. The portion of the PDC Parcel on which the oil

  5 tank farm is located is referred to as the “Remainder Tract.”

  6          In total, Bridgemark operates fifty-two wells in the Richfield and Dowling Fields. Pre-

  7 petition, the Wells produced approximately 450 barrels of crude oil per day. Bridgemark sold the

  8 production from its Richfield Field to Phillips 66 and its production from its Dowling Field to PBF

  9 Holding Company. Bridgemark currently sells its production to Texican pursuant to production

 10 purchase agreements entered into post-petition. Bridgemark also has a number of working

 11 interests and/or royalty interests in the following oil and gas leasehold interests that it does not

 12 operate: (i) Chunchula Unit in Mobile Alabama; (ii) the Hualde Dome Unit in the Coyote-East

 13 Field in Fullerton, CA; and (iii) through one of its wholly-owned subsidiaries, Bridgemark Texas,

 14 LLC (“Bridgemark Texas”), leases in Nueces County, Texas. Bridgemark also wholly owns non-

 15 debtor subsidiary, Gregson Energy Group, LLC (“Gregson” and, together with Bridgemark Texas,

 16 the “Non-Debtor Subsidiaries”).

 17 B.       Prepetition Dispute with PDC
 18          The precipitating event of this chapter 11 case was the entry, on December 31, 2019, of a
 19 judgment (as subsequently amended, the “PDC Judgment”) in favor of PDC and against

 20 Bridgemark by the Superior Court of the State of California in and for the County of Orange (the

 21 “State Court”) in the action styled Placentia Development Company, LLC v. Bridgemark

 22 Corporation, Case No. 30-2016-00888920-CU-CO-CJC (the “PDC Action”). The PDC Judgment

 23 was originally in the principal amount of approximately $42 million, and was subsequently

 24 amended in post-judgment proceedings such that it is now in the principal amount of

 25 approximately $38 million. An appeal of the PDC Judgment (the “Appeal”) is pending but stayed.

 26 PDC filed Proof of Claim No. 30-1 in respect of the PDC Judgment.

 27          The factual and procedural intricacies of the PDC Action are beyond the scope of this

 28 Motion. For present purposes, a brief summary of the salient facts follows. PDC owns the PDC

                                                        4
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50               Desc
                             Main Document    Page 17 of 349



  1 Parcel, which is entitled for the construction of homes. Bridgemark operates oil wells and owns

  2 and operates a tank farm on the PDC Parcel pursuant to oil and gas leases. PDC and Bridgemark

  3 negotiated an agreement by which Bridgemark would plug and abandon the wells in phases that

  4 corresponded to PDC’s residential development of the property. These negotiations culminated in

  5 the Abandonment, Accommodation and Remediation Agreement, dated January 31, 2000 (as

  6 thereafter amended from time to time, the “AAR Agreement”).

  7          Broadly speaking, the PDC Judgment arose out of Bridgemark’s failure to plug and

  8 abandon oil wells on the PDC Parcel, as the State Court determined that Bridgemark was legally

  9 obligated to do, such that PDC could develop residential homes on the PDC Parcel. Under the

 10 AAR Agreement, Bridgemark agreed to plug and abandon specified then-existing oil wells that

 11 interfered with PDC’s development plans and to quitclaim its rights in specified portions of the

 12 property to PDC. In return, PDC agreed that Bridgemark could continue its oil and gas operations

 13 in certain areas on the PDC Parcel and that PDC would pay Bridgemark, up to a capped amount,

 14 the costs of plugging and abandoning the wells and an additional reserve payment to compensate

 15 Bridgemark for the oil reserves that Bridgemark was abandoning by plugging and abandoning

 16 wells before the ends of their economic lives.

 17          PDC commenced the PDC Action on November 23, 2016 by filing a complaint in the State

 18 Court against Bridgemark. The complaint alleged that Bridgemark breached the AAR by failing
 19 to cease operations and plug and abandon wells on the PDC Parcel. Bridgemark answered and

 20 filed a cross-complaint for declaratory relief in which it alleged, among other things, that the AAR

 21 had been abandoned and was no longer enforceable, that PDC had to choose between damages in

 22 tort or damages in contract and it raised the equitable defenses of laches, unclean hands, estoppel,

 23 and unjust enrichment.

 24          The legal issues were tried first to the jury. Trial commenced on June 17, 2019 and went

 25 to the jury on July 17, 2019. On August 6, 2019, the jury found Bridgemark liable for breach of

 26 contract, trespass and nuisance and awarded compensatory damages of $18,330,509,

 27 $4,167,697.50 and $4,330,509 respectively, totaling $26,828,715.50. It also returned a second

 28 verdict on that same date which found that Bridgemark had committed trespass or nuisance with

                                                      5
Case 8:20-bk-10143-TA          Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50               Desc
                               Main Document    Page 18 of 349



  1 malice, fraud or oppression. On August 20, 2019, the jury awarded PDC $10 million in punitive

  2 damages. On December 31, 2019, the Superior Court entered a judgement against Bridgemark

  3 and in favor of PDC in the amount of $42,517,202.59. Following resolution of certain post-trial

  4 motions,4 on September 25, 2020, the State Court entered an amended PDC Judgment in the

  5 amount of $38,017,202.59. The Appeal is presently stayed.

  6            On January 3, 2020, PDC recorded an abstract of judgment in the official records of

  7 Orange County, creating a lien on all of Bridgemark’s real property in Orange County. PDC also

  8 commenced the following litigation in aid of enforcement of the PDC Judgment: (i) on January 6,

  9 2020, PDC filed a complaint against Bridgemark and its customer Phillips 66 Company (Placentia

 10 Development Company, LLC v. Phillips 66 Company, et al. (Case No. 30-2020-01122311-CU-

 11 EN-CJC)), creating a lien on Bridgemark’s “Payment Rights” from Phillips 66 in accordance with

 12 Cal. Civ. Proc. Code § 708.250 (the “Phillips 66 Action”); (ii) on January 7, 2020, PDC filed a

 13 complaint against Bridgemark and its customer PBF Holdings (Placentia Development Company,

 14 LLC v. PBF Holding LLC, et al. (Case No. 30-2020-01122440-CU-EN-CJC)), creating a lien on

 15 Bridgemark’s “Payment Rights” from PBF Holdings in accordance with Cal. Civ. Proc. Code

 16 § 708.250 (the “PBF Action”); and (iii) on January 7, 2020, PDC filed suit (Placentia

 17 Development Company, LLC v. Robert James Hall, et al. (Case No. 30-2020-01122328-CU-EN-

 18 CJC) (the “Alter Ego Action” and, together with the Phillips 66 Action and the PBF Action, the
 19 “Judgment Enforcement Litigation”) against Robert Hall and certain of his family members and

 20 affiliated entities, in which PDC alleges, among other things, alter ego claims against the

 21 defendants.

 22 C.         Postpetition Disputes with PDC
 23            On January 14, 2020 (the “Petition Date”), Bridgemark filed a voluntary petition for relief

 24 under chapter 11 of the Bankruptcy Code.

 25

 26

 27
      4
 28       Postpetition, Bridgemark obtained partial relief from stay to prosecute its post-judgment
          motions and appeal from the PDC Judgment. See Docket No. 69.
                                                         6
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50               Desc
                            Main Document    Page 19 of 349



  1          The litigation between Bridgemark and PDC continued post-petition. On January 31,

  2 2020, Bridgemark filed its Complaint for Avoidance and Recovery of Preferential Transfer, Adv.

  3 Proc. No. 8:20-ap-01011-TA, pursuant to which Bridgemark seeks to avoid all of PDC’s alleged

  4 liens as preferential transfers pursuant to Bankruptcy Code sections 547 and 551 and Bankruptcy

  5 Rule 7001 (the “Adversary Proceeding”). Pursuant to that certain Stipulation Between

  6 Bridgemark Corporation and Placentia Development Company, LLC Regarding (I) Use of Cash

  7 Collateral Pursuant to 11 U.S.C. § 363; and (II) Grant of Adequate Protection Pursuant to 11

  8 U.S.C. § 361, 362, and 363 [Docket No. 140] and the order approving same [Docket No. 155],

  9 funds subject to PDC’s liens as a result of the Phillips 66 Action and the PBF Action have been

 10 deposited in a restricted debtor-in-possession account at East West Bank (the “Customer DIP

 11 Account”). There is no dispute that PDC holds valid, perfected, first-position liens on the funds in

 12 the Customer DIP Account, although Bridgemark’s Adversary Proceeding alleges that the liens

 13 are avoidable – an allegation PDC denies (and a contention that is being forever waived and

 14 compromised under the Settlement Agreement).

 15          On February 5, 2020, PDC filed its Motion to Dismiss Chapter 11 Case Pursuant to 11

 16 U.S.C. § 1112(b) [Docket No. 54] and its Motion for Full Relief from the Automatic Stay Under 11

 17 U.S.C. § 362 [Docket No. 53] (collectively, the “PDC Motions”). Pursuant to the PDC Motions,

 18 PDC seeks dismissal of Bridgemark’s chapter 11 case, or alternatively, the appointment of a
 19 chapter 11 trustee or the conversion of the case to one under chapter 7 of the Bankruptcy Code. At

 20 the initial hearing on the PDC Motions on February 26, 2020, the Court indicated that unless

 21 Bridgemark filed a confirmable plan of reorganization by April 29, 2020 (the continued hearing

 22 date for the PDC Motions), the Court was inclined to dismiss the bankruptcy case or grant relief

 23 from the automatic stay. The Court also indicated that it would not extend the period in which

 24 Bridgemark had the exclusive right to file a plan of reorganization.

 25          Following the initial hearing on the PDC Motions, Bridgemark filed the Application of

 26 Debtor and Debtor in Possession to Employ Numeric Solutions LLC as Expert Valuation

 27 Consultant and John Harris as Expert Witness Effective as of February 24, 2020 [Docket No.

 28 114] (the “Numeric Solutions Application”), pursuant to which Bridgemark sought authority to

                                                      7
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                Desc
                             Main Document    Page 20 of 349



  1 retain Numeric Solutions LLC (“Numeric Solutions”) as valuation consultant and John Harris as

  2 expert witness in connection with Bridgemark’s efforts to propose and confirm a non-consensual

  3 chapter 11 plan of reorganization. On April 14, 2020, the Court authorized Bridgemark to employ

  4 and retain Numeric Solutions and John Harris as estate professionals [Docket No. 162] (the

  5 “Numeric Solutions Employment Order”).

  6          Between the initial hearing on the PDC Motions (February 26, 2020) and the continued

  7 hearing date, COVID-19 became a pandemic, and then-President Trump declared a national

  8 emergency in response to the COVID-19 outbreak. In less than a month, the governors of every

  9 state ordered citizens to shelter-in-place and closed non-essential businesses. The world literally

 10 stopped flying, driving, and manufacturing. In other words, it stopped using oil. The U.S. oil

 11 industry, and, in particular, the California oil industry, was dramatically affected by the impact of

 12 COVID-19 on the California economy and the price war between Saudi Arabia and Russia

 13 suddenly flooded the global market with crude oil. These global events caused an oil glut and

 14 resulted in some of the steepest drops in crude oil prices in the last forty years. West Texas

 15 Intermediate Crude, which closed at $58.23 a barrel on the Petition Date, closed at about $20.00 a

 16 barrel on April 14, 2020 (the day prior to the execution of the Term Sheet) and dropped to a record

 17 low of negative $37.63 a barrel on April 20, 2020. The dramatic decrease in the price of oil (and

 18 the resulting impact on the value of Bridgemark’s assets) and the uncertainty of the continued
 19 demand for oil due to the COVID-19 crisis made it extremely challenging, if not impossible, for

 20 Bridgemark to file a confirmable plan of reorganization prior to the continued hearing date on the

 21 PDC Motions set for April 29, 2020. Exclusivity expired on May 13, 2020.

 22 D.       Term Sheet and Negotiation of Definitive Documentation
 23          It is against this backdrop that Bridgemark and PDC began negotiating the terms of a

 24 settlement, and on or about April 15, 2020, PDC, Bridgemark, and Hall reached a conditional

 25 settlement of all issues among them, and executed the Term Sheet.

 26          Salient terms of the Term Sheet are summarized in – and a copy of the Term Sheet is

 27 attached to – Bridgemark’s Notice of Motion and Motion for Order Approving Settlement Term

 28 Sheet Between the Debtor, Robert J. Hall and Placentia Development Company, LLC [Docket No.

                                                       8
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                Desc
                              Main Document    Page 21 of 349



  1 221] (the “Term Sheet Approval Motion”). The Term Sheet provides for, inter alia:5 (i) the

  2 deposit by Hall of $4.375 million of his personal funds in an escrow account (the “Hall Cash

  3 Contribution”); (ii) a diligence period for PDC to conduct diligence with respect to assets of

  4 Bridgemark; (iii) a standstill of all litigation, including the PDC Motions, the Adversary

  5 Proceeding, the PDC Action, and the Alter Ego Action; and (iv) if, after the conclusion of the

  6 diligence period, PDC elects to consummate the settlement, then (x) the parties will negotiate a

  7 Transaction (as defined in the Term Sheet) in which the full Enterprise Value (as defined in the

  8 Term Sheet) of Bridgemark will be made available to PDC or its designee; (y) PDC will receive

  9 the Hall Cash Contribution; and (z) Bridgemark, Hall, and PDC will exchange full mutual general

 10 releases.

 11            On June 3, 2020, Bridgemark filed the Term Sheet Approval Motion, seeking entry of an

 12 order, pursuant to Bankruptcy Rule 9019, approving the Term Sheet and “authorizing the Debtor

 13 to take any and all actions reasonably necessary to effectuate the Term Sheet without further order

 14 of the Court.” Term Sheet Approval Mot. at 13. No objections were filed. On June 26, 2020, the

 15 Court entered an order [Docket No. 240] granting the Term Sheet Approval Motion.

 16            Both before and after entry of the order approving the Term Sheet, PDC and Bridgemark

 17 worked cooperatively to ensure that PDC and its designee were able to perform the diligence

 18 necessary to assess whether to consummate the Transaction contemplated by the Term Sheet. Hall
 19 Decl. ¶ 5. On June 8, 2020, PDC exercised its right, pursuant to Section 3.1 of the Term Sheet, to

 20 extend the diligence period by an additional 60 days. See Docket No. 225.

 21            Following the conclusion of the diligence period, pursuant to Section 3.3 of the Term

 22 Sheet, on August 13, 2020, PDC provided written notice to Bridgemark of PDC’s election to

 23 proceed with the Transaction. The parties and their respective counsel have thereafter been

 24 engaged in extensive arms’ length negotiation regarding the Definitive Documentation (as defined

 25 in the Term Sheet) embodying the material terms of the Term Sheet. Hall Decl. ¶ 6. Numerous

 26

 27
      5
 28       This summary of the Term Sheet is for convenience only and is qualified in its entirety by the
          Term Sheet and the Settlement Agreement, as applicable.
                                                        9
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50             Desc
                              Main Document    Page 22 of 349



  1 drafts of the Agreements were exchanged between Bridgemark, Hall, PDC, and Buyer (as defined

  2 below). Id. All parties involved made material concessions during the bargaining process.

  3            Ultimately, Bridgemark, Hall, and PDC reached agreement on the Settlement Agreement

  4 (the “Settlement Agreement,” a copy of which is attached hereto as Exhibit B), which – with that

  5 certain Asset Purchase Agreement by and among Bridgemark Corporation, Gregson Energy

  6 Drilling LLC, and Bridgemark Texas LLC, collectively, as Seller, and California Natural

  7 Resources Group Orange County, LLC, Realm California, LLC, and Alatex, LLC, collectively, as

  8 Buyer (the “Asset Purchase Agreement”), that certain Transaction Agreement (the “Transaction

  9 Agreement”), and that certain Surface Use and Cooperation Agreement (the “Surface Use

 10 Agreement,” and, collectively with the Settlement Agreement, Asset Purchase Agreement, and

 11 Transaction Agreement, the “Agreements”)6 – collectively constitute the “Definitive

 12 Documentation” contemplated by the Term Sheet.

 13            California Natural Resources Group Orange County, LLC (“CalNRG OC”), a third-party

 14 buyer, is a party to the Asset Purchase Agreement, Transaction Agreement, and Surface Use

 15 Agreement, but is not a party to the Settlement Agreement. Realm California LLC (“Realm”), an

 16 affiliate of CalNRG OC, is a party to the Asset Purchase Agreement and the Surface Use

 17 Agreement but none of the other Agreements. Alatex, LLC (“Alatex”), an affiliate of CalNRG

 18 OC and Realm, is a party to the Asset Purchase Agreement but none of the other Agreements.
 19 Except where necessary for the sake of clarity, CalNRG OC, Real, and Alatex are referred to

 20 herein collectively as “Buyer.”

 21

 22

 23

 24

 25
      6
 26       Copies of the Settlement Agreement, Asset Purchase Agreement, and Transaction Agreement
          are attached hereto as Exhibit B, Exhibit C, and Exhibit D, respectively. A form of Surface
 27       Use Agreement (which, subject to approval of this Motion, will be executed on the Closing
          Date) is attached hereto as Exhibit E.
 28

                                                      10
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                              Main Document    Page 23 of 349



  1                   IV. SUMMARY OF MATERIAL TERMS OF AGREEMENTS7
  2 A.         Settlement Agreement
  3            Certain material terms of the Settlement Agreement are summarized below:

  4                  Parties: the parties to the Settlement Agreement are Bridgemark, PDC, and Hall,
                      both individually and for the other “Hall-Related Parties” described therein.
  5
                     Releases: on the Closing Date, the parties to the Settlement Agreement will
  6                   exchange full global releases. Settlement Agreement § 5.

  7                  Resignation of Hall and Hall-Related Parties: from and after the Closing Date,
                      Hall and all Hall-Related Parties (as defined in the Settlement Agreement) shall be
  8                   deemed to have resigned from any position or title held at Bridgemark or the Non-
                      Debtor Subsidiaries and shall waive their rights to receive distributions (subject to
  9                   Section 5(c) of the Settlement Agreement) or exercise control on account of their
                      equity interests in Bridgemark. Id. § 3. In light of the relinquishment by Hall and
 10                   the Hall-Related Parties of all direct or indirect control of Bridgemark pursuant to
                      the Settlement Agreement, the proposed Order provides that neither Hall nor any
 11                   Hall-Related Party shall have or incur any legal liability relating solely to or arising
                      solely out of post-Closing-Date equity ownership of Bridgemark. See Order ¶ 52.
 12                   Cf. Blixseth v. Credit Suisse (In re Yellowstone Mountain Club, LLC), 961 F.3d
                      1074, 1081–1085 (9th Cir. 2020).
 13
                     Appointment of Chief Wind-Down Officer: on the Closing Date, John Harris of
 14                   Numeric Solutions shall be appointed Chief Wind-Down Officer and shall be
                      responsible for directing and overseeing the affairs of Bridgemark until the
 15                   effective date of the Plan (as defined below). The Settlement Agreement provides
                      for the execution of a shareholder consent that, among other things, amends
 16                   Bridgemark’s bylaws to designate the Chief Wind-Down Officer as the
                      chairperson, president, secretary, and chief financial officer of Bridgemark. Id.
 17                   § 3(c).

 18                  Cessation of Oil Extraction: upon entry of the Order, Bridgemark will cease all
                      active extraction of oil from the PDC Parcel. Id. § 4(a).
 19
                     Dismissal of Litigation: on the Closing Date, the Judgment Enforcement Litigation
 20                   and the Adversary Proceeding will all be dismissed with prejudice. Id. § 3(c). The
                      Appeal will remain open but stayed until a satisfaction of judgment has been filed
 21                   with respect to the PDC Judgment as provided for in the Plan Term Sheet.

 22                  Certain Payments to PDC: on the Closing Date, the Hall Cash Contribution and
                      the funds held in the Customer DIP Account will be paid to PDC. Id.
 23
                     Filing of Liquidating Chapter 11 Plan: after the Closing Date, Bridgemark will
 24                   file and prosecute confirmation of a liquidating chapter 11 plan (the “Plan”) that is
                      consistent with the Plan Term Sheet attached as Exhibit E to the Settlement
 25                   Agreement (the “Plan Term Sheet”). The Plan will, among other things, provide

 26

 27   7
          The summaries set forth herein are for convenience only and are qualified in their entirety by
 28       the actual terms of the Agreements. In the event of any inconsistency between these summaries
          and the terms of the applicable Agreement, the applicable Agreement shall control.
                                                         11
Case 8:20-bk-10143-TA    Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                         Main Document    Page 24 of 349



  1              for (i) payment in full in cash on the Plan effective date of all allowed claims;
                 (ii) cancellation of all equity interests in Bridgemark; (iii) creation of a Liquidation
  2              Trust, with the Chief Wind-Down Officer to be appointed as the Trustee, that will
                 be vested with Bridgemark’s then-remaining assets and be responsible for plugging
  3              and abandoning all wells on the PDC Parcel. The Plan will leave all creditors
                 unimpaired. Id. § 4(d) & Ex. E.
  4
                Bridgemark’s Compliance With Other Agreements: the Settlement Agreement
  5              provides that Bridgemark shall comply fully with all directions from PDC in
                 connection with effectuating the Transaction Agreement and Surface Use
  6              Agreement. Id. § 2(c).

  7 B.    Asset Purchase Agreement
  8       Certain material terms of the Asset Purchase Agreement are summarized below:

  9             Parties: the parties to the Asset Purchase Agreement are Bridgemark and the Non-
                 Debtor Subsidiaries, as sellers, and CalNRG OC, Real, and Alatex, as buyers.
 10
                Purchased Assets: the Purchased Assets (as defined in the Asset Purchase
 11              Agreement) include substantially all assets of Bridgemark, excluding the Excluded
                 Assets (as defined in the Purchase Agreement). See Asset Purchase Agreement
 12              §§ 2.1, 2.2.

 13             Assumed Obligations: Buyer is assuming certain Assumed Obligations (as defined
                 in the Purchase Agreement) in connection with the sale, including, responsibility
 14              for performance under the Assigned Contracts (as defined below) and
                 responsibility for payment of all royalties, overriding royalties, production
 15              payments, and certain other payments to which the Purchased Assets are subject, to
                 the extent attributable to the period from and after the Effective Date (as defined in
 16              the Asset Purchase Agreement). Id. § 2.4.

 17             Assumption of Contracts: the Asset Purchase Agreement provides for the
                 assignment of the Assigned Contracts (as defined below), as well as the assignment
 18              of certain contracts of the Non-Debtor Subsidiaries. Id. § 2.6. For the avoidance of
                 doubt, all of the Assigned Contracts for which approval of assignment (or, in the
 19              case of the Remaining Contracts (as defined below), assumption and assignment) is
                 sought in this Motion are contracts of Bridgemark.
 20
                Consideration: the aggregate consideration for the Purchased Assets will be (i) the
 21              assumption of the Assumed Obligations by Buyer at Closing, (ii) the mutual
                 promises and releases contained in the Asset Purchase Agreement and in the
 22              Settlement Agreement, and (iii) other good and valuable consideration. Id. § 3.1.
                 As set forth in the below summary of the Transaction Agreement, Buyer will make
 23              a cash payment to PDC in consideration for, inter alia, PDC naming Buyer as its
                 designee of PDC’s rights under the Term Sheet to acquire all or a portion of the
 24              enterprise value of Bridgemark.

 25             No Auction: in light of the Court’s order approving the Term Sheet, which
                 provides that the enterprise value of Bridgemark shall be made available to PDC,
 26              the Asset Purchase Agreement does not provide for the sale of the Purchased
                 Assets to be subject to a bidding process.
 27
                Break-Up Fee: in consideration for Buyer having expended considerable time and
 28              expense in connection with the Asset Purchase Agreement, the Asset Purchase

                                                    12
Case 8:20-bk-10143-TA     Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                          Main Document    Page 25 of 349



  1               Agreement provides for payment of a $200,000 Break-Up Fee to Buyer in the event
                  that the Court subjects the Sale Transaction to auction and Buyer is not the
  2               successful purchaser at such auction. Id. §§ 8.2 & 10.1(j).

  3              Allocation of Purchased Assets: the allocation of the Purchased Assets among
                  CalNRG OC, Realm, and Alatex is set forth in Exhibit A-10 to the Asset Purchase
  4               Agreement.

  5              Closing Date: Closing shall occur on the first date that is two business days after
                  satisfaction or waiver of the conditions to Closing set forth in Article 9 of the Asset
  6               Purchase Agreement. Id. § 7.1. It is anticipated that the Closing will occur
                  approximately two business days after entry of the Order.
  7
                 Conditions to Closing: conditions to Closing include entry of the Order and
  8               certain other standard conditions to closing. In addition, the Closing under the
                  Asset Purchase Agreement may not occur unless: (a) concurrently therewith,
  9               (i) PDC receives the Purchase Price (as defined in the Transaction Agreement) and
                  (ii) CalNRG OC, Realm and PDC have executed and delivered the Surface Use
 10               Agreement in accordance with the Transaction Agreement and (b) no breach by
                  Bridgemark of the Settlement Term Sheet or the Settlement Agreement shall have
 11               occurred or be continuing except for any such breach waived in writing by PDC.
                  Id. § 9.
 12
      C.   Transaction Agreement
 13
           Certain material terms of the Transaction Agreement are summarized below:
 14
                 Parties: the parties to the Transaction Agreement are PDC and CalNRG OC.
 15
                 Purchase Price and Consideration: CalNRG OC agrees to pay to PDC
 16               $6,500,000 contemporaneously with the Closing. As consideration for such
                  payment, (a) PDC designates CalNRG OC to enter into the Asset Purchase
 17               Agreement as “Buyer” thereunder in accordance with PDC’s rights under the
                  Settlement Agreement, and (b) PDC will convey the Remainder Tract to Realm.
 18               Transaction Agreement § 1.
 19              Deposit: on or about September 15, 2020, an affiliate of CalNRG OC deposited
                  $100,000 into escrow in connection with the transactions contemplated by the
 20               Asset Purchase Agreement. Id., Recitals. The Transaction Agreement provides for
                  an additional deposit of $400,000 upon the filing of this Motion (together with the
 21               initial deposit, the “Deposit,” as more specifically defined in the Transaction
                  Agreement), which shall be refundable to CalNRG’s affiliate only if (i) CalNRG
 22               OC validly terminates the Asset Purchase Agreement due to the Bankruptcy Court
                  not entering the Order, including pursuant to Section 10.1(f) of the Asset Purchase
 23               Agreement, or (ii) the Asset Purchase Agreement is terminated pursuant to Section
                  10.1(i) of the Asset Purchase Agreement. Id. § 4. If the closing does not occur
 24               before May 14, 2021, or the Asset Purchase Agreement is earlier terminated for any
                  reason other than as described in the immediately preceding sentence, the Deposit
 25               is to be released to PDC. If the Closing occurs and PDC has received the Purchase
                  Price, the Deposit is to be returned to CalNRG’s affiliate without credit to the
 26               Purchase Price.

 27              Releases: PDC and CalNRG will exchange general releases of, inter alia, claims
                  relating to the transactions contemplated by the Asset Purchase Agreement. Id. § 7.
 28

                                                    13
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                             Main Document    Page 26 of 349



  1 D.       Surface Use Agreement
  2          Certain material terms of the Surface Use Agreement are summarized below:

  3                 Parties: the parties to the Surface Use Agreement are PDC, CalNRG, and Realm.
  4                 Cooperation Regarding Residential Development of PDC Parcel: the Surface
                     Use Agreement generally sets out the terms and conditions on which PDC, Realm,
  5                  and CalNRG OC agree to cooperate in the future such that PDC can develop
                     residential homes on the PDC Parcel. Surface Use Agreement §§ 2, 3. Among
  6                  other things, the Surface Use Agreement provides that CalNRG and Realm agree to
                     support (and not oppose) any and all of PDC’s efforts with respect to the Re-
  7                  Entitlement (as defined in the Surface Use Agreement), so long as said Re-
                     Entitlement would not result in a Development Plan (as defined in the Surface Use
  8                  Agreement) which causes a Material Adverse Effect (as defined in the Surface Use
                     Agreement) on CalNRG OC or Realm with respect to the Remainder Tract or the
  9                  Purchased Assets. Id. § 2.1.

 10                 Restrictive Covenant: The covenants and agreements of the parties under the
                     Surface Use Agreement constitute restrictive covenants that burden the Remainder
 11                  Tract and the PDC Parcel such that the parties and any of their successors in title to
                     all or any portion of the Remainder Tract and the PDC Parcel shall be subject to the
 12                  terms and provisions of the Surface Use Agreement. Id. § 6.1.

 13                                      V. RELIEF REQUESTED
 14          By this Motion, Bridgemark requests the entry of an order (the “Order”), substantially in

 15 the form attached as Exhibit C to the Settlement Agreement, (i) approving the Agreements;

 16 (ii) authorizing the sale of the Purchased Assets to Buyer free and clear of all liens, claims, and

 17 interests; (iii) authorizing the assignment (or, as applicable, the assumption and assignment) of the

 18 Assigned Contracts; (iv) modifying the Numeric Solutions Employment to the extent set forth
 19 herein; and (v) granting related relief as set forth herein and in the proposed Order.

 20                                       VI. BASIS FOR RELIEF
 21 A.       The Agreements Should Be Approved Pursuant to Bankruptcy Rule 9019
 22          1.      Legal Standard
 23          Section 105(a) of the Bankruptcy Code provides that “[t]he court may issue any order,

 24 process, or judgment that is necessary to carry out the provisions of this title.” 11 U.S.C. § 105(a).

 25 Bankruptcy Rule 9019(a) provides “[o]n motion by the trustee and after notice and a hearing, the

 26 court may approve a compromise and settlement.” Fed. R. Bankr. R. 9019(a).

 27          Compromises and settlements are “a normal part of the process of reorganization.”

 28 Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414,

                                                       14
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                             Main Document    Page 27 of 349



  1 424 (1968). In the bankruptcy context, the law “favors compromise and not litigation for its own

  2 sake.” In re A&C Props., 784 F.2d 1377, 1381 (9th Cir. 1986) (citation omitted); see also John S.

  3 Marandas, P.C. v. Bishop (In re Sassalos), 160 B.R. 646, 653 (D. Or. 1993) (noting that

  4 compromises are favored in bankruptcy). Approval of a settlement is committed to the sound

  5 discretion of the bankruptcy court. In re Stein, 236 B.R. 34, 37 (D. Or. 1999) (the “decision of the

  6 bankruptcy judge to approve or disapprove the compromise of the parties rests in his or her sound

  7 discretion”). The bankruptcy court, however, should not substitute its own judgment for the

  8 judgment of a debtor-in-possession. See In re Carla Leather, Inc., 44 B.R. 457, 465 (Bankr.

  9 S.D.N.Y. 1984), aff’d, 50 B.R. 764 (S.D.N.Y. 1985).

 10          In considering whether to approve a proposed settlement, the bankruptcy court must

 11 determine if the settlement is reasonable under the circumstances, fair and equitable, and in the

 12 best interests of the estate and its constituencies. See, e.g., In re A & C Properties, 784 F.2d at

 13 1381. The court is not required to conduct a mini-trial on the merits of the underlying claims. See

 14 In re Blair, 538 F.2d 849, 851 (9th Cir. 1976). The court need only “canvass the issues and see

 15 whether the settlement falls below the lowest point in the range of reasonableness.” In re W.T.

 16 Grant Co., 699 F.2d 599, 608 (2d Cir. 1983) (internal quotation marks and citation omitted). The

 17 Ninth Circuit has set forth factors relevant to determining whether a settlement is fair and

 18 equitable:
 19                  In determining the fairness, reasonableness and adequacy of a proposed
                     settlement, the court must consider: (a) the probability of success in the
 20                  litigation; (b) the difficulties, if any, to be encountered in the matter of
                     collection; (c) the complexity of the litigation involved, and the expense,
 21
                     inconvenience and delay necessarily attending it; [and] (d) the paramount
 22                  interest of creditors and a proper deference to their reasonable views in the
                     premises.
 23

 24 In re A & C Properties, 784 F.2d at 1381. A proposed settlement need not satisfy each of these

 25 factors, so long as “the factors as a whole favor approving the settlement.” In re Pac. Gas & Elec.

 26 Co., 304 B.R. 395, 417 (Bankr. N.D. Cal. 2004) (citation omitted).

 27

 28

                                                       15
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                             Main Document    Page 28 of 349



  1          2.      The Rule 9019 Factors Overwhelmingly Favor Approval of the Agreements
  2          For many of the same reasons why the Term Sheet satisfied the standard for approval

  3 under Rule 9019, here too the A&C Properties factors overwhelmingly militate in favor of

  4 approval of the Agreements:

  5                 Probability of success in the litigation. The filing of this bankruptcy case was
                     necessitated by the PDC Judgment. After four years of hard-fought litigation and a
  6                  jury trial and post-trial motions in the State Court, the State Court entered the
                     amended PDC Judgment in the amount of approximately $38 million against
  7                  Bridgemark. Although Bridgemark believes it has meritorious arguments on
                     appeal, it acknowledges that any effort to overturn a judgment on appeal is
  8                  inherently risky. Avoiding appellate proceedings, which would necessarily entail
                     substantial time and attorneys’ fees, is sensible. Moreover, as the Court noted in its
  9                  Tentative Ruling on the PDC Motions, confirming a non-consensual plan over
                     PDC’s objection would be challenging, to say the least, given the magnitude of the
 10                  PDC Judgment.

 11                 Difficulties to be encountered in collection. This factor is neutral, as Bridgemark
                     is not seeking any recovery against any of the parties to the Agreements.
 12
                    Complexity of the litigation and expense, inconvenience, uncertainty and delay
 13                  attending it. The PDC Action involves complex legal and factual issues and was
                     the subject of an 18-day jury trial. Prosecution of the pending appeal of the PDC
 14                  Judgment would require full briefing before one or more appellate courts and could
                     take years to resolve. The expense, delay, uncertainty, and inconvenience would be
 15                  substantial.

 16                 The interests of creditors. This factor is paramount here. As noted above, it would
                     be extremely challenging to confirm a non-consensual plan over PDC’s objection,
 17                  and thus the likely outcome of this case in the absence of the Agreements would be
                     dismissal or conversion to chapter 7. In either event, Bridgemark’s other unsecured
 18                  creditors would receive nothing or, at most, pennies on the dollar. Under the
                     Agreements, by contrast, there will be a clear path to a liquidating chapter 11 plan
 19                  that will pay all allowed claims in full in cash. This factor weighs heavily in favor
                     of approval of the Agreements.
 20
             Accordingly, the transactions embodied in the Agreements are the product of Bridgemark’s
 21
      sound business judgment and are in the best interests of the estate. See Hall Decl. ¶ 7. The
 22
      Agreements effectuate a Term Sheet which the Court has already approved as fair and reasonable
 23
      under Bankruptcy Rule 9019 and, collectively, they will provide a foundation for an orderly and
 24
      efficient wind-down of this estate.
 25
             Although Bridgemark is not a party to the Surface Use Agreement and the Transaction,
 26
      those agreements are inextricably intertwined with the Settlement Agreement and Asset Purchase
 27
      Agreement. PDC would not agree to release its substantial claims against Hall and Bridgemark in
 28

                                                       16
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                              Main Document    Page 29 of 349



  1 the Settlement Agreement absent the consideration it is receiving from Buyer under the

  2 Transaction Agreement. Buyer, in turn, would not agree to pay that consideration to PDC absent

  3 the rights it is receiving from PDC under the Surface Use Agreement. Closing under the Asset

  4 Purchase Agreement is conditioned on execution of the other Agreements. Each of the

  5 Agreements is an integral component of an overall settlement and sale transaction that clearly

  6 benefits Bridgemark, the estate, and creditors. Approval of all of the Agreements under

  7 Bankruptcy Code section 105(a) and Rule 9019 is necessary and appropriate.

  8 B.       Approval of the Sale is Warranted Under Bankruptcy Code Section 363
  9          1.      Legal Standard
 10          Section 363 of the Bankruptcy Code provides that a trustee, “after notice and a hearing,

 11 may use, sell, or lease, other than in the ordinary course of business, property of the estate.” 11

 12 U.S.C. § 363(b). Although section 363(b) does not specify a standard for determining when it is

 13 appropriate for a court to authorize the use, sale or lease of property of the estate, a sale of a

 14 debtor’s assets should be authorized if there is a sound business purpose for the sale. See, e.g., In

 15 re Walter, 83 B.R. 14, 17 (B.A.P. 9th Cir. 1988) (“The bankruptcy court has considerable

 16 discretion in deciding whether to approve or disapprove the use of estate property by a debtor in

 17 possession, in the light of sound business justification.”); In re ASARCO, L.L.C., 650 F.3d 593,

 18 601 (5th Cir. 2011) (“The business judgment standard in section 363 is flexible and encourages
 19 discretion.”); In re Montgomery Ward Holding Corp., 242 B.R. 147, 153 (D. Del. 1999) (use of

 20 assets outside the ordinary course of business permitted if “sound business purpose justifies such

 21 actions”).

 22          Once a debtor articulates a valid business justification under section 363 of the Bankruptcy

 23 Code, a presumption arises that the debtor’s decision was made on an informed basis, in good

 24 faith, and in the honest belief, the action was in the best interest of the company. In re Integrated

 25 Res., Inc., 147 B.R. 650, 656 (Bankr. S.D.N.Y. 1992) (quoting Smith v. Van Gorkom, 488 A.2d

 26 858, 872 (Del. 1985)). See also In re AWTR Liquidation Inc., 548 B.R. 300, 314 (Bankr. C.D.

 27 Cal. 2016) (referencing the Cal. Prac. Guide: Corps. (The Rutter Group 2015) Ch. 6–C); In re

 28 Johns-Manville Corp., 60 B.R. 612, 615–16 (Bankr. S.D.N.Y. 1986) (“[T]he Code favors the

                                                        17
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                Desc
                             Main Document    Page 30 of 349



  1 continued operation of a business by a debtor and a presumption of reasonableness attaches to a

  2 debtor’s management decisions”). Thus, if, as here, a debtor’s actions satisfy the business

  3 judgment rule, then the transaction in question should be approved under section 363(b)(1) of the

  4 Bankruptcy Code.

  5          The foregoing standards apply to both private sales of estate assets and public auctions.

  6 Bankruptcy Rule 6004(f) expressly states that “[a]ll sales not in the ordinary course of business

  7 may be by private sale or by public auction.” Fed. R. Bankr. P. 6004(f) (emphasis added). The

  8 decision whether to proceed via private sale or public auction is a matter within the debtor in

  9 possession’s business judgment. See, e.g., In re WPRV-TV, Inc., 143 B.R. 315, 319 (D.P.R. 1991)

 10 (“The trustee has ample discretion to administer the estate, including authority to conduct public

 11 or private sales of estate property. Courts have much discretion on whether to approve proposed

 12 sales, but the trustee’s business judgment is subject to great judicial deference.”).

 13          2.      The Sale Transaction is an Exercise of the Debtor’s Sound Business Judgment
 14          The sale of the Purchased Assets to Buyer is supported by a sound business justification

 15 and is in the best interests of Bridgemark, its estate, and creditors. As noted above, given the

 16 magnitude of the PDC Judgment and the challenge, expense, uncertainty and delay of overturning

 17 the PDC Judgment on appeal, the Agreements as a whole are the only viable path toward

 18 meaningful payments to unsecured creditors. Hall Decl. ¶ 8. The sale of the Purchased Assets is
 19 an essential component of a set of Agreements that, if approved and effectuated, will result in

 20 satisfaction of PDC’s claims and a roadmap to payment in full of all allowed claims pursuant to a

 21 plan of liquidation.

 22          The determination to sell the Purchased Assets via a private sale – rather than public

 23 auction – is also a reasonable exercise of Bridgemark’s business judgment. The aggregate value

 24 of Bridgemark’s assets – whether valued as a going concern or on a liquidation basis – is

 25 substantially less than the amount of the PDC Judgment. See Hall Decl. ¶ 9. Bridgemark has not

 26 been contacted by any potential overbidder and, in Bridgemark’s business judgment, there are no

 27 viable alternative purchasers. See id. at ¶ 10. Furthermore, the Court has already approved the

 28 Term Sheet, which provides that PDC or its designee shall have the right to acquire all or a portion

                                                       18
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                             Main Document    Page 31 of 349



  1 of Bridgemark’s assets. Proceeding via private sale to Buyer – who is PDC’s designee under the

  2 Term Sheet and who will make a cash payment to PDC under the Transaction Agreement in

  3 exchange for being so designated – is consistent with the Term Sheet and ensures that Bridgemark

  4 will receive the substantial benefits thereunder.

  5          Accordingly, absent the sale of the Purchased Assets to Buyer and corresponding release

  6 of PDC’s claims, there is no viable path to any meaningful payment to unsecured creditors, much

  7 less the payment in full contemplated by the Plan Term Sheet. Id. at ¶ 10. In addition, Buyer

  8 intends to continue to operate the Purchased Assets as a going concern, see Simonson Decl. ¶¶ 15,

  9 16, which is likely to provide an additional benefit to some or all of Bridgemark’s unsecured

 10 creditors to the extent they maintain business relations with Buyer after the Closing Date.

 11          3.      The Sale Should be Approved Free and Clear of All Liens, Claims, and
                     Encumbrances
 12
             Bridgemark further submits that it is appropriate to sell the Purchased Assets free and clear
 13
      of liens pursuant to section 363(f) of the Bankruptcy Code. Section 363(f) of the Bankruptcy
 14
      Code authorizes a trustee to sell assets free and clear of liens, claims, interests and encumbrances
 15
      if:
 16
             (1)     applicable nonbankruptcy law permits the sale of such property free and clear of
 17                  such interests;
 18          (2)     such entity consents;
 19          (3)     such interest is a lien and the price at which such property is to be sold is greater
 20                  than the value of all liens on such property;

 21          (4)     such interest is in bona fide dispute; or

 22          (5)     such entity could be compelled, in a legal or equitable proceeding, to accept a
                     money satisfaction of such interest.
 23
      11 U.S.C. § 363(f).
 24
             Because section 363(f) is drafted in the disjunctive, satisfaction of any one of its five
 25
      requirements will suffice to permit the sale of the Purchased Assets “free and clear” of liens and
 26
      interests. See Mich. Emp’t Sec. Comm’n v. Wolverine Radio Co. (In re Wolverine Radio Co.), 930
 27
      F.2d 1132, 1147 n.24 (6th Cir. 1991) (holding that the court may approve the sale “free and clear”
 28

                                                        19
Case 8:20-bk-10143-TA          Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                               Main Document    Page 32 of 349



  1 provided at least one of the subsections of section 363(f) is met); In re Dundee Equity Corp., 1992

  2 Bankr. LEXIS 436, at *12 (Bankr. S.D.N.Y. Mar. 6, 1992) (“Section 363(f) is in the disjunctive,

  3 such that the sale free of the interest concerned may occur if any one of the conditions of § 363(f)

  4 have been met.”).

  5            Here, Bridgemark is aware of only four creditors who assert liens in the Purchased Assets.

  6 The first is PDC, who consents to the sale. See 11 U.S.C. § 363(f)(2). The other three creditors

  7 (collectively, the “Auto Lenders”) are automobile lenders who assert security interests in the

  8 following vehicles owned by Bridgemark:

  9
          Lender                                 Collateral
 10
          Citizens Business Bank                 2019 Ford F150, VIN: 1FTMF1CBOKKC54723
 11
          Watsonville Ford Lincoln               2019 Ford F150, VIN: 1FTMF1CB9KKC54722
 12
          Watsonville Chrysler Dodge Jeep8       2019 Ford F150, VIN: 1FTMF1CBKKD33749
 13

 14            Bridgemark is current on all monthly payments to the Auto Lenders. Pursuant to the Asset

 15 Purchase Agreement, Buyer will pay the outstanding loan balance owed to each of the Auto

 16 Lenders in full in cash on the Closing Date, see Asset Purchase Agreement § 7.9, which will

 17 extinguish the Auto Lenders’ security interests. Accordingly, the automobiles may be sold to

 18 Buyer free and clear of the Auto Lenders’ liens.
 19            To the extent any other creditor asserts a lien or other interest in the Purchased Assets,

 20 Bridgemark believes that at least one of the tests of section 363(f) of the Bankruptcy Code is

 21 satisfied with respect to the transfer of the Purchased Assets pursuant to the Asset Purchase

 22 Agreement. In particular, Bridgemark disputes the existence and validity of any such alleged lien

 23 and therefore the Purchased Assets may be sold free and clear of such lien. See 11 U.S.C.

 24 § 363(f)(4). Moreover, section 363(f)(2) will be met in connection with the transactions proposed

 25

 26
      8
          Bridgemark is informed that the loans held by Watsonville Ford Lincoln and Watsonville
 27       Chrysler Dodge Jeep were assigned to such Auto Lenders after the Petition Date by Ford Motor
 28       Credit and Ally Financial, respectively. Upon being notified of such assignment, Bridgemark
          transmitted payment to the assignees in an amount sufficient to bring each loan current.
                                                         20
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                             Main Document    Page 33 of 349



  1 under the Purchase Agreement with respect to any alleged lienholder who does not object to this

  2 Motion, and will therefore be deemed to have consented to the Sale Transaction.

  3          Accordingly, section 363(f) of the Bankruptcy Code authorizes the transfer and

  4 conveyance of the Purchased Assets free and clear of any claims, interests, liabilities, or liens.

  5          The Purchased Assets should also be sold free and clear of any claims of successor liability

  6 or similar theories. Although section 363(f) of the Bankruptcy Code provides for the sale of assets

  7 “free and clear of any interests,” the term “any interest” is not defined anywhere in the Bankruptcy

  8 Code. Folger Adam Security v. DeMatteis/MacGregor JV, 209 F.3d 252, 257 (3d Cir. 2000). In

  9 the case of In re Trans World Airlines, Inc., 322 F.3d 283, 288-89 (3d Cir. 2003), the Third Circuit

 10 specifically addressed the scope of the term “any interest.” The Third Circuit observed that while

 11 some courts have “narrowly interpreted that phrase to mean only in rem interests in property,” the

 12 trend in modern cases is towards “a more expansive reading of ‘interests in property’ which

 13 ‘encompasses other obligations that may flow from ownership of the property.’” Id. at 289 (citing

 14 3 Collier on Bankruptcy, ¶ 363.06[1] (L. King, 15th rev. ed. 1988)). As determined by the Fourth

 15 Circuit in In re Leckie Smokeless Coal Co., 99 F.3d 573, 581-582 (4th Cir. 1996), the scope of

 16 section 363(f) is not limited to in rem interests. Thus, debtors may “sell their assets under § 363(f)

 17 free and clear of successor liability that otherwise would have arisen under federal statute.”

 18 Folger, 209 F.3d at 258 (citing Leckie, 99 F.3d at 582).
 19          Courts have consistently held that a buyer of a debtor’s assets pursuant to a section 363

 20 sale takes such assets free from successor liability resulting from pre-existing claims. See The

 21 Ninth Ave. Remedial Group v. Allis-Chalmers Corp., 195 B.R. 716, 732 (Bankr. N.D. Ind. 1996)

 22 (stating that a bankruptcy court has the power to sell assets free and clear of any interest that could

 23 be brought against the bankruptcy estate during the bankruptcy); MacArthur Co. v. Johns-

 24 Manville Corp. (In re Johns-Manville Corp.), 837 F.2d 89, 93-94 (2d Cir. 1988) (channeling of

 25 claims to proceeds consistent with intent of sale free and clear under section 363(f) of the

 26 Bankruptcy Code); In re New England Fish Co., 19 B.R. 323, 329 (Bankr. W.D. Wash. 1982)

 27 (transfer of property in free and clear sale included free and clear of Title VII employment

 28 discrimination and civil rights claims of debtor’s employees); In re Hoffman, 53 B.R. 874, 876

                                                       21
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                             Main Document    Page 34 of 349



  1 (Bankr. D.R.I. 1985) (transfer of liquor license free and clear of any interest permissible even

  2 though the estate had unpaid taxes); In re All Am. of Ashburn, Inc., 56 B.R. 186, 190 (Bankr. N.D.

  3 Ga. 1986) (product liability claims based on successor doctrine precluded after sale of assets free

  4 and clear).

  5          The purpose of an order purporting to authorize the transfer of assets free and clear of all

  6 “interests” would be frustrated if claimants could thereafter use the transfer as a basis to assert

  7 claims against the purchaser arising from Bridgemark’s pre-sale conduct. Under section 363(f) of

  8 the Bankruptcy Code, Buyer is entitled to know that the Purchased Assets are not infected with

  9 latent claims that will be asserted against Buyer after the proposed transaction is completed.

 10 Accordingly, consistent with the above-cited case law, the order approving the Sale Transaction

 11 should state that Buyer is not liable as a successor under any theory of successor liability for

 12 claims that encumber or relate to the Purchased Assets.

 13          4.      Buyer and PDC Should be Afforded All Protections Under Section 363(m)
 14          Section 363(m) of the Bankruptcy Code protects a good-faith purchaser’s interest in

 15 property purchased from the debtor’s estate notwithstanding that the sale conducted under §

 16 363(b) is later reversed or modified on appeal. Specifically, § 363(m) states that:

 17                  The reversal or modification on appeal of an authorization under [section
                     363(b)] … does not affect the validity of a sale . . . to an entity that
 18                  purchased … such property in good faith, whether or not such entity knew
                     of the pendency of the appeal, unless such authorization and such sale
 19
                     were stayed pending appeal.
 20
      11 U.S.C. § 363(m). Section 363(m) “codifies Congress’s strong preference for finality and
 21
      efficiency” in bankruptcy proceedings. In re Energytec, Inc., 739 F.3d 215, 218-19 (5th Cir.
 22
      2013); cf. Onouli-Kona Land Co. v. Estate of Richards (In re Onouli-Kona Land Co.), 846 F.2d
 23
      1170, 1172 (9th Cir. 1988) (“Finality in bankruptcy has become the dominant rationale for our
 24
      decisions …”). The Ninth Circuit has repeatedly held that, under section 363(m), “[w]hen a sale
 25
      of assets is made to a good faith purchaser, it may not be modified or set aside unless the sale was
 26
      stayed pending appeal.” Paulman v. Gateway Venture Partners III, L.P. (In re Filtercorp, Inc),
 27
      163 F.3d 570, 576 (9th Cir. 1998); see also In re Ewell, 958 F.2d 276, 282 (9th Cir. 1992)
 28

                                                       22
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                             Main Document    Page 35 of 349



  1 (“Because the Buyer was a good faith purchaser, under 11 U.S.C. § 363(m) the sale may not be

  2 modified or set aside on appeal unless the sale was stayed pending appeal.”).

  3          Here, the Hall Declaration, the Simonson Declaration, and the Ring Declaration establish

  4 that the sale of the Purchased Assets to PDC’s designee, Buyer, was the product of extensive

  5 arms’-length, good-faith negotiations. Accordingly, Buyer and PDC are good faith purchasers

  6 entitled to the protections of section 363(m) of the Bankruptcy Code.

  7          5.      The Break-Up Fee is Reasonable and Appropriate and Should Be Approved
  8          Bridgemark submits that the Break-Up Fee is a normal and oftentimes necessary

  9 component of sales outside the ordinary course of business under section 363 of the Bankruptcy

 10 Code. In particular, such a protection encourages a potential purchaser to invest the requisite time,

 11 money, and effort to conduct due diligence and sale negotiations with a debtor despite the inherent

 12 risks and uncertainties of the chapter 11 process. See, e.g., In re Hupp Indus., 140 B.R. 191, 194

 13 (Bankr. N.D. Ohio 1997) (without any reimbursement, “bidders would be reluctant to make an

 14 initial bid for fear that their first bid will be shopped around for a higher bid from another bidder

 15 who would capitalized on the initial bidder’s … due diligence”). A proposed bidding incentive,

 16 such as the Break-Up Fee, should be approved when it is in the best interests of the estate. See In

 17 re S.N.A. Nut Co., 186 B.R. 98, 104 (Bankr. N.D. Ill. 1995); see also In re Am. W. Airlines, Inc.,

 18 166 B.R. 908 (Bankr. D. Ariz. 1994).
 19          In evaluating the appropriateness of a break-up fee, the appropriate question for the Court

 20 to consider is “whether the break-up fee served any of three possible useful functions: (1) to attract

 21 or retain a potentially successful bid; (2) to establish a bid standard or minimum for other bidders

 22 to follow; or (3) to attract additional bidders.” In re Integrated Resources, 147 B.R. at 662. The

 23 published opinions addressing break-up fees provide for a broad range of break-up fees, typically

 24 in the range of 1-5% of the purchase price. See, In re Twenver, Inc., 149 B.R. 954, 957 (Bankr. D.

 25 Colo. 1992) (stating that breakup fees of 1% to 2% are found to be reasonable in the majority of

 26 cases approving such fees); In re Women First Healthcare, Inc., 332 B.R. 115, 118, (Bankr. D.

 27 Del. 2005) (court approved break-up fee and expense reimbursement that equaled 4.7% percent of

 28

                                                       23
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                             Main Document    Page 36 of 349



  1 the purchase price); see also In re Integrated Resources, 147 B.R. at 662 (where the Court heard

  2 testimony that the average breakup fee in the industry is 3.3%).

  3          Here, the Break-Up Fee was necessary to “attract or retain a potentially successful bid.” In

  4 re Integrated Resources, 147 B.R. at 662. Bridgemark agreed to the Break-Up Fee in

  5 consideration for Buyer having expended considerable time and expense in connection with the

  6 Asset Purchase Agreement, the negotiation thereof, and the diligence process. See Asset Purchase

  7 Agreement § 8.2. Buyer indicated that the Break-Up Fee was an integral component of the

  8 transaction and that it would not have entered into the Asset Purchase Agreement but for the

  9 Break-Up Fee. See Simonson Decl. ¶ 9. In percentage terms, the $200,000 Break-Up Fee is just

 10 0.53% of the PDC Judgment (the release of which is consideration flowing to Bridgemark under

 11 the Agreements) and 3.08% of the cash consideration to be paid from Buyer to PDC under the

 12 Transaction Agreement, placing the Break-Up Fee well within the range of accepted break-up

 13 fees.

 14          For the avoidance of doubt, the Asset Purchase Agreement provides that the Break-Up Fee

 15 shall be payable only in the event that the Court requires the Sale Transaction to be subject to

 16 competing bids at an auction and Buyer is not the successful bidder in such auction. In such

 17 event, Bridgemark requests that the order approving the sale to such other and higher bidder

 18 provide for payment of the Break-Up Fee to Buyer from the cash proceeds of such sale.
 19 C.       The Assumption and Assignment of the Assigned Contracts Should be Approved
             Pursuant to Bankruptcy Code Section 365
 20
             1.      Legal Standard
 21
             Section 365(a) of the Bankruptcy Code provides that, subject to the court’s approval, a
 22
      debtor in possession “may assume or reject any executory contracts or unexpired leases of the
 23
      debtor.” 11 U.S.C. § 365(a). Subject to certain exceptions, the debtor in possession may not
 24
      assume an executory contract or unexpired lease unless it “cures, or provides adequate assurance
 25
      that [the debtor in possession] will promptly cure” defaults under the applicable contract or lease.
 26
      11 U.S.C. § 365(b)(1)(A). The debtor in possession’s decision to assume or reject an executory
 27

 28

                                                       24
Case 8:20-bk-10143-TA          Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50              Desc
                               Main Document    Page 37 of 349



  1 contract or unexpired lease is subject to the business judgment test. See,e.g., In re Klein Sleep

  2 Prods., Inc., 78 F.3d 18, 25 (2d Cir. 1996).

  3          Pursuant to section 365(f)(2) of the Bankruptcy Code, a trustee may assign an executory

  4 contract or unexpired lease of nonresidential real property if:

  5          (A)     the trustee assumes such contract or lease in accordance with the provisions of this
                     section; and
  6
             (B)     adequate assurance of future performance by the assignee of such contract or lease
  7                  is provided, whether or not there has been a default in such contract or lease.
  8
      11 U.S.C. § 365(f)(2).
  9
             The meaning of “adequate assurance of future performance” depends on the facts and
 10
      circumstances of each case, but should be given “practical, pragmatic construction.” In re Carlisle
 11
      Homes, Inc., 103 B.R. 524, 538 (Bankr. D.N.J. 1989); see also In re Natco Indus., Inc., 54 B.R.
 12
      436, 440 (Bankr. S.D.N.Y. 1985) (adequate assurance of future performance does not mean
 13
      absolute assurance that debtor will thrive and pay rent). Among other things, adequate assurance
 14
      may be given by demonstrating the assignee’s financial health and experience in managing the
 15
      type of enterprise or property assigned. In re Bygaph, Inc., 56 B.R. 596, 605-6 (Bankr. S.D.N.Y.
 16
      1986) (adequate assurance of future performance is present when prospective assignee of lease has
 17
      financial resources and expressed willingness to devote sufficient funding to business to give it
 18
      strong likelihood of succeeding).
 19
             2.      Bridgemark Has a Sound Business Purpose for Assigning (and, in Certain
 20                  Limited Instances, Assuming and Assigning) the Assigned Contracts

 21          As a threshold matter, the vast majority of the executory contracts and unexpired leases

 22 proposed to be assigned from Bridgemark to Buyer were previously assumed by Bridgemark

 23 pursuant to the Order Authorizing Debtor to Assume Certain Executory Contracts and Unexpired

 24 Leases Pursuant to Bankruptcy Code Section 365(a) [Docket No. 203] (the “Prior Assumption

 25 Order”). Exhibit A hereto is a comprehensive list of all of the agreements proposed to be

 26 assigned from Bridgemark to Buyer (collectively, the “Assigned Contracts”), broken into two

 27 categories: (i) contracts and leases that have already been assumed pursuant to the Prior

 28

                                                       25
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50               Desc
                              Main Document    Page 38 of 349



  1 Assumption Order (collectively, the “Prior Assumed Contracts”); and (ii) contracts and leases that

  2 have not yet been assumed (the “Remaining Contracts”).9

  3            Through this Motion, Bridgemark seeks to assume and assign the Remaining Contracts and

  4 to assign the Prior Assumed Contracts to Buyer. Bridgemark has a sound business reason for

  5 doing so: Bridgemark and Buyer negotiated for Buyer to take assignment of the Assigned

  6 Contracts as a material portion of the consideration for the overall Sale Transaction. Absent

  7 assignment of the Assigned Contracts, Buyer would not be able to operate the Purchased Assets

  8 and, therefore, would not consummate the Sale Transaction. Following the sale of the Purchased

  9 Assets to Buyer, Bridgemark will have no need for the Assigned Contracts. Hall Decl. ¶ 11.

 10            Except as otherwise limited by section 365 of the Bankruptcy Code, any provision in the

 11 Assigned Contracts that would restrict, condition, or prohibit an assignment of such contracts will

 12 be deemed unenforceable pursuant to section 365(f)(1) of the Bankruptcy Code. The Prior

 13 Assumed Contracts having been previously assumed by Bridgemark, objections to assignment

 14 (other than cure objections and objections to adequate assurance of performance) of such leases

 15 have been waived. Cf. In re Catapult Entm’t, Inc., 165 F.3d 747, 754 (9th Cir. 1999).

 16            With respect to adequate assurance, the Simonson Declaration demonstrates the financial

 17 credibility, willingness, and ability of Buyer to perform under the Assigned Contracts. Among

 18 other things, Buyer is owned and operated by Golden State Exploration and Production, LLC,
 19 which has experience operating in the oil industry in California, is well-capitalized, and committed

 20 to successfully acquiring, transitioning, and operating the Purchased Assets. See Simonson Decl.

 21 ¶¶ 10-18.

 22            With respect to cure costs, Bridgemark believes that the cure cost associated with each

 23 Assigned Contract is $0.00, as set forth in Exhibit A. However, all Assigned Contract

 24 counterparties will receive the foregoing Notice of Motion, which provides instructions for

 25

 26
      9
          Inclusion of any document or agreement on the list of Assigned Contracts shall not constitute or
 27       be deemed to be a determination or admission by Bridgemark, Buyer, PDC, or any other party
 28       that such document or agreement is, in fact, an executory contract or unexpired lease within the
          meaning of the Bankruptcy Code, all rights with respect thereto being expressly reserved.
                                                       26
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                              Main Document    Page 39 of 349



  1 objecting to the cure costs set forth in Exhibit A (and/or lodging other objections to assumption

  2 and/or assignment, as applicable). In the event that any timely cure objections are received,

  3 Bridgemark will first attempt to resolve such objections consensually (in consultation with Buyer

  4 and PDC). If a consensual resolution cannot be reached, cure objections will be resolved at the

  5 hearing on the Motion or, if that is not feasible, at a later hearing to be noticed by Bridgemark.

  6 Bridgemark proposes that, with respect to any cure objections that are either consensually resolved

  7 in advance of the Closing Date or determined by the Court at the hearing on the Motion,

  8 Bridgemark shall pay such cure costs, if any, no later than three days after the Closing Date. See

  9 Order ¶ 44. Bridgemark further proposes that the assumption and assignment of the Remaining

 10 Contracts and the assignment of the Prior Assumed Contracts shall be effective upon entry of the

 11 Order (conditioned upon closing of the Sale Transaction) notwithstanding timely unresolved

 12 objections to the proposed cure costs, which objections shall be preserved and shall not delay

 13 closing of the Sale Transaction. The undisputed portion of the proposed cure costs, if any, shall be

 14 paid by Bridgemark within three days after the Closing Date. Any remaining disputed cure costs

 15 must be paid by the earlier of (a) when Bridgemark, Buyer, PDC, and the Assigned Contract

 16 counterparty can agree to an amount or (b) the date specified in a final and non-appealable order

 17 entered by this Court. See id.

 18          In sum, Bridgemark submits that the assignment of the Assigned Contracts and the
 19 assumption and assignment of the Remaining Contracts is a reasonable exercise of Bridgemark’s

 20 business judgment and should be approved as set forth in the Order.

 21 D.       The Numeric Solutions Employment Order Should Be Modified to Authorize Mr.
             Harris to Serve as Chief Wind-Down Officer
 22
             As noted above, an essential term of the Settlement Agreement is that Hall and all Hall-
 23
      Related Parties will resign from their positions and titles with Bridgemark as of the Closing Date.
 24
      In light of the relinquishment by Hall and the Hall-Related Parties of all direct or indirect control
 25
      of Bridgemark pursuant to the Settlement Agreement, the proposed Order provides that neither
 26
      Hall nor any Hall-Related Party shall have or incur any legal liability relating solely to or arising
 27
      solely out of post-Closing-Date equity ownership of Bridgemark. See Order ¶ 52. Cf. Blixseth v.
 28

                                                        27
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                            Main Document    Page 40 of 349



  1 Credit Suisse (In re Yellowstone Mountain Club, LLC), 961 F.3d 1074, 1081–1085 (9th Cir.

  2 2020).

  3          The Settlement Agreement provides that Mr. Harris of Numeric Solutions will be

  4 appointed the Chief Wind-Down Officer of Bridgemark, with responsibility for administering the

  5 estate during the brief period between the Closing Date of the Sale Transaction and the effective

  6 date of the Plan contemplated in the Plan Term Sheet. The Settlement Agreement includes the

  7 corporate governance documents necessary to effectuate this transition in accordance with state

  8 law, including an amendment to Bridgemark’s bylaws that will make Mr. Harris the Chief Wind-

  9 Down Officer, president, chairperson, chief financial officer, and secretary of Bridgemark.

 10          In order to effectuate this provision of the Settlement Agreement, Bridgemark requests that

 11 the Court modify the scope of the Numeric Solutions Employment Order to the extent set forth in

 12 the proposed Order. Specifically, Mr. Harris, in his capacity as Chief Wind-Down Officer, should

 13 be authorized to perform the following services: (i) appropriate claim administration,

 14 reconciliation, satisfactions, compromises, and/or objections with respect to claims that were not

 15 Assumed Obligations transferred to Buyer; (ii) appropriate reconciliation and satisfaction of any

 16 remaining obligations to royalty holders that were not Assumed Obligations transferred to Buyer;

 17 (iii) appropriate disposition of any remaining assets that were not Purchased Assets transferred to

 18 Buyer; (iv) appropriate resolution of all administrative expense applications and related matters of
 19 Bankruptcy Case administration, including the filing of all required reports and the payment of all

 20 required U.S. Trustee fees; (v) appropriate formulation and prosecution of the liquidating chapter

 21 11 plan contemplated in the Plan Term Sheet; and (vi) such other work as is reasonable and

 22 appropriate in connection with the administration of the estate and consistent with Bridgemark’s

 23 bylaws.

 24          Numeric Solutions and Mr. Harris are well qualified to perform this work. Numeric

 25 Solutions has provided consulting services and advisory services for the energy and water

 26 management industry since 1999. Harris Decl. ¶ 4. Its founding staff has professional experience

 27 in upstream oil and gas development, energy finance, water management, water well design, well

 28 field optimization, and environmental regulatory support and compliance. Id. Mr. Harris is a

                                                      28
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                              Main Document    Page 41 of 349



  1 geoscientist and energy industry professional with over 20 years of experience in oil and gas

  2 exploration and development as well as water resource management. Id.

  3          Numeric Solutions and Mr. Harris are already intimately familiar with Bridgemark’s

  4 assets, liabilities, and operations. See id. at ¶ 6. Therefore, the appointment of Mr. Harris as Chief

  5 Wind-Down Officer – and corresponding modification of the scope of his role as estate

  6 professional – will ensure an efficient and orderly transition from the closing of the Sale

  7 Transaction to the prosecution and confirmation of the Plan.

  8          Numeric Solutions typically charges $275.00 per hour for consulting services, as disclosed

  9 in the Numeric Solutions Application. However, Numeric Solutions has agreed to reduce its rate

 10 to $175.00 per hour for services provided by Mr. Harris in his capacity as Chief Wind-Down

 11 Officer. See id. at ¶ 11.

 12          In the Numeric Solutions Application, Numeric Solutions complied fully with all of the

 13 disclosure requirements set forth in the Bankruptcy Code and Bankruptcy Rules. All of the

 14 disclosures and representations made in the Numeric Solutions Application remain true and

 15 correct as of the date hereof. See Harris Decl. ¶ 6.

 16          Accordingly, modification of the Numeric Solutions Employment Order to the extent set

 17 forth in the Order is necessary, appropriate, and in the best interests of the estate and creditors.

 18 E.       Relief from the 14-Day Waiting Period Under Bankruptcy Rules 6004(h) and 6006(d)
             is Appropriate
 19
             Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or lease of
 20
      property … is stayed until the expiration of 14 days after entry of the order, unless the court orders
 21
      otherwise.” Similarly, Bankruptcy Rule 6006(d) provides that an “order authorizing the trustee to
 22
      assign an executory contract or unexpired lease … is stayed until the expiration of 14 days after
 23
      the entry of the order, unless the court orders otherwise.”
 24
             Bridgemark requests that the Order be effective immediately and provide that the 14-day
 25
      stays under Bankruptcy Rules 6004(h) and 6006(d) are waived. Immediate effectiveness of the
 26
      Order is in the best interests of Bridgemark and all parties in interest as it will expedite the
 27
      occurrence of the Closing Date.
 28

                                                         29
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                Desc
                             Main Document    Page 42 of 349



  1                                         VII. CONCLUSION
  2          For the reasons set forth above, Bridgemark respectfully requests that the Court (i) enter an

  3 order substantially in the form of the proposed Order, and (ii) grant such other relief as the Court

  4 deems just and proper.

  5 DATED: March 10, 2021                  Respectfully submitted,

  6                                        THEODORA ORINGHER, PC
  7
                                           /s/ William N. Lobel
  8                                        William N. Lobel, Esq. (State Bar No. 93202)

  9                                        [Proposed] Co-Counsel for Debtor and Debtor in
                                           Possession, Bridgemark Corporation
 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                      30
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                        Main Document    Page 43 of 349




                 EXHIBIT A
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50              Desc
                              Main Document    Page 44 of 349



                                           EXHIBIT A

    ASSUMED AND/OR ASSIGNED CONTRACTS AND REAL PROPERTY LEASES1

BRIDGEMARK’S PROPOSED CURE COST FOR EACH OF THE AGREEMENTS
LISTED HEREIN IS $0.00.

AGREEMENTS TO BE ASSUMED AND ASSIGNED:

The following agreements are to be assumed and assigned:

     1. Factory Protection Plan – End User Agreement, dated as of March 15, 2014, with
        Capstone Turbine Corporation/Regatta Solutions

     2. Factory Protection Plan – End User Agreement, dated as of June 3, 2015, with Capstone
        Turbine Corporation/Regatta Solutions

     3. Invoice No. 1399, dated as of September 24, 2018, with Cal Mictroturbine, Inc.

POSTPETITION AGREEMENTS TO BE ASSIGNED:

The following agreements are to be assigned:

     1. Production Purchase Contract, dated as of August 21, 2020, with Texican Crude &
        Hydrocarbons, LLC

     2. Production Purchase Contract, dated as of June 25, 2020, with Texican Crude &
        Hydrocarbons, LLC


PREVIOUSLY ASSUMED AGREEMENTS TO BE ASSIGNED:

(Listed on following pages)




1
    Inclusion of any document or agreement on this Exhibit A shall not constitute or be deemed to
    be a determination or admission by Bridgemark, Buyer, PDC, or any other party that such
    document or agreement is, in fact, an executory contract or unexpired lease within the meaning
    of the Bankruptcy Code, all rights with respect thereto being expressly reserved.
                   Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50              Desc
                                                Main Document    Page 45 of 349



AGREEMENTS TO BE ASSIGNED2:

The agreements listed below were assumed pursuant to that certain Order Authorizing Debtor to Assume Certain Executory Contracts
and Unexpired Leases Pursuant to Bankruptcy Code Section 365(a) [Docket No. 203] and are to be assigned to Buyer:

                                                           RICHFIELD LEASES

                                              RECORDED      EFFECTIVE                     LEGAL – SEE RECORDED DOCUMENTS FOR
          LESSOR                LESSEE                                   BOOK PAGE
                                                DATE          DATE                                   FULL DESCRIPTIONS

                              Union Oil
                                                                                             Lot 17, Hazard’s Subdivision of the
                             Company of
                                                                                          Shanklin Tract as shown on Map recorded
    Joanna Adella Coyle      California, a    11/26/1917     6/26/1917     8      257
                                                                                         in Book 18, Page 7, Miscellaneous Records
                              California
                                                                                             of Los Angeles County, California
                             corporation

                                                                                          The West 11.25 acres of Lot 25, Hazard’s
                                                                                         Subdivision, as shown on Map recorded in
                                                                                         Book 18, Page 7, Miscellaneous Records of
                              Union Oil                                                  Los Angeles County, California, excepting
    Harold H. Coyle and      Company of                                                     therefrom a lot in the northeast corner
    Genevieve B. Coyle,      California, a    11/26/1917     6/26/1917     8      264    thereof, described as follows: Beginning at
      his wife (et al)        California                                                  the Northeast corner of said land; thence
                             corporation                                                 South 50 feet; thence West parallel with the
                                                                                          North line thereof, 140 feet; thence North
                                                                                         50 feet to the North line thereof and thence
                                                                                           East 140 feet to the point of beginning



2
    The list of agreements herein matches Exhibits A-1 and A-6 to the Asset Purchase Agreement, but excludes certain agreements of
    Bridgemark’s non-debtor subsidiaries to which Bridgemark is not a party.
                Case 8:20-bk-10143-TA     Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50       Desc
                                          Main Document    Page 46 of 349



                                                                            Lot 16 and the North 3.28 acres of the East
                                                                            11 acres of Lot 25, and the North 50 feet of
                                                                             the East 140 feet of the West half (W 1/2)
N. Frank Morse and
                         M.L. Jenks      11/26/1917   2/24/1917   8   274      of Lot 25, Hazard’s Subdivision of the
Mrs. Lottie E. Morse
                                                                            Shanklin Tract, as shown on Map recorded
                                                                            in Book 18, Page 7, Miscellaneous Records
                                                                                 of Los Angeles County, California

                          Union Oil
                                                                                Lot 20, Hazard’s Subdivision of the
Charlotte S. Ayers, a    Company of
                                                                             Shanklin Tract as shown on Map recorded
widow and William J.     California, a   11/26/1917   8/1/1917    8   298
                                                                            in Book 18, Page 7, Miscellaneous Records
Parson, a single man      California
                                                                                of Los Angeles County, California
                         corporation

                                                                            The East half (E 1/2) and the South half (S
                          Union Oil
                                                                             1/2) of the West half (W 1/2) of Lot 19,
 Towell Investment       Company of
                                                                            Hazard’s Subdivision of the Shanklin Tract,
     Company, a          California, a   11/26/1917   8/1/1917    8   305
                                                                              as shown on Map recorded in Book 18,
California corporation    California
                                                                              Page 7, Miscellaneous Records of Los
                         corporation
                                                                                    Angeles County, California

                                                                                Lot 22, Hazard’s Subdivision of the
                                                                             Shanklin Tract, as shown on Map Lot 22,
   Stern Realty
                                                                            Hazard’s Subdivision of the Shanklin Tract,
  Company of Los         M.L. Jenks      9/20/1918    8/1/1918    7   76
                                                                              as shown on Map recorded in Book 18,
 Angeles California
                                                                              Page 7, Miscellaneous Records of Los
                                                                                    Angeles County, California




                                           3
                Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50        Desc
                                            Main Document    Page 47 of 349



                                                                                  Blocks 16, 18 and 19, Lots 1 to 11
    Stern Realty                                                              inclusive, in Block 27, Block 28 and Block
  Company of Los                                                                  29, as shown on Amended Map of
                           M.L. Jenks      9/20/1918    8/1/1918    7    81
Angeles California (et                                                          Richfield, filed in Book 1 at Page 26 of
         al)                                                                     Licensed Surveyors Maps, Records of
                                                                                      Orange County, California

                                                                               Lot 24 and the East half (E 1/2) of Lot 25
                                                                                of Hazard’s Subdivision of the Shanklin
                                                                               Tract as shown on Map recorded in Book
                                                                                18, Page 7, of Miscellaneous Records of
                                                                               Los Angeles County, California, excepting
                         California Star                                         the Northerly 3.29 acres of said Lot 25,
Susan C. Yarnell (et
                         Oil Company, a    10/27/1919   4/9/1919    12   87    which 3.28 acres is bounded and described
        al)
                           corporation                                            as follows: Beginning at the Northeast
                                                                              corner of said Lot 25; thence South 300 feet
                                                                              along the East line of said Lot 25 to a point;
                                                                              thence West 478.525 feet to a point; thence
                                                                              North 300 feet to the North line of said Lot
                                                                                25; thence East to the point of beginning

                                                                               Lot 24 and the East half (E 1/2) of Lot 25
                                                                                of Hazard’s Subdivision of the Shanklin
                            Petroleum                                          Tract as shown on Map recorded in Book
 California Star Oil         Midway                                             18, Page 7, of Miscellaneous Records of
    Company, a              Company,       10/27/1919   4/18/1919   12   95    Los Angeles County, California, excepting
    corporation              LTD., a                                            the Northerly 3.29 acres of said Lot 25,
                           corporation                                         which 3.28 acres is bounded and described
                                                                                 as follows: Beginning at the Northeast
                                                                              corner of said Lot 25; thence South 300 feet
                                                                              along the East line of said Lot 25 to a point;

                                             4
                Case 8:20-bk-10143-TA     Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50          Desc
                                          Main Document    Page 48 of 349



                                                                               thence West 478.525 feet to a point; thence
                                                                               North 300 feet to the North line of said Lot
                                                                                 25; thence East to the point of beginning



                                                                               The North half (N 1/2) of the West half (W
                                                                                  1/2) of Lot 19, Hazard’s Subdivision,
  Oak Company, a
                         L.M. Dorn        9/7/1939    3/17/1939   1012   207   Shanklin Tract, as shown on Map recorded
California corporation
                                                                               in Book 18, Page 7, Miscellaneous Records
                                                                                   of Los Angeles County, California

                                                                               (a) The South 5.695 acres of that portion of
                                                                                 Lot 2 in Section 24, Township 4 South,
                                                                                Range 9 West, S.B.B.M., Orange County,
                                                                                                California.

                                                                                   (b) Lot 35, of Hazard’s Subdivision,
                                                                                 excepting a strip of land containing 1.10
                          Union Oil                                            acres conveyed by Jacob Stern to Santa Fe
                         Company of                                             Land Improvement Company; also a strip
    Stern Realty         California, a                                                            of land
                                         11/15/1918   11/1/1918    7     185
     Company              California                                                50.00 feet wide lying South of and
                         corporation                                           contiguous to the South line of that certain
                          Recorded:                                            piece of land conveyed by said deed to the
                                                                               Santa Fe Land Improvement Company and
                                                                                extending from the West line of Block 44
                                                                                of the Town of Richfield; also excepting
                                                                                  the South Half of the East 20.00 acres
                                                                                    (being 10.00 acres) of said Lot 35.

                                                                               Also excepting the following: Commencing

                                           5
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50       Desc
                        Main Document    Page 49 of 349



                                                             at a point in the West line of Lot 35 of
                                                         Hazard’s Subdivision, as per amended Map
                                                            of Richfield filed in Book 1, Page 26 of
                                                              Licensed Surveyor’s Map, records of
                                                             Orange County, California, said point
                                                           bearing North 03° 36’ West along lot line
                                                           843.02 feet from the Southwest corner of
                                                          Lot 35; thence North 03° 36’ West 195.92
                                                         feet to an intersection with the South line of
                                                         the Atchison, Topeka and Santa Fe Railway
                                                          Co’s right of way as per Deed recorded in
                                                            Book 178, Page 28 of Deeds, records of
                                                         Orange County, California; thence Easterly
                                                                along the South line of the above
                                                           mentioned right of way 778.47 feet to an
                                                           intersection with the West line of “Block
                                                          44 Richfield as shown on said Map, thence
                                                           South parallel to the East line of said Lot
                                                                                35,
                                                          201.60 feet; thence West 765.29 feet to the
                                                                        point of beginning.

                                                           (c) Lots 17, 20 and 23, in Block 22; and
                                                          Lots 27 to 32, inclusive, in Block 24; and
                                                         Lots 16, 17 and 18 in Block 25; and Lots 1
                                                         to 5, inclusive, and Lot 11, in Block 26, all
                                                         as shown on the amended Map of Richfield
                                                             filed in Book 1, Page 26 of Licensed
                                                              Surveyor’s Map, records of Orange
                                                                       County, California.


                        6
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50      Desc
                        Main Document    Page 50 of 349



                                                             (d) Lot 36 of Hazard’s Subdivision.

                                                            (e) Lot 37 of Hazard’s Subdivision;
                                                         excepting therefrom the North Half of the
                                                         South Half and the South Half of the South
                                                             Half of the North Half of said Lot,
                                                               conveyed to Edith Mary Abel.

                                                                    (Parcel 16 continued)
                                                            (f) Lot 39 of Hazard’s Subdivision;
                                                             excepting portions conveyed to the
                                                          Richfield Mutual Water Company and to
                                                          Anna W. Grace, and the North Half of the
                                                                   South Half of said Lot.

                                                             (g) Lot 40 of Hazard’s Subdivision;
                                                          excepting therefrom the South 10.00 acres
                                                                 conveyed to Sol Goodman.

                                                             (h) Lot 41 of Hazard’s Subdivision;
                                                          excepting therefrom the South 5.00 acres.

                                                             (i) Lot 42 of Hazard’s Subdivision;
                                                         excepting 7.19 acres conveyed to Anaheim
                                                           Union Water Company, and 5.00 acres
                                                          conveyed to William P. Speer, and 10.00
                                                            acres conveyed to Martin Apalategui.

                                                          (j) Block 44, Town of Richfield, reserving
                                                              therefrom the Northerly 100.00 feet.


                        7
                 Case 8:20-bk-10143-TA    Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50        Desc
                                          Main Document    Page 51 of 349



                                                                                (k) Blocks 16, 18 and 19, Town of
                                                                                            Richfield.

                                                                              (l) Lots 1 to 11, inclusive, in Block 27,
                                                                                         Town of Richfield.

                                                                             (m) Blocks 28 and 29, Town of Richfield.

                                                                            Portion of Lot 21, Hazard’s Subdivision as
                                                                             shown on Map recorded in Book 1, Page
                                                                              26, Licensed Surveyors’ Maps, Official
                          Union Oil
William A. Goodwin                                                            Records of Orange County, California,
                         Company of
    and Alice A.                                                                  described as follows: Parcel A:
                         California, a   3/27/1919   5/10/1919   10   197
Goodwin, his wife (et                                                        Commencing at the Southwest corner of
                          California
        al)                                                                  Lot 21 of Hazard’s Subdivision as shown
                         corporation
                                                                                on Map filed in Book 1, Page 26 of
                                                                              Licensed Surveyors’ Maps, Records of
                                                                                    Orange County, California,

                                                                             Portion of Lot 26 of Hazard’s Subdivision
                                                                             as shown on Map filed in Book 1, Page 26
                                                                             of Licensed Surveyor’s Maps, Records of
                                                                              Orange County, California, described as
 A.S. Bradford and       Chiksan Oil                                           follows: Commencing at the northeast
    Winifred W.          Company, a                                               corner of Lot 27 of said Hazard’s
                                         5/2/1924    3/31/1924   45   186
Bradford, his wife (et    California                                          Subdivision; thence southerly, along the
         al)             corporation                                        easterly line of said Lot 27, 325 feet; thence
                                                                             westerly, parallel with the northerly line of
                                                                            said Lots 26 and 27, 862 feet, more or less,
                                                                                to the true point of beginning; thence
                                                                               southerly, at right angles 350 feet, to a

                                          8
                Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50          Desc
                                        Main Document    Page 52 of 349



                                                                                point which is 349.37 feet northerly,
                                                                                 measured at right angles, from the
                                                                                southerly line of said Lots 26 and 27;
                                                                             thence westerly, parallel to said southerly
                                                                            line of Lots 26 and 27, 586.79 feet; thence
                                                                             southerly, parallel with the easterly line of
                                                                              said Lot 27, 349.37 feet to the southerly
                                                                                 line of said Lots 26 and 27; thence
                                                                              westerly, along the southerly line of said
                                                                             Lots 26 and 27, 256.65 feet, more or less,
                                                                               to the southwest corner of said Lot 26;
                                                                            thence northerly, along the westerly line of
                                                                              said Lot 26, 601.13 feet; thence easterly,
                                                                             parallel with the northerly line of said Lot
                                                                              26, 318.48 feet; thence northerly, at right
                                                                              angles, 100 feet; thence easterly, parallel
                                                                            with the northerly line of said Lot 26, 569.3
                                                                                  feet to the true point of beginning

                                                                                 That portion of Lot 26 of Hazard’s
                                                                            Subdivision as shown on Map filed in Book
                                                                             1, Page 26 of Licensed Surveyor’s Maps,
                         The Texas                                             Records of Orange County, California,
Bradford Bros. Inc., a   Company, a                                          described as follows: Commencing at the
 Nevada corporation       Delaware      9/7/1945   8/20/1945   1322   465   northeast corner of Lot 27 of said Hazard’s
       (et al)           corporation                                          Subdivision; thence southerly, along the
                          Recorded                                          easterly line of said Lot 27, 675 feet; thence
                                                                            westerly, parallel with the northerly lines of
                                                                            said Lots 26 and 27, 950.07 feet, to the true
                                                                                point of beginning; thence southerly,
                                                                              parallel with the easterly line of said Lot

                                         9
                Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50         Desc
                                            Main Document    Page 53 of 349



                                                                               27, 349.37 feet to the southerly line of said
                                                                                Lots 26 and 27; thence westerly, along the
                                                                                   southerly line of said Lots 26 and 27,
                                                                                498.72 feet; thence northerly, parallel with
                                                                               the easterly line of said Lot 27, 349.37 feet;
                                                                                thence easterly, parallel with the northerly
                                                                                line of said Lots 26 and 27, 498.72 feet to
                                                                                        the true point of beginning

                                                                                Lots 26 and 27 of Hazard’s Subdivision as
                                                                                shown on map filed in Book 1, Page 26 of
                                                                                   Licensed Surveyor’s Maps records of
                                                                                    Orange County, State of California,
                                                                                   described as follows: Beginning at the
                                                                               Northeast corner of Lot 27 of said Hazard’s
                                                                                  Subdivision, thence Southerly along the
                                                                               Easterly boundary of said Lot 27 a distance
                          Arrowhead Oil                                          of 325 feet; thence Westerly parallel with
Bradford Bros. Inc., a      Company,                                           the Northerly boundary of said Lots 26 and
 Nevada corporation      LTD.., a Nevada   8/12/1945   7/1/1947   1538   310    27 a distance of 547 feet from the Easterly
       (et al)             corporation                                             boundary of Lot 27; thence Southerly
                            Recorded                                            parallel with the Easterly boundary of Lot
                                                                                27 a distance of 350 feet; thence Westerly
                                                                                  parallel with the Northerly boundary of
                                                                                   Lots 26 and 27 a distance of 315 feet;
                                                                                thence Northerly parallel with the Easterly
                                                                                boundary of Lot 27 a distance of 350 feet;
                                                                               thence Westerly parallel with the Northerly
                                                                                 boundary of Lots 26 and 27 a distance of
                                                                                569.3 feet; thence southerly at right angles
                                                                                 a distance of 100 feet; thence Westerly at

                                           10
                Case 8:20-bk-10143-TA     Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50        Desc
                                          Main Document    Page 54 of 349



                                                                             right angles a distance of 318.48 feet to the
                                                                                Westerly boundary of Lot 26; thence
                                                                              Northerly along the Westerly boundary of
                                                                                Lot 26 a distance of 425.85 feet to the
                                                                             Northwesterly corner of said Lot 26; thence
                                                                              Easterly along the Northerly boundary of
                                                                               Lots 26 and 27 to the point of beginning

                                                                             Lot 6, 7, 8 and 14, in Block 26, Lots 1 to 6,
                                                                               inclusive, in Block 33, and Lots 1 to 4,
                                                                             inclusive, in Block 34, of Richfield, as per
                                                                             map thereof recorded in Book 31, at Pages
                                                                                61 to 66, inclusive, of Miscellaneous
                                                                             Records, Los Angeles County, California.

                                                                                 That portion of Lot 21 of Hazard’s
                                                                             Subdivision, as per map there of recorded
 Chanslor-Canfield                                                           in Book 1, Page 26 of Record of Surveys,
     Midway Oil                                                                in the office of the County Recorder of
     Company, a          A.H. Bradford   1/19/1966   9/28/1949   7813   45    Orange County, California, lying within
California corporation                                                       Lots 1 to 15, inclusive, and Lots 26 to 29,
        (et al)                                                              inclusive, in Block 31 of Richfield, as per
                                                                             map thereof recorded in Book 31, at Pages
                                                                                61 to 66, inclusive, of Miscellaneous
                                                                             Records, Los Angeles County, California.

                                                                             Beginning at the Northwest corner of Lot 1,
                                                                                in Block 34, of Richfield, as per map
                                                                             thereof recorded in Book 31, at Pages 61 to
                                                                               66, inclusive, of Miscellaneous Records,
                                                                                 Los Angeles County, California, and

                                          11
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50       Desc
                        Main Document    Page 55 of 349



                                                             running thence Northeasterly to the
                                                         Southwest corner of Lot 1, in Block 33 of
                                                          said Richfield; thence Easterly along the
                                                            South lien of said Lot 1, in Block 33,
                                                         184.63 feet to the Southeast corner of said
                                                           Lot 1 in Block 33; thence South at right
                                                         angles to said South line 30.00 feet, to the
                                                           center line of Orange Street (vacated);
                                                          thence West along said center line to the
                                                         Northerly extension of the East line of said
                                                         Lot 1 in Block 34; thence South along said
                                                            Northerly extension 30.00 feet to the
                                                         Northeast corner of said Lot 1 in Block 34;
                                                          thence West along the North line of said
                                                         Lot 1 in Block 34, 150.00 feet to the point
                                                                        of beginning.

                                                         Beginning at the Northwest corner of Lot 6,
                                                             in Block 33, of Richfield, as per map
                                                         thereof recorded in Book 31, at Pages 61 to
                                                           66, inclusive, of Miscellaneous Records,
                                                             Los Angeles County, California, and
                                                              running thence Northeasterly to the
                                                          Southwest corner of Lot 1 in Block 31 of
                                                           said Richfield; thence Easterly along the
                                                                    South line of said Lot 1,
                                                          184.63 feet to the Southeast corner of said
                                                          Lot 1; thence South, at right angles to said
                                                            South line, 25.00 feet; to the center line
                                                          Pine Street (vacated); thence West, along
                                                           said center line, to a line of said Lot 6 at

                        12
                Case 8:20-bk-10143-TA      Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50        Desc
                                           Main Document    Page 56 of 349



                                                                              right angles with the North line of said Lot
                                                                              6; thence South 25.00 feet to the Northeast
                                                                                corner of Lot 6; thence West along the
                                                                              North lien of said Lot 6, 184.63 feet to the
                                                                                          point of beginning.

*Susan C. Yarnell,
                                                                                 Lot 18, Hazard’s Subdivision of the
Jessie Y. Kimball,
                        California Star    April 9,   April 9,                Shanklin Tract, as shown on Map recorded
Katherine Yarnell,                                               18     7
                        Oil Company         1919       1919                     in Book 18, Page 7, of Miscellaneous
Ellis T. Yarnell and
                                                                              Records of Los Angeles County, California
   Esther Yarnell

                                                                                  Portion of Lots 26 and 27 of Hazard’s
                                                                              Subdivision as shown on map filed in Book
                                                                                1, Page 26 of Licensed Surveyor’s Maps
                                                                                    records of Orange County, State of
                                                                              California, described as follows: Beginning
                                                                                at the Northeast corner of Lot 27 of said
                                                                                 Hazard’s Subdivision, thence Southerly
                                                                               along the Easterly boundary of said Lot 27
*Bradford Bros. Inc.,   Arrowhead Oil                                             a distance of 325 feet; thence Westerly
                                          8/12/1947   7/1/1947   1538   310   parallel with the Northerly boundary of said
     as Lessor          Company, Ltd.
                                                                               Lots 26 and 27 a distance of 547 feet from
                                                                                 the Easterly boundary of Lot 27; thence
                                                                                    Southerly parallel with the Easterly
                                                                               boundary of Lot 27 a distance of 350 feet;
                                                                              thence Westerly parallel with the Northerly
                                                                                boundary of Lots 26 and 27 a distance of
                                                                              315 feet; thence Northerly parallel with the
                                                                                Easterly boundary of Lot 27 a distance of
                                                                               350 feet; thence Westerly parallel with the

                                          13
            Case 8:20-bk-10143-TA    Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50        Desc
                                     Main Document    Page 57 of 349



                                                                         Northerly boundary of Lots 26 and 27 a
                                                                        distance of 569.3 feet; thence southerly at
                                                                        right angles a distance of 100 feet; thence
                                                                           Westerly at right angles a distance of
                                                                       318.48 feet to the Westerly boundary of Lot
                                                                         26; thence Northerly along the Westerly
                                                                         boundary of Lot 26 a distance of 425.85
                                                                       feet to the Northwesterly corner of said Lot
                                                                         26; thence Easterly along the Northerly
                                                                        boundary of Lots 26 and 27 to the point of
                                                                                         beginning

                                                                         Lot 27 of Hazard’s Subdivision as shown
                                                                             on Map filed in Book 1, Page 26 of
                                                                           Licensed Surveyor’s Maps, Records of
                                                                         Orange County, California, described as
                                                                       follows: Beginning at a point in the easterly
                                                                             line of said Lot 27, distant 325 feet
                                                                        southerly from the northeast corner of said
                                                                         lot; thence westerly parallel to the North
                    Chiksan Oil                                              line of said Lot 27, 547 feet; thence
*A.S. Bradford                      3/31/1924   3/31/1924   45   186
                     Company                                           southerly at right angles, 350 feet to a point
                                                                        which is 349.37 feet northerly measured at
                                                                        right angles from the southerly line of said
                                                                         Lot 27; thence easterly, parallel with said
                                                                         southerly line 547 feet, more or less, to a
                                                                          point in the easterly line of said Lot 27;
                                                                          thence northerly along said easterly line
                                                                            350 feet, more or less, to the point of
                                                                                           beginning


                                    14
                Case 8:20-bk-10143-TA    Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50         Desc
                                         Main Document    Page 58 of 349



     *Morris D.
Schatzman, John W.
                                                                              Block 17, Hazard’s Subdivision as per Map
Schmid and Philip S.
                         Union Oil                                             of Richfield, recorded in Book 1, Page 26
     Magruder,                          1/1/1965
                         Company                                               of Licensed Surveyor’s Maps, records of
 coexecutors of the
                                                                                  Orange County, State of California
Estate of A. Hartwell
 Bradford, deceased


  *J.W. Newell and       Union Oil
                                          N/A       5/31/1917    N/A    N/A                     N/A
   Lilla F. Newell       Company



                         Union Oil
 *Esther L. Newell                        N/A        5/1/1917    N/A    N/A                     N/A
                         Company



                         Union Oil                                               Records of Orange County, State of
  *Lilla F. Newell                      4/12/1949   11/15/1948   1828   128
                         Company                                                             California



 *Malcom J. Renton,
                         Union Oil                                               Records of Orange County, State of
Executor of the Estate                  5/11/1949   4/12/1949    1841   400
                         Company                                                             California
 of David M. Renton




                                        15
                Case 8:20-bk-10143-TA      Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50           Desc
                                           Main Document    Page 59 of 349




 *Malcom J. Renton,
                            Union Oil                                              Line Well Agreement, Records of Orange
Executor of the Estate                    8/16/1950   3/20/1950    2057    298
                            Company                                                      County, State of California
 of David M. Renton



                            Union Oil                                                Records of Orange County, State of
*Charles C. Chapman                       3/31/1917   3/31/1917      8     219
                            Company                                                              California




                                                  DOWLING OLIVE LEASES

                  LESSOR                         LESSEE           EFFECTIVE DATE        DATE           BOOK         PAGE

    Robert R. Dowling and Marquita S.
                                            Alberta Stevenson       2/23/1956         4/17/1956        3471          573
              Dowling et al

            Edward Mills et al              Alberta Stevenson            N/A             N/A           3476          495

          Reinhold Dinkler et al            Alberta Stevenson            N/A             N/A         3483, 3832    550, 175



                                                      EAST COYOTE

      LESSOR                LESSEE         EFFECTIVE DATE           RECORDED           BOOK / PAGE           DESCRIPTION

 Anaheim Union                                                                                           Hualde Dome Unit
                         William Loftus        12/1/1906            4/17/1907              3 / 25
 Water Company                                                                                                Tract 5



                                          16
          Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                  Main Document    Page 60 of 349



                                             ALABAMA

       GRANTOR               GRANTEE          RECORDED DATE      BOOK         PAGE          INSTRUMENT

COASTAL EXPLORATION        BRIDGEMARK
                                                04/17/2003        5347        0812          2003031873
        INC                    CORP

                           BRIDGEMARK
    EUBANKS B R                                 04/17/2003        5347        0816          2003031875
                               CORP

                           BRIDGEMARK
    JACKSON ALAN                                04/17/2003        5347        0825          2003031878
                               CORP

 KNIGHT LUNA HASKEL        BRIDGEMARK
                                                04/17/2003        5347        0840          2003031881
  KNIGHT SHIRLEY B             CORP

    MILES JESSE M          BRIDGEMARK
                                                04/17/2003        5347        0843          2003031883
   ERNST & YOUNG               CORP

                           BRIDGEMARK
  O'CONNOR RALPH S                              04/17/2003        5347        0846          2003031885
                               CORP

                           BRIDGEMARK
  PERKINS MARION M                              04/17/2003        5347        0859          2003031894
                               CORP

                           BRIDGEMARK
    SMITH PAUL D                                04/17/2003        5347        0867          2003031900
                               CORP

                           BRIDGEMARK
STRUZIK PATRICIA WYNN                           04/17/2003        5347        0872          2003031903
                               CORP


                                  17
         Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                 Main Document    Page 61 of 349



                          BRIDGEMARK
 TARGET INVEST LLC                             04/17/2003        5347        0889          2003031919
                              CORP

                          BRIDGEMARK
    JIM TRUCKS                                 04/17/2003        5347        0897          2003031926
                              CORP

                          BRIDGEMARK
   WEBER DAVID J                               04/17/2003        5347        0903          2003031931
                              CORP

                          BRIDGEMARK
GLADSTONE WILLIAM L                            04/17/2003        5347        0907          2003031934
                              CORP

                          BRIDGEMARK
  MENKE EVELYN C                               04/17/2003        5347        0916          2003031936
                              CORP

                          BRIDGEMARK
   WELBORN JOE                                 04/17/2003        5347        0922          2003031939
                              CORP

 EDWARD W CARTER          BRIDGEMARK
                                               04/17/2003        5347        0925          2003031941
   FAMILY TR LTD              CORP

                          BRIDGEMARK
 ESMERALDA INVEST                              04/17/2003        5347        0927          2003031942
                              CORP

                          BRIDGEMARK
   PITTS GLENN E                               04/17/2003        5347        0930          2003031944
                              CORP

                          BRIDGEMARK
 THOMPSON JAMES R                              04/17/2003        5347        0932          2003031945
                              CORP

                          BRIDGEMARK
   HEDERMAN H H                                04/17/2003        5347        0945          2003031948
                              CORP

                                 18
           Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                   Main Document    Page 62 of 349



MCCOY BONNIE JEAN IRRV      BRIDGEMARK
                                                 04/25/2003        5353        1170          2003034790
         TR                     CORP

                            BRIDGEMARK
   PRINCE SYDNEY R                               08/26/2003        5443        0012          2003075665
                                CORP

                            BRIDGEMARK
 DICKINSON MAUDIE M                              08/26/2003        5443        0014          2003075666
                                CORP

                            BRIDGEMARK
  PXP GULF COAST INC                             11/14/2003        5494        0685          2003101809
                                CORP

                            BRIDGEMARK
KIDWELL SUZANNE L TR                             12/23/2003        5514        0298          2003112006
                                CORP

                            BRIDGEMARK
     MALONE L E                                  12/23/2003        5514        0300          2003112007
                                CORP

                            BRIDGEMARK
  BOWEN DORIS WEIR                               06/04/2004        5602        1977          2004041585
                                CORP

                            BRIDGEMARK
  CLINEBURG SUSAN E                              10/20/2004        5674        1427          2004078078
                                CORP

                            BRIDGEMARK
   ELLIOT JAMES N JR                             10/20/2004        5674        1429          2004078079
                                CORP

                            BRIDGEMARK
  EXXON MOBIL CORP                               06/22/2007        6207        1139          2007047504
                                CORP




                                   19
              Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50       Desc
                                      Main Document    Page 63 of 349



                                                 ASSIGNMENTS

                                                                                                       INSTRUME
           GRANTOR                           GRANTEE                     RECORDED DATE
                                                                                                          NT

                                                                                                          96-
    Blackhawk Oil Company             Bridgemark Corporation                  10/3/1996
                                                                                                        0505658

                                                                                                          96-
    Nuevo Energy Company              Bridgemark Corporation                  6/25/1996
                                                                                                        0321908

Texaco Exploration and Production                                                                         93-
                                      Bridgemark Corporation                  9/20/1993
              Inc.                                                                                      0635294

                                                                                                          94-
      Mobil Oil Corporation           Bridgemark Corporation                  10/11/1994
                                                                                                        0604269

                                                                                                          03-
        Hartwel Oil Inc.              Bridgemark Corporation                  1/31/2003
                                                                                                       00121560



    TYPE             COMPANY                DATE               BOOK     PAGE               UNIT DESCRIPTION

                     Union Oil
Unit Agreement      Company of             7/19/1972           10231     96         West Richfield Kraemer Zone
                     California

                     Union Oil
Unit Agreement      Company of             6/7/1961            5764     759        West Richfield Chapman Zone
                     California



                                      20
                Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50             Desc
                                             Main Document    Page 64 of 349



 Unit Operating        Union Oil
Agreement for the     Company of              February 2, 1970                                    West Richfield Kraemer Zone
 Kraemer Zone          California

 Unit Operating        Union Oil
Agreement for the     Company of                 April 1, 1960                                   West Richfield Chapman Zone
 Chapman Zone          California

[Chunchula Unit Agreement] Unit Agreement for Chunchula Unit dated July 1, 1980 by and between Union Oil Company of
California and the other parties who executed or ratified the Agreement

[Chunchula Operating Agreement] Unit Operating Agreement, Fieldwide Unitization, Chunchula Field, Mobile County,
Alabama, dated July 1, 1980 by and between Union Oil Company of California and the other parties who executed or ratified the
Agreement




                                            21
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                        Main Document    Page 65 of 349




                 EXHIBIT B
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                Desc
                             Main Document    Page 66 of 349



                               SETTLEMENT AGREEMENT

        This Settlement Agreement (this “Agreement”), dated as of March 9, 2021 (the
“Execution Date”), is entered into by (i) Placentia Development Company LLC (“PDC”); (ii)
Bridgemark Corporation (“Bridgemark”); and (iii) Robert J. Hall, both individually (“Hall”) and
for the persons and entities listed on Exhibit A hereto (the “Hall-Related Parties”) in Hall’s
capacity as agent with respect to each such person or entity as specified therein.

                                             Recitals

A.     PDC owns certain real property (the “PDC Parcel”) in the City of Placentia, California
       that is entitled for the construction of homes. Bridgemark operates oil wells and an oil
       tank farm on the PDC Parcel pursuant to certain oil and gas leases. Bridgemark operates
       other oil wells and has other assets that are not on the PDC Parcel.

B.     On December 31, 2019, a judgment (as subsequently amended, the “PDC Judgment”)
       was entered in favor of PDC and against Bridgemark by the Superior Court of the State
       of California in and for the County of Orange (the “State Court”) in the action styled
       Placentia Development Company, LLC v. Bridgemark Corporation, Case No. 30-2016-
       00888920-CU-CO-CJC (the “PDC Action”). The PDC Judgment was originally in the
       principal amount of approximately $42 million, and was subsequently amended in post-
       judgment proceedings such that it is now in the principal amount of approximately
       $38 million. An appeal of the PDC Judgment (the “Appeal”) is pending but stayed. PDC
       filed Proof of Claim No. 30-1 in respect of the PDC Judgment (the “PDC Claim”).

C.     Broadly speaking, and without rehashing the details of the multi-year PDC Action or the
       parties’ claims and contentions therein, the PDC Judgment arose out of Bridgemark’s
       failure to plug and abandon oil wells on the PDC Parcel, as the State Court determined
       that Bridgemark was legally obligated to do, such that PDC could develop residential
       homes on the PDC Parcel. This Agreement will, inter alia, facilitate the fulfillment of
       that legal obligation by a liquidating trust to be created pursuant to a chapter 11 plan of
       liquidation.

D.     The following litigation was commenced by PDC in aid of enforcement of the PDC
       Judgment: (i) Placentia Development Co., LLC v. Robert James Hall, et al., Case No. 30-
       2020-01122328-CU-ENCJC (Cal. Super. Ct., filed January 6, 2020) (the “Alter Ego
       Action”); (ii) Placentia Development Co., LLC v. Phillips 66 Co., et al., Case No. 30-
       2020-01122311-CU-EN-CJC (Cal. Super. Ct., filed January 6, 2020) (the “Phillips 66
       Action”); and (iii) Placentia Development Co., LLC v. PBF Holding LLC, et al., Case
       No. 30-2020-01122440-CU-EN-CJC (Cal. Super Ct., filed January 7, 2020) (the “PBF
       Action,” and together with the Alter Ego Action and the Phillips 66 Action, the
       “Judgment Enforcement Litigation”).

E.     On January 14, 2020, Bridgemark commenced in the United States Bankruptcy Court for
       the Central District of California (the “Bankruptcy Court”) the chapter 11 bankruptcy
       case styled In re Bridgemark Corp., Case No. 8:20-bk-10143-TA (“Bankruptcy Case”).
       On January 31, 2020, Bridgemark commenced in the Bankruptcy Court the adversary



                                                1
Case 8:20-bk-10143-TA      Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50              Desc
                           Main Document    Page 67 of 349



      proceeding styled Bridgemark Corp. v. Placentia Development Co., LLC, Adv. Proc. No.
      8:20-ap-01011-TA (“Adversary Proceeding”).

F.    On April 14, 2020, the Bankruptcy Court entered the Order Approving Application of
      Debtor and Debtor in Possession to Employ Numeric Solutions LLC as Expert Valuation
      Consultant and John Harris as Expert Witness Effective as of February 24, 2020 [Docket
      No. 162], pursuant to which the Bankruptcy Court authorized Bridgemark to employ and
      retain John Harris and Numeric Solutions LLC (“Numeric Solutions”) as estate
      professionals.

G.    Pursuant to that certain Stipulation Between Bridgemark Corporation and Placentia
      Development Company, LLC Regarding (I) Use of Cash Collateral Pursuant to 11 U.S.C.
      § 363; and (II) Grant of Adequate Protection Pursuant to 11 U.S.C. § 361, 362, and 363
      and the order approving same, funds subject to PDC’s liens as a result of the Phillips 66
      Action and the PBF Action have been deposited in a restricted debtor-in-possession
      account at East West Bank (the “Customer DIP Account”). There is no dispute that PDC
      holds valid, perfected, first-position liens on the funds in the Customer DIP Account,
      although Bridgemark’s Adversary Proceeding alleges that the liens are avoidable – an
      allegation PDC denies, and a contention that is being forever waived and compromised in
      this Agreement.

H.    On April 15, 2020, PDC, Bridgemark, and Hall executed that certain Term Sheet (the
      “Term Sheet”), as clarified by the correspondence dated August 10, 2020, pursuant to
      which they agreed to compromise and resolve all disputes between them on the terms set
      out therein, with the proviso that definitive documentation (the “Definitive
      Documentation”) would thereafter be executed. Hall deposited $4.375 million of his
      personal funds (the “Hall Cash Contribution”) into an escrow account pursuant to the
      Term Sheet. The Bankruptcy Court approved Bridgemark’s entry into the Term Sheet by
      order dated June 26, 2020.

I.    The parties have negotiated this Agreement, which – together with that certain Asset
      Purchase Agreement by and among Bridgemark Corporation, Gregson Energy Drilling
      LLC, and Bridgemark Texas LLC, collectively, as Seller, and California Natural
      Resources Group Orange County, LLC, Realm California, LLC, and Alatex, LLC,
      collectively, as Buyer (the “Asset Purchase Agreement”), that certain Transaction
      Agreement (the “Transaction Agreement”), and that certain Surface Use and Cooperation
      Agreement (the “Surface Use Agreement,” and with the Asset Purchase Agreement and
      Transaction Agreement, the “Ancillary Agreements”) – collectively constitute the
      Definitive Documentation contemplated by the Term Sheet. California Natural
      Resources Group Orange County, LLC (“CalNRG OC”), a third-party buyer, is a party to
      the Ancillary Agreements but is not a party to this Agreement. Realm California LLC
      (“Realm”), an affiliate of CalNRG OC, is a party to the Asset Purchase Agreement and
      Surface Use Agreement but is not a party to this Agreement. Alatex, LLC (“Alatex”), an
      affiliate of CalNRG OC and Realm, is a party to the Asset Purchase Agreement but is not
      a party to this Agreement. Except where necessary for the sake of clarity, CalNRG OC,
      Realm, and Alatex are referred to herein collectively as “Buyer.”



                                              2
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                             Main Document    Page 68 of 349



       In consideration of the foregoing Recitals, which are an integral part of this Agreement
and are incorporated as part of this Agreement for all purposes, the Parties agree as follows:

       Section 1.      Sale of Certain of Bridgemark’s Assets to Buyer

                (a)     The Asset Purchase Agreement sets out the terms and conditions on which
Bridgemark will sell the Purchased Assets (as defined in the Asset Purchase Agreement) and
assign the Assumed Obligations (as defined in the Asset Purchase Agreement) to Buyer, which
desires to acquire the Purchased Assets and to assume the Assumed Obligations on the terms and
conditions set forth in the Asset Purchase Agreement (such purchase, sale, assignment, and
assumption collectively, the “Sale Transaction”). Exhibit A-10 to the Asset Purchase Agreement
sets forth the allocation of the Purchased Assets among CalNRG OC, Realm, and Alatex.

                (b)      Bridgemark will comply fully with the Asset Purchase Agreement, and
will exercise all rights and remedies under the Asset Purchase Agreement at the direction of
PDC. At PDC’s request, Bridgemark will assign to PDC any rights Bridgemark has under the
Asset Purchase Agreement and/or appoint PDC as its agent to exercise any rights Bridgemark
has under the Asset Purchase Agreement.

       Section 2.      PDC’s Transactions with Realm and CalNRG OC

               (a)    The Transaction Agreement sets out the terms and conditions on which
PDC will transfer to Realm the Remainder Tract (as defined in the Transaction Agreement),
which Realm desires to acquire on the terms and conditions set forth in the Transaction
Agreement. The Transaction Agreement also sets out the terms and conditions on which
CalNRG OC will transfer to PDC certain monetary consideration in exchange for PDC’s
designation of Buyer as the acquirer of the Purchased Assets from Bridgemark under the Asset
Purchase Agreement.

               (b)    The Surface Use Agreement sets out the terms and conditions on which
PDC is consenting to Buyer acquiring the Purchased Assets from Bridgemark pursuant to the
Asset Purchase Agreement, and on which Realm is acquiring the Remainder Tract from PDC
pursuant to the Transaction Agreement. The Surface Use Agreement also sets out the terms and
conditions on which PDC, Realm, and CalNRG OC agree to cooperate in the future such that
PDC can develop residential homes on the PDC Parcel.

                (c)    Bridgemark is not a party to the Transaction Agreement or the Surface
Use Agreement, but nonetheless will comply fully with all directions from PDC in connection
with effectuating those agreements and will use its best efforts to ensure that PDC enjoys the full
benefit of those agreements.

                 (d)   To facilitate the transactions contemplated by the Transaction Agreement
and the Surface Use Agreement, Bridgemark, Hall, and certain Hall-Related Parties will execute
quitclaim deeds substantially in the form of Exhibit B hereto (the “Quitclaim Deeds”) on the
Closing Date (as defined below); provided, however, that PDC may remove one or more of the
parties listed as “Grantor” on Exhibit B in the event Hall certifies that such party or parties are
not connected directly or indirectly with Hall.



                                                 3
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                             Main Document    Page 69 of 349



       Section 3.     Court Approval and Implementation of Transactions and Settlement

                 (a)     Promptly after the execution of this Agreement and the Ancillary
Agreements, Bridgemark will seek Bankruptcy Court approval of this Agreement and the
Ancillary Agreements via a single motion that explains why the agreements and the transactions
they contemplate are inextricably intertwined, interdependent, and collectively in the best
interest of the estate, creditors, and all stakeholders. The motion shall seek entry of an order
substantially in the form of Exhibit C hereto (as entered, the “Approval Order”).

                (b)     The Sale Transaction between Bridgemark and Buyer pursuant to the
Asset Purchase Agreement and the various transactions between PDC, Realm, and CalNRG OC
pursuant to the Transaction Agreement and the Surface Use Agreement will close (the “Closing
Date”): (i) as soon as practicable after entry of the Approval Order; and (ii) substantially
concurrently with each other.

              (c)      The Closing Date will also be the Transaction Effective Date (as defined
in the Term Sheet) – that is, the date on which the settlement between PDC, Bridgemark, and
Hall becomes effective.

                       (i)   No later than five days after the Closing Date, the Judgment
Enforcement Litigation and the Adversary Proceeding will be dismissed with prejudice without
any award of costs or fees.

                      (ii)   The Appeal will remain open but stayed until a satisfaction of
judgment has been filed with respect to the PDC Judgment as provided for in the Plan Term
Sheet (as defined below).

                        (iii) On the Closing Date, the Hall Cash Contribution, together with all
interest that has accrued thereon, will be paid to PDC.

                        (iv)    On the Closing Date, the funds held in the Customer DIP Account,
together with all interest that has accrued thereon, will be paid to PDC.

                      (v)  On the Closing Date, Hall will withdraw with prejudice Proof of
Claim No. 31, filed November 13, 2020 in the amount of $130,625.

                     (vi)    On the Closing Date, the purported “Net Profits Interest” claim
held by Casa Real LP in the amount of $25,289.10 appearing on Bridgemark’s Schedule E/F:
Creditors Who Have Unsecured Claims [Docket No. 70] shall be forever waived and released by
Casa Real LP.

                      (vii) On the Closing Date, the $710,000 note issued in favor of
Bridgemark by Hall and the $890,000 note issued in favor of Bridgemark by Meadow Deep,
LLC, in each case together with any interest accrued thereon, as reflected in Bridgemark’s
Schedule A/B: Assets – Real and Personal Property [Docket No. 70], shall be forever waived
and released by Bridgemark.




                                                4
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                              Main Document    Page 70 of 349



                         (viii) On the Closing Date, any and all other interests (other than equity
interests, which they retain until confirmation of the Plan (as defined below) contemplated by the
Plan Term Sheet (as defined below)) and rights of Hall and any Hall-Related Parties in or to the
Purchased Assets or Bridgemark’s remaining operations shall be forever waived and released by
Hall and the Hall-Related Parties, regardless of whether those interests or rights were specifically
listed or disclosed in any books, records, schedules, statements, proofs of claim, or otherwise,
and as is set forth in further detail below, Hall and the Hall-Related Parties shall have no further
responsibilities related to the Purchased Assets or Bridgemark’s remaining operations.

                       (ix)    On the Closing Date, the releases specified in Section 5 shall take
effect, and from and after the Closing Date, the sole obligations of PDC, Bridgemark, and Hall
vis-à-vis each other will be the obligations specified in this Agreement, the Ancillary
Agreements, and the Approval Order.

                        (x)     From and after the Closing Date, Hall, all Hall-Related Parties, and
any other officers or directors of Bridgemark shall, by operation of this Agreement and the
Approval Order and without any further action on their part, be deemed to have resigned from
any position or title they presently hold at Bridgemark or any of the Non-Debtor Subsidiaries (as
defined below) and shall have no involvement in or right to participate in or manage the business
and affairs of Bridgemark’s remaining operations (which will be limited to those operations
specified in Section 4 of this Agreement) or the remaining operations of Gregson Energy Group,
LLC and Bridgemark Texas, LLC (together, “Non-Debtor Subsidiaries”). Instead, such
operations will be directed and overseen by the Chief Wind-Down Officer appointed by the
Bankruptcy Court in the Approval Order. The Chief Wind-Down Officer of Bridgemark from
and after the Closing Date shall be John Harris of Numeric Solutions, or any successor approved
by the Bankruptcy Court and consented to by PDC.

                         (xi)    From and after the Closing Date, Hall and the Hall-Related Parties
waive and release any and all rights to, (i) subject to Section 5(c), receive any distributions on
account of their equity interests in Bridgemark, and, (ii) subject to the remainder of this Section
3(c)(xi), vote, manage, or otherwise exercise direct or indirect control with respect to
Bridgemark or the Non-Debtor Subsidiaries. From and after the Closing Date, the number of
directors of Bridgemark shall be the minimum number permitted by Bridgemark’s state of
incorporation and the board of directors of Bridgemark shall be comprised of the Chief Wind-
Down Officer, serving as chairperson, president, secretary, and chief financial officer of
Bridgemark, and the minimum number of additional directors required, each of which shall be
designated by the Chief Wind-Down Officer with the consent of PDC. Each Hall-Related Party
that is a shareholder of Bridgemark shall (x) without limiting Section 6(c), take any actions with
respect to its equity interests in Bridgemark as requested by the Chief Wind-Down Officer and
consented to by PDC to implement or maintain any of the terms of this Agreement, (y) not take
any action with respect to its equity interests in Bridgemark that would conflict with, impede,
delay, or result in a breach of the terms of this Agreement, and (z) not call any meeting of the
shareholders of Bridgemark, transfer or assign its equity interests, grant any proxies with respect
to its equity interests, exercise any other rights or remedies with respect to its equity interests in
Bridgemark, or permit or vote in favor of any amendment, modification, restatement,
supplement, or replacement of any of the organizational documents of Bridgemark except, in
each case, at the request of the Chief Wind-Down Officer with the consent of PDC. In


                                                  5
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                              Main Document    Page 71 of 349



furtherance of the foregoing, the applicable Hall-Related Parties will fully execute a Unanimous
Written Consent of the Shareholders of Bridgemark Corporation substantially in the form of
Exhibit D hereto on the Closing Date.

       Section 4.      Post-Settlement Wind-Down

                (a)     Immediately upon entry of the Approval Order, Bridgemark will cease all
active extraction of oil from the PDC Parcel.

              (b)     After the Closing Date, Bridgemark, under the direction and control of the
Chief Wind-Down Officer, will begin to wind down (the “Wind Down”) whatever minimal
operations remain following the close of the Sale Transaction between Bridgemark and Buyer.

                (c)     The Wind-Down will include, without limitation: (i) appropriate claim
administration, reconciliation, satisfactions, compromises, and/or objections with respect to
claims that were not Assumed Obligations transferred to Buyer; (ii) appropriate reconciliation
and satisfaction of any remaining obligations to royalty holders that were not Assumed
Obligations transferred to Buyer; (iii) appropriate disposition of any remaining assets that were
not Purchased Assets transferred to Buyer; and (iv) appropriate resolution of all administrative
expense applications and related matters of Bankruptcy Case administration, including the filing
of all required reports and the payment of all required U.S. Trustee fees.

               (d)     After the Closing Date, Bridgemark will file and prosecute confirmation
of a chapter 11 plan of liquidation (the “Plan”) that is in all material respects consistent with the
term sheet attached hereto as Exhibit E (the “Plan Term Sheet”).

               (e)     Hall and the Hall-Related Parties agree that they will not be impaired by
any Plan that effectuates this Agreement and is consistent in all material respects with the Plan
Term Sheet, and agree not to object to confirmation of such Plan or to contend that they are
impaired by such Plan or have any right to vote on such Plan.

                 (f)     For the avoidance of doubt, the effectiveness of this Agreement, including,
inter alia, the releases set forth herein, is not conditioned on confirmation of the Plan.

              (g)    Bridgemark will cooperate fully with PDC in connection with the Wind-
Down and will undertake the Wind-Down in a cost-effective manner. Bridgemark will consult
and cooperate with PDC with respect to all ongoing operations and expenditures.

       Section 5.      Releases and Dismissal of State Court Litigation

               (a)     As used herein:

                       (i)     “Bridgemark Releasing Parties” refers, jointly and severally,
individually and collectively, to Bridgemark, the bankruptcy estate of Bridgemark, each of
Bridgemark’s past and present direct and indirect parents, subsidiaries, divisions, joint ventures,
and affiliates, wherever located, on their own behalf and on behalf of any person or entity that
can claim by or through them, and the successors, heirs, executors, administrators, and assigns of
any of the foregoing.


                                                  6
Case 8:20-bk-10143-TA          Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                               Main Document    Page 72 of 349



                        (ii)    “Bridgemark Released Parties” refers, jointly and severally,
individually and collectively, to Bridgemark and its bankruptcy estate, on their own behalf and
on behalf of each of their respective past and present predecessors and successors; each of their
respective direct and indirect parents, subsidiaries, divisions, joint ventures, and affiliates; each
and all of the past and present principals, partners, officers, directors, supervisors, employees,
representatives, insurers, attorneys, agents, servants, and stockholders; and the predecessors,
successors, heirs, executors, administrators, and assigns or transferees, immediate and remote, of
any of the foregoing.

                        (iii) “Hall Releasing Parties” refers, jointly and severally, individually
and collectively, to Hall and the Hall-Related Parties, on their own behalf and on behalf of any
person or entity that can claim by or through them, and the successors, heirs, executors,
administrators, and assigns of any of the foregoing.

                        (iv)    “Hall Released Parties” refers, jointly and severally, individually
and collectively, to Hall and the Hall-Related Parties, on their own behalf and on behalf of each
of their respective past and present predecessors and successors; each of their respective direct
and indirect parents, subsidiaries, divisions, joint ventures, and affiliates; each and all of the past
and present principals, partners, officers, directors, supervisors, employees, representatives,
insurers, attorneys, agents, servants, and stockholders; and the predecessors, successors, heirs,
executors, administrators, and assigns or transferees, immediate and remote, of any of the
foregoing.

                        (v)    “PDC Releasing Parties” refers, jointly and severally, individually
and collectively, to PDC, on its own behalf and on behalf of any person or entity that can claim
by or through it, and the successors, heirs, executors, administrators, and assigns of any of the
foregoing.

                        (vi)    “PDC Released Parties” refers, jointly and severally, individually
and collectively, to PDC, on its own behalf and on behalf of each of its past and present
predecessors and successors; each of its respective direct and indirect parents, subsidiaries,
divisions, joint ventures, and affiliates; each and all of the past and present principals, partners,
officers, directors, supervisors, employees, representatives, insurers, attorneys, agents, servants,
and stockholders; and the predecessors, successors, heirs, executors, administrators, and assigns
or transferees, immediate and remote, of any of the foregoing.

                       (vii) “Released Parties” refers, collectively, to the Bridgemark Released
Parties, Hall Released Parties, and PDC Released Parties.

                       (viii) “Releasing Parties” refers, collectively, to the Bridgemark
Releasing Parties, Hall Releasing Parties, and PDC Releasing Parties.

                (b)     On the Closing Date, and with the sole exception provided in Section 5(c),
by operation of this Agreement and the Approval Order, and without the need for any further
steps or actions to be taken by any party, each of the Releasing Parties shall irrevocably and
completely release, acquit, and forever discharge the Released Parties from any and all manner
of claims, counterclaims, demands, actions, suits, judgments, and causes of action, whether



                                                   7
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                    Desc
                              Main Document    Page 73 of 349



direct, indirect, or otherwise in nature, for damages whenever and however incurred (whether
direct or indirect, actual, punitive, treble, compensatory, consequential, or otherwise), liabilities
of any kind, including costs, fees, penalties, or losses of any kind or nature, known or unknown,
suspected or unsuspected, accrued or unaccrued, asserted or unasserted, whether in law, in
equity, or otherwise, seeking damages or other relief arising at any time prior to the Execution
Date. The claims covered by the foregoing releases are referred to hereinafter as the “Released
Claims.”

               (c)     Notwithstanding the foregoing Section 5(b):

                      (i)     The Released Claims shall not include claims for breach of this
Agreement or any claims that any Releasing Party may in the future have against any of the
Released Parties based solely on conduct after the Execution Date.

                       (ii)   There shall be no release of the joint obligation of Bridgemark and
PDC set forth in Paragraph 4 of that certain letter agreement dated as of August 10, 2020 by and
among Bridgemark, PDC, and Hall – to wit, that “[i]f Bridgemark earns a profit during the
extended period envisioned for preparation of the Definitive Documentation, PDC and
Bridgemark will … in recognition of Bridgemark’s status as an ‘S’ corporation … cooperate to
ensure that Bridgemark’s current equityholders are not required to go out-of-pocket to make tax
payments on such profit, including by (if necessary) facilitating a distribution from Bridgemark
sufficient to cover what would otherwise be required as an out-of-pocket payment” – which joint
obligation of Bridgemark and PDC is specifically incorporated into this Agreement.

                         (iii) Hall and the Hall-Related Parties represent and warrant that they
have no direct or indirect interest in the landlord or owner of the leased premises located at
17671 Irvine Boulevard, Suite 217, Tustin, California 92780, and that they receive no portion of
the monthly rent remitted by Bridgemark for the lease of such premises. There shall be no
release of liability for breach of this representation and warranty.

                         (iv)    To the extent any entity listed on Exhibit A is not connected
directly or indirectly with Hall, Hall will so certify in writing. There shall be no release of
liability for breach of this representation and warranty.

                 (d)     The Releasing Parties acknowledge that they or their attorneys may
hereafter discover facts different from or in addition to the facts that they now know or believe to
be true with respect to the subject matter of this Agreement, but that it is their intention to hereby
fully, finally, absolutely, and forever release any and all claims released pursuant to Section 5(b)
which now do exist, may exist, or heretofore have existed between them, and that in furtherance
of such intentions the release as given herein by the Releasing Parties, shall be and remain in
effect as a full and complete release of the claims released, notwithstanding the discovery of any
such different or additional facts. The Releasing Parties certify that they have read Section 1542
of the California Civil Code set forth below:

               A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
               WHICH THE CREDITOR OR RELEASING PARTY DOES NOT
               KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT



                                                  8
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                              Main Document    Page 74 of 349



               THE TIME OF EXECUTING THE RELEASE AND THAT, IF
               KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
               AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR
               OR RELEASED PARTY.

       The Releasing Parties waive application of Section 1542 of the California Civil Code and
any other statutes, common law rights, rules or the like which may operate to limit the intent of
this Agreement with respect to the claims released above. The Releasing Parties understand and
acknowledge the significance and consequence of this waiver of Section 1542 of the California
Civil Code is that even if one of the Releasing Parties should eventually suffer additional
damages on account of the claims released above, they will not be permitted to make any claim
for such damages.

       Section 6.      Third Parties, Cooperation, and Further Efforts

                (a)     There are no third-party beneficiaries of this Agreement, with only two
exceptions: (i) Buyer is a beneficiary of Bridgemark’s obligation in Section 4(a) to immediately
cease all active extraction of oil from the PDC Parcel upon entry of the Approval Order; and
(ii) the Released Parties are beneficiaries of the releases set out in Section 5.

                (b)     With specific respect to the Hall-Related Parties listed on Exhibit A, PDC
may require the execution and delivery of a joinder, power of attorney, and ratification
substantially in the form of Exhibit F hereto, by which the Hall-Related Party expressly joins
this Agreement, appoints Hall as his, her, or its attorney-in-fact solely for purposes of executing
this Agreement and any documents in furtherance hereof, and ratifies Hall’s execution of this
Agreement. For the avoidance of doubt, the Hall-Related Parties are Hall Releasing Parties
pursuant to Section 5 and shall be bound by the releases set forth herein.

               (c)     The Parties shall, upon request by one or more of the other Parties,
execute such further documents and shall perform such further acts as may be reasonably
necessary to carry out and give full effect to the terms of this Agreement and the Ancillary
Agreements. Without limiting the generality of the preceding sentence, Hall (in his individual
capacity and in his capacity as agent and attorney-in-fact for the Hall-Related Parties) and
Bridgemark agree to cooperate with PDC following the Execution Date and to adjust, initial, re-
execute and re-deliver the Agreement, the Ancillary Agreements, and any amendments thereto,
or any closing statements or closing certificates, estoppels, authorizing resolutions, certificates,
deeds, assignments, confirmations, ratifications, releases, withdrawals, or similar documents if,
as, and when deemed necessary or desirable in the reasonable discretion of PDC to provide for
consistency with or to effectuate the agreed terms of the Agreement or any of the Ancillary
Agreements.

       Section 7.      Additional Provisions

              (a)     This Agreement represents the entire understanding and agreement
between the parties with respect to the specific subject matter hereof and supersedes all prior
discussions and agreements between the parties with respect to the specific subject matter hereof.
Notwithstanding the foregoing, the Ancillary Agreements contain the complete terms of the



                                                  9
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                             Main Document    Page 75 of 349



specific matters addressed therein, and in the event of any conflict between a more general
provision of this Agreement and a more specific provision of any of the Ancillary Agreements,
the more specific provision of the Ancillary Agreement shall control. Any amendment of this
Agreement must be in writing and signed by all parties.

                (b)     This Agreement is governed by and shall be construed in accordance with
the laws of the State of California, without regard to its conflict of laws principles. The
Bankruptcy Court shall have exclusive jurisdiction to interpret and enforce this Agreement,
except that if the Bankruptcy Court is unable or unwilling to exercise such jurisdiction, then the
State Court shall have jurisdiction. All parties to this Agreement consent to the jurisdiction and
venue of the Bankruptcy Court (or, if the Bankruptcy Court is unable or unwilling to exercise
jurisdiction, the State Court) for purposes of any action based upon, arising out of, or related to
this Agreement, and waive any objection to such jurisdiction and venue.

               (c)    All parties have been represented by counsel of their choice in the
negotiations leading up to the execution of this Agreement, and they have read this Agreement
carefully and have discussed it fully with such counsel. All parties and their counsel have had
full and equal opportunity to participate and cooperate in the drafting and preparation of this
Agreement, and no constructional preference for or against any party as the “drafter” of this
Agreement is appropriate.

                (d)      This Agreement may be executed in counterparts, each of which will be
deemed to be an original copy of this Agreement and all of which, when taken together, will be
deemed to constitute one and the same agreement. Signatures by .PDF, facsimile, DocuSign, or
the like are as valid as manuscript signatures. Each person affixing his or her signature to this
Agreement represents that he or she has the authority to bind the person or entity on who behalf
he or she is executing the Agreement.


              [Remainder of page intentionally left blank; signature page follows.]




                                                10
DocuSign Envelope ID: A4F9F4B4-F300-4BAA-B15B-671E73393FD3
            Case 8:20-bk-10143-TA            Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                                             Main Document    Page 76 of 349



                     IN WITNESS WHEREOF, the parties have executed this Agreement as of the Execution
            Date.

                                                                   PDC:

                                                                   PLACENTIA DEVELOPMENT
                                                                   COMPANY LLC,
                                                                   a California limited liability company




                                                                   By:

                                                                   Name:         Seth Ring

                                                                   Title:        Authorized Person

                                                                   BRIDGEMARK:

                                                                   BRIDGEMARK CORPORATION,
                                                                   a California corporation




                                                                   By:

                                                                   Name:         Robert J. Hall


                                                                   Title:        President and Chief Executive Officer

                                                                   HALL:

                                                                   ROBERT J. HALL,
                                                                   individually and in his capacity as agent for the
                                                                   persons and entities listed on Exhibit A hereto




                                                             Signature Page
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                        Main Document    Page 77 of 349
Case 8:20-bk-10143-TA      Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50          Desc
                           Main Document      Page 78 of 349
                            Exhibit A – Hall-Related Parties


                              Equity Holders of Bridgemark
                                                      Nature of Hall’s Authority
                   Trust
                                                   to Bind Trust to This Agreement
   Chad T. Hall Irrev. Trust Dated 1/1/89             Either Trustee or Joinder
  Gregson B. Hall Irrev. Trust Dated 1/1/89           Either Trustee or Joinder
     Mark Hall Separate Property Trust                Either Trustee or Joinder
           The Hall Family Trust                      Either Trustee or Joinder
       C. Hall GRAT I Dated 7/30/12                   Either Trustee or Joinder
      C. Hall GRAT II Dated 7/30/12                   Either Trustee or Joinder
       G. Hall GRAT I Dated 7/30/12                   Either Trustee or Joinder
      G. Hall GRAT II Dated 7/30/12                   Either Trustee or Joinder
   Hall Investment Trust I Dated 7/17/06              Either Trustee or Joinder
   Hall Investment Trust II Dated 7/17/06             Either Trustee or Joinder
       M. Hall GRAT I Dated 7/30/12                   Either Trustee or Joinder
      M. Hall GRAT II Dated 7/30/12                   Either Trustee or Joinder
Case 8:20-bk-10143-TA           Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                        Desc
                                Main Document      Page 79 of 349
                                 Exhibit A – Hall-Related Parties


                    Current or Former Officers or Directors of Bridgemark1
                                                                    Nature of Hall’s Authority
                      Person
                                                                to Bind Person to This Agreement
                  Robert J. Hall                                                  Self
                    Mark Hall                                                   Joinder
                  Gregson Hall                                                  Joinder
                    Chad Hall                                                   Joinder
                    Carl Hall                                                   Joinder




1
    For the avoidance of doubt, Carolyn P. Curry and Kevin Mugavero are current or former officers or
    directors of Bridgemark, but are not “Hall-Related Parties.”
Case 8:20-bk-10143-TA             Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                          Desc
                                  Main Document      Page 80 of 349
                                   Exhibit A – Hall-Related Parties


                                        Other Hall-Related Parties2
                                                                        Nature of Hall’s Authority
                        Entity
                                                                     to Bind Entity to This Agreement
          Robert J. Hall Family Trust                                     Either Trustee or Joinder
                   Casa Real LP                                  Either Authorized Signatory or Joinder
         Casa Real Management, LLC                               Either Authorized Signatory or Joinder
          Casa Real Apartments, L.P.                             Either Authorized Signatory or Joinder
                                                               Either Authorized Signatory or Joinder or
               Casa Real GP, LLC
                                                                Certification Pursuant to Note 2 Hereof
                                                               Either Authorized Signatory or Joinder or
           Casa Real Holdings, LLC
                                                                Certification Pursuant to Note 2 Hereof
                                                               Either Authorized Signatory or Joinder or
                  Casa Real LLC
                                                                Certification Pursuant to Note 2 Hereof
         Casa Real Management, LLC                               Either Authorized Signatory or Joinder
                                                               Either Authorized Signatory or Joinder or
    Casa Real Preferred Income Associates
                                                                Certification Pursuant to Note 2 Hereof
                                                               Either Authorized Signatory or Joinder or
           Casa Real Properties, LLC
                                                                Certification Pursuant to Note 2 Hereof
                                                               Either Authorized Signatory or Joinder or
        Casa Real Property Group LLC
                                                                Certification Pursuant to Note 2 Hereof
                                                               Either Authorized Signatory or Joinder or
                  Casa Real, Inc.
                                                                Certification Pursuant to Note 2 Hereof
                                                               Either Authorized Signatory or Joinder or
           Casa Real Mortgage, Inc.
                                                                Certification Pursuant to Note 2 Hereof
                                                               Either Authorized Signatory or Joinder or
             Casa Real Homes, Inc.
                                                                Certification Pursuant to Note 2 Hereof
                                                               Either Authorized Signatory or Joinder or
             Casa Real Corporation
                                                                Certification Pursuant to Note 2 Hereof
             O&G Investment Trust                                         Either Trustee or Joinder
               Las Cienegas, LLC                                 Either Authorized Signatory or Joinder
               Meadow Deep LLC                                   Either Authorized Signatory or Joinder
         Gregson Energy Group, LLC                                          Authorized Signatory

2
    To the extent any entity listed below is not connected directly or indirectly with Hall, Hall will so
    certify in writing. If such certification is inaccurate in any respect, the damages caused by such
    inaccuracy shall not be released.
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50     Desc
                        Main Document      Page 81 of 349
                         Exhibit A – Hall-Related Parties


                            Other Hall-Related Parties2
         Bridgemark Texas, LLC                        Authorized Signatory
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                             Main Document       Page 82 of 349
                             Exhibit B – Form of Quitclaim Deeds


Recording Requested By &
When Recorded Mail Recorded Document &
Tax Statements To:




[Orange County Assessor’s Parcel Nos. 341-501-01-65

[Documentary Transfer Tax: $0.] This is the surrender of a partial interest in an oil and gas
lease, the value of which is less than $100. R&T Code Section _________.

By: ___________________________

                        SURRENDER AND QUITCLAIM OF SURFACE RIGHTS

Bridgemark Corporation, a California corporation (“Grantor”), does hereby surrender, relinquish,
and release to Placentia Development Company LLC, a California limited liability company
(“Grantee”), any and all of Grantor’s right, title, and interest in, under and to the following
described land and instruments (including, without limitation, in its capacities as lessee under those
certain Oil and Gas Leases and Operator under the Chapman Zone Unit Agreement dated April 1,
1960 (which was recorded on June 7, 1961 in Book 5746, page 759, as Document 4625 of the
Official Records of Orange County, California), and the Kramer Zone Unit Agreement dated
February 2, 1970 (which was recorded on July 19, 1972 in Book 10231, Page 96 as Document
17083 of the Official Records of Orange County, California)):

See Exhibit A attached hereto and incorporated herein by this reference.

Dated: [________], 2021                               BRIDGEMARK:

                                                      BRIDGEMARK CORPORATION,
                                                      a California corporation


                                                      By:

                                                      Name:

                                                      Title:
Case 8:20-bk-10143-TA      Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50            Desc
                           Main Document       Page 83 of 349
                           Exhibit B – Form of Quitclaim Deeds



                                           Exhibit A

From the surface to 500’ below for Lots 1-65 (including Tebay Drive, Saucedo Circle, Baumann
Way, Troop Way, Fergus Court and Blankenship Circle) of Tract NO. 15700 in the Assessors
Map Book 342, Page 50, Records of Orange County


APNS: 341-501-01 through 341-501-65
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                Desc
                             Main Document       Page 84 of 349
                             Exhibit B – Form of Quitclaim Deeds


Recording Requested By &
When Recorded Mail Recorded Document &
Tax Statements To:




[Orange County Assessor’s Parcel No. 341-301-09]

[Documentary Transfer Tax: $0.] This is the surrender of partial rights and interests arising under
oil and gas leases, the value of which is less than $100. R&T Code Section _________.

By: ___________________________


                                   SURRENDER AND QUITCLAIM


The Robert J. Hall Family Trust; Casa Real LP, a California limited partnership; Casa Real
Management, LLC, a California limited liability company; Casa Real Apartments, LP, a California
limited partnership; Casa Real GP, LLC, a California limited liability company; Casa Real
Holdings, LLC, a Nevis limited liability company; Casa Real LLC, a Nevada limited liability
company; Casa Real Preferred Income Associates, a California limited partnership; Casa Real
Properties, LLC, a California limited liability company; Casa Real Property Group LLC, a
California limited liability company; Casa Real Mortgage, Inc., a California corporation; Casa Real
Homes, Inc., a California corporation; Casa Real Corporation, a California corporation; O&G
Investment Trust, a Nevada Trust; Las Cienegas, LLC, a California limited liability company;
Meadow Deep LLC, a Wyoming limited liability company; Gregson Energy Group, LLC, a
Wyoming limited liability company; and Bridgemark Texas, LLC, a Texas limited liability
company (collectively, “Grantor”) do hereby surrender, relinquish, and release to Realm California,
LLC, a Delaware limited liability company (“Grantee”), any and all of Grantor’s individual and
collective rights, title, and interest in, under and to the following described land and instruments:

See Exhibit A attached hereto and incorporated herein by this reference.



                                [SIGNATURE PAGES FOLLOW]
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50         Desc
                             Main Document       Page 85 of 349
                             Exhibit B – Form of Quitclaim Deeds


GRANTOR

Dated:_________________, 2021                    Dated:_________________, 2021

ROBERT J. HALL FAMILY TRUST                      CASA REAL, LP,
                                                 a California limited partnership
By:
                                                 By:
Name:                              ___
                                                 Name:                               ___
Title:                             ____
                                                 Title:                              ____

Dated:_________________, 2021                    Dated:_________________, 2021

CASA REAL MANAGEMENT, LLC,                       CASA REAL APARTMENTS, LP,
a California limited liability company           a California limited partnership

By:                                              By:

Name:                              ___           Name:                               ___

Title:                             ____          Title:                              ____


Dated:_________________, 2021                    Dated:_________________, 2021

CASA REAL GP, LLC,                               CASA REAL HOLDINGS, LLC,
a California limited liability company           a Nevis limited liability company

By:                                              By:

Name:                              ___           Name:                               ___

Title:                             ____          Title:                              ____


Dated:_________________, 2021                    Dated:_________________, 2021

CASA REAL, LLC,                                  CASA REAL PREFERRED INCOME
a Nevada limited liability company               ASSOCIATES,
                                                 a California limited partnership
By:
                                                 By:
Name:                              ___
                                                 Name:                               ___
Title:                             ____
                                                 Title:                              ____
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50      Desc
                             Main Document       Page 86 of 349
                             Exhibit B – Form of Quitclaim Deeds


Dated:_________________, 2021                    Dated:_________________, 2021

CASA REAL PROPERTIES, LLC,                       CASA REAL PROPERTY GROUP, LLC,
a California limited liability company           a California limited liability company

By:                                              By:

Name:                              ___           Name:                           ___

Title:                             ____          Title:                          ____


Dated:_________________, 2021                    Dated:_________________, 2021

CASA REAL MORTGAGE, INC.,                        CASA REAL HOMES, INC.,
a California corporation                         a California corporation

By:                                              By:

Name:                              ___           Name:                           ___

Title:                             ____          Title:                          ____


Dated:_________________, 2021                    Dated:_________________, 2021

CASA REAL CORPORATION,                           O&G INVESTMENT TRUST,
a California corporation                         a Nevada Trust

By:                                              By:

Name:                              ___           Name:                           ___

Title:                             ____          Title:                          ____


Dated:_________________, 2021                    Dated:_________________, 2021

LA CIENEGAS, LLC,                                MEADOW DEEP, LLC,
a California limited liability company           a Wyoming limited liability company

By:                                              By:

Name:                              ___           Name:                           ___

Title:                             ____          Title:                          ____
Case 8:20-bk-10143-TA      Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50         Desc
                           Main Document       Page 87 of 349
                           Exhibit B – Form of Quitclaim Deeds


Dated:_________________, 2021                  Dated:_________________, 2021

GREGSON ENERGY GROUP, LLC,                     BRIDGEMARK TEXAS, LLC,
a Wyoming limited liability company            a Texas limited liability company

                                               By:
By:
                                               Name:                               ___
Name:                            ___
                                               Title:                              ____
Title:                           ____


GRANTEE:                                       ?

Dated:_________________, 2021

Realm California, LLC,
a Delaware limited liability company

By:

Name:                            ___

Title:                           ____
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                              Main Document       Page 88 of 349
                              Exhibit B – Form of Quitclaim Deeds


                                            EXHIBIT A

All real and personal property rights, title and interests, subject to, and located within the
boundaries of, the Chapman Zone Unit Agreement dated April 1, 1960 (which was recorded on
June 7, 1961 in Book 5746, page 759, as Document 4625 of the Official Records of Orange
County, California), and the Kramer Zone Unit Agreement dated February 2, 1970 (which was
recorded on July 19, 1972 in Book 10231, Page 96 as Document 17083 of the Official Records
of Orange County, California), including, without limitation, all royalty interests, overriding
royalty interests, fee interests (both in the surface estate and/or the mineral estate), net profits
interests, income interests, oil and gas leasehold working interests, easements, rights of way,
licenses, equipment, facilities, pipelines, utility lines, and any and all other similar real and
personal property rights, title and interests.
     Case 8:20-bk-10143-TA             Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                             Desc
                                       Main Document      Page 89 of 349
                                           Exhibit C – Form of Approval Order


 1                                      UNITED STATES BANKRUPTCY COURT

 2                                       CENTRAL DISTRICT OF CALIFORNIA

 3                                                   SANTA ANA DIVISION

 4
     In re                                                       Case No. 8:20-bk-10143-TA
 5
     BRIDGEMARK CORPORATION,3                                    Chapter 11
 6
                                        Debtor.                  ORDER (I) APPROVING SETTLEMENT
 7                                                               AGREEMENT BETWEEN THE DEBTOR,
                                                                 ROBERT J. HALL, AND PLACENTIA
 8                                                               DEVELOPMENT COMPANY AND
                                                                 RELATED AGREEMENTS,
 9                                                               (II) APPROVING SALE OF
                                                                 SUBSTANTIALLY ALL ASSETS OF THE
10                                                               DEBTOR FREE AND CLEAR OF LIENS,
                                                                 (III) APPROVING ASSUMPTION
11                                                               AND/OR ASSIGNMENT OF CERTAIN
                                                                 EXECUTORY CONTRACTS AND
12                                                               UNEXPIRED LEASES, (IV) MODIFYING
                                                                 ORDER AUTHORIZING EMPLOYMENT
13                                                               OF NUMERIC SOLUTIONS LLC, AND
                                                                 (V) GRANTING RELATED RELIEF
14

15

16           This matter having come before the Court on the Motion Pursuant to 11 U.S.C. §§ 105(a),
17 363(b), and 365 and Fed. R. Bankr. P. 9019 for Entry of Order (I) Approving Settlement Agreement

18 Between the Debtor, Robert J. Hall, and Placentia Development Company and Related Agreements,

19 (II) Approving Sale of Substantially All Assets of the Debtor Free and Clear of Liens,

20 (III) Approving Assumption and/or Assignment of Certain Executory Contracts and Unexpired

21 Leases, (IV) Modifying Order Authorizing Employment of Numeric Solutions LLC, and

22 (V) Granting Related Relief (the “Motion”); and the Court having read and considered the Motion,

23 and being fully advised of the premises, for good cause shown,

24           IT IS HEREBY ORDERED that the Court makes the following findings of fact and
25 conclusions of law:4

26   3
         The Debtor’s last four digits of its taxpayer identification number are (1669), and its headquarters and service are
27       17671 Irvine Boulevard, Suite 217, Tustin, California 92780.
     4
         The findings and conclusions set forth herein constitute this Court’s findings of fact and conclusions of law
28       pursuant to Federal Rule of Civil Procedure 52, made applicable to these proceedings pursuant to Rules 7052 and
     Case 8:20-bk-10143-TA           Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                           Desc
                                     Main Document      Page 90 of 349
                                         Exhibit C – Form of Approval Order


 1          1.       On January 14, 2020 (the “Petition Date”), Bridgemark Corporation (“Bridgemark”)

 2 filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code, commencing the

 3 above-captioned case (the “Bankruptcy Case”). Bridgemark has continued to operate its business

 4 and manage its affairs as debtor-in-possession pursuant to Sections 1107(a) and 1108 of the

 5 Bankruptcy Code.

 6          2.       Bridgemark’s primary assets are certain oil and gas leases and related agreements

 7 and rights pursuant to which Bridgemark operates wells in Placentia, California and Anaheim,

 8 California. Bridgemark also has certain non-operating interests in wells in Mobile, Alabama;

 9 Fullerton, California; and Nueces County, Texas, as well as certain other assets, including through

10 Bridgemark’s two non-debtor subsidiaries, Gregson Energy Group, LLC (“Gregson”) and

11 Bridgemark Texas, LLC (“Bridgemark Texas,” and together with Gregson, the “Non-Debtor

12 Subsidiaries”).

13          3.       Of the wells that Bridgemark operates in Placentia, California, a portion are situated

14 on land (the “PDC Parcel”) owned by Placentia Development Company, LLC (“PDC”), on which

15 PDC intends to build residential homes. Bridgemark also owns and operates an oil tank farm on a

16 portion of real property within the PDC Parcel (the “Remainder Tract,” as more specifically defined

17 in the Transaction Agreement).

18          4.       On December 31, 2019, a judgment (as subsequently amended, the “PDC

19 Judgment”) was entered in favor of PDC and against Bridgemark. The PDC Judgment was

20 originally in the principal amount of approximately $42 million, and was subsequently amended in

21 post-judgment proceedings such that it is now in the principal amount of approximately

22 $38 million. An appeal of the PDC Judgment (the “Appeal”) is pending but stayed.

23          5.       Broadly speaking, and without rehashing the details of the multi-year proceedings

24 that culminated in the PDC Judgment or the parties’ claims and contentions related thereto, the

25 PDC Judgment arose out of Bridgemark’s failure to plug and abandon oil wells on the PDC Parcel,

26

27       9014 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”). To the extent that any of the following
         findings of fact constitute conclusions of law, they are adopted as such. To the extent that any of the following
28       conclusions of law constitute findings of fact, they are adopted as such.
     Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                Desc
                                 Main Document      Page 91 of 349
                                     Exhibit C – Form of Approval Order


 1 as the state court determined that Bridgemark was legally obligated to do, such that PDC could

 2 develop the residential homes on the PDC Parcel.

 3          6.     Pursuant to that certain Stipulation Between Bridgemark Corporation and Placentia

 4 Development Company, LLC Regarding (I) Use of Cash Collateral Pursuant to 11 U.S.C. § 363;

 5 and (II) Grant of Adequate Protection Pursuant to 11 U.S.C. § 361, 362, and 363 [Docket No. 140]

 6 and the order approving same [Docket No. 155], funds subject to PDC’s liens have been deposited

 7 in a restricted debtor-in-possession account at East West Bank (the “Customer DIP Account”).

 8 There is no dispute that PDC holds valid, perfected, first-position liens on the funds in the Customer

 9 DIP Account, although Bridgemark’s Adversary Proceeding alleges that the liens are avoidable (an

10 allegation PDC denies).

11          7.     On April 14, 2020, the Court entered the Order Approving Application of Debtor

12 and Debtor in Possession to Employ Numeric Solutions LLC as Expert Valuation Consultant and

13 John Harris as Expert Witness Effective as of February 24, 2020 [Docket No. 162] (the “Numeric

14 Solutions Employment Order”), pursuant to which the Court authorized Bridgemark to employ and

15 retain John Harris and Numeric Solutions LLC (“Numeric Solutions”) as estate professionals.

16          8.     On April 15, 2020, PDC, Bridgemark, and Robert J. Hall (“Hall”) executed that

17 certain Term Sheet (the “Term Sheet”), as clarified by the correspondence dated August 10, 2020,

18 pursuant to which they agreed to compromise and resolve all disputes between them on the terms

19 set out therein, with the proviso that definitive documentation (the “Definitive Documentation”)

20 would thereafter be executed. The Term Sheet contemplated that the Definitive Documentation

21 would ultimately bind Hall and also certain related persons and entities (the “Hall-Related Parties”).

22 Hall deposited $4.375 million of his personal funds (the “Hall Cash Contribution”) into an escrow

23 account pursuant to the Term Sheet. This Court approved Bridgemark’s entry into the Term Sheet

24 by order dated June 26, 2020.

25          9.     On May 13, 2020, the Court entered the Order Authorizing Debtor to Assume

26 Certain Executory Contracts and Unexpired Leases Pursuant to Bankruptcy Code Section 365(a)

27

28
     Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                Desc
                                 Main Document      Page 92 of 349
                                     Exhibit C – Form of Approval Order


 1 [Docket No. 203] (the “Prior Assumption Order”), pursuant to which the Court authorized

 2 Bridgemark to assume, inter alia, the oil and gas leases listed on Exhibit 1 thereto.

 3          10.    Bridgemark, PDC, and Hall (both individually and as agent for the Hall-Related

 4 Parties) have negotiated that certain Settlement Agreement (the “Settlement Agreement”), which –

 5 together with that certain Asset Purchase Agreement by and among Bridgemark Corporation,

 6 Gregson Energy Drilling LLC, and Bridgemark Texas LLC, collectively, as Seller, and California

 7 Natural Resources Group Orange County, LLC, Realm California, LLC, and Alatex, LLC,

 8 collectively, as Buyer (the “Asset Purchase Agreement”), that certain Transaction Agreement (the

 9 “Transaction Agreement”), and that certain Surface Use and Cooperation Agreement (the “Surface

10 Use Agreement,” and together with the Settlement Agreement, the Asset Purchase Agreement, and

11 the Transaction Agreements, the “Agreements”) – collectively constitute the Definitive

12 Documentation contemplated by the Term Sheet. The Hall-Related Parties are specifically

13 identified in Exhibit A to the Settlement Agreement.

14          11.    California Natural Resources Group, LLC (“CalNRG OC”), a third-party buyer, is a

15 party to the Asset Purchase Agreement, the Transaction Agreement, and the Surface Use

16 Agreement. Realm California LLC (“Realm”), an affiliate of CalNRG OC, is a party to the Asset

17 Purchase Agreement and the Surface Use Agreement. Alatex, LLC (“Alatex”), an affiliate of

18 CalNRG OC and Realm, is a party to the Asset Purchase Agreement. Except where necessary for

19 the sake of clarity, CalNRG OC, Realm, and Alatex are referred to herein collectively as “Buyer.”

20          12.    By the Motion, Bridgemark seeks this Court’s approval of the Agreements as well as

21 authorization and direction to proceed with the consummation of the transactions contemplated by

22 the Agreements.

23          13.    In broad strokes – and subject entirely to the specific terms of the actual Agreements

24 – the transactions contemplated by the Agreements will result in essentially all of Bridgemark’s

25 non-cash assets that are not located on the PDC Parcel being transferred to Buyer, which will also

26 assume certain liabilities of Bridgemark (such purchase, sale, assignment, and assumption

27 collectively, the “Sale Transaction”); PDC, in turn, will transfer the Remainder Tract to Realm,

28
     Case 8:20-bk-10143-TA            Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                           Desc
                                      Main Document      Page 93 of 349
                                          Exhibit C – Form of Approval Order


 1 which is CalNRG OC’s affiliate; the settlement between PDC, Bridgemark, and Hall (the

 2 “Settlement”) will go into effect – all on a date (the “Closing Date”) to occur shortly following the

 3 entry of this Order. The specific allocation of the Purchased Assets among CalNRG, Realm, and

 4 Alatex is set forth in Exhibit A-10 to the Asset Purchase Agreement.

 5          14.      The Asset Purchase Agreement provides for Bridgemark to assign certain contracts

 6 and agreements (collectively, the “Assigned Contracts”) to Buyer. A complete list of the Assigned

 7 Contracts and the cure costs associated therewith is set forth in Exhibit A to the Motion.5 Certain of

 8 the Assigned Contracts (the “Prior Assumed Contracts”) were previously assumed by Bridgemark

 9 pursuant to the Prior Assumption Order, as set forth in Exhibit A to the Motion. The remainder of

10 the Assigned Contracts (the “Remaining Contracts”) were not previously assumed. Through the

11 Motion, Bridgemark seeks to assign the Prior Assumed Contracts and assume and assign the

12 Remaining Contracts to Buyer.

13          15.      Following the Closing Date, Bridgemark will be left with only minimal non-cash

14 assets – primarily the wells on the PDC Parcel. Bridgemark will immediately stop pumping from

15 those wells. John Harris of Numeric Solutions will be appointed Chief Wind-Down Officer.

16 Bridgemark, under the direction and control of the Chief Wind-Down Officer, will pursue

17 confirmation of a non-impaired chapter 11 plan of liquidation that is consistent with the Plan Term

18 Sheet attached to the Settlement Agreement. The primary purpose of the plan will be the creation

19 of a liquidation trust tasked with plugging and abandoning the remaining wells on the PDC Parcel

20 so that PDC can develop residential homes on the PDC Parcel.

21          16.      Following the Closing Date, neither Hall nor any of the Hall-Related Parties shall

22 serve as an officer or director of Bridgemark, nor shall they have any involvement in or right to

23 participate in or manage the business or affairs of Bridgemark’s limited remaining operations. In

24 addition, although certain Hall-Related Parties will continue to the be equityholders of Bridgemark

25 until a chapter 11 plan of liquidation that cancels their equity interests takes effect (as provided for

26   5
         Inclusion of any document or agreement on the list of Assigned Contracts shall not constitute or be deemed to be a
27       determination or admission by Bridgemark, Buyer, PDC, or any other party that such document or agreement is, in
         fact, an executory contract or unexpired lease within the meaning of the Bankruptcy Code, all rights with respect
28       thereto being expressly reserved.
     Case 8:20-bk-10143-TA          Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                                    Main Document      Page 94 of 349
                                        Exhibit C – Form of Approval Order


 1 in the Plan Term Sheet), they are waiving their rights to receive any distributions on account of

 2 such equity (subject to Paragraph 5(c) of the Settlement Agreement) or to vote, manage, or

 3 otherwise exercise direct or indirect control with respect to Bridgemark on account of such equity,

 4 and thus will have no legal or practical control over Bridgemark such that it would not be lawful or

 5 appropriate for Hall or any Hall-Related Parties to have or incur any legal liability on account of

 6 such post-Closing-Date equity ownership.

 7           17.     The Court has subject matter jurisdiction over the Bankruptcy Case and authority to

 8 hear and determine the Motion. The Motion was timely served on the parties listed on the Proof of

 9 Service filed with respect to the Motion – which include all potentially affected landowners, royalty

10 holders, regulators, contract counterparties, lienholders, and other parties in interest – and

11 appropriate notice and opportunity to be heard regarding the relief requested has been provided.

12           18.     The Agreements for which approval is sought and the Sale Transaction and

13 Settlement contemplated thereby are all fair, reasonable, and in the best interests of Bridgemark and

14 its estate, creditors, and all parties in interest. No creditor, royalty holder, or other party in interest

15 shall have any claim for damages arising from the Sale Transaction or the transactions

16 contemplated in the Plan Term Sheet, including, without limitation, the plugging and abandonment

17 contemplated thereby.

18           19.     Bridgemark has demonstrated sound business reasons for the Agreements for which

19 approval is sought and the Sale Transaction and Settlement contemplated thereby, all of which are

20 the product of extensive arms’-length, good-faith negotiations and are not tainted by fraud or

21 collusion. All terms of the Sale Transaction and Settlement, as well as the genesis and background

22 of the arrangements, have been appropriately disclosed to the Court and all parties in interest.

23           20.     CalNRG OC, Realm, Alatex, and PDC are acquiring the assets they are acquiring in

24 good faith and qualify as good-faith purchasers within the meaning of Section 363(m) of the

25 Bankruptcy Code. CalNRG OC, Realm, and Alatex are not related to Bridgemark or PDC, and all

26 material terms of the arrangements have been disclosed. Accordingly, the Agreements may not be

27

28
     Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                                  Main Document      Page 95 of 349
                                      Exhibit C – Form of Approval Order


 1 avoided and no party shall be entitled to damages or other recovery pursuant to section 363(n) of

 2 the Bankruptcy Code.

 3           21.   The Agreements and the Sale Transaction and Settlement contemplated thereby

 4 constitute the highest and best offer for the assets being acquired, and will provide a greater

 5 recovery for the estate than would be provided by any other available alternative. Bridgemark’s

 6 determination that the Agreements and the Sale Transaction and Settlement contemplated thereby

 7 constitute the highest and best offer for the assets being acquired constitutes a valid and sound

 8 exercise of Bridgemark’s business judgment. The consideration to be provided is fair and adequate,

 9 and constitutes reasonably equivalent value and fair consideration under the Bankruptcy Code and

10 under other applicable law.

11           22.   No party to the Agreements has entered into the Agreements, or proposes

12 consummating the Sale Transaction and Settlement contemplated thereby, for the purpose of

13 hindering, delaying, or defrauding any present or future creditor. Nor is any party to the

14 Agreements a continuation or successor to Bridgemark or its estate. None of the transactions

15 contemplated by the Agreements amount to a consolidation, merger, or de facto merger of any

16 entity.

17           23.   PDC, as Bridgemark’s secured creditor, has consented to the sale of the assets being

18 sold to Buyer on the terms set forth in the Agreements. In addition, the automobile lenders, as

19 Bridgemark’s other secured creditors, will be paid in full in cash on the Closing Date. Accordingly,

20 the conditions for a sale free and clear of all encumbrances pursuant to Section 363(f) of the

21 Bankruptcy Code have been satisfied.

22           24.   Bridgemark has satisfied all conditions and requirements for assumption,

23 assignment, and sale of the assigned contracts and leases pursuant to Section 365 of the Bankruptcy

24 Code. The assignment of the Prior Assumed Contracts and the assumption and assignment of the

25 Remaining Contracts is a sound exercise of Bridgemark’s business judgment.

26           25.   The transactions contemplated by the Agreements are legal, valid, and properly

27 authorized under all applicable provisions of the Bankruptcy Code, including, without limitation,

28
     Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                                  Main Document      Page 96 of 349
                                      Exhibit C – Form of Approval Order


 1 Sections 105(a), 363(b), 363(f), 363(m), 365(a) and 365(f) and all applicable requirements of such

 2 Sections have been complied with in respect of the transaction.

 3          26.     The appointment of John Harris of Numeric Solutions as Chief Wind-Down Officer

 4 – and the modification of the Numeric Solutions Employment Order consistent therewith – is

 5 reasonable, appropriate, and in the best interest of the estate and creditors.

 6          27.     The relinquishment by Hall and all Hall-Related Parties from all officer and director

 7 positions and their exclusion from any involvement in or right to participate in or manage the

 8 business or affairs of Bridgemark’s limited remaining operations following the Closing Date is

 9 reasonable, appropriate, and in the best interest of the estate and creditors. The amendments to

10 Bridgemark’s bylaws and the other governance changes provided for in the Settlement Agreement

11 are reasonable, appropriate, and in the best interest of the estate and creditors.

12          28.     Given the relinquishment by Hall and the Hall-Related Parties of all direct or

13 indirect control of Bridgemark pursuant to the Settlement Agreement approved hereby, the Court

14 has jurisdiction and authority to conclude and order that neither Hall nor any Hall-Related Party

15 shall have or incur any legal liability solely on account of post-Closing-Date equity ownership of

16 Bridgemark. Cf. Blixseth v. Credit Suisse (In re Yellowstone Mountain Club, LLC), 961 F.3d 1074,

17 1081–1085 (9th Cir. 2020).

18          29.     This Order is a final and appealable order. Notwithstanding Bankruptcy Rules

19 6004(h) and 6006(d), and to any extent necessary under Bankruptcy Rule 9014 and Rule 54(b) of

20 the Federal Rules of Civil Procedure, as made applicable by Bankruptcy Rule 7054, this Court

21 expressly finds that there is no reason to delay implementation of this Order.

22                                              *      *       *

23          Based on the foregoing findings of fact and conclusions of law, IT IS HEREBY

24 ORDERED, ADJUDGED, and DECREED that:

25          30.     The Motion is GRANTED in its entirety.

26          31.     The Settlement Agreement, the Asset Purchase Agreement, the Transaction

27 Agreement, and the Surface Use Agreement – including each and every term and condition in each

28
     Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                                   Main Document      Page 97 of 349
                                       Exhibit C – Form of Approval Order


 1 – are approved in their entirety. The failure to identify any particular provision of the Settlement

 2 Agreement or any of the other the Agreements in this Order shall not diminish or impair the

 3 effectiveness of such provision, it being the intent of this Court that the Agreements be authorized

 4 and approved in their entirety.

 5          32.     Bridgemark is authorized and directed to perform all obligations under the

 6 Agreements to which it is a party and to take any and all actions reasonably necessary and

 7 appropriate to consummate the Agreements and to perform any and all obligations contemplated

 8 therein.

 9          33.     Upon the closing of the Sale Transaction, Buyer shall take title to and possession of

10 the Purchased Assets (as defined in the Asset Purchase Agreement). Pursuant to Section 363(f), the

11 transfer of title to the Purchased Assets shall be free and clear of any and all liens, interests, and

12 encumbrances except for any obligations expressly assumed by Buyer.

13          34.     Neither Buyer nor PDC is a successor and neither shall be deemed a successor to

14 Bridgemark or its estate as a result of the consummation of the Sale Transaction or for any other

15 reason. Buyer and PDC have given substantial consideration under the Agreements for the ultimate

16 benefit of Bridgemark, its estate, and the holders of any encumbrances. The consideration given by

17 Buyer and PDC is valid and valuable consideration for the releases of any potential claims of

18 successor or transferee liability against Buyer and PDC, which releases shall be deemed to have

19 been given in favor of Buyer and PDC by all holders of encumbrances against Bridgemark or any

20 of the Purchased Assets. Therefore, following the closing date of the Sale Transaction, all persons

21 and entities are forever prohibited and enjoined from taking any action against Bridgemark or its

22 estate that would adversely affect or interfere with the ability of Bridgemark to sell and transfer the

23 Purchased Assets to Buyer in accordance with the Agreements and this Order to the fullest extent

24 provided by Section 363 or adversely affect or interfere with Buyer’s title to or use and enjoyment

25 of the Purchased Assets based on or related to any such Claim or based on any actions Bridgemark

26 may take in this chapter 11 case.

27

28
     Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                                   Main Document      Page 98 of 349
                                       Exhibit C – Form of Approval Order


 1          35.     Except as expressly set forth herein or in the Agreements, Buyer and PDC, and their

 2 respective successors and assigns shall have no liability for any claim against Bridgemark or its

 3 estate, whether known or unknown as of the closing date of the Sale Transaction, now existing or

 4 hereafter arising, whether fixed or contingent, whether derivatively, vicariously, as a transferee,

 5 successor, alter ego, or otherwise, of any kind, nature or character whatsoever, by reason of any

 6 theory of law or equity, including claims arising under, without limitation: (i) any employment or

 7 labor agreements or the termination thereof relating to Bridgemark; (ii) any pension, welfare,

 8 compensation or other employee benefit plans, agreements, practices and programs, including,

 9 without limitation, any pension plan of or related to Bridgemark or any affiliate or predecessor or

10 any current or former employee of any of the foregoing, including, without limitation, any

11 participation or other agreements related to any of the foregoing, or the termination of any of the

12 foregoing; (iii) Bridgemark’s business operations or the cessation thereof; (iv) any litigation

13 involving Bridgemark; and (v) any employee, workers’ compensation, occupational disease or

14 unemployment or temporary disability related law, including, without limitation, claims that might

15 otherwise arise under or pursuant to: (A) the Employee Retirement Income Security Act of 1974, as

16 amended; (B) the Fair Labor Standards Act; (C) Title VII of the Civil Rights Act of 1964; (D) the

17 Federal Rehabilitation Act of 1973; (E) the National Labor Relations Act; (F) the Worker

18 Adjustment and Retraining Notification Act of 1988; (G) the Age Discrimination and Employee

19 Act of 1967 and Age Discrimination in Employment Act, as amended; (H) the Americans with

20 Disabilities Act of 1990; (I) the Consolidated Omnibus Budget Reconciliation Act of 1985; (J) the

21 Multiemployer Pension Plan Amendments Act of 1980; (K) state and local discrimination laws;

22 (L) state and local unemployment compensation laws or any other similar state and local laws;

23 (M) state workers’ compensation laws; (N) any other state, local or federal employee benefit laws,

24 regulations or rules or other state, local or federal laws, regulations or rules relating to, wages,

25 benefits, employment, or termination of employment with Bridgemark or any predecessor; (O) any

26 antitrust laws; (P) any product liability or similar laws, whether state or federal or otherwise;

27 (Q) any environmental laws, rules, or regulations, including, without limitation, under the

28
     Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                                   Main Document      Page 99 of 349
                                       Exhibit C – Form of Approval Order


 1 Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C. §§ 9601, et

 2 seq., or similar state statutes; (R) any bulk sales or similar laws; (S) any federal, state or local tax

 3 statutes, regulations or ordinances, including, without limitation, the Internal Revenue Code of

 4 1986, as amended; and (T) any common-law doctrine of de facto merger or successor or transferee

 5 liability, successor-in-interest liability theory or any other theory of or related to successor liability.

 6 For the avoidance of doubt nothing in this paragraph shall (i) restrict a party’s right to appeal this

 7 Order or (ii) release Buyer or PDC from an applicable authority’s proper exercise of police and

 8 regulatory powers.

 9          36.     Except as expressly permitted or otherwise specifically provided in the Agreements

10 or this Order, all persons or entities holding encumbrances in all or any portion of the Purchased

11 Assets (other than any obligations expressly assumed by Buyer) arising under or from, or in any

12 way relating to Bridgemark, the Purchased Assets, the operation of Bridgemark’s business prior to

13 the Closing Date or the transfer of the Purchased Assets to Buyer, are forever barred, estopped, and

14 permanently enjoined from asserting against Buyer or PDC or their respective successors or

15 assigns, or their property such persons’ or entities’ encumbrances in and to the Purchased Assets, or

16 in any way asserting or pursuing any action against Buyer, Buyer’s successors or assigns, PDC,

17 PDC’s successors or assigns, and/or the Purchased Assets based on any theory of successor or

18 transferee liability. Effective as of the Closing Date, each creditor is authorized and directed to

19 execute such documents and take all other actions as may be necessary to release any encumbrances

20 on the Purchased Assets, as provided herein, that may have been recorded or may otherwise exist.

21 If a creditor fails to cause an encumbrance to be released, Bridgemark is hereby authorized and

22 directed, and Buyer is hereby authorized, to execute and file such statements, instruments, releases

23 and other documents on behalf of such person or entity with respect to the Purchased Assets. The

24 transactions authorized herein shall be of full force and effect, regardless of Bridgemark’s lack of

25 good standing in any jurisdiction in which it is formed or authorized to transact business.

26          37.     All persons and entities that are in possession of some or all of the Purchased Assets

27 on the closing date of the Sale Transaction are directed to surrender possession of such Purchased

28
     Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                                  Main Document      Page 100 of 349
                                      Exhibit C – Form of Approval Order


 1 Assets to Buyer at the Closing Date. The provisions of this Order authorizing the Sale Transaction

 2 by Bridgemark free and clear of encumbrances shall be self-executing, and none of Bridgemark,

 3 Buyer, PDC, or any other party shall be required to execute or file releases, termination statements,

 4 assignments, cancellations, consents or other instruments to effectuate, consummate, and/or

 5 implement the provisions hereof with respect to the Sale Transaction; provided, however, that this

 6 paragraph shall not excuse such parties from performing any and all of their respective obligations

 7 under the Agreements or as otherwise set forth in this Order, requested by Buyer, or sought by

 8 PDC.

 9          38.     Without limiting the foregoing, a certified copy of this Order may be filed with the

10 appropriate clerk or recorded to act to cancel any encumbrances on the Purchased Assets of record.

11 This Order is binding upon all persons and entities, including, without limitation, all filing agents,

12 filing officers, title agents, title companies, recorders of mortgages, recorders of deeds, registrars of

13 deeds, administrative agencies, governmental departments, secretaries of state, federal and local

14 officials, and all other persons or entities who may be required by operation of law, the duties of

15 their office, or contract, to accept, file, register, or otherwise record or release any documents or

16 instruments, or who may be required to report or insure any title or state of title in or to any lease;

17 and each of the foregoing persons and entities is hereby directed to accept for filing any and all of

18 the documents and instruments necessary and appropriate to consummate the transactions of

19 Bridgemark contemplated by the Agreements; provided that nothing herein shall relieve any entity

20 of the obligation to pay filing fees required to be paid under applicable non-bankruptcy law.

21          39.     Any and all governmental recording offices and all other parties, persons, or entities

22 are authorized to accept this Order for recordation on or after the closing date of the Sale

23 Transaction as conclusive evidence of the free, clear, and unencumbered, transfer of all right, title,

24 interest, and ownership in and to the Purchased Assets conveyed to Buyer upon closing.

25          40.     Bridgemark is authorized and directed to (i) assign and sell each of the Prior

26 Assumed Contracts to Buyer, and (ii) assume, assign and sell each Remaining Contract to Buyer, in

27 each case free and clear of all encumbrances, as described herein. The Prior Assumed Contracts

28
     Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                                 Main Document      Page 101 of 349
                                     Exhibit C – Form of Approval Order


 1 having been previously assumed by Bridgemark, any and all objections to assignment of such

 2 leases are overruled. Cf. In re Catapult Entm’t, Inc., 165 F.3d 747, 754 (9th Cir. 1999).

 3 Bridgemark is authorized to pay any cure costs, as contemplated by the Asset Purchase Agreement.

 4 The payment of the applicable cure costs (if any) in connection with an Assigned Contract shall (a)

 5 effect a cure of all defaults existing thereunder as of the closing date of the Sale Transaction and

 6 (b) compensate for any actual pecuniary loss to such non-debtor party resulting from such default.

 7 Buyer shall then have assumed the assigned contracts and assigned real property leases and,

 8 pursuant to section 365(f) of the Bankruptcy Code, the assignment by Bridgemark of such Assigned

 9 Contracts shall not be a default thereunder. Upon the payment of the relevant cure costs, if any,

10 Bridgemark shall have no further liabilities to the counterparties to the Assigned Contracts that

11 accrue and become due and payable on or after the closing date of the Sale Transaction except as

12 provided in the Agreements. See 11 U.S.C. § 365(k).

13          41.    Upon the assumption of an assigned contract and assigned real property lease and

14 the payment of the relevant cure costs, if any, in accordance with the Asset Purchase Agreement,

15 Buyer shall be deemed to be substituted for Bridgemark as a party to the applicable Assigned

16 Contracts and Bridgemark shall be relieved, pursuant to Section 365(k) of any further liability

17 under the Assigned Contracts. Bridgemark may assume (in the case of the Remaining Contracts),

18 assign and sell the Assigned Contracts notwithstanding the provision in any such contract or lease

19 that prohibits or restricts assumption or assignment or that conditions assumption or assignment

20 upon the consent of the non-debtor counterparty thereto.

21          42.    To the extent any counterparty to an Assigned Contract failed to timely object to the

22 cure cost set forth in Exhibit A to the Motion, such cure cost shall be deemed to be finally

23 determined as of the entry of this Order and any such counterparty shall be barred from challenging,

24 objecting to or denying the validity of the cure cost. All other requirements and conditions under

25 Sections 363 and 365 for the assumption by Bridgemark and the assignment and sale to Buyer of

26 the Assigned Contracts have been satisfied. Upon the closing of the Sale Transaction, in

27

28
     Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                Desc
                                 Main Document      Page 102 of 349
                                     Exhibit C – Form of Approval Order


 1 accordance with Sections 363 and 365, Buyer shall be fully and irrevocably vested with all legal,

 2 equitable, and beneficial right, title, and interest of Bridgemark under the Assigned Contracts.

 3          43.    To the extent necessary and applicable, Buyer has provided adequate assurance of

 4 future performance under the Assigned Contracts within the meaning of Sections 365(b)(1)(C),

 5 365(b)(3) (to the extent applicable) and 365(f)(2)(B). Pursuant to Sections 105(a) 363, and 365, all

 6 counterparties to the Assigned Contracts are forever barred and permanently enjoined from raising

 7 or asserting against Bridgemark, Buyer, or PDC any assignment fee, default, breach or claim of

 8 pecuniary loss, or condition to assignment, arising under or related to the Assigned Contracts

 9 existing as of the closing of the Sale Transaction or arising by reason of such closing.

10          44.    The assumption and assignment of the Remaining Contracts and the assignment of

11 the Prior Assumed Contracts shall be effective upon entry of this Order (conditioned upon the

12 closing of the Sale Transaction) notwithstanding timely unresolved objections to the proposed cure

13 costs, which objections are hereby preserved and shall not delay closing of the Sale Transaction.

14 The undisputed portion of the proposed cure costs, if any, shall be paid by Bridgemark within three

15 days after the Closing Date. Any remaining disputed cure costs must be paid by the earlier of

16 (a) when Bridgemark, Buyer, PDC, and the Assigned Contract counterparty can agree to an amount

17 or (b) the date specified in a final and non-appealable order entered by this Court. With respect to

18 any cure objections resolved by the Court at the hearing on the Motion, Bridgemark shall pay the

19 cure cost, if any, no later than three days after the Closing Date. Bridgemark shall use

20 commercially reasonable efforts to cooperate with Buyer and PDC in resolving any disputed cure

21 costs arising after the closing of the Sale Transaction.

22          45.    Nothing contained in any chapter 11 plan confirmed in this case, any order

23 confirming any such chapter 11 plan, any order approving wind-down or dismissal of this chapter

24 11 case or any subsequent chapter 7 case, or any other order of any type or kind entered in this case

25 shall conflict with or derogate from the provisions of the Agreements or this Order; and to the

26 extent of any conflict or derogation between this Order or the Agreements and such future plan or

27 order, the terms of this Order and the Agreements shall control.

28
     Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                Desc
                                 Main Document      Page 103 of 349
                                     Exhibit C – Form of Approval Order


 1          46.     Pursuant to Bankruptcy Rules 7062, 9014, 6004(h), and 6006(d), this Order shall be

 2 effective immediately upon entry and Bridgemark, Buyer, Hall, and PDC are authorized to

 3 effectuate the Agreements and close the Sale Transaction immediately upon entry of this Order.

 4          47.     The Sale Transaction shall be exempt from any “bulk sales” or similar law of any

 5 state or jurisdiction. There are no brokers involved in consummating the Sale Transaction and no

 6 brokers’ commissions are due.

 7          48.     This Order may be recorded in the land records and relied upon by title insurers and

 8 subsequent purchasers.

 9          49.     Immediately upon entry of the Approval Order, Bridgemark shall cease all active

10 extraction of oil from the PDC Parcel.

11          50.     The Chief Wind-Down Officer of Bridgemark from and after the Closing Date shall

12 be John Harris of Numeric Solutions, or any successor approved by the Bankruptcy Court and

13 consented to by PDC. The Chief Wind-Down Officer is authorized to perform the following

14 services: (i) appropriate claim administration, reconciliation, satisfactions, compromises, and/or

15 objections with respect to claims that were not Assumed Obligations transferred to Buyer; (ii)

16 appropriate reconciliation and satisfaction of any remaining obligations to royalty holders that were

17 not Assumed Obligations transferred to Buyer; (iii) appropriate disposition of any remaining assets

18 that were not Purchased Assets transferred to Buyer; (iv) appropriate resolution of all administrative

19 expense applications and related matters of Bankruptcy Case administration, including the filing of

20 all required reports and the payment of all required U.S. Trustee fees; (v) appropriate formulation

21 and prosecution of the liquidating chapter 11 plan contemplated in the Plan Term Sheet; (vi) such

22 other work as is reasonable and appropriate in connection with the administration of the estate and

23 consistent with Bridgemark’s bylaws. The Numeric Solutions Employment Order is hereby

24 modified, effective as of March 10, 2021, to the extent necessary to authorize the performance of

25 such services.

26          51.     Hall and each Hall-Related Party shall be prohibited from objecting to confirmation

27 of any chapter 11 plan that is materially consistent with the Plan Term Sheet.

28
     Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                    Desc
                                  Main Document      Page 104 of 349
                                      Exhibit C – Form of Approval Order


 1          52.     Neither Hall nor any Hall-Related Party shall have or incur any legal liability

 2 relating solely to or arising solely out of post-Closing-Date equity ownership of Bridgemark.

 3          53.     The releases set forth in Section 5 of the Settlement Agreement are approved, subject

 4 to the occurrence of the Closing Date. For the avoidance of doubt, the Hall-Related Parties (as

 5 defined in the Settlement Agreement) are Releasing Parties (as defined in the Settlement

 6 Agreement) and are bound by the releases set forth in the Settlement Agreement.

 7          54.     The parties to the Settlement Agreement shall, upon request by one or more of the

 8 other parties, execute such further documents, agreements, and contracts, and shall perform such

 9 further acts as may be reasonably necessary to carry out and give full effect to the terms of

10 Agreements. Without limiting the generality of the preceding sentence, Hall, in his individual

11 capacity and in his capacity as agent and attorney-in-fact for the Hall-Related Parties, and

12 Bridgemark shall cooperate with PDC to adjust, initial, re-execute and re-deliver the Agreements

13 and any amendments thereto, or any closing statements or closing certificates, estoppels,

14 authorizing resolutions, certificates, deeds, assignments, confirmations, ratifications, releases,

15 withdrawals, or similar documents if, as, and when deemed necessary or desirable in the reasonable

16 discretion of PDC to provide for consistency with or to effectuate the agreed terms of the

17 Agreements.

18          55.     The Agreements, and any related agreements or other instruments (other than this

19 Order), may be modified, amended, or supplemented by the parties thereto and in accordance with

20 the terms thereof, without further notice to or order of this Court; provided, however, that any such

21 modification, amendment or supplement does not materially affect Bridgemark’s estate in adverse

22 fashion.

23          56.     The terms of this Order shall govern any inconsistencies between the terms of this

24 Order and the Agreements.

25          57.     All time periods set forth in this Order shall be calculated in accordance with

26 Bankruptcy Rule 9006(a).

27

28
     Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                Desc
                                 Main Document      Page 105 of 349
                                     Exhibit C – Form of Approval Order


 1          58.    This Court shall retain jurisdiction to, among other things, interpret, implement, and

 2 enforce the terms of the Order and the Agreements, as well as all amendments thereto and any

 3 waivers and consents thereunder and each of the agreements executed in connection therewith, and

 4 to adjudicate, if necessary, any and all disputes relating in any way to the Agreements or Sale

 5 Transaction.

 6                                                   ###

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                               Main Document       Page 106 of 349
        Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation

                                 UNANIMOUS WRITTEN CONSENT

                                                 OF THE

                                         SHAREHOLDERS OF

                                   BRIDGEMARK CORPORATION

                                               April , 2021


       The undersigned, being all of the holders of outstanding shares of capital stock (the “Shareholders”)
of Bridgemark Corporation, a California corporation (the “Corporation”), having not less than the
minimum number of votes that would be necessary to authorize or take the following actions at a meeting at
which all shareholders entitled to vote thereon were present and voted, consent to the following actions be
taken without a meeting and without prior notice as authorized by the Bylaws of the Corporation and Section
603(a) of the California Corporations Code.

I.       AMENDED AND RESTATED BYLAWS OF THE CORPORATION

       WHEREAS, the Shareholders believe it to be in the best interests of the Corporation that the
Amended and Restated Bylaws (the “Bylaws”), attached hereto Exhibit A, be approved and adopted as
the Bylaws of the Corporation;

         NOW, THEREFORE, BE IT RESOLVED, the Bylaws be, and they hereby are approved.

II.      REMOVAL OF DIRECTORS

       WHEREAS, the Shareholders have determined to immediately remove all the members of the
Board of Directors of the Corporation as directors of the Corporation.

      NOW, THEREFORE, BE IT RESOLVED, that the Shareholders hereby immediately remove all
the members of the Board of Directors of the Corporation as directors of the Corporation.

III.     ELECTION OF DIRECTORS

       WHEREAS, the Shareholders believe it to be in the best interest of the Corporation to elect (a)
John Harris (the “New Director”) from Numeric Solutions, LLC as a director and chairperson of the
Board of Directors of the Corporation, (b) [        ] as a director of the Board of Directors of the
Corporation and (c) [        ] as a director of the Board of Directors of the Corporation (collectively,
the “New Directors”).

        NOW, THEREFORE, BE IT RESOLVED, that, effective immediately, the New Directors are
appointed as directors of the Board of Directors of the Corporation and, in the case of John Harris, the
chairperson of the Board of Directors of the Corporation, and shall hold such positions until their
respective successor is duly elected and qualified or his earlier death, resignation, or removal.
   Case 8:20-bk-10143-TA    Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                            Main Document       Page 107 of 349
     Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation

        RESOLVED FURTHER, that any and all acts taken and any and all agreements or other
instruments executed by the New Directors prior to the execution hereof in furtherance of the foregoing
resolutions be, and they hereby are, ratified, confirmed, adopted, authorized and approved.

        RESOLVED FURTHER, that the New Directors or their designee be, and hereby are, authorized,
empowered and directed to prepare, execute and deliver all such documents and instruments and to take
all such actions as the New Directors or their designees may deem necessary or advisable to carry out and
perform the purposes of these resolutions.

        This Written Consent may be executed in several counterparts, each of which shall be deemed an
original and all of which shall together constitute one and the same instrument. The actions taken by this
Written Consent shall have the same force and effect as if taken by the undersigned at a meeting of
shareholders of the Corporation, duly called and constituted pursuant to the laws of the State of
California. This Written Consent shall be filed with the minutes of the proceedings of the shareholders of
the Corporation and shall have the same force and effect as though adopted at a meeting duly called and
held.

                         [The remainder of this page is intentionally left blank.]
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                        Main Document       Page 108 of 349
 Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation


        IN WITNESS WHEREOF, each of the undersigned hereby consent to the foregoing
resolutions effective as of the date first above written:


                                         Chad T. Hall Irrev. Trust Dated 1/1/89




                                         By:

                                         Name:

                                         Title:

                                         Gregson B. Hall Irrev. Trust Dated 1/1/89




                                         By:

                                         Name:

                                         Title:

                                         Mark Hall Separate Property Trust




                                         By:

                                         Name:

                                         Title:
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                        Main Document       Page 109 of 349
 Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation


                                         The Hall Family Trust




                                         By:

                                         Name:

                                         Title:

                                         C. Hall GRAT I Dated 7/30/12




                                         By:

                                         Name:

                                         Title:


                                         C. Hall GRAT II Dated 7/30/12




                                         By:

                                         Name:

                                         Title:
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                        Main Document       Page 110 of 349
 Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation


                                         G. Hall GRAT I Dated 7/30/12




                                         By:

                                         Name:

                                         Title:

                                         G. Hall GRAT II Dated 7/30/12




                                         By:

                                         Name:

                                         Title:

                                         Hall Investment Trust I Dated 7/17/06




                                         By:

                                         Name:

                                         Title:
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                        Main Document       Page 111 of 349
 Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation


                                         Hall Investment Trust II Dated 7/17/06




                                         By:

                                         Name:

                                         Title:

                                         M. Hall GRAT I Dated 7/30/12




                                         By:

                                         Name:

                                         Title:

                                         M. Hall GRAT II Dated 7/30/12




                                         By:

                                         Name:

                                         Title:
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                        Main Document       Page 112 of 349
 Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation


                                    EXHIBIT A

                                      Bylaws

                                   (see attached)
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                        Main Document       Page 113 of 349
 Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation


                          AMENDED AND RESTATED BYLAWS OF

                                BRIDGEMARK CORPORATION

                                     A California Corporation


                                             ARTICLE I

                                               Offices


       Section 1.      Principal Office.

      The principal office for the transaction of business in this State shall be located in the
County of Orange.

       Section 2.      Other Offices.

        This Corporation may also have offices at such other places both within and without the
State of California as the Board of Directors may from time to time determine as the business of
the Corporation may require.

                                            ARTICLE II

                                        Shareholders’ Meeting


       Section 1.      Place of Meetings.

        All meetings of the shareholders shall be held at the office of the Corporation, in the State
of California, as may be designated for that purpose from time to time by the Board of Directors.

       Section 2.      Annual Meetings.

        The annual meeting of the shareholders shall be held, each year, at the time and on the
day following:

               Time of Meeting:         9:00 a.m.

               Date of Meeting:         First Tuesday in June

If this day shall be a legal holiday, then the meeting shall be held on the next succeeding
business day at the same hour. At the annual meeting, the shareholders shall elect a Board of
Directors, consider reports of the affairs of the Corporation and transact such other business as
may properly be brought before the meeting.
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                        Main Document       Page 114 of 349
 Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation


       Section 3.      Special Meetings.

        Special meetings of the shareholders for any purpose or purposes may be called at any
time by the Chief Wind-Down Officer, the Board of Directors, or shareholders holding not less
than ten percent (10%) of the voting power of the Corporation. Nothing contained in this section
shall be construed as limiting, fixing or affecting the time or date when a meeting of shareholders
called by action of the Board of Directors may be held.

       Section 4.      Notice of Meetings.

        Notices of meetings, annual or special, shall be given either personally or in writing to
shareholders entitled to vote by the Secretary or the Assistant Secretary, or, if there be no such
officer or in the case of his neglect or refusal, by any director or shareholder.

       Notices shall be sent to the shareholders’ addresses appearing on the books of the
Corporation, or supplied by them to the Corporation for the purpose of notice, not less than ten
(10) days nor more than sixty (60) days before such meeting, except in the case of a meeting for
the purpose of approving a merger or consolidation agreement in which case the notice must be
given not less than twenty (20) days prior to the date of the meeting.

        Notice of any meeting of shareholders shall specify the place, the day and the hour of the
meeting, and in case of special meetings, as provided by the Corporations Code of California, the
general nature of the business to be transacted, and no other business may be transacted. The
notice of any meeting at which directors are to be elected shall include the names of nominees
intended at the time of the notice to be presented by management for election.

        If a shareholder supplies no address, notice shall be deemed to have been given to him if
mailed to the place where the principal office of the Corporation is situated, or published at least
once in some newspaper of general circulation in the county of said principal office. Such notice
shall specify the place, the day and hour of the meeting, and the case of special meetings, the
general nature of the business to be transacted.

        It shall not be necessary to give any notice of the time and place of an adjourned meeting
or of the business to be transacted thereat, other than by announcement at the meeting at which
the adjournment is taken; provided, however, when any shareholders’ meeting is adjourned for
more than forty-five (45) days or, if after adjournment, a new record date is fixed for the
adjourned meeting, notice of the adjourned meeting shall be given as in the case of an original
meeting.

       Section 5.      Consent to Shareholders’ Meetings.

        The transactions of any meeting of shareholders, however called and noticed, shall be
valid as though had at a meeting duly held after regular call and notice if a quorum is present
either in person or by proxy, and if, either before or after the meeting, each of the shareholders
entitled to vote, not present in person or by proxy, signs a written waiver of notice, or a consent
to the holding of such meeting, or an approval of the minutes thereof. All such waivers, consents
or approvals shall be filed with the corporate records or made a part of the minutes of the
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                        Main Document       Page 115 of 349
 Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation


meeting. Executors, administrators, guardians, trustees, and other fiduciaries entitled to vote
shares may sign such waivers, consents and approvals.

       Section 6.      Shareholders Acting Without a Meeting.

        Any action which may be taken at a meeting of the shareholders may be taken without a
meeting, without prior notice and without a vote, if authorized by a writing setting forth the
action so taken, signed by the holders of outstanding shares having not less than the minimum
number of votes that would be necessary to authorize or take such action at a meeting at which
all shares entitled to vote thereon were present and voted. Prompt notice of the taking of
corporate action without a meeting by less than unanimous written consent shall be given to
those shareholders who have not consented in writing.

       Section 7.      Quorum.

        The holders of a majority of the shares entitled to vote present in person or represented by
proxy, shall be requisite and shall constitute a quorum at all meetings of the shareholders for the
transaction of business except as otherwise provided by law, by the Articles of Incorporation, or
by these Bylaws. In the absence of a quorum, any meeting of shareholders may be adjourned
from time to time by the vote of a majority of the shares, the holders of which are either present
in person or represented by proxy, but no other business may be transacted. At an adjourned
meeting at which the requisite amount of voting shares is represented, any business may be
transacted which might have been transacted at the meeting as originally notified. The
shareholders present at a duly called or held meeting at which a quorum is present may continue
to do business until adjournment notwithstanding the withdrawal of enough shareholders to leave
less than a quorum.

       Section 8.      Voting Rights; Cumulative Voting.

        Only persons in whose names shares entitled to vote and stand on the stock records of the
Corporation on the day of any meeting of shareholders, unless some other day be fixed by the
Board of Directors for the determination of shareholders of record, and then on such other day,
shall be entitled to vote at such meeting.

        Every shareholder entitled to vote at any election for directors may cumulate his votes
and give one candidate a number of votes equal to the number of directors to be elected
multiplied by the number of votes to which his shares are entitled, or distribute his votes on the
same principle among as many candidates as he thinks fit; provided, however, that no
shareholder shall be entitled to cumulate votes unless the candidate or candidates’ names have
been placed in nomination prior to the voting and the shareholder has given notice at the meeting
prior to the voting of the shareholder’s intention to cumulate his votes. If any one shareholder
has given proper notice, all shareholders may cumulate their votes for candidates in nomination.

        The candidates receiving the highest number of votes, up to the number of directors to be
elected, are elected.

       The Board of Directors may fix a time in the future not exceeding thirty (30) days
preceding the date of any meeting of shareholders or the date fixed for the payment of any
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                        Main Document       Page 116 of 349
 Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation


dividend or distribution, or for the allotment of rights, or when any change or conversion or
exchange of shares shall go into effect, as a record date for the determination of the shareholders
entitled to notice of and to vote at any meeting, or entitled to receive any dividend or
distribution, or any allotment of rights, or to exercise the rights in respect to any change,
conversion of exchange of shares. Only shareholders of record on the date so fixed shall be
entitled to notice of and to vote at such meeting, or to receive such dividends, distribution or
allotment of rights, or to exercise such rights, notwithstanding any transfer of any shares on the
books of the Corporation after the record date.

       Section 9.      Proxies.

       Every shareholder entitled to vote, or to execute consents, may do so, either in person or
by written proxy, executed in accordance with the provisions of Section 705 of the Corporations
Code of California and filed with the Secretary of the Corporation.

        A proxy is not valid after the expiration of eleven (11) months from the date of its
execution, unless the person executing it specifies therein the length of time for which the proxy
is to continue in force, which in no case shall exceed seven (7) years from the date of its
execution.

        Any proxy duly executed is not revoked, and continues in full force and effect, until a
revocation in writing or a duly executed proxy bearing a later date, is filed with the Secretary of
the Corporation. A proxy is not revoked by the death or incapacity of the maker unless, before
the vote is counted or the authority is exercised, written notice of the death or incapacity is given
to the Corporation. Notwithstanding that a valid proxy is outstanding, the powers of the proxy
holder are suspended, except in the case of a proxy coupled with an interest, which states that
fact on its face, if the person executing the proxy is present at the meeting and elects to vote in
person.

        If any instrument of proxy designates two or more persons to act as proxy, in the absence
of any provision in the proxy to the contrary, the persons designated may represent and vote the
shares in accordance with the vote or consent of the majority of the persons named as such
proxies. If only one proxy is present, he may vote all the shares, and all of the shares standing in
the name of the principal or principals for whom such proxy acts shall be deemed represented for
the purpose of obtaining a quorum. The foregoing provisions shall apply to the voting of shares
by proxies for any two or more administrators, executors, trustees or other fiduciaries, unless an
instrument or order of the court appointing them otherwise directs.

       The Board of Directors may, in advance of any annual or special meeting of the
shareholders, prescribe additional regulations concerning the manner of execution and filing of
proxies and the validation of the same, which are intended to be voted at any such meeting.

       Section 10.     Organization.

       The President, or in the absence of the President, any Vice President, shall call the
meeting of the shareholders to order, and shall act as chairman of the meeting. In the absence of
the President and all of the Vice Presidents, a Chairman chosen by a majority in interest of the
shareholders of the Corporation present in person or by proxy and entitled to vote, shall act as
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                        Main Document       Page 117 of 349
 Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation


chairman. The Secretary of the Corporation shall act as secretary of all meetings of the
shareholders, but in the absence of the Secretary at any meeting of the shareholders, the
presiding officer may appoint any person to act as secretary of the meeting.

       Section 11.     Inspectors of Election.

        In advance of any meeting of shareholders, the Board of Directors may, if they so elect,
appoint inspectors of election to act at the meeting or any adjournments thereof. If inspectors
of election are not appointed, the chairman of any meeting may, and on the request of any
shareholder or his proxy shall, make such appointment at the meeting. The number of inspectors
shall be either one (1) or three (3).

        If appointed at a meeting on the request of one or more shareholders or proxies, the
majority of shares present shall determine whether one or three inspectors are to be appointed. In
case any person appointed as inspector fails to appear, or fails or refuses to act, the vacancy may
be filled by appointment by the Board of Directors in advance of the meeting, or at the meeting
by the person acting as chairman.

        The inspectors of election shall (i) determine the number of shares outstanding and the
voting power of each, the shares represented at the meeting, the existence of a quorum, the
authenticity, validity, and effect of proxies, (ii) receive votes, ballots, or consents, (iii) hear and
determine all challenges and questions in any way arising in connection with the right to vote,
(iv) count and tabulate all votes or consents and determine the result, and do such acts as may be
proper to conduct the election or vote with fairness to all shareholders. The inspectors of election
shall perform their duties impartially, in good faith, to the best of their ability and as
expeditiously as is practical. On request of the chairman of the meeting or of any shareholder or
his proxy, the inspectors shall make a report in writing of any challenge or question or matter
determined by them and execute a certificate of any fact found by them. Any report or certificate
made by them is prima facie evidence of the facts stated therein.

                                            ARTICLE III

                                      Directors: Management


       Section 1.      Powers.

        If initial directors have not been named in the Articles of Incorporation, the incorporator
or incorporators, until such time as directors may be elected, may do whatever is necessary and
proper to perfect the organization of the Corporation including the adoption and amendment of
Bylaws of the Corporation and the election of directors and officers. Subject to the limitation of
the Articles of Incorporation, of the Bylaws, and of the laws of the State of California as to
action to be authorized or approved by the shareholders, all corporate powers shall be exercised
by or under authority of, and the business and affairs of this Corporation shall be controlled by a
Board of Directors.
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                        Main Document       Page 118 of 349
 Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation


       Section 2.      Number and Qualification.

        The authorized number of directors of the Corporation shall be the minimum number of
directors permitted by the Corporations Code of California.

       Section 3.      Election and Tenure of Office.

        The directors shall be elected by ballot at the annual meeting of the shareholders, to serve
for one (1) year or until their successors are elected and have qualified. Elections for directors
need not be by ballot unless a shareholder demands election by ballot at the election and before
the voting begins, or unless the Bylaws so require. The term of office of the directors shall begin
immediately after election.

       Section 4.      Vacancies.

        Except for a vacancy created by the removal of a director, vacancies in the Board of
Directors may be filled by a majority of the remaining directors, though less than a quorum, or
by a sole remaining director, and each director so elected shall hold office until his successor is
elected at an annual meeting of shareholders or at a special meeting called for that purpose.

         A vacancy or vacancies shall be deemed to exist in case of the death, resignation or
removal of any director, or if the shareholders shall increase the authorized number of directors
but shall fail at the meeting at which such increase is authorized, or at an adjournment thereof, to
elect the additional director so provided for, or in case the shareholders fail at any time to elect
the full number of authorized directors.

        If the Board of Directors accepts the resignation of a director tendered to take effect at a
future time, the Board, or the shareholders, shall have power to elect a successor to take office
when the resignation shall become effective.

        No reduction of the number of directors shall have the effect of removing any director
prior to the expiration of his term of office.

       The Board of Directors may declare vacant the office of a director (1) if the director is
declared of unsound mind by an order of the court, or finally convicted of a felony or (2) if
within sixty (60) days after notice of his election the director does not accept the office either in
writing or by attending a meeting of the Board of Directors.

       Section 5.      Removal of Directors.

       The entire Board of Directors or any individual director may be removed from office as
provided by Section 303 of the Corporations Code of the State of California.

       Section 6.      Place of Meetings.

        Meetings of the Board of Directors shall be held at the office of the Corporation in
the State of California, as designated for that purpose, from time to time, by resolution of the
Board of Directors or written consent of all of the members of the Board. Any meeting shall be
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                        Main Document       Page 119 of 349
 Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation


valid, wherever held, if held by the written consent of all members of the Board of Directors,
given either before or after the meeting and filed with the Secretary of the Corporation.

       Members of the Board of Directors may participate in a meeting of the Board of
Directors by means of conference telephone or other communications equipment by means of
which all persons participating in the meeting can hear each other and such participation in a
meeting shall constitute presence in person at the meeting.

       Section 7.      Organization Meetings.

        The organization meetings of the Board of Directors shall be held immediately following
the adjournment of the annual meetings of the shareholders.

       Section 8.      Other Regular Meetings.

        Regular meetings of the Board of Directors shall be held at the corporate offices, or such
other place as may be designated by the Board of Directors, as follows:

               Time of Regular Meeting:       10:00 a.m.

               Date of Regular Meeting:       First Tuesday in June

If said day shall fall on a holiday, the meeting shall be held on the next succeeding business day.
No notice need be given of regular meetings.

       Section 9.      Special Meetings - Notices.

       Special meetings of the Board of Directors for any purpose or purposes may be called at
any time by the Chairman of the Board or the President or by any Vice President or the Secretary
or by any two (2) directors.

        Written notice of the time and place of special meetings shall be delivered personally to
each director or sent to each director by letter or by telegram, charge prepaid, addressed to him at
his address as it is shown upon the records of the Corporation, or if it is not shown on such
records or is not readily ascertainable, at the place in which the meetings of the directors are
regularly held. In case such notice is mailed or telegraphed, it shall be deposited in the United
States mail or delivered to the telegraph company in the place in which the principal office of the
Corporation is located at least forty-eight (48) hours prior to the time of the holding of the
meeting. In case such notice is delivered personally, it shall be delivered at least twenty-four (24)
hours prior to the time of the holding of the meeting.

       Section 10.     Waiver of Notice.

        When all of the directors are present at any directors’ meeting, however called or noticed,
and sign a written consent thereto on the records of such meeting, or, if a majority of the
directors are present, and if those not present sign a written waiver of notice of such meeting,
whether prior to or after the holding of such meeting, which said waiver shall be filed with the
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                        Main Document       Page 120 of 349
 Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation


Secretary of the Corporation, the transactions thereof are as valid as if had at a meeting regularly
called and noticed.

       Section 11.     Directors Acting Without a Meeting by Unanimous Written Consent.

        Any action required or permitted to be taken by the Board of Directors may be taken
without a meeting and with the same force and effect as if taken by a unanimous vote of
directors, if authorized by a writing signed by all members of the Board. Such consent shall be
filed with the regular minutes of the Board.

       Section 12.     Notice of Adjournment.

        Notice of the time and place of holding an adjourned meeting shall be given to absent
directors prior to the time of the meeting if the adjournment is for more than twenty-four (24)
hours.

       Section 13.     Quorum.

        A majority of the number of directors as fixed by the Articles of Incorporation or Bylaws
shall be necessary to constitute a quorum for the transaction of business. A quorum shall not be
less than one-third (1/3) of the authorized number of directors or less than two, whichever is
larger, unless the authorized number of directors is one, in which case one director shall
constitute a quorum. The action of a majority of the directors present at any meeting at which
there is a quorum, when duly assembled, is valid as a corporate act; provided that a minority of
the directors, in the absence of a quorum, may adjourn from time to time, but may not transact
any business. A duly called and noticed Board meeting at which a quorum is initially present and
assembled shall be able to continue the transaction of business notwithstanding the withdrawal of
a sufficient number of directors to break a quorum provided that any action so taken is approved
by at least a majority of the required quorum for such a meeting.

       Section 14.     Compensation of Directors.

        Directors shall not receive any stated salary for their services as directors, but by
resolution of the Board a fixed sum and expense of attendance may be allowed for attendance at
each regular and special meeting of the Board; provided that nothing herein contained shall be
construed to preclude any director from serving the Corporation in any other capacity and
receiving compensation therefor.

       Section 15.     Executive Committee.

        An executive committee may be appointed by resolution passed by a majority of the
Board. The executive committee shall be composed of members of the Board, and shall have
such powers as may be expressly delegated to it by resolution of the Board of Directors. It
shall act only in the intervals between meetings of the Board and shall be subject at all times to
the control of the Board of Directors.
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                        Main Document       Page 121 of 349
 Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation


                                           ARTICLE IV

                                              Officers


       Section 1.      Officers.

        The officers of the Corporation shall be a Chief Wind-Down Officer, President, a
Secretary, and a Chief Financial Officer. The Corporation may also have, at the discretion of the
Board of Directors, a Chairman of the Board, one or more Vice Presidents, one or more Assistant
Secretaries, one or more Assistant Chief Financial Officers, and such other officers as may be
appointed in accordance with the provisions of Section 3 of this Article IV. Any number of
offices may be held by the same person unless the Articles of Incorporation or Bylaws provide
otherwise.

       Section 2.      Election.

       The officers of the Corporation, except such officers as may be appointed in accordance
with the provisions of Section 3 or Section 5 of this Article IV, shall be chosen annually by the
Board of Directors, and each shall hold his office until he shall resign or shall be removed or
otherwise disqualified to serve, or his successor shall be elected and qualified.

       Section 3.      Subordinate Officers, Etc.

        The Board of Directors may appoint such other officers as the business of the
Corporation may require, each of whom shall hold office for such period, have such authority
and perform such duties as are provided in the Bylaws or as the Board of Directors may from
time to time determine.

       Section 4.      Removal and Resignation.

         Any officer may be removed, either with or without cause, by a majority of the directors
at the time in office, at any regular or special meeting of the Board, or, except in case of an
officer chosen by the Board of Directors, by any officer upon whom such power of removal may
be conferred by the Board of Directors.

        Any officer may resign at any time by giving written notice to the Board of Directors, or
to the President, or to the Secretary of the Corporation. Any resignation shall take effect at the
date of the receipt of such notice or at any later time specified therein. Unless otherwise specified
therein, the acceptance of the resignation shall not be necessary to make it effective.

       Section 5.      Vacancies.

        A vacancy in any office because of death, resignation, removal, disqualification or any
other cause shall be filled in the manner prescribed in the Bylaws for regular appointments to
such office.
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                        Main Document       Page 122 of 349
 Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation


       Section 6.      Chairman of the Board.

        The Chairman of the Board, if there shall be such an officer, shall, if present, preside at
all meetings of the Board of Directors, and shall exercise and perform such other powers and
duties as may be from time to time assigned to him by the Board of Directors or prescribed by
the Bylaws.

       Section 7.      Chief Wind-Down Officer; President.

         Subject to such supervisory powers, if any, as may be given by the Board of Directors to
the Chairman of the Board, if there be such an officer, the Chief Wind-Down Officer shall be the
President, which person shall be the Chief Executive Officer of the Corporation and shall,
subject to the control of the Board of Directors, have general supervision, direction, and control
of the business and officers of the Corporation. The Chief Wind-Down Officer and President
shall preside at all meetings of the shareholders and in the absence of the Chairman of the Board,
or if there be none, at all meetings of the Board of Directors. The Chief Wind-Down Officer and
President shall be ex officio a member of all the standing committees, including the executive
committee, if any, and shall have the general powers and duties of management usually vested in
the president of a corporation, together with all additional powers and duties as may be
prescribed by the Board of Directors or the Bylaws.

       Section 8.      Vice President.

       In the absence or disability of the President, the Vice Presidents, in order of their rank as
fixed by the Board of Directors, or if not ranked, the Vice President designated by the Board of
Directors, shall perform all the duties of the President, and when so acting shall have all the
power of, and be subject to all the restrictions upon, the President. The Vice Presidents shall
have such other powers and perform such other duties as from time to time may be prescribed for
them by the Board of Directors or the Bylaws.

       Section 9.      Secretary.

        The Chief Wind-Down Officer shall be the Secretary. The Secretary shall keep, or cause
to be kept, a Book of Minutes at the principal office or such other place as the Board of Directors
may order, of all meetings of directors and shareholders, with the time and place of holding,
whether regular or special, and if special, how authorized, the notice given, the names of those
present at directors’ meetings, the number of shares present or represented at shareholders’
meetings and the proceedings thereof.

        The Secretary shall keep, or cause to be kept, at the principal office or at the office of the
Corporation’s transfer agent, a share register, or duplicate share register, showing the names of
the shareholders and their addresses, the number and classes of shares held by each, the number
and date of certificates issued and the number and date of cancellation of every certificate
surrendered for cancellation.

       The Secretary shall give, or cause to be given, notice of all the meetings of the
shareholders and of the Board of Directors required by the Bylaws or by law to be given, shall
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                        Main Document       Page 123 of 349
 Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation


keep the seal of the Corporation in safe custody, and shall have such other powers and perform
such other duties as may be prescribed by the Board of Directors or by the Bylaws.

       Section 10.     Chief Financial Officer.

         The Chief Wind-Down Officer shall be the Chief Financial Officer. The Chief Financial
Officer shall keep and maintain, or cause to be kept and maintained, adequate and correct
accounts of the properties and business transactions of the Corporation, including accounts of its
assets, liabilities, receipts, disbursements, gains, losses, capital, surplus and shares. Any surplus,
including earned surplus, paid-in surplus and surplus arising from a reduction of stated capital,
shall be classified according to source and shown in a separate account. The Books of Account
shall at all reasonable times be open to inspection by any director.

         The Chief Financial Officer shall deposit all monies and other valuables in the name and
to the credit of the Corporation with such depositaries as may be designated by the Board of
Directors, shall disburse the funds of the Corporation as may be ordered by the Board of
Directors, shall render to the President and directors, whenever they request it, an account of
all of his transactions as Chief Financial Officer and of the financial condition of the
Corporation, and shall have such other powers and perform such other duties as may be
prescribed by the Board of Directors or the Bylaws.

                                            ARTICLE V

                            Corporate Records and Reports – Inspection


       Section 1.      Records.

       The Corporation shall maintain adequate and correct accounts, books and records of its
business and properties at its principal place of business in the State of California, as fixed by the
Board of Directors from time to time.

       Section 2.      Inspection of Books and Records.

       All books and records provided for in Sections 1600 through 1602 of the Corporations
Code of California shall be open to inspection of the directors and shareholders from time to
time and in the manner provided in Sections 1600 through 1602.

       Section 3.      Certification and Inspection of Bylaws.

        The original or a copy of these Bylaws, as amended or otherwise altered to date, certified
by the Secretary, shall be open to inspection by the shareholders of the Corporation, as
provided in Section 213 of the Corporations Code of California.

       Section 4.      Checks.

       All checks, drafts or other orders for payment of money, notes or other evidences of
indebtedness, issued in the name of or payable to the Corporation, shall be signed or endorsed by
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                        Main Document       Page 124 of 349
 Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation


such person or persons and in such manner as shall be determined from time to time by
resolution of the Board of Directors.

       Section 5.      Contracts.

        The Board of Directors may authorize any officer or officers, agent or agents, to enter
into any contract or execute any instrument in the name of and on behalf of the Corporation.
Such authority may be general or confined to specific instances. Unless so authorized by the
Board of Directors, no officer, agent or employee shall have any power or authority to bind the
Corporation in any material matter by any contract or engagement, or to pledge its credit to any
significant extent or to render it liable for any material purposes or to any significant amount.

       Section 6.      Annual Report.

       The annual report to shareholders ref erred to in Section 1501 of the California
Corporations Code is expressly waived, but nothing herein shall be interpreted as prohibiting the
Board of Directors from issuing annual or other periodic reports to shareholders.

                                            ARTICLE VI

                                 Certificates and Transfer of Shares


       Section 1.      Certificates for Shares.

         Certificates for shares shall be of such form and device as the Board of Directors may
designate and shall state the name of the record holder of the shares represented thereby; its
number; date of issuance; the number of shares for which it is issued; a statement of the rights,
privileges, preferences and restrictions, if any; a statement as to the redemption or conversion, if
any; a statement of liens or restrictions upon transfer or voting, if any; if the shares be assessable
or, if assessments are collectible by personal action, a plain statement of such facts.

Every certificate for shares must be signed by the President or a Vice President, and the
Secretary or an Assistant Secretary or by facsimiles of the signatures of the President or Vice
President and Secretary or Assistant Secretary.

       Section 2.      Transfer on the Books.

        Upon surrender to the Secretary or transfer agent of the Corporation of a certificate for
shares duly endorsed or accompanied by proper evidence of succession, assignment or authority
to transfer, it shall be the duty of the Corporation to issue a new certificate to the person entitled
thereto, cancel the old certificate and record the transaction upon its books.

       Section 3.      Lost or Destroyed Certificates.

       Where the holder of a share certificate claims that the certificate has been lost, destroyed
or wrongfully taken, the holder shall make an affidavit or affirmation of that fact and advertise
the same in such manner as the Board of Directors may require, and shall if the directors so
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                        Main Document       Page 125 of 349
 Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation


require give the Corporation a bond of indemnity, in form and with one or more sureties
satisfactory to the Board, in at least double the value of the stock represented by said certificate,
whereupon a new certificate shall be issued in the same tenor and for the same number of shares
as the one alleged to be lost, destroyed or wrongfully taken if the owner so requests before the
Corporation has notice that the share has been acquired by a bona fide purchaser.

         Where a share certificate has been lost, apparently destroyed, or wrongfully taken and the
owner fails to notify the Corporation of that fact within a reasonable time after he has notice of
it, and the Corporation registers a transfer of the shares represented by the certificate before
receiving such a notification, the owner is precluded from asserting against the Corporation any
claim to a new certificate.

        If after the issue of a new certificate as a replacement for a lost, destroyed or wrongfully
taken certificate, a bona fide purchaser of the original certificate presents it for registration of
transfer, the Corporation must register the transfer unless registration would result in over-issue.
In addition to any rights on the indemnity bond, the Corporation may recover the new certificate
from the person to whom it was issued or any person taking under him except a bona fide
purchaser.

       Section 4.      Transfer Agents and Registrars.

       The Board of Directors may appoint one or more transfer agents or transfer clerks, and
one or more registrars which shall be an incorporated bank or trust company, either domestic or
foreign, and which shall be appointed at such times and places as the requirements of the
Corporation may necessitate and the Board of Directors may designate.

       Section 5.      Closing Stock Transfer Books.

       The Board of Directors may close the transfer books in its discretion for a period not
exceeding thirty (30) days preceding any meeting, annual or special, of the shareholders, or the
day appointed for the payment of a dividend.

       Section 6.      Legend Condition.

        In the event any shares of this Corporation are issued pursuant to a permit or exemption
therefrom requiring the imposition of a legend condition, the person or persons issuing or
transferring such shares shall make sure the legend appears on the certificate and on the stub
relating thereto in the stock record book and shall not be required to transfer any shares free of
such legend unless an amendment to the permit or a new permit is issued authorizing such a
deletion.

                                           ARTICLE VII

                                           Corporate Seal


       The corporate seal shall be circular in form, and shall have inscribed thereon the name of
the Corporation, the date of its incorporation, and the word “California.”
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                        Main Document       Page 126 of 349
 Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation


                                           ARTICLE VIII

                                           Indemnification


       Section 1.      Definitions.

        For the purposes of these Bylaws, “agent” means any person who is or was a director,
officer, employee, or other agent of the Corporation, or is or was serving at the request of the
Corporation as a director, officer, employee, or agent of another foreign or domestic corporation,
partnership, joint venture, trust, or other enterprise, or was a director, officer, employee or
agent of a foreign or domestic corporation which was a predecessor corporation of the
Corporation or of another enterprise at the request of such predecessor corporation.

      For the purposes of these Bylaws, “proceeding” means any threatened, pending, or
completed action or proceeding, whether civil, criminal, administrative, or investigative; and
“expenses” include without limitation attorneys’ fees and any expenses of establishing a right to
indemnification under Section 3 or Paragraph (c) of Section 4 of this Article VIII.

       Section 2.      Power to Indemnify.

         (a)    The Corporation shall have power to indemnify any person who was or is a party
or is threatened to be made a party to any proceeding (other than an action by or in the right of
the Corporation to procure a judgment in its favor) by reason of the fact that such person is or
was an agent of the Corporation, against expenses, judgments, fines, settlements, and other
amounts actually and reasonably incurred in connection with such proceeding if such person
acted in good faith and in a manner such person reasonably believed to be in the best interests of
the Corporation and, in the case of a criminal proceeding, had no reasonable cause to believe the
conduct of such person was unlawful. The termination of any proceeding by judgment, order,
settlement, conviction, or on a plea of nolo contendere or its equivalent shall not, of itself, create
a presumption that the person did not act in good faith an in a manner which the person
reasonably believed to be in the best interests of the Corporation or that the person had
reasonable cause to believe that the person’s conduct was unlawful.

        (b)     The Corporation shall have the power to indemnify any person who was or is a
party or is threatened to be made a party to any threatened, pending, or completed action by or in
the right of the Corporation to procure a judgment in its favor by reason of the fact that such
person is or was an agent of the Corporation, against expenses actually and reasonably incurred
by such person in connection with the defense or settlement of such action if such person acted
in good faith, in a manner such person believed to be in the best interests of the Corporation and
with such care, including reasonable inquiry, as an ordinarily prudent person in a like position
would use under similar circumstances. No indemnification shall be made under this paragraph,
however:

               (1)     In respect of any claim, issue, or matter as to which such person shall have
                       been adjudged to be liable to the Corporation in the performance of such
                       person’s duty to the Corporation, unless and only to the extent that the
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                        Main Document       Page 127 of 349
 Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation


                       court in which such proceeding was or is pending shall determine on
                       application that, in view of all the circumstances of the case, such person
                       is fairly and reasonably entitled to indemnify for the expenses which such
                       court shall determine;

               (2)     Of amounts paid in settling or otherwise disposing of a threatened or
                       pending action, with or without court approval; or

               (3)     Of expenses incurred in defending a threatened or pending action which is
                       settled or otherwise disposed of without court approval.

       Section 3.      Expenses of Successful Agent.

        To the extent that an agent of this Corporation has been successful on the merits in the
defense of any proceeding referred to in Section 2 or in defense of any claim, issue, or matter
therein, the agent shall be indemnified against expenses actually and reasonably incurred by the
agent in connection therewith.

       Section 4.      Determination That Indemnification is Proper.

        Except as provided in Section 3, any indemnification under Article VIII of these Bylaws
shall be made by the Corporation only if authorized in the specific case, on a determination that
indemnification of the agent is proper in the circumstances because the agent has met the
applicable standard of conduct set forth in Section 2 by:

       (a)     A majority vote of a quorum consisting of directors who are not parties to such
proceeding;

        (b)     Approval of the shareholders, as that term is defined in Section 153 of the
California Corporations Code, with the share owned by the person to be indemnified not being
entitled to vote thereon; or

       (c)    The court in which such proceeding is or was pending on application made by the
Corporation or the agent or the attorney or other person rendering services in connection with the
defense, whether not such application by the agent, attorney, or other person is opposed by the
Corporation.

       Section 5.      Advance of Expenses.

        Expenses incurred in def ending any proceeding may be advanced by the Corporation
prior to the final disposition of such proceeding on receipt of any undertaking by or on behalf of
the agent to repay such amount unless it shall be determined ultimately that the agent is entitled
to be indemnified as authorized in this Article VIII of these Bylaws.

       Section 6.      Inconsistent Provisions.

        No provision made by this Corporation to indemnify its (or its subsidiary’s) directors or
officers for the defense of any proceeding shall be valid unless consistent with this Article VIII
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                        Main Document       Page 128 of 349
 Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation


of these Bylaws. Nothing in this Section shall, however, affect any right to indemnification to
which persons other than such directors and officers may be entitled by contract or otherwise.

       Section 7.      Limitation on Indemnification.

       No indemnification or advance shall be made under this Article VIII of these Bylaws,
except as provided in Section 3 or Paragraph (c) of Section 4, in any circumstance where it
appears:

        (a)     That it would be inconsistent with a provision of the Articles, these Bylaws, a
resolution of the shareholders, or an agreement in effect at the time of the accrual of the alleged
cause of action asserted in the proceeding in which the expenses were incurred or other amounts
were paid, which prohibits or otherwise limits indemnification; or

       (b)     That it would be inconsistent with any condition expressly imposed by a court in
approving a settlement.

       Section 8.      Insurance.

       The Corporation shall have the power to purchase and maintain insurance on behalf of
any agent in such capacity or arising out of the agent’s status as such whether or not the
Corporation would have the power to indemnify the agent against such liability under the
provisions of this Article VIII.

                                           ARTICLE IX

                                     Amendments to Bylaws


       Section 1.      By Shareholders.

        New Bylaws may be adopted or these Bylaws may be repealed or amended at the annual
meetings, or any other meeting of the shareholders called for that purpose, by a vote of
shareholders entitled to exercise a majority of the voting power of the Corporation, or by written
assent of such shareholders.

       Section 2.      Powers of Directors.

       Subject to the right of the shareholders to adopt, amend or repeal Bylaws, as provided in
Section 1 of this Article IX, the Board of Directors may adopt, amend or repeal any of these
Bylaws other than a Bylaw or amendment thereof changing the authorized number of directors.

       Section 3.      Record of Amendments.

        Whenever an amendment or new Bylaw is adopted, it shall be copied in the book of
Bylaws with the original Bylaws in the appropriate place. If any Bylaw is repealed, the fact of
repeal with the date of the meeting at which the repeal was enacted or written assent was filed
shall be stated in said book.
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                        Main Document       Page 129 of 349
 Exhibit D – Unanimous Written Consent of the Shareholders of Bridgemark Corporation


                                         ARTICLE X

                                  Incorporation by Reference


        Whenever any reference is made in these Bylaws to any legislative enactment, whether
law, statute or ordinance, such enactment shall be deemed incorporated by reference herein.
Case 8:20-bk-10143-TA            Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                          Desc
                                 Main Document      Page 130 of 349
                                    Exhibit E – Plan Term Sheet


                                 SUMMARY PLAN TERM SHEET1

            In re Bridgemark Corp., Case No. 8:20-bk-10143-TA (Bankr. C.D. Cal.)

       This document is not a solicitation or a vote for any proposed plan, but rather
memorializes an agreement among Bridgemark, Hall, the Hall-Related Parties, and PDC
with respect to the contours of a plan of liquidation – the interstitial details of which
remain subject to further review, comment, and final approval by the parties.

A.      Timing

       After the Closing of the Sale Transaction, Bridgemark will file and prosecute
confirmation of a chapter 11 plan (the “Plan”) consistent with this Plan Term Sheet.

B.      Treatment of Allowed Claims

       The Plan will provide for payment in full in cash of all allowed claims (other than the
PDC Claim) on the effective date of the Plan (the “Plan Effective Date”), or other treatment that
leaves unaltered the legal, equitable, and contractual rights to which such claim entitles the
holder of such claim.

        All allowed claims (including the PDC Claim) and interests shall be unimpaired under
the Plan. Accordingly, Bridgemark shall not be required to solicit votes on the Plan or to prepare
and file a disclosure statement.

C.      Cancellation of Equity Interests; Hall’s Consent to Plan Treatment

        All existing equity interests, including, without limitation, interests held by Hall and any
Hall-Related Parties, shall be deemed void, cancelled, and of no further force and effect. Hall
and each Hall-Related Party have already in the Settlement Agreement (i) consented to the
cancellation of their equity interests, (ii) agreed not to object to any Plan that is materially
consistent with this Plan Term Sheet, and (iii) agreed that their legal, equitable, and contractual
rights are unaltered and unimpaired by any Plan that effectuates the terms of the Settlement
Agreement and is materially consistent with this Plan Term Sheet.

D.      Liquidation Trust

       On the Plan Effective Date, a Liquidation Trust (the “Liquidation Trust”) will be formed.
The Liquidation Trust will be vested with all then-remaining assets of Bridgemark and its estate.
The Chief Wind-Down Officer shall be the trustee (“Trustee”) of the Liquidation Trust. The sole
beneficiary of the Liquidation Trust will be PDC.

        The compensation, rights, duties, and obligations of the Trustee will be set forth in the
Plan, the order confirming the Plan (the “Confirmation Order”), and/or the trust agreement (the
“Trust Agreement” and, together with the Plan and Confirmation Order, the “Plan Documents”)

1
     Capitalized terms not defined herein have the meanings ascribed to them in the Settlement Agreement
     to which this Plan Term Sheet is attached.
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                Desc
                             Main Document      Page 131 of 349
                                Exhibit E – Plan Term Sheet


to be filed in connection with the Plan. The Trustee will be required to, inter alia, (i) marshal
and dispose of any remaining assets of Bridgemark or its estate that are vested in the Liquidation
Trust; and (ii) plug and abandon all wells on the PDC Parcel and remove appurtenant structures,
equipment, and flow lines so that the area in which the wells have been plugged and abandoned
is clean, level, safe, and at a sufficient depth beneath the surface to accommodate residential
development of the PDC Parcel.

         The plugging and abandonment required by the Plan Documents will be performed in
strict accordance with all applicable laws and the terms and conditions of any applicable
contracts or leases, and will be approved by the requisite regulatory authorities. The work will
be undertaken by a licensed contractor engaged with the approval of the Bankruptcy Court
pursuant to a work plan approved by the Bankruptcy Court.

       Once the plugging and abandonment required by the Plan Documents is complete:

       (i)     The Trustee will take whatever steps are necessary to fully terminate and disclaim
               all right, title, and interest in or to any portion of the PDC Parcel. The
               Confirmation Order will confirm that once such plugging and abandonment is
               complete, no person or entity other than PDC has any surface rights to the PDC
               Parcel or any oil or gas extraction rights within five hundred (500) feet of the
               surface of the PDC Parcel, and will further provide that such Confirmation Order
               may be recorded in the land records and relied upon by title insurers and
               subsequent purchasers;

       (ii)    PDC and the Trustee, if applicable, will file a satisfaction of judgment with
               respect to the PDC Judgment, specifying that the monetary portion of the PDC
               Judgment has been satisfied and disclaiming any further rights under the PDC
               Judgment (including but not limited to rights with respect to the PDC Parcel – all
               of which are forever waived and released under the Settlement Agreement), and
               the Trustee will dismiss the Appeal with prejudice, with each party to bear its own
               fees and costs;

       (iii)   The Trustee will (distribute all remaining monetary assets of the Liquidation Trust
               to PDC, and PDC will have the right (but not the obligation) to take any other
               remaining assets of the Liquidation Trust; and

       (iv)    The Trustee will seek entry of an order closing the bankruptcy case.
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                            Main Document     Page 132 of 349
              Exhibit F – Form of Joinder, Power of Attorney, and Ratification


               JOINDER, POWER OF ATTORNEY, AND RATIFICATION

       The undersigned (“Joining Party”), having reviewed that certain Settlement Agreement
(the “Agreement”), dated as of [______], 2021, entered into by (i) Placentia Development
Company LLC (“PDC”); (ii) Bridgemark Corporation (“Bridgemark”); and (iii) Robert J. Hall,
both individually (“Hall”) and in his capacity as agent for the persons and entities listed on
Exhibit A thereto, hereby agrees and acknowledges as follows:

       (1)     Joining Party is a “Hall-Related Party,” as that term is defined in the Agreement.

       (2)     Joining Party hereby joins in and agrees to be bound by the Agreement.

        (3)     Joining Party hereby irrevocably makes, constitutes, and appoints Hall to act as
such Joining Party’s sole true and lawful attorney-in-fact, agent and proxy, with full and
exclusive power and authority, including power of substitution and resubstitution, acting in the
name of and for and on behalf of such Joining Party: (a) to execute and deliver the Agreement
and to exercise Joining Party’s rights and perform its obligations thereunder on behalf of Joining
Party; (b) to deliver any document or notice required or permitted to be delivered by Joining
Party under the Agreement or under the Ancillary Agreements (as defined in the Agreement); (c)
to act for and on behalf of Joining Party with respect to any claim, settlement or other resolution
or for any other matter relating to Joining Party arising on or after the Execution Date (as defined
in the Agreement); and (e) take all actions necessary or appropriate in the good faith judgment of
Hall for the accomplishment of the foregoing.

        (4)     Joining Party acknowledges that the appointment of Hall is coupled with an
interest and may not be revoked and shall not be subject to termination by operation of law,
whether by the death or incapacity or liquidation, dissolution or winding up of Joining Party.
Hall accepts such appointment and authorization to act as attorney-in-fact and agent of Joining
Party. The power and authority granted hereunder will be exclusive, and Joining Party shall not
be entitled to exercise any right under the Agreement held by Hall except through Hall. Without
limiting the foregoing, any determination or resolution (in any proceeding, by agreement or
otherwise) of any dispute, controversy or claim relating to the Agreement or the Ancillary
Agreements to which Hall is a party shall be binding on Joining Party and its successors, assigns,
heirs, next-of-kin, representatives, administrators, executors and affiliates.

        (5)     In furtherance of the appointment of Hall herein made and to the extent of the
authority granted to Hall hereby, Joining Party, fully and without restriction: (a) agrees to be
bound by all notices received and agreements and determinations made by and documents
executed and delivered by Hall under the Agreement; (c) ratifies Hall’s entry into the Agreement
as of the Execution Date; and (c) authorizes Hall to (i) perform the transactions to be performed
pursuant to the Agreement, (ii) negotiate and compromise any dispute which may arise under the
Agreement, (iii) act for and on behalf of Joining Party with respect to any claim or matter arising
on or after the Execution Date under the Agreement, (iv) exercise or refrain from exercising any
remedies available to Joining Party under the Agreement, (v) sign any releases or other
documents with respect to any such dispute or remedy, (vi) waive any condition contained in, or
execute any amendment to, the Agreement, (vii) give such instructions and do such other things
and refrain from doing such other things as Hall, in his sole discretion, deems appropriate to
Case 8:20-bk-10143-TA      Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                Desc
                           Main Document     Page 133 of 349
             Exhibit F – Form of Joinder, Power of Attorney, and Ratification


carry out the provisions of the Agreement and (viii) retain such counsel, accountants and other
professional advisors as Hall reasonably deems necessary to assist him in the performance of his
duties under the Agreement.


                                               [____________________],
                                               a [_________________________]



                                               By:
                                               Name:
                                               Title:
                                               Date:
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                        Main Document   Page 134 of 349




                 EXHIBIT C
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                            Main Document   Page 135 of 349
                                                                 EXECUTION VERSION




                            ASSET PURCHASE AGREEMENT

                                    BY AND AMONG

     BRIDGEMARK CORPORATION, GREGSON ENERGY DRILLING LLC, AND
                     BRIDGEMARK TEXAS LLC,

                             COLLECTIVELY, AS SELLER,

                                          AND

       CALIFORNIA NATURAL RESOURCES GROUP ORANGE COUNTY, LLC,
               REALM CALIFORNIA, LLC, AND ALATEX, LLC,


                              COLLECTIVELY, AS BUYER




                                Dated as of March 10, 2021




526512.000004 23802768.24
Case 8:20-bk-10143-TA                     Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                                                Desc
                                          Main Document   Page 136 of 349



                                                    TABLE OF CONTENTS
                                                                                                                                           Page

ARTICLE 1 DEFINITIONS........................................................................................................... 2
Section 1.1             Definitions............................................................................................................2
Section 1.2             Other Capitalized Terms....................................................................................9
Section 1.3             Interpretive Provisions .....................................................................................10
ARTICLE 2 PURCHASE AND SALE ........................................................................................ 12
Section 2.1     The Purchased Assets .......................................................................................12
Section 2.2     Excluded Assets.................................................................................................14
Section 2.3     Ownership of Production from the Purchased Assets; Allocation of
Property Costs 14
Section 2.4     Assumed Obligations ........................................................................................14
Section 2.5     Excluded Obligations........................................................................................15
Section 2.6     Assumption of Contracts..................................................................................17
Section 2.7     Assignment of Purchased Assets Subject to Consent Requirements and
Preferential Rights .......................................................................................................................17
ARTICLE 3 CONSIDERATION ................................................................................................. 17
Section 3.1             Consideration ....................................................................................................17
Section 3.2             Allocation of Values ..........................................................................................18
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER .................................. 18
Section 4.1             Organization and Good Standing....................................................................18
Section 4.2             Authority............................................................................................................18
Section 4.3             Consents; Fees ...................................................................................................18
Section 4.4             No Conflict.........................................................................................................19
Section 4.5             Contracts............................................................................................................19
Section 4.6             Permits, Easements and Surface Rights .........................................................19
Section 4.7             Wells ...................................................................................................................19
Section 4.8             AFEs. . ................................................................................................................20
Section 4.9             Preferential Rights ............................................................................................20
Section 4.10            Taxes...................................................................................................................20
Section 4.11            Litigation............................................................................................................20
Section 4.12            Compliance with Applicable Laws ..................................................................20
Section 4.13            Environmental Matters ....................................................................................20
Section 4.14            Suspense Funds .................................................................................................21
Section 4.15            Imbalances. . ......................................................................................................21
Section 4.16            Brokers or Finders............................................................................................21
Section 4.17            Benefit Plans ......................................................................................................21
Section 4.18            Real Property Leases; Royalties; Payments ...................................................22
Section 4.19            Bonds; Insurance ..............................................................................................22
Section 4.20            Condition of Equipment ...................................................................................22
Section 4.21            Employee, Consultant or Contractor Bonuses...............................................22
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER ................................... 22

                                                                       ii
526512.000004 23802768.24
Case 8:20-bk-10143-TA                 Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                                               Desc
                                      Main Document   Page 137 of 349



Section 5.1          Organization and Good Standing....................................................................22
Section 5.2          Authority............................................................................................................22
Section 5.3          No Conflict.........................................................................................................23
Section 5.4          Bankruptcy ........................................................................................................23
Section 5.5          Litigation............................................................................................................23
Section 5.6          Brokers or Finders............................................................................................23
ARTICLE 6 ACTIONS PRIOR TO THE CLOSING DATE ...................................................... 23
Section 6.1          Access and Reports ...........................................................................................23
Section 6.2          Operations Prior to the Closing Date..............................................................24
Section 6.3          Real Property Lease Expirations.....................................................................25
Section 6.4          RWI Policy.........................................................................................................25
ARTICLE 7 CLOSING, POST-CLOSING OBLIGATIONS ...................................................... 25
Section 7.1          Closing Date.......................................................................................................25
Section 7.2          Deliveries by Seller............................................................................................25
Section 7.3          Deliveries by Buyer ...........................................................................................26
Section 7.4          Delivery of Property Records; Recording ......................................................27
Section 7.5          Further Assurances...........................................................................................27
Section 7.6          Employee Matters .............................................................................................27
Section 7.7          Adequate Assurance and Performance...........................................................28
Section 7.8          Delivery of Certain Funds ................................................................................28
Section 7.9          Vehicles. . ...........................................................................................................29
ARTICLE 8 BANKRUPTCY COURT MATTERS .................................................................... 29
Section 8.1          Bankruptcy Court Filings ................................................................................29
Section 8.2          Break-Up Fee.....................................................................................................30
ARTICLE 9 CONDITIONS TO CLOSING................................................................................. 30
Section 9.1          Conditions Precedent to the Obligations of the Buyer and the Seller..........30
Section 9.2          Conditions Precedent to the Obligations of the Seller...................................30
Section 9.3          Conditions Precedent to the Obligations of the Buyer ..................................31
Section 9.4          Frustration of Closing Conditions...................................................................31
Section 9.5          Transaction Agreement, Settlement Agreement and Surface Use
Agreement            31
ARTICLE 10 TERMINATION.................................................................................................... 31
Section 10.1         Termination .......................................................................................................31
Section 10.2         Procedure Upon Termination..........................................................................33
Section 10.3         Effect of Termination .......................................................................................33
ARTICLE 11 TAXES AND EXPENSES .................................................................................... 33
Section 11.1         Recording Expenses ..........................................................................................33
Section 11.2         Asset Taxes ........................................................................................................33
Section 11.3         Tax Returns .......................................................................................................34
Section 11.4         Transfer Taxes ..................................................................................................34
Section 11.5         Roll Back Taxes.................................................................................................34

                                                                   iii
526512.000004 23802768.24
Case 8:20-bk-10143-TA                 Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                                                Desc
                                      Main Document   Page 138 of 349



ARTICLE 12 MISCELLANEOUS .............................................................................................. 34
Section 12.1         Survival and Remedies .....................................................................................34
Section 12.2         Public Announcements .....................................................................................35
Section 12.3         Expenses.............................................................................................................35
Section 12.4         Notices ................................................................................................................35
Section 12.5         Assignment.........................................................................................................37
Section 12.6         Entire Agreement; Amendment and Waivers................................................37
Section 12.7         Non-Recourse ....................................................................................................38
Section 12.8         Severability ........................................................................................................38
Section 12.9         Counterparts .....................................................................................................38
Section 12.10        Governing Law..................................................................................................38
Section 12.11        Jurisdiction; Waiver of Right to Trial by Jury ..............................................38
Section 12.12        Time of Essence .................................................................................................39
Section 12.13        Waiver of Damages ...........................................................................................39
Section 12.14        Payments............................................................................................................39




                                                                   iv
526512.000004 23802768.24
Case 8:20-bk-10143-TA            Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                 Main Document   Page 139 of 349



                                                 ANNEXES


Annex A                     Form of Sale Order


                                                 EXHIBITS

Exhibit A                   A-1 – Assigned Real Property Leases
                            A-2 – Wells and Equipment
                            A-3 – Easements and Surface Rights
                            A-4 – Royalty Interests
                            A-5 – Mineral Interests
                            A-6 – Assigned Contracts
                            A-7 – Real Property
                            A-8 – Personal Property
                            A-9 – Hall Property
                            A-10 – Allocation of Assets
Exhibit B                   Excluded Assets
Exhibit C                   C-1 – Form of Assignments and Bills of Sale
                            C-2 – Form of Deed



                                             SCHEDULES

Schedule 2.5(p)             Hall Entities
Schedule 4.6                Permits, Easements and Surface Rights
Schedule 4.7                Notices or Directives (Wells)
Schedule 4.8                AFEs
Schedule 4.9                Preferential Rights
Schedule 4.12               Compliance with Applicable Laws
Schedule 4.14               Suspense Funds
Schedule 4.15               Imbalances
Schedule 4.19               Bonds; Insurance
Schedule 7.9                Vehicle Loans




                                                    v
526512.000004 23802768.24
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50             Desc
                            Main Document   Page 140 of 349



                            ASSET PURCHASE AGREEMENT

        This ASSET PURCHASE AGREEMENT (this “Agreement”), dated March 10th, 2021
(the “Execution Date”), is by and between California Natural Resources Group Orange County,
LLC, a Delaware limited liability company (“CalNRG OC”), Realm California, LLC, a
Delaware limited liability company (“Realm”), and Alatex, LLC, a Delaware limited liability
company (“Alatex”), on the one hand, and Bridgemark Corporation, a California corporation
(“Bridgemark”), Gregson Energy Drilling, LLC, a Wyoming limited liability company
(“Gregson”), and Bridgemark Texas, LLC, a Texas limited liability company (“Bridgemark
Texas”), on the other hand. Except where necessary for sake of clarity, CalNRG OC, Realm and
Alatex shall be referred to herein collectively as “Buyer,” and Bridgemark, Gregson and
Bridgemark Texas shall be referred to herein collectively as “Seller.” Buyer is a designee of
Placentia Development Company, LLC (“PDC”). Buyer and Seller are sometimes hereinafter
referred to individually as a “Party” and collectively as the “Parties.”

                                         RECITALS

       WHEREAS, on January 14, 2020 (the “Petition Date”), Bridgemark commenced a
voluntary case (the “Chapter 11 Case”) under the Bankruptcy Code in the United States
Bankruptcy Court for the Central District of California (the “Bankruptcy Court”) in response to
a December 31, 2019 judgment against Seller and in favor of PDC in excess of Forty-Two
Million Dollars ($42,000,000) (the “PDC Judgment”) in PDC v. Bridgemark (Case No. 30-
2016-00888920-CU-CO-CJC), Superior Court for the State of California, County of Orange;

      WHEREAS, Gregson and Bridgemark Texas are wholly-owned subsidiaries of
Bridgemark;

       WHEREAS, Seller continues to operate its business and manage its affairs as debtor-in-
possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code;

        WHEREAS, on June 3, 2020, the Seller filed that certain Term Sheet, by and among the
Seller, Robert J. Hall (“Hall”) and PDC (the “Settlement Term Sheet”), which, inter alia,
contemplates the sale of substantially all assets of the Seller to PDC or its designee;

       WHEREAS, on June 26, 2020, the Bankruptcy Court entered that certain Order Granting
Motion for Order Approving Settlement Term Sheet Between the Debtor, Robert J. Hall and
Placentia Development Company, LLC (the “Settlement Order”) approving the Settlement
Term Sheet;

       WHEREAS, contemporaneously with the entry into this Agreement, Seller Hall and PDC
entered into that certain Settlement Agreement (the “Settlement Agreement”) to, together with
this Agreement, effectuate the Settlement Term Sheet;

        WHEREAS, in accordance with the Settlement Term Sheet and Settlement Agreement,
Seller desires to sell to Buyer the Purchased Assets and assign to Buyer the Assumed
Obligations, and Buyer desires to purchase from Seller the Purchased Assets and to assume from
Seller the Assumed Obligations, in each case upon the terms and conditions set forth in this


                                              1
526512.000004 23802768.24
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                             Main Document   Page 141 of 349



Agreement (such purchase, sale, assignment and assumption collectively, the “Sale
Transaction”);

        WHEREAS, in connection with the Chapter 11 Case and subject to the terms and
conditions contained herein, following entry of the Sale Order, Seller shall sell and transfer to
Buyer, and Buyer shall purchase and acquire from Seller, pursuant to sections 105, 363, and 365
of the Bankruptcy Code, the Purchased Assets, and Buyer shall assume from Seller the Assumed
Obligations, all as more specifically provided herein and in the Sale Order.

        NOW, THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, subject to entry of the Sale Order, Buyer and Seller hereby agree as
follows:

                                         AGREEMENT

                                          ARTICLE 1
                                         DEFINITIONS

      Section 1.1      Definitions. The following capitalized terms shall have the following
meanings for all purposes of this Agreement:

        “Action” means any action, claim, demand, arbitration, hearing, charge, complaint,
investigation, examination, indictment, litigation, suit or other civil, criminal, administrative or
investigative proceedings.

        “Affiliate” means, (i) with respect to any specified Person, any other Person that directly
or indirectly controls, is controlled by or is under common control with such specified Person
and (ii) with respect to Seller, an “affiliate” as such term defined in section 101 of the
Bankruptcy Code. For the purposes of this definition, the term “control,” when used with respect
to any specified Person, means the power to direct or cause the direction of the management or
policies of such Person, directly or indirectly, whether through the ownership of voting
securities, by Contract or otherwise; and the terms “controlling” and “controlled” have
correlative meanings.

        “Applicable Law” means all federal, state and local statutes, rules, ordinances and
common law relevant and applicable to the Parties, the Sale Transaction and the Purchased
Assets.

        “Asset Taxes” means ad valorem, property, excise, severance, production, sales, use, or
similar Taxes (excluding, for the avoidance of doubt, any Income Taxes and Transfer Taxes)
based upon or measured by the ownership or operation of the Purchased Assets or the production
of Hydrocarbons therefrom or the receipt of proceeds therefrom.

       “Bankruptcy Code” means, as amended from time to time, chapter 11 of title 11 of the
United States Code, 11 U.S.C. § 101 et seq.


                                                 2
526512.000004 23802768.24
Case 8:20-bk-10143-TA          Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                Desc
                               Main Document   Page 142 of 349



       “Business” means the business of Seller, including the ownership and operation of the
Purchased Assets.

     “Business Day” means any day other than a Saturday, a Sunday or other day on which
commercial banks in Orange County, California are authorized or required by Law to close.

       “Cash and Cash Equivalents” means, collectively, all of Seller’s cash (including petty
cash and checks received prior to the close of business on the Closing Date), checking account
balances, marketable securities, certificates of deposits, time deposits, bankers’ acceptances,
commercial paper, government securities and other cash equivalents, net of uncleared checks
issued by Seller that are not yet reflected in the applicable bank account of the Seller.

        “Claim” means a “claim” as such term is defined in section 101 of the Bankruptcy Code,
and any and all demands, losses, Liabilities, damages, obligations, expenses, fines, penalties,
costs, claims, causes of action and judgments for (a) breaches of Contract, (b) loss or damage to
property, injury to or death of Persons (including illness and disease), and other tortious injury,
or (c) violations of applicable Laws, Orders or any other legal right or duty actionable at law or
equity. The term “Claims” also includes reasonable attorneys’ fees, court costs, and other
reasonable costs resulting from the investigation or defense of any Claim.

           “Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

        “Contract” means any contract, agreement, indenture, note, bond, loan, lease, sublease,
conditional sales contract, mortgage, license, sublicense, franchise agreement, obligation,
promise, undertaking, commitment or other binding arrangement (in each case, whether written
or oral).

           “Effective Date” means 12:00 a.m., Pacific Standard Time, on the Closing Date.

         “Encumbrance” means any charge, lien (including a “lien” as defined in section 101 of
the Bankruptcy Code and mechanics liens), Claim, mortgage, lease, license, sublease,
hypothecation, deed of trust, pledge, security interest, option, right of use or possession, right of
first offer or first refusal, preemptive right, easement, right of way, servitude, restrictive
covenant, encroachment, encumbrance, community property interest, third party interest or other
restriction or limitation of any kind, whether voluntarily incurred or arising by operation of Law.

        “Environmental Condition” means a condition that causes any Purchased Asset or other
property (or Seller with respect to the Purchased Assets) not to be in compliance with or subject
to Liability under an Environmental Law.

        “Environmental Laws” means any federal, state, or local Law relating to the prevention
of pollution, remediation of contamination, protection of the environment and human health and
safety and natural resources, and restoration of environmental quality, including the following
federal statutes, their state analogs, and the regulations promulgated thereunder: (a) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, (b) the
Emergency Planning and Community Right-To-Know Act, (c) the Resources Conservation and
Recovery Act, (d) the Clean Air Act, (e) the Clean Water Act, (f) the Safe Drinking Water Act,

                                                  3
526512.000004 23802768.24
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                              Main Document   Page 143 of 349



(g) the Oil Pollution Act, and (h) the Toxic Substances Control Act, and their state analogs
include, but are not limited to: (i) the California Porter-Cologne Water Quality Act, and (j) the
provisions of the California Public Resources Code and California Health & Safety Code
applicable to the Purchased Assets, as each of the foregoing has been amended.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

       “Executory Contract” means an “executory contract” as such term is used in section
365(a) of the Bankruptcy Code as related to the Purchased Assets to which Seller is a party.

        “FIRPTA Certificate” means a certificate in form and substance reasonably satisfactory
to Buyer that complies with Section 1445(b)(2) of the Code and the Treasury Regulations
promulgated thereunder and establishes that Seller is not a “foreign person” within the meaning
of that Section.

      “GAAP” means generally accepted accounting principles in the United States of
America.

        “Governmental Authority” means (a) any federal, provincial, state, local, municipal,
national or international government or governmental authority, regulatory or administrative
agency, governmental commission, department, board, bureau, agency or instrumentality, court,
tribunal, arbitrator or arbitral body (public or private), (b) any self-regulatory organization, or (c)
any political subdivision of any of the foregoing, and includes, without limitation, the California
Department of Conservation, Division of Geologic Energy Management (“CalGEM”) the
California Air Resources Board, and the South Coast Air Quality Management District.

        “Hard Consent” means any consent with respect to which (a) there is a provision within
the applicable instrument that such consent may be withheld in the sole and absolute discretion
of the holder, or (b) there is provision within the applicable instrument expressly stating that an
assignment in violation thereof (i) is void or voidable, (ii) triggers the payment of specified
liquidated damages, or (iii) causes termination of the applicable Purchased Assets to be assigned.
For the avoidance of doubt, “Hard Consent” does not include any consent, which, by its terms,
cannot be unreasonably withheld; provided, however, that (x) any consents and approvals which
are rendered unenforceable by sections 363 and 365 of the Bankruptcy Code and the applicable
provisions of the Sale Order and (y) any consents that would be Hard Consents but which
consent or approval has been granted in writing prior to the Closing Date, in each case shall not
be “Hard Consents.”

        “Hazardous Substance” means Hydrocarbons, petroleum and its byproducts, asbestos,
polychlorinated biphenyls, per- and polyfluoroalkyl substances (including perfluorooctanoic
acid, perfluorooctane sulfonic acid, Gen X, and perfluorobutane sulfonic acid), radioactive
material (including naturally occurring radioactive material), and any other material or substance
which is defined as a “hazardous waste,” “hazardous substance,” “hazardous material,”
“restricted hazardous waste,” “industrial waste,” “solid waste,” “contaminant,” “pollutant,”
“toxic waste” or “toxic substance” or otherwise regulated under any Environmental Law or for
which Liability can be imposed under any Environmental Law.



                                                  4
526512.000004 23802768.24
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                             Main Document   Page 144 of 349



      “Hydrocarbons” means all oil, gas, minerals, casinghead gas, coalbed methane,
condensate, distillate and other liquid and gaseous hydrocarbons of every kind or description, or
any combination of the foregoing.

        “Imbalances” means over-production or under-production or over-deliveries or under-
deliveries with respect to Hydrocarbons produced from or allocated to the Wells, Real Property
Leases and Equipment, regardless of whether such overproduction or under-production or over-
deliveries or under-deliveries arise at the wellhead, pipeline, gathering system, transportation
system, processing plant, or other location, including any imbalances under gas balancing or
similar agreements, imbalances under production handling agreements, imbalances under
processing agreements, imbalances under the Real Property Leases, and imbalances under
gathering or transportation agreements.

        “Income Taxes” means any income, franchise and similar Taxes based upon, measured
by, or calculated with respect to gross or net income, profits, capital, or similar measures.

      “Law” means any law, statute, ordinance, code, regulation, rule or other requirement of
any Governmental Authority.

        “Liability” means any “debt” as defined in section 101 of the Bankruptcy Code, penalty,
fine, obligation, duty or liability of any nature (including any unknown, undisclosed, unmatured,
unaccrued, un-asserted, contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation, duty or liability
would be required to be disclosed on a balance sheet prepared in accordance with GAAP and
regardless of whether such debt, obligation, duty or liability is immediately due and payable.

        “Material Adverse Effect” means a material adverse effect on the Purchased Assets and
the Business, taken as a whole, except for any such effect resulting from or arising out of any of
the following: (A) changes in conditions in the U.S. or global economy or capital or financial
markets generally, including changes in interest or exchange rates, (including (i) any disruption
of any of the foregoing markets, (ii) any decline or rise in the price of any security, commodity,
Contract or index and (iii) any increased cost, or decreased availability, of capital or pricing or
terms related to any financing for the transactions contemplated by this Agreement), (B) changes
in any applicable Law or in GAAP, including any increase (or decrease) in the terms or
enforcement of (or negotiations or disputes with respect to) any of the foregoing (such as with
respect to immigration, border, tariff, or import, export, or other trade matters), (C) the
announcement or pendency of this Agreement or the transactions contemplated hereby, including
on relationships, contractual or otherwise, with customers, suppliers, vendors or employees, (D)
changes caused by political or social conditions, including acts of war, armed hostilities,
sabotage or terrorism, or any escalation or worsening of any such acts of war, armed hostilities,
cyberattack, sabotage or terrorism threatened or underway, (E) pandemics (including the
currently existing global COVID-19 pandemic), earthquakes, hurricanes, floods, other natural
disasters or other calamity or act of God or any other force majeure, (F) any action taken by
Seller that is required by this Agreement or is taken at the request of Buyer and the failure to take
any action if such action is prohibited by this Agreement, (G) changes, events or effects that are
generally applicable to Persons engaged in the industry in which Seller operates, (H) any failure,
in and of itself, to achieve any budgets, projections, forecasts, estimates, plans, predictions,

                                                 5
526512.000004 23802768.24
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                              Main Document   Page 145 of 349



performance metrics or operating statistics or the inputs into such items (whether or not shared
with Buyer or its Affiliates or representative) (but, for the avoidance of doubt, not the underlying
causes of any such failure to the extent such underlying cause is not otherwise excluded from the
definition of Material Adverse Effect), or (I)(1) the commencement or pendency of the Chapter
11 Case, (2) any objections in the Bankruptcy Court to (I) this Agreement or any of the
transactions contemplated hereby, (II) the reorganization of Seller, any plan of reorganization or
any disclosure statement, (III) the assumption or rejection of any Executory Contract or Real
Property Lease; or (3) any order of the Bankruptcy Court or any actions or omissions of Seller in
compliance therewith.

        “Order” means any writ, judgment, decree, injunction or similar order, writ, ruling
directive or other requirement of the Bankruptcy Court or any other Governmental Authority (in
each such case whether preliminary or final).

        “Permits” means any permit, license, registration, consent, order, approval, variance,
exemption, waiver, franchise, right or other authorization, in each case, of any Governmental
Authority relating to the ownership, operation, construction, use, maintenance, or improvement
of the Purchased Assets.

        “Person” means any natural person, corporation, company, partnership, association,
limited liability company, limited partnership, limited liability partnership, joint venture,
business enterprise, trust or other legal entity, including any Governmental Authority.

        “Preferential Right” means any right or agreement that enables any Person to purchase
or acquire any Purchased Asset or any interest therein or portion thereof as a result of or in
connection with the execution or delivery of this Agreement or the consummation of the
transactions contemplated hereby.

        “Property Costs” means all actual production and operating costs and expenses,
overhead charges under applicable operating agreements, and capital expenditures paid or
incurred in connection with the ownership or operation of the Purchased Assets (including
royalties, minimum royalties, rentals and prepaid charges), but excluding Liabilities, losses,
costs, and expenses attributable to:

               (a)    Claims directly or indirectly arising out of or resulting from (i) actual or
claimed personal injury, illness or death, (ii) property damage, (iii) breach of Contract (other than
Claims for payments owing under such Contract in the ordinary course of business), (iv) improper
calculation, reporting or payment of royalties or (v) rights of action given under any Law,
including with respect to any violation of Law;

              (b)    obligations to plug wells, dismantle facilities, close pits and restore the
surface around such wells, facilities and pits;

              (c)   Claims directly or indirectly arising out of or resulting from actual or
claimed contamination of groundwater, surface water, soil or Equipment, and obligations to
remediate such contamination;



                                                  6
526512.000004 23802768.24
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50               Desc
                              Main Document   Page 146 of 349



              (d)    obligations to balance or furnish make-up Hydrocarbons according to the
terms of applicable Hydrocarbon sales, gathering, processing, storage, transportation or similar
Contracts;

               (e)     gas balancing and other production balancing obligations;

                (f)    obligations to pay revenues, royalties or other amounts payable to third
parties with respect to the Purchased Assets but held in suspense, including Suspense Funds;

               (g)     Income Taxes, Asset Taxes and Transfer Taxes; and

              (h)   any Claims for indemnification, contribution or reimbursement from any
third party with respect to Liabilities, losses, costs and expenses of the type described in
preceding clauses (a) through (g), whether such claims are made pursuant to Contract or
otherwise.

        “Real Property Lease” means all of the real property leased, subleased, licensed, used or
occupied by Seller (including oil, gas and mineral leases, and operating rights), together with all
buildings, structures, fixtures and improvements erected thereon, and any and all rights,
privileges, easements, licenses, hereditaments and other appurtenances relating thereto, and used,
or held for use, in connection with the operation of the Business.

       “Release” means any past or present spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing of a Hazardous
Substance into the environment (including the abandonment or discharging of barrels, containers
and other closed receptacles containing any Hazardous Substance).

       “Remediation” means, with respect to any Environmental Condition, the implementation
and completion of any remedial, removal, response, construction, closure, permitting, disposal or
other corrective actions required or necessary under Environmental Laws to fully correct or
remove such Environmental Condition.

        “Royalties” means all royalties, overriding royalties, production payments, carried
interests, net profits interests, reversionary interests, back-in interests and other burdens upon,
measured by or payable out of production.

       “Sale Motion” means the motion seeking entry of the Sale Order, in the form attached
hereto as Annex A, with only such modifications as are (a) acceptable to each of Seller, Buyer
and PDC or (b) imposed by the Bankruptcy Court and not materially adverse to any of Seller,
Buyer or PDC that asserts any such modification, amendment or supplement is unacceptable.

        “Sale Order” means an order of the Bankruptcy Court approving this Agreement, the
Sale Transaction and the Settlement Agreement, together with supporting findings of fact and
conclusions of law, in the form attached hereto as Annex A, with only such modifications,
amendments or supplements as are (a) acceptable to each of Seller, Buyer and PDC, or (b)
imposed by the Bankruptcy Court and not materially adverse to any of Seller, Buyer or PDC that
asserts any such modification, amendment or supplement is unacceptable.


                                                 7
526512.000004 23802768.24
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                             Main Document   Page 147 of 349



        “Sale Transaction” means the transactions contemplated by this Agreement.

        “Straddle Period” means any Tax period beginning before and ending on or after the
Effective Date.

       “Surface Use Agreement” means that certain Surface Use and Cooperation Agreement,
the form of which is attached to the Transaction Agreement, which Surface Use and Cooperation
Agreement will be executed and delivered concurrently with the Closing.

        “Suspense Funds” means proceeds of production and associated penalties and interest in
respect of any of the Wells that are payable to any third party and are being held in suspense by
Seller or its Affiliate as the operator of such Wells.

         “Tax Return” means any return, declaration, report, claim for refund, or information
return or statement relating to Taxes, including any supplementary or supporting schedules or
attachment thereto, and including any amendment thereof, filed with or submitted to, or required
to be filed with or submitted to, any Taxing Authority.

        “Taxes” means any federal, state, local or foreign taxes, assessments and other
governmental charges imposed by any Taxing Authority, including income, profits, gross
receipts, employment, stamp, occupation, premium, alternative or add-on minimum, ad valorem,
real property, roll back taxes, personal property, transfer, real property transfer, value added,
sales, use, customs, duties, capital stock, franchise, excise, escheat, withholding, social security
(or similar), unemployment, disability, payroll, windfall profit, severance, production, levies or
other like assessment, impost, charges, surcharges, or fees, estimated or other tax, including any
tax that arises by reason of transferee or successor liability, by contract or otherwise, and in each
instance such term will include any interest, penalty or addition thereto.

       “Taxing Authority” means, with respect to any Tax, the governmental entity or political
subdivision thereof that imposes such Tax, and the agency (if any) charged with the collection of
such Tax for such entity or subdivision.

       “Transaction Agreement” means that certain Transaction Agreement by and between
Buyer and PDC of even date herewith.

      “Transaction Documents” means this Agreement and each other document and
agreement executed or delivered pursuant to or in connection with this Agreement on the Closing
Date.

        “Transfer Taxes” means any sales, use, transfer, stamp, documentary, goods and
services, value added, gross receipts, excise, conveyance or similar Taxes with respect to the sale
or assignment of real, personal, tangible or intangible property or any interest therein incurred or
imposed with respect to the transactions described in this Agreement.

         “Working Interest” means, with respect to any Well, Unit or Real Property Lease, the
interest in and to such Well, Unit or Real Property Lease that is burdened with the obligation to
bear and pay costs and expenses of maintenance, development and operations on or in


                                                 8
526512.000004 23802768.24
Case 8:20-bk-10143-TA                       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                                  Desc
                                            Main Document   Page 148 of 349



connection with such Well, Unit or Real Property Lease, but without regard to the effect of any
Royalties or other burdens.

        Section 1.2      Other Capitalized Terms. The following terms shall have the meanings
specified in the indicated section of this Agreement:

Term                                                                                                        Section
AFEs ..................................................................................................     Section 4.8
Agreement..........................................................................................         Preamble
Alatex ................................................................................................     Preamble
Allocated Assets ................................................................................           Section 2.1(s)
Assigned Contracts ............................................................................             Section 2.1(h)
Assigned Real Property Leases..........................................................                     Section 2.1(a)
Assignment Documents .....................................................................                  Section 7.2(a)
Assumed Obligations .........................................................................               Section 2.4
Bankruptcy Court ..............................................................................             Recitals
Break-Up Fee ....................................................................................           Section 8.2
Bridgemark .......................................................................................          Preamble
Bridgemark Texas .............................................................................              Preamble
Buyer..................................................................................................     Preamble
CalNRG OC ......................................................................................            Preamble
Chapter 11 Case ................................................................................            Recitals
Closing ...............................................................................................     Section 7.1
Closing Date.......................................................................................         Section 7.1
Competing Bid ..................................................................................            Section 10.1(j)
Consent ..............................................................................................      Section 4.3
Cure Costs and Rejection Damages Claims                                                                     Section 2.5(q)
PDC ...................................................................................................     Preamble
PDC Judgment ..................................................................................             Recitals
Easements and Surface Rights ...........................................................                    Section 2.1(e)
Equipment ..........................................................................................        Section 2.1(d)
Escrow Agent ....................................................................................           Section 4.13(e)
Excluded Assets .................................................................................           Section 2.2
Excluded Obligations.........................................................................               Section 2.5
Execution Date...................................................................................           Preamble
Gregson .............................................................................................       Preamble
Hall Property .....................................................................................         Section 2.1(r)
Hired Current Employees .................................................................                   Section 7.6(a)
Insurance Policies ..............................................................................           Section 4.19
Lands..................................................................................................     Section 2.1(a)
Mineral Interests ................................................................................          Section 2.1(g)
Outside Date ......................................................................................         Section 10.1(b)
Outstanding Accounts Receivable .....................................................                       Section 2.1(l)
Parties.................................................................................................    Preamble
Party ...................................................................................................   Preamble
Personal Property ..............................................................................            Section 2.1(h)


                                                                          9
526512.000004 23802768.24
Case 8:20-bk-10143-TA                       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                                 Desc
                                            Main Document   Page 149 of 349



Term                                                                                                        Section
Petition Date.......................................................................................        Recitals
Pipeline Inventory..............................................................................            Section 2.1(n)
Property Records................................................................................            Section 2.1(i)
Purchased Assets................................................................................            Section 2.1
Real Property ....................................................................................          Section 2.1(h)
Realm ................................................................................................      Preamble
Rollback Escrow Agreement .............................................................                     Section 11.5
Rollback Taxes...................................................................................           Section 11.5
Royalty Interests ................................................................................          Section 2.1(f)
RWI Policy.........................................................................................         Section 6.4
Seller ..................................................................................................   Preamble
Seller’s Excess Funds .......................................................................               Section 7.8(d)
Settlement Agreement .......................................................................                Recitals
Settlement Order ...............................................................................            Recitals
Settlement Term Sheet ......................................................................                Recitals
Stock Tank Oil ...................................................................................          Section 2.1(n)
Tax Allocation ...................................................................................          Section 3.2
Units...................................................................................................    Section 2.1(b)
Wells ..................................................................................................    Section 2.1(c)

           Section 1.3              Interpretive Provisions.

               (a)     Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation will apply:

                       (i)    the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement;

                      (ii) words defined in the singular shall have a comparable meaning
when used in the plural, and vice versa;

                                   (iii)     the words “Dollars” and “$” means U.S. dollars;

                      (iv) references herein to a specific Section, Subsection, Recital,
Schedule or Exhibit shall refer, respectively, to Sections, Subsections, Recitals, Schedules or
Exhibits of this Agreement;

                       (v)    wherever the word “include,” “includes” or “including” is used in
this Agreement, it shall be deemed to be followed by the words “without limitation”;

                                   (vi)      references herein to any gender shall include each other gender;

                      (vii) references herein to any Person shall include such Person’s heirs,
executors, personal representatives, administrators, successors and assigns; provided, however,


                                                                         10
526512.000004 23802768.24
Case 8:20-bk-10143-TA             Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50           Desc
                                  Main Document   Page 150 of 349



that nothing contained in this clause (vii) is intended to authorize any assignment or transfer not
otherwise permitted by this Agreement;

                      (viii) references herein to a Person in a particular capacity or capacities
shall exclude such Person in any other capacity;

                  (ix) with respect to the determination of any period of time, the word
“from” means “from and including” and the words “to” and “until” each means “to but
excluding”;

                            (x)   the word “or” shall be disjunctive but not exclusive;

                        (xi) references herein to any Law shall be deemed to refer to such Law
as amended, reenacted, supplemented or superseded in whole or in part and in effect from time to
time and also to all rules and regulations promulgated thereunder;

                    (xii) references herein to any Contract mean such Contract as amended,
supplemented or modified (including any waiver thereto) in accordance with the terms thereof;

                      (xiii) the headings contained in this Agreement are intended solely for
convenience and shall not affect the rights of the Parties;

                      (xiv) all Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated into and made a part of this Agreement as if set forth in full herein;

                      (xv) any capitalized terms used in any Exhibits or Schedules but not
otherwise defined therein will be defined as set forth in this Agreement;

                       (xvi) if the last day for the giving of any notice or the performance of any
act required or permitted under this Agreement is a day that is not a Business Day, then the time
for the giving of such notice or the performance of such action shall be extended to the next
succeeding Business Day; and

                       (xvii) the omission of certain provisions of this Agreement from the
Assignment Documents does not constitute a conflict or inconsistency between this Agreement
and the Assignment Documents, and will not effect a merger of the omitted provisions. To the
fullest extent permitted by Law, all provisions of this Agreement are hereby deemed
incorporated into the Assignment Documents by reference.

                (b)   The Parties have participated jointly in the negotiation and drafting of this
Agreement and, in the event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as jointly drafted by the Parties and no presumption or burden of
proof will arise favoring or disfavoring any Party by virtue of the authorship of any provision of
this Agreement.




                                                    11
526512.000004 23802768.24
Case 8:20-bk-10143-TA          Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                               Main Document   Page 151 of 349



                                          ARTICLE 2
                                      PURCHASE AND SALE

         Section 2.1     The Purchased Assets. Pursuant to sections 105, 363 and 365 of the
 Bankruptcy Code and on the terms and subject to the conditions of this Agreement and the Sale
 Order, at the Closing, Seller shall convey and assign (or shall cause to be conveyed and assigned)
 to Buyer, and Buyer shall accept all of Seller’s right, title and interest in and to all the following
 assets and properties of Seller (such assets and properties, SAVE and EXCEPT the Excluded
 Assets, hereafter referred to collectively as the “Purchased Assets”) free and clear of all
 Encumbrances:

              (a)    all Real Property Leases of Seller as described on Exhibit A-1 (collectively,
the “Assigned Real Property Leases”), and all related rights and interest in the lands covered by
the Assigned Real Property Leases and Units (such lands, the “Lands”);

               (b)    all rights, obligations and interests in any unit or pooled area in which the
Assigned Real Property Leases are included, including all rights and obligations derived from any
unitization, pooling, operating, communitization or other Contract or from any Order (the
“Units”);

                (c)   all oil, gas and condensate wells, water source, water injection and other
injection or disposal wells and systems described on Exhibit A-2 (the “Wells”);

                 (d)   (i) all flow lines, pipelines, gathering systems and related equipment located
on the Assigned Real Property Leases, the Units, or the Easements and Surface Rights, (ii) all
facilities, equipment, compressors, well pads, tank batteries, radio towers, remote terminal units,
SCADA equipment, personal computer equipment, vehicles, communication equipment,
improvements, fixtures, inventory, spare parts, tools, abandoned property and junk and other
personal property located on the Assigned Real Property Leases, the Units, or the Easements and
Surface Rights, and (iii) all off-Assigned Real Property Lease facilities and other personal
property described in Exhibit A-2 (items (i), (ii) and (iii) referred to collectively as the
“Equipment”);

              (e)    all easements, rights-of-way, Permits, servitudes, surface leases, surface use
agreements, and similar rights, obligations and interests applicable to or used in operating the
Assigned Real Property Leases, Units, Wells, or Equipment (collectively, the “Easements and
Surface Rights”), including those described in Exhibit A-3;

               (f)    all royalty, overriding royalty, net profits or other similar oil or gas interests
not described above in which Seller holds any right, title or interest of any kind (the “Royalty
Interests”), including those described in Exhibit A-4 and including all rights pertaining to the
Royalty Interests under any of the Assigned Contracts;

               (g)    all mineral interests in which Seller holds any right, title or interest of any
kind, including without limitation mineral fee interests and mineral leasehold interests (the
“Mineral Interests”), including those described in Exhibit A-5 and including all rights and
obligations pertaining to the Mineral Interests under any of the Assigned Contracts;


                                                   12
 526512.000004 23802768.24
Case 8:20-bk-10143-TA          Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                               Main Document   Page 152 of 349



            (h)    all Executory Contracts described in Exhibit A-6 (collectively, the
“Assigned Contracts”);

               (i)    all lease files, right-of-way files, well files (including well logs), production
records, division order files, Asset Tax records, abstracts, title opinions, and Contract files and
reservoir and field studies related to any or all of the Assigned Real Property Leases, Units,
Wells, Equipment, Permits, Easements and Surface Rights, Royalty Interests, Mineral Interests
and Assigned Contracts (the “Property Records”), and all other tangibles, movables,
immovables, miscellaneous interests or other assets on the Assigned Real Property Leases or
Units;

                (j)   all (i) seismic, geological, geochemical, or geophysical data (including cores
and other physical samples or materials from wells or tests) belonging to Seller or licensed from
third parties, and (ii) interpretations of seismic, geological, geochemical or geophysical data
belonging to Seller or licensed from third parties;

                (k)   all proceeds, benefits, income or revenues (including accounts and notes
receivable, to the extent not collected as of the Closing Date), in each case with respect to the
Purchased Assets attributable to periods after the Effective Date;

                (l)    all accounts and notes receivable with respect to the Purchased Assets
attributable to periods prior to the Effective Date, to the extent outstanding as of the Closing Date
(collectively, the “Outstanding Accounts Receivable”);

              (m) all rights, Claims or causes of action of Seller against third parties arising
out of events occurring prior to, on, or after the Effective Date, to the extent relating to the
Purchased Assets and/or the Assumed Obligations;

               (n)   Hydrocarbons produced from or attributable to the Purchased Assets before
the Effective Date that are stored in the Assigned Real Property Lease or unit stock tanks (the
“Stock Tank Oil”), or in gathering lines or production facilities upstream of the sale or custody
transfer meters (or other applicable point at which the transfer of title actually occurs) of the
purchaser or processor of Hydrocarbon production from or attributable to the Purchased Assets
(the “Pipeline Inventory”); and

                (o)      the real property described on Exhibit A-7 (the “Real Property”), together
with all rights, titles and interests of Seller, if any, in and to all rights and appurtenances directly
pertaining to such real property, including, without limitation, all development rights and
entitlements pertaining to such real property and all improvements and fixtures in or on such real
property;

               (p)   the personal property described on Exhibit A-8 (the “Personal Property”)
which, shall be free and clear of any loans or liens, and, with respect to any vehicles listed on
Exhibit A-8, any loans must be current;

              (q)    an amount equal to any funds received by or owed to Seller by any third
party which properly exercises any Preferential Rights in connection with any of the Assets;


                                                   13
 526512.000004 23802768.24
Case 8:20-bk-10143-TA           Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50              Desc
                                Main Document   Page 153 of 349



               (r)    all right, title and interest in and to any and all personal property and real
property interests held by Hall, as described on Exhibit A-9, which Mr. Hall is or was obligated to
deliver or convey to Bridgemark pursuant to the Settlement Agreement (the “Hall Property”),
provided, however, that:

               (s)    CalNRG OC, Realm, and Alatex shall separately acquire and take title to
those portions of the Purchased Assets as allocated and described in Exhibit A-10 (the “Allocated
Assets”).

       Section 2.2     Excluded Assets. Notwithstanding the forgoing, the Purchased Assets
do not include, and there is excepted, reserved and excluded from the transactions contemplated
by this Agreement, all of the properties, rights and interests described on Exhibit B, and any
Claim released pursuant to the Settlement Agreement (collectively, the “Excluded Assets”).

      Section 2.3           Ownership of Production from the Purchased Assets; Allocation of
Property Costs.

               (a)    Production and Property Costs Before the Effective Date. Seller shall be
responsible for all Property Costs attributable to the Purchased Assets and incurred before the
Effective Date.

                (b)   Production and Property Costs After the Effective Date. After Closing,
Buyer will own all Hydrocarbons produced from or attributable to the Purchased Assets on and
after the Effective Date and shall be responsible for (and entitled to any refunds with respect to)
all Property Costs attributable to the Purchased Assets and incurred on and after the Effective
Date. Seller will sell on Buyer’s behalf all Hydrocarbons produced from or attributable to the
Purchased Assets between the Effective Date and the Closing Date, and Seller will promptly turn
over and pay to Buyer the proceeds of these sales.

       Section 2.4      Assumed Obligations. At the Closing, Buyer shall assume, and agree to
pay, perform, fulfill and discharge (or cause to be paid, performed, fulfilled or discharged) when
due (in accordance with their respective terms and subject to the respective conditions thereof),
the following, and only the following, Liabilities of Seller (collectively, the “Assumed
Obligations”):

               (a)    responsibility for performance of all express and implied obligations and
covenants under the terms of the Assigned Real Property Leases and Assigned Contracts, in each
case, only to the extent such obligations or covenants are required to be performed after the
Closing and are attributable to periods from and after the Effective Date;

               (b)    responsibility for payment of all royalties, overriding royalties, production
payments, net profits obligations, rentals and other burdens or encumbrances to which the
Purchased Assets are subject, in each case, only to the extent the same are attributable to periods
from and after the Effective Date;

             (c)   responsibility for proper accounting for and disbursement of production
proceeds from the Purchased Assets from and after the Closing Date, including the Suspense


                                                 14
526512.000004 23802768.24
Case 8:20-bk-10143-TA          Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                               Main Document   Page 154 of 349



Funds (and, with respect to the Suspense Funds, regardless of whether attributable to time periods
before, on or after the Closing Date), to the extent actually received by Buyer;

               (d)    all Taxes and expenses allocated to Buyer pursuant to ARTICLE 11,
including all Transfer Taxes; and

               (e)    the obligations of the Seller expressly set forth on Schedule 2.4(e) solely if
and to the extent they are current as of the Closing.

Notwithstanding anything to the contrary herein, the Buyer’s assumption of the Assumed
Obligations shall in no way expand the rights or remedies of third parties against the Buyer as
compared to the rights and remedies which such parties would have had against the Seller had
this Agreement not been consummated.

        Section 2.5     Excluded Obligations. Notwithstanding any provision in this Agreement
to the contrary, except for the Assumed Obligations, Buyer shall not assume and shall not be
obligated to assume or be obligated to pay, perform or otherwise discharge any Liability or
obligation of Seller, whether or not related to the Purchased Assets, and whether or not occurring
or arising before or after the Effective Date (all such Liabilities or obligations, collectively, the
“Excluded Obligations”). For the avoidance of doubt, and without limiting the generality of the
foregoing, the Excluded Obligations shall include each of the following:

               (a)     any Liabilities related to the Excluded Assets;

                 (b)  all indebtedness for borrowed money of Seller, all guarantees of third party
obligations by Seller and reimbursement obligations to guarantors of Seller’s obligations or under
letters of credit;

               (c)     all Taxes and expenses allocated to Seller pursuant to ARTICLE 11;

               (d)     all Liabilities of Seller for any fees, costs or expenses of the type referred to
in Section 12.3;

               (e)    all Liabilities with respect to any civil, criminal or administrative actions,
investigations or proceedings relating to the actions or inactions of Seller or the conduct of the
Business or the Purchased Assets, in each case, prior to the Closing;

                (f)     except to the extent specifically assumed by Buyer pursuant to Section 7.6,
all Liabilities with respect to employees, independent contractors, agents or other Persons
engaged at any time by Seller or its Affiliates, whether arising before, on or after the Effective
Date, relating to, arising out of or in connection with their respective employment or engagement
with Seller or its Affiliates, including any claims to rights or benefits under any contract,
collective bargaining agreement, document, policy or understanding with any such employees,
independent contractors, agents or other Persons or their representatives, heirs, executors,
administrators, successors or assigns, or under any stock option, phantom stock, incentive,
pension, death benefit, retirement, medical, retiree, insurance, vacation, sales commission or
workers’ compensation plan, or under any applicable Laws;


                                                   15
526512.000004 23802768.24
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                              Main Document   Page 155 of 349



               (g)    all Liabilities relating to or at any time arising under, with respect to, or in
connection with any employee benefit plans or any other compensation or benefit plan, program,
policy, agreement or arrangement of any kind (including all assets, trusts, insurance policies and
administration service contracts related thereto) that at any time is or was maintained, sponsored,
contributed to or required to be contributed to by Seller or any of its Affiliates or under or with
respect to which Seller or any of its Affiliates has (or has had) any Liability, including on
account of Buyer or any of its Affiliates being deemed successor due to the operation of the
Purchased Assets or otherwise;

               (h)   all Liabilities relating to the accounting for, failure to pay or the incorrect
payment of any royalties, overriding royalties, production payments, net profits obligations,
rentals or other burdens, owners’ revenues or proceeds attributable to sales of Hydrocarbons
(including Suspense Funds to the extent attributable to the Purchased Assets), insofar as the same
are attributable to periods and Hydrocarbons produced and marketed with respect to the
Purchased Assets prior to the Closing Date;

               (i)   all unpaid Property Costs that are attributable to the ownership or operation
of the Purchased Assets prior to the Effective Date;

              (j)    any Taxes (other than Taxes subject to ARTICLE 11) of Seller for taxable
periods ending on or before the Closing Date;

              (k)    Liabilities arising out of or related to the offsite transportation, disposal, or
arrangement for transportation or disposal of any Hazardous Substance generated by or used in
connection with the ownership or operation of the Purchased Assets prior to the Closing;

                (l)     violations of any Environmental Laws, all remediation Liabilities (whether
on site or offsite of the Purchased Assets) and all environmental occurrences, events, conditions,
and activities to the extent related to the Purchased Assets arising or occurring prior to the
Closing Date;

                (m) fines and/or penalties assessed by a Governmental Authority for
noncompliance with Environmental Laws during the ownership or operation of the Purchased
Assets prior to Closing;

               (n)    all Liabilities arising out of any breach or default of the Assigned Contracts
or the Assigned Real Property Leases on or prior to the Closing Date or arising out of any event
that occurs on or prior to the Closing Date which with the passage of time or giving of notice, or
both, would constitute or give rise to such a breach or default;

               (o)    all Liabilities for any legal, accounting, investment banking, financial
advisory, reorganization, restructuring (including bankruptcy administrative expenses), brokerage
or similar fees or expenses incurred by such Seller in connection with, resulting from or
attributable to, the transactions contemplated by this Agreement, the Chapter 11 Cases or
otherwise; and




                                                  16
526512.000004 23802768.24
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                              Main Document   Page 156 of 349



               (p)   any obligation to pay Suspense Funds to (i) Hall, (ii) any of the entities
listed on Schedule 2.5(p); or any other entity owned or controlled, directly or indirectly, by Hall;
and

                (q)   any Cure Costs and Rejection Damages Claims, as said terms may be used
or defined for purposes of Section 365 of the Bankruptcy Code and Sale Order.

       Section 2.6    Assumption of Contracts. As soon as practicable following the
Execution Date, Seller shall provide notice to all non-debtor counterparties to all Assigned
Contracts and Assigned Real Property Leases of their proposed assumption, assignment and sale.

      Section 2.7    Assignment of Purchased Assets Subject to Consent Requirements
and Preferential Rights.

                (a)   Within three (3) Business Days after the Execution Date, Seller shall send
letters seeking any consent to assignment (including Hard Consents) or approval rights applicable
to the transactions contemplated hereby. This Agreement shall not constitute an agreement to
assign or transfer and shall not effectuate the assignment or transfer of any Purchased Asset if
such Purchased Asset is subject to an un-obtained Hard Consent. Seller and Buyer shall use their
reasonable best efforts to obtain all such Hard Consents; provided, however, neither Seller nor
Buyer will be obligated to pay any consideration or initiate any Action to obtain any such Hard
Consent. Each Purchased Asset affected by a Hard Consent that is not obtained prior to Closing
shall, at the option of Buyer, be held back from the Purchased Assets conveyed at Closing and
shall be deemed to be an Excluded Asset until such time as such Hard Consent is obtained, waiver
or otherwise satisfied and such Purchased Asset is conveyed to Buyer, subject to the following
provisions of this Section 2.7. Except for Hard Consents, if any consents to the assignment of any
Purchased Asset are not obtained prior to Closing, such Purchased Asset shall nevertheless be
sold and conveyed to Buyer at Closing.

                (b)    Within three (3) Business Days of the Execution Date, and in full
compliance with any third party agreements containing any Preferential Rights, Seller shall
provide written notice of this Agreement and the transaction thereby contemplated, to all such
third parties holding any such Preferential Rights, thus triggering the applicable time period(s)
within which such Preferential Rights must be exercised. A copy of any such notice(s) shall be
provided contemporaneously to Buyer. Seller shall inform Buyer in writing of any exercise of a
Preferential Right by any such third party within three (3) Business Days of Sellers receipt
thereof. If a third party holding a Preference Right exercises its rights in that regard, the affected
Asset shall be excluded from this Agreement.

                                          ARTICLE 3
                                        CONSIDERATION

       Section 3.1    Consideration. The aggregate consideration for the Purchased Assets
will be (i) the assumption of the Assumed Obligations by Buyer at Closing, (ii) the mutual
promises and releases contained in this Agreement and in the Settlement Agreement, and (iii)
other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged.


                                                  17
526512.000004 23802768.24
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                             Main Document   Page 157 of 349



        Section 3.2 Allocation of Values. Seller and Buyer agree that the transaction under
this Agreement is not subject to the reporting requirement of Section 1060 of the Code and that,
therefore, IRS Form 8594 (Asset Acquisition Statement Under Section 1060) is not required to
be and will not be filed for this transaction. In the event that the Seller and Buyer mutually agree
that a filing of Form 8594 is required, Seller and Buyer will confer and cooperate in the
preparation and filing of their respective forms to reflect a consistent reporting of the agreed
upon allocation. In the event that the allocation is disputed by any taxing authority, the Party
receiving notice of such dispute will promptly notify and consult with the other Party and keep
the other Party apprised of material developments concerning resolution of such dispute.



                                   ARTICLE 4
                   REPRESENTATIONS AND WARRANTIES OF SELLER

       Seller hereby represents and warrants to Buyer, as of the Effective Date and as of the
Closing, as follows:

        Section 4.1     Organization and Good Standing. Seller is an entity duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its organization, and
subject to any limitations that may be imposed on Seller resulting from or relating to the Chapter
11 Case, has the requisite power and authority to own, lease and operate its properties and to
carry on its business as now conducted. Seller is duly qualified or licensed to do business and is
in good standing in each jurisdiction where the character of its business or the nature of its
properties makes such qualification or licensing necessary.

        Section 4.2     Authority. Subject to entry of the Sale Order and such other
authorization as may be required by that Bankruptcy Court, Seller has the requisite corporate or
similar power and authority to execute and deliver this Agreement and each other agreement,
document or instrument contemplated hereby or thereby to which it is a party and to perform its
respective obligations hereunder and thereunder. The execution and delivery of this Agreement
and each other agreement, document or instrument contemplated hereby or thereby to which it is
a party and the consummation of the Sale Transaction have been duly authorized by all requisite
corporate or similar action on the part of Seller. This Agreement and each other agreement,
document or instrument contemplated hereby or thereby to which it is a party has been duly and
validly executed and delivered, and each agreement, document or instrument contemplated
hereby or thereby to be delivered at or prior to Closing will be duly and validly executed and
delivered, by Seller (assuming the due authorization, execution and delivery by the other Parties
and the entry of the Sale Order) and this Agreement and each other agreement, document or
instrument contemplated hereby or thereby to which it is a party constitutes legal, valid and
binding obligations of Seller enforceable against Seller in accordance with its respective terms,
subject to general principles of equity.

       Section 4.3       Consents; Fees. Except to the extent rendered unnecessary through the
entry of the Sale Order, no consent, waiver, clearance, approval, Order or authorization of, or
declaration, filing or registration with, or notification to (each of the foregoing, a “Consent”),
any Person or Governmental Authority is required on the part of Seller in connection with the

                                                18
526512.000004 23802768.24
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                             Main Document   Page 158 of 349



execution and delivery of this Agreement or any other agreement, document or instrument
contemplated hereby or thereby to which Seller is a party, the compliance by Seller with any of
the provisions hereof or thereof, the consummation of the Sale Transaction or the taking by the
Seller of any other action contemplated hereby or thereby (with or without notice or lapse of
time, or both), except (a) for the entry of the Sale Order and (b) for Consents required in
connection with the Chapter 11 Case. The consummation of the transactions contemplated
hereby will not give rise to any obligation or liability on the part of Buyer to pay any fee, penalty
or other cost as a result of the assignment, transfer or conveyance of the Assets to Buyer.

        Section 4.4      No Conflict. The execution and delivery of this Agreement, the
Transaction Documents and any other agreement, document or instrument contemplated hereby
or thereby to which Seller is a party, the consummation of the Sale Transaction and the taking by
Seller of any other action contemplated hereby or thereby will not result in the breach of any of
the terms and provisions of, or constitute a default (with or without notice, lapse of time or both)
under, or conflict with, or give rise to a right of termination, loss of right, adverse modification
of provisions, cancellation of, or cause any acceleration of any obligation of Seller, or result in
the creation of any Encumbrance upon any of the Purchased Assets under (a) any agreement,
indenture, or other instrument to which Seller is bound, (b) the partnership agreement, bylaws or
other governing documents of Seller, (c) any Order or (d) any Applicable Law.

        Section 4.5     Contracts. Schedule 2.6(b) lists all Contracts and Real Property Leases
to which the Seller is a party. Such Contracts and Real Property Leases constitute all Contracts
and Real Property Leases necessary to own, maintain and operate the Purchased Assets as
owned, maintained and operated on the date hereof. All such Contracts and Real Property
Leases are in full force and effect, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws now or hereafter in effect relating to
creditors’ rights generally or general principles of equity. Except as a result the Chapter 11 Case,
no default or breach (or event that, with notice or lapse of time, or both, would become a
material default or breach) of any such Contracts or Real Property Leases has occurred or is
continuing on the part of Seller or on the part of any other Person that is a party to such Contract
or Real Property Lease. Seller has provided true, complete and accurate copies of all such
Contracts and Real Property Leases (together with any amendments thereto) to Buyer prior to the
date hereof. Except for the Assigned Contracts and the Assigned Real Property Leases, Buyer
will not become subject to any Contracts solely as a result of the consummation of the Sale
Transaction.

         Section 4.6    Permits, Easements and Surface Rights. (a) All necessary Permits,
Easements and Surface Rights with respect to the ownership or operation of the Purchased
Assets have been obtained, (b) such Permits, Easements and Surface Rights are in effect, and (c)
no violations exist with respect to such Permits, Easements and Surface Rights. Schedule 4.6
lists all Permits, Easements and Surface Rights necessary to own, construct, use, maintain and
operate the Purchased Assets. Seller has provided true, complete and accurate copies of such
Permits, Easements and Surface Rights to Buyer prior to the date hereof.

      Section 4.7       Wells. There are no Wells (a) that Seller is presently required to plug or
abandon, or (b) that are neither in use for purposes of production or injection, nor suspended or
temporarily abandoned in accordance with applicable Law. Except as set forth on Schedule 4.7,

                                                 19
526512.000004 23802768.24
Case 8:20-bk-10143-TA           Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                                Main Document   Page 159 of 349



Seller has not received any notice or directive, written or oral, from any Governmental Authority
to reduce, now or in the future, the volume of fluids injected or disposed of into any injection or
disposal wells that are included in the Purchased Assets or to shut in any such injection or
disposal wells, nor, to Seller’s knowledge, has any such action by a Governmental Authority
been threatened.

        Section 4.8      AFEs. Schedule 4.8 sets forth, as of the Execution Date and the Closing,
all approves authorizations for expenditures under joint operating agreements for which
remaining expenditures and other approved capital commitments (the “AFEs”) relating to the
Purchased Assets to drill or rework any Wells or for other capital expenditures for which all of
the activities anticipated in such AFEs.

        Section 4.9       Preferential Rights. Except as set forth in Schedule 4.9, none of the
Purchased Assets is subject to (a) any Preferential Rights, (b) any tag-along or drag-along rights,
(c) rights of first refusal or rights of first offer, or (d) any similar rights, in each case, which may
be applicable to the Sale Transaction.

        Section 4.10 Taxes. Seller has (a) timely filed or caused to be filed on its behalf all
Tax Returns required to be filed by Seller with respect to Asset Taxes on or prior to the
Execution Date, and such Tax Returns are true, correct and complete in all material respects, and
(b) timely paid all Asset Taxes due and payable. No audits, examinations or administrative or
judicial proceedings with respect to Taxes are ongoing, pending, or proposed by any Taxing
Authority with respect to the Purchased Assets. No adjustment has been proposed with respect
to any Tax Returns for the last five (5) fiscal years by any Taxing Authority. There are no liens
or Encumbrances for Taxes on the Purchased Assets. None of the Purchased Assets is subject to
any tax partnership agreement or is otherwise treated as held in an arrangement requiring a
partnership income Tax Return to be filed under Subchapter K of Chapter 1 of Subtitle A of the
Code.

       Section 4.11 Litigation. Other than the Bankruptcy Action, there are no Actions or
Orders pending or threatened against Seller with respect to the Business or any of the Purchased
Assets or the ownership or operation thereof or which questions the validity of this Agreement or
which would reasonably be expected to impair the ability of Seller to consummate the Sale
Transaction or perform its obligations under this Agreement or the Transaction Documents.

        Section 4.12 Compliance with Applicable Laws. Except as set forth on Schedule
4.12, (i) Seller owns and operates, and has owned and operated, the Purchased Assets in
compliance with all Applicable Law (including Environmental Laws) and Orders applicable to
Seller except for prior instances of non-compliance that have been fully and finally resolved to
the satisfaction of all Governmental Authorities with jurisdiction over such matter; (ii) Seller has
not received written notice from a Governmental Authority alleging that Seller, any of its
Affiliates or the Purchased Assets are not in compliance with Applicable Law (including
Environmental Laws) or Orders; and (iii) Seller has obtained and is in compliance with all
Permits issued or granted by a Governmental Authority necessary to own, construct, maintain,
use, or operate the Purchased Assets as presently owned or operated.

        Section 4.13        Environmental Matters. Except as set forth on Schedule 4.7:

                                                  20
526512.000004 23802768.24
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                              Main Document   Page 160 of 349



                (a)   Seller’s ownership and operation of the Purchased Assets are in compliance
with all applicable Environmental Laws.

               (b)   Seller has not received any written notice, report or other information from
any Person alleging the violation of or Liability under any Environmental Law with respect to the
Purchased Assets, and no such notice, report or other information is pending.

               (c)     There have been no releases of Hazardous Substances in connection with
the Purchased Assets, nor are there any facts, circumstances, or events relating to the Purchased
Assets, that could reasonably be expected to give rise to a material Remediation obligation or
other material Liability.

               (d)    Seller has furnished or made available to Buyer all environmental site
assessment reports, environmental compliance audits, correspondence with Governmental
Authorities or other third parties relating to Actions or Liability (whether actual or alleged) under
Environmental Law, and other documents related to any environmental matters that are in the
Seller’s possession or control and relating to the Purchased Assets.

                (e)    There are no unpaid permit fees due to Governmental Authorities or fees,
civil or criminal penalties related to any violations of, or noncompliance with, Environmental
Laws or any other similar amounts owed to Governmental Authorities including, without
limitation, CalGEM. To the extent that there are any such unpaid amounts owed to Governmental
Authorities, any such fees, civil or criminal penalties or other similar amounts attributable to
operations conducted on the Assets between the Execution Date and the Closing Date arise and
such penalties and interest amounts are unknown, Seller shall escrow an amount equal to one
hundred ten percent (110%) of the estimated amount of such penalties and interest with an escrow
holder mutually satisfactory to the Parties (an “Escrow Agent”) pursuant to an escrow agreement
executed by and among Seller, Buyer, and said Escrow Agent in form and substance reasonably
acceptable to Seller and Buyer, and which shall provide that upon receipt of a bill for unpaid
penalties and interest due to Governmental Authorities therefore, the Escrow Agent will be
authorized and instructed to pay the amount due. If the amount due exceeds the amount deposited
by Seller, Seller will pay the amount of such excess to the Escrow Agent within ten (10) days of
the Escrow Agent’s notification to Seller that an additional amount is due hereunder.

       Section 4.14 Suspense Funds. Schedule 4.14 sets forth, as of the date set forth on
such Schedule, all Suspense Funds.

        Section 4.15 Imbalances. Schedule 4.15 sets forth, as of the Closing, or the date
closest to and before the Closing on which said information can be accurately stated, all
Imbalances relating to the Purchased Assets.

       Section 4.16 Brokers or Finders. Seller has not incurred any Liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other similar payment in
connection with this Agreement or the Sale Transaction for which Buyer is or will become liable.

       Section 4.17 Benefit Plans. Neither Seller nor any of its Affiliates sponsor, maintain
or contribute to, or have any Liability with respect to, (a) a “multiemployer plan” (as defined in
Section 3(37) or 4001(a)(3) of ERISA) or (b) a defined benefit plan (as defined in Section 3(35)

                                                 21
526512.000004 23802768.24
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                              Main Document   Page 161 of 349



of ERISA) or a pension plan subject to the minimum funding standards of Section 302 of ERISA
or Section 412 of the Code. Each arrangement sponsored by Seller or one of its Affiliates in
which employees of Seller or its Affiliates participate that is intended to be qualified under
Section 401(a) of the Code has been determined to be so qualified and no condition exists that
would reasonably be expected to result in the loss of such qualified status.

        Section 4.18 Real Property Leases; Royalties; Payments. Seller is not in breach of,
or default under, any of the Real Property Leases. All (a) Royalties due and payable with respect
to the Real Property Leases have been timely and properly paid, (b) all production proceeds from
the Purchased Assets have been timely and properly paid, and (c) all other expenses and costs
associated with the ownership or operation of the Assets have been timely and properly paid.
The Real Property Leases and Units are in full force and effect in accordance with their
respective terms.

         Section 4.19 Bonds; Insurance. Schedule 4.19 sets forth (a) all bonds, surety bonds,
letters of credit, guarantees and cash deposits provided (or required to be provided) by Seller or
any of its Affiliates with respect to the Purchased Assets, (b) all insurance policies maintained by
Seller or its Affiliates with respect to the Purchased Assets (collectively, the “Insurance
Policies”), and (c) all claims made by Seller or its Affiliates with respect to the Insurance
Policies prior to the date hereof. The Insurance Policies are in full force and effect and satisfy all
requirements (whether contractual, imposed by a Governmental Authority or otherwise)
applicable to Seller or its ownership or operation of the Purchased Assets.

        Section 4.20 Condition of Equipment. The Purchased Assets have been maintained
in a state of repair so as to be reasonably adequate for normal operations. All personal property
and equipment included in the Purchased Assets (including, without limitation, the Equipment) is
in good working order and condition subject to ordinary wear and tear as is customarily
associated with the use and operation of such personal property and equipment under normal
working conditions.

       Section 4.21 Employee, Consultant or Contractor Bonuses. There are no accrued
but unpaid bonuses or vacation pay for any employee, consultant or contractor of Seller.

                                   ARTICLE 5
                    REPRESENTATIONS AND WARRANTIES OF BUYER

       Buyer hereby represents and warrants to Seller, as of the Effective Date and as of the
Closing, as follows:

        Section 5.1     Organization and Good Standing. Buyer is an entity duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its organization and
has the requisite power and authority to own, lease and operate its properties and to carry on its
business as now conducted.

        Section 5.2   Authority. Buyer has the requisite power and authority to execute and
deliver this Agreement and each other agreement, document or instrument contemplated hereby
or thereby to which it is a party and to perform its respective obligations hereunder and
thereunder. The execution and delivery of this Agreement and each other agreement, document

                                                 22
526512.000004 23802768.24
Case 8:20-bk-10143-TA          Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                               Main Document   Page 162 of 349



or instrument contemplated hereby or thereby to which it is a party and the consummation of the
Sale Transaction have been duly authorized by all requisite corporate or similar action on the
part of Buyer. This Agreement and each other agreement, document or instrument contemplated
hereby or thereby to which Buyer is a party has been duly and validly executed and delivered,
and each agreement, document or instrument contemplated hereby or thereby to be delivered at
or prior to Closing will be duly and validly executed and delivered by Buyer and (assuming the
due authorization, execution and delivery by the other Parties) this Agreement and each other
agreement, document or instrument contemplated hereby or thereby to which Buyer is a party
constitutes legal, valid and binding obligations of Buyer enforceable against it in accordance
with its respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar Laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of commercial
reasonableness, good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

        Section 5.3    No Conflict. The execution and delivery of this Agreement, the
Transaction Documents and any other agreement, document or instrument contemplated hereby
or thereby to which Buyer is a party, the consummation of the Sale Transaction and the taking by
Buyer of any other action contemplated hereby or thereby will not result in the breach of any of
the terms and provisions of, or constitute a default under, or conflict with, or cause any
acceleration of any obligation of Buyer under (a) any agreement, indenture, or other instrument
to which Buyer is bound, (b) the partnership agreement, bylaws or other governing documents of
Buyer, (c) any Order or (d) any applicable Law.

        Section 5.4    Bankruptcy. There are no bankruptcy, reorganization, receivership or
similar debt adjustment proceedings pending, being contemplated by, or to Buyer’s knowledge,
threatened against Buyer.

        Section 5.5   Litigation. There are no Actions pending or, to Buyer’s knowledge,
threatened against Buyer, which would reasonably be expected to impair the ability of Buyer to
consummate the Sale Transaction or perform its obligations under this Agreement or the
Transaction Documents.

       Section 5.6    Brokers or Finders. Neither Buyer nor any Person acting on behalf of
Buyer has paid or become obligated to pay any fee or commission to any broker, finder,
investment banker, agent or intermediary for or on account of the transactions contemplated by
this Agreement for which Seller is or will become liable.

                                        ARTICLE 6
                            ACTIONS PRIOR TO THE CLOSING DATE

       Section 6.1       Access and Reports. From and after the Execution Date and until the
Closing, Seller, at its sole cost, shall (and shall cause its Affiliates to) afford Buyer’s authorized
representatives reasonable access, during normal business hours to its employees, consultants,
contractors, properties, books, and all Contract, land, lease, accounting and Asset Tax records,
and operational, regulatory, and environmental records, and, during such period, the Seller shall
furnish promptly to Buyer all information Seller may have concerning the Purchased Assets as

                                                 23
526512.000004 23802768.24
Case 8:20-bk-10143-TA          Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                               Main Document   Page 163 of 349



may reasonably be requested (including Property Records and reserve reports related to the
Purchased Assets).

        Section 6.2     Operations Prior to the Closing Date. Seller covenants and agrees that,
except (x) as expressly contemplated by this Agreement, (y) with the prior written consent of
Buyer and PDC (which consent shall not be unreasonably withheld, conditioned or delayed), or
(z) as otherwise required by Applicable Laws or Orders, subject to any approvals required by the
Bankruptcy Court, from and after the Execution Date and until the Closing:

                (a)    Seller shall (i) operate, manage and administer the Purchased Assets in a
good and workmanlike manner consistent with good oil field practice and in compliance with all
Applicable Laws (including the Bankruptcy Code and Environmental Laws), (ii) comply with all
the terms of the Settlement Agreement applicable to the Seller, (iii) pay all expenses as they come
due in the ordinary course, (iv) maintain the Insurance Policies in full force and effect, (v) use its
best efforts to address and cure any matters identified on Schedule 4.7 hereto, (vi) keep each of
Buyer and PDC reasonably informed with respect to all operations and other matters relating in
any way to the Purchased Assets, and (vii) pay off all amounts, including interest and penalties,
past due as of Closing on all of the vehicle loans identified on Schedule 7.9.

               (b)     Seller shall not, and shall cause its Affiliates not to:

                    (i)    exercise any election to abandon any Purchased Asset (except any
abandonment of Real Property Leases to the extent such Real Property Leases terminate pursuant
to their terms);

                        (ii) make any election to be a non-consenting co-owner or other
election not to participate in any operation with respect to any of the Purchased Assets;

                      (iii) propose or agree to participate in any single operation with respect
to any of the Purchased Assets with an anticipated cost in excess of Fifty Thousand Dollars
($50,000), except for emergency operations, operations scheduled under the AFEs, operations
required by any Governmental Authority or workover operations;

                    (iv) reject, terminate, cancel or materially amend or modify any
Assigned Contract, Assigned Real Property Lease or other material Contract to which Seller is
party;

                      (v)    enter into any Contract or arrangement that will be binding on
Buyer or the Assets after Closing;

                      (vi) sell, lease, encumber or otherwise dispose of all or any portion of
the Purchased Assets, except with respect to Preferential Rights as provided herein and sales of
Hydrocarbons, equipment or inventory in the ordinary course of business;

                        (vii) waive, release, assign, settle or compromise any Action to the
extent that such waiver, release, assignment, settlement or compromise (A) imposes any binding
obligation or restriction, whether contingent or realized, on the Purchased Assets, the Business or


                                                    24
526512.000004 23802768.24
Case 8:20-bk-10143-TA             Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                                  Main Document   Page 164 of 349



 Buyer, or (B) waive or releases any material rights or claims that would constitute Purchased
 Assets; or

                (c)     enter into any agreement or commitment to take any action prohibited by
this Section 6.2.

        Section 6.3     Real Property Lease Expirations. If any Real Property Lease is
 scheduled to expire prior to the Closing Date, Seller shall notify Buyer and PDC a reasonable
 amount of time prior to such expiration and, at the direction of Buyer and at Buyer’s sole cost
 and expense, the Seller shall use its commercially reasonable efforts to renew or otherwise
 extend the term of such Real Property Lease on terms acceptable to Buyer.

        Section 6.4      RWI Policy. Seller acknowledges that Buyer may elect to obtain and
 bind a buyer-side representation and warranty insurance policy with respect to the
 representations and warranties set forth in Article 4 (the “RWI Policy”). If Buyer elects to
 obtain an RWI Policy, Seller shall, and shall cause its agents and representatives to, reasonably
 cooperate with the Buyer and its agents and representatives in connection with the issuance of
 the RWI Policy, including by providing all documents and information reasonably requested by
 Buyer or its agents or representatives in connection therewith.

                                         ARTICLE 7
                             CLOSING, POST-CLOSING OBLIGATIONS

         Section 7.1      Closing Date. Subject to the satisfaction of the conditions set forth in
 ARTICLE 89 (or the waiver thereof by the Party entitled to waive that condition), the closing of
 the assignment and conveyance of the Purchased Assets and the assumption of the Assumed
 Obligations provided for in ARTICLE 2 (the “Closing”) will take place at the offices of the
 Escrow Agent, provided that the Closing shall be set up remotely so that Buyer and Seller and
 their respective attorneys do not need to be physically present. Where originals are required,
 such originals shall be delivered to Escrow Agent, otherwise signatures may be exchanged by
 electronic exchange of documents and signatures in PDF format. Closing will occur at 10:00
 a.m. Pacific Standard Time on the date that is fourteen (14) days after the satisfaction or waiver
 of the conditions set forth in ARTICLE 9 (other than conditions that by their nature are to be first
 satisfied at the Closing, but subject to the satisfaction or waiver of such conditions), or at such
 other place and time as the Parties may agree in writing. Upon the Closing, each Party
 acknowledges and agrees that (a) the items set forth in Section 7.2 shall be delivered to Buyer
 and (b) the items set forth in Section 7.3 shall be delivered to the Seller. Each of Seller and
 Buyer shall deliver to the Escrow Agent any confirmations or instructions or take such other
 actions as are necessary to effect the deliveries set forth in the immediately preceding sentence.
 The date on which the Closing is held is referred to in this Agreement as the “Closing Date.”

         Section 7.2         Deliveries by Seller. At the Closing, Seller shall deliver to Buyer:

              (a)   (i) Assignment and bills of sale substantially in the form attached hereto as
Exhibit C-1 (Parts A, B and C) conveying the Purchased Assets described in Section 2.1(a)
through Section 2.1(n) to Buyer, and (ii) a deed substantially in the form attached hereto as



                                                     25
 526512.000004 23802768.24
Case 8:20-bk-10143-TA            Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                                 Main Document   Page 165 of 349



Exhibit C-2 conveying the Purchased Assets described in Section 2.1(o) and the Real Property to
Buyer (collectively, the “Assignment Documents”), each duly executed by Seller;

               (b)    assignments in the forms required by federal, state, or county agencies for
the assignment of any federal, state, or county Purchased Assets, duly executed by Seller, in
sufficient duplicate originals to allow recording in all appropriate offices, including but not
limited to those documents necessary for Buyer or its designee to become the “Operator,” as that
term is commonly used and understood under California law and practice, of the Wells and other
Assets for purposes of compliance with Applicable Law enforced by CalGEM and any other
Governmental Authority;

               (c)     a certified copy of the Sale Order;

               (d)     the letters-in-lieu of transfer orders to be prepared by Buyer and change of
operator forms to be prepared by Seller, in each case duly executed (and acknowledged, where
applicable) by Seller;

               (e)     the officer’s certificate required to be delivered pursuant to Section 9.3(a)
and Section 9.3(b);

                (f)    a FIRPTA Certificate from Seller (or, if Seller is classified as a disregarded
entity for U.S. federal income Tax purposes, from Seller’s regarded owner);

               (g)    duly-executed, recordable releases (in sufficient counterparts to facilitate
recording in the applicable counties where the Purchased Assets are located) in form reasonably
acceptable to Buyer of any mortgages or security interests over the Purchased Assets; and

              (h)  those documents reasonably necessary for Buyer to receive any and all
monies to which Buyer is entitled pursuant to Section 7.8;

                (i)   written confirmation from the applicable Governmental Authority(ies) that
all amounts Seller was obligated to pay pursuant to Section 4.13(e) have been paid and that all
related violations of Environmental Law have been resolved to the satisfaction of the relevant
Governmental Authority; and

               (j)   written confirmation from applicable Third Parties that Seller has paid prior
to Closing all amounts relating to the Assets due and payable for (i) utilities, (ii) fees and fines
owed to Governmental Authorities, including all permit fees, (iii) Taxes, and (iv) amounts
payable under Section 6.2(b)(vii).

        Section 7.3         Deliveries by Buyer. At the Closing, Buyer shall deliver to Seller:

               (a)     the Assignment Documents, each duly executed by Buyer;

                (b)    assignments in the forms required by federal, state, or county agencies for
the assignment of any federal, state, or county Purchased Assets, duly executed by Buyer, in
sufficient duplicate originals to allow recording in all appropriate offices;


                                                   26
526512.000004 23802768.24
Case 8:20-bk-10143-TA           Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50              Desc
                                Main Document   Page 166 of 349



              (c)    the letters-in-lieu of transfer orders to be prepared by Buyer, change of
operator forms to be prepared by Seller, any applicable change of operator notices required under
applicable operating agreements, and any other applicable forms and declarations required by
federal and state agencies relative to Buyer’s assumption of operations with respect to the
Purchased Assets, in each case duly executed (and acknowledged, where applicable) by Buyer;

               (d)     the officer’s certificate required to be delivered pursuant to Section 9.2(a)
and Section 9.2(b);

                (e)    evidence that Buyer has obtained all bonds, permits and has otherwise
satisfied the obligations of all Governmental Authorities to take over ownership and operation of
the Assets; and

               (f)     evidence that Buyer has complied with its obligations under Section 7.9.

       Section 7.4      Delivery of Property Records; Recording. Within five (5) days after
Closing, Seller shall deliver to Buyer the originals of the Property Records at a location
designated by Buyer. The Escrow Agent will (i) record all Assignment Documents and all other
instruments that must be recorded to effectuate the transfer of the Purchased Assets, and (ii) file
for approval with the applicable federal, state, tribal or local agencies all Assignment Documents
and other federal, state, tribal or local transfer documents required to effectuate transfer of the
Purchased Assets.

        Section 7.5      Further Assurances. Subject to the other provisions of this Agreement
and any relevant Order of the Bankruptcy Court, Buyer and Seller shall use their commercially
reasonable efforts to (a) take all actions necessary or appropriate to consummate the Sale
Transaction, (b) provide the other Parties with reasonable cooperation and take such actions as
such other Parties may reasonably request in connection with the consummation of the Sale
Transaction, (c) obtain and then convey or deliver to Buyer any Hall Property not delivered or
conveyed to Buyer at the Closing, (d) cause the fulfillment at the earliest practicable date of all
the conditions to their respective obligations to consummate the Sale Transaction. In the event
that, following the Closing, (i) Buyer or its designee holds any Excluded Assets or Excluded
Obligations or (ii) Seller holds any Purchased Assets or Assumed Obligations, Buyer or Seller
will promptly transfer (or cause to be transferred) such assets or assume (or cause to be assumed)
such Liabilities to or from (as the case may be) the other Party. Prior to any such transfer, the
Party receiving or possessing any such asset will hold it in trust for such other Party.

        Section 7.6         Employee Matters.

               (a)    Buyer is not obligated to hire any current employees of Seller but may
interview all current employees. Buyer will notify Seller of the identities of employees to whom
Buyer has made an offer of employment that has been accepted to be effective on the Closing
Date (the “Hired Current Employees”). Subject to Applicable Law, Buyer will have reasonable
access to the Assets and personnel records (including compensation, benefits, performance
appraisals, disciplinary actions, and grievances) of Seller for the purpose of preparing for and
conducting employment interviews with all current employees and will conduct the interviews as



                                                 27
526512.000004 23802768.24
Case 8:20-bk-10143-TA           Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50              Desc
                                Main Document   Page 167 of 349



expeditiously as possible prior to the Closing Date. Effective immediately before the Closing,
Seller will terminate the employment of all of its Hired Current Employees.

              (b)   Neither Seller nor its Affiliates shall solicit the continued employment of
any current employee (unless and until Buyer has informed Seller that the particular current
employee will not receive any employment offer from Buyer) or the employment of any Hired
Current Employee after the Closing.

                (c)   It is understood and agreed that (i) Buyer's expressed intention to extend
offers of employment as set forth in this Section 7.6(c) shall not constitute any commitment,
contract or understanding (expressed or implied) of any obligation on the part of Buyer to a post-
Closing employment relationship of any fixed term or duration or upon any terms or conditions
other than those that Buyer may establish pursuant to individual offers of employment; and (ii)
employment offered by Buyer is “at will” and may be terminated by Buyer or by an employee at
any time for any reason (subject to (x) any written commitments to the contrary made by Buyer or
an employee and (y) Applicable Law). Nothing in this Agreement shall be deemed to prevent or
restrict in any way the right of Buyer to terminate, reassign, promote or demote any of the Hired
Current Employees after the Closing or to change adversely or favorably the title, powers, duties,
responsibilities, functions, locations, salaries, other compensation or terms or conditions of
employment of such employees.

        Section 7.7     Adequate Assurance and Performance. With respect to each Assigned
Contract and Assigned Real Property Lease, Buyer shall provide adequate assurance as required
under the Bankruptcy Code of the future performance by Buyer of each such Assigned Contract
and Assigned Real Property Lease. Buyer and Seller agree that they will promptly take all
actions reasonably required to assist in obtaining a Bankruptcy Court finding that there has been
an adequate demonstration of adequate assurance of future performance under the Assigned
Contracts and Assigned Real Property Leases, such as furnishing timely requested and factually
accurate affidavits, non-confidential financial information and other documents or information
for filing with the Bankruptcy Court and making Buyer’s and Seller’s employees and
representatives reasonably available to testify before the Bankruptcy Court.

        Section 7.8         Delivery of Certain Funds.

                (a)    If and to the extent that any bonds maintained by Seller as listed on
Schedule 4.19 are collateralized or otherwise supported by Cash and Cash Equivalents and are
released to Seller by the bond holder or relevant Governmental Authority as a consequence of the
sale by Seller of the Assets, the abandonment by Seller of any Wells covered by said bonds, or the
conclusion of the Chapter 11 Case, Seller and PDC shall be entitled to retain all of said released
Cash or Cash Equivalents, including any accrued interest, and Buyer shall have no rights with
respect thereto.

               (b)    If and to the extent that there are any Suspense Funds in Seller’s possession
or control at Closing, Seller shall deliver all such Funds, including any accrued interest, to Buyer
at Closing.




                                                 28
526512.000004 23802768.24
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                Desc
                              Main Document   Page 168 of 349



               (c)    If and to the extent that Seller receives any funds on account of any third
party’s exercise of any Preferential Right, Seller shall deliver all such funds to Buyer at Closing.

                (d)    Buyer acknowledges and agrees that neither Buyer nor any of its Affiliates
shall be entitled to any funds held by Seller at any time, whether before, on or after the Closing,
other than: (a) the Suspense Funds as provided in Section 7.8(b), and (b) any funds received on
account of any third party’s exercise of any Preferential Right as provided in Section 7.8(c).
Subject to the exceptions stated in this Section 7.8(d), from and after the Closing, Buyer shall be
deemed to have waived and relinquished any claims that Buyer or any of its Affiliates may have
or may subsequently acquire, known or unknown, with respect to any funds of Seller except as
expressly provided in this Section 7.8(d) (such funds held by Seller other than as expressly
provided in this Section 7.8(d), collectively, “Seller’s Excess Funds”). In the event Buyer or any
of its Affiliates receives any portion of Seller’s Excess Funds to which it is not entitled, Buyer
shall promptly pay them over to Seller. In addition, in the event any Party receives any revenues
or invoices related in any way to the Assets that are attributable to the time during which that
Party did not own the Assets, the receiving Party shall promptly pay such revenues and deliver
such invoices to the proper Party.

       Section 7.9     Vehicles. At Closing, and assuming Seller has performed its obligations
under Section 6.2(a)(vii), Buyer will pay off any and all future amounts owed on said loans.

                                      ARTICLE 8
                              BANKRUPTCY COURT MATTERS

        Section 8.1      Bankruptcy Court Filings. Seller shall file the Sale Motion with the
Bankruptcy Court within one (1) Business Day following the Execution Date and use its best
efforts to obtain entry of the Sale Order. The Sale Motion shall pray for approval of (a) the Sale
Transaction free and clear of all liens, claims, and encumbrances to the fullest extent permitted
by 11 U.S.C. § 363(f) and Applicable Law and shall comply with procedural requirements for
the granting of the Sale Motion free and clear of lien, claims, and encumbrances and (b) payment
of the Break-Up Fee if required pursuant to Section 8.2. Seller shall seek approval of this
Agreement and the Sale Transaction without being the sale being subject to higher and better bid.
Seller shall consult with Buyer, PDC and their respective representatives concerning any order of
the Bankruptcy Court relating to this Agreement or the Chapter 11 Case and provide each of
Buyer and PDC with copies of all applications, pleadings, notices, proposed orders and other
documents relating to such proceedings as soon as reasonably practicable prior to any
submission thereof to the Bankruptcy Court. If any order of the Bankruptcy Court relating to
this Agreement shall be appealed by any Person (or a petition for certiorari or motion for
reconsideration, amendment, clarification, modification, vacation, stay, rehearing or re-argument
shall be filed with respect to any such order), Seller shall diligently defend against such appeal,
petition or motion and shall use commercially reasonable efforts to obtain an expedited
resolution of any such appeal, petition or motion; provided, that Seller shall consult with each of
Buyer and PDC regarding the status of such actions. Seller further covenants and agrees that,
after the Closing, the terms of any reorganization plan submitted to the Bankruptcy Court or any
other court by or with support of the Seller for confirmation shall not conflict with, supersede,
abrogate, nullify or restrict the terms of this Agreement, or in any way prevent or interfere with
the consummation or performance of the transactions contemplated by this Agreement.

                                                 29
526512.000004 23802768.24
Case 8:20-bk-10143-TA          Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                               Main Document   Page 169 of 349



        Section 8.2     Break-Up Fee. In the event that this Agreement is terminated by Buyer
or Seller pursuant to Section 10.1(j), in consideration for Buyer having expended considerable
time and expense in connection with this Agreement and the negotiation thereof and the
identification and quantification of assets of Seller, Seller shall, promptly upon consummation of
a Competing Bid, pay to Buyer an amount equal to Two Hundred Thousand Dollars ($200,000)
(the “Break-Up Fee”), such payment of the Break-Up Fee to be made by wire transfer(s) in
immediately available funds to one or more bank accounts of Buyer designated in writing by
Buyer to Seller. The Parties acknowledge and agree that (a) the Parties expressly negotiated the
provisions of this Section 8.2 and the payment of the Break-Up Fee are integral parts of this
Agreement and (b) in the absence of Seller’s obligation to make this payment, Buyer would not
have entered into this Agreement. The obligation of Seller to pay the Break-Up Fee shall survive
the termination of this Agreement. Upon payment of the Break-Up Fee to Buyer in accordance
with this Section 8.2 and subject to the Transaction Agreement, Seller and its representatives and
Affiliates, on the one hand, and Buyer and its representatives and Affiliates, on the other hand,
will be deemed to have fully released and discharged each other from any liability resulting from
the termination of this Agreement and none of the Seller, its representatives or Affiliates, on the
one hand, nor the Buyer, its representatives or Affiliates, on the other hand, or any other Person
will have any other remedy or cause of action under or relating to this Agreement or any
Applicable Law, including for reimbursement of expenses.

                                        ARTICLE 9
                                  CONDITIONS TO CLOSING

       Section 9.1      Conditions Precedent to the Obligations of the Buyer and the Seller.
The respective obligations of the Buyer and Seller to consummate the Sale Transaction are
subject to the fulfillment, on or prior to the Closing Date, of each of the following conditions
(any or all of which may be waived by the Buyer and Seller in whole or in part to the extent
permitted by Applicable Law and Section 12.6):

               (a)   no Governmental Authority shall have enacted, issued, promulgated or
entered any Order which is in effect and has the effect of making illegal or otherwise prohibiting
the consummation of the Sale Transaction or could cause the Sale Transaction to be rescinded
following the Closing; and

               (b)    the Bankruptcy Court shall have entered the Sale Order, and the Sale Order
shall not have been stayed as of the Closing Date, stayed pending appeal, reversed or vacated.

        Section 9.2     Conditions Precedent to the Obligations of the Seller. The obligations
of the Seller to consummate the Sale Transaction are subject to the fulfillment, prior to or on the
Closing Date, of each of the following conditions (any or all of which may be waived by the
Seller in whole or in part to the extent permitted by Applicable Law and Section 12.6):

                (a)   (i) the representations and warranties of Buyer contained in this Agreement
shall be true and correct in all material respects (without giving effect to any limitation as to
“materiality” set forth therein) as of the Closing Date as if made on and as of the Closing Date
(other than for such representations and warranties that are made as of a specific date which shall
be so true and correct in all material respects as of such date), and (ii) Seller shall have received a

                                                  30
526512.000004 23802768.24
Case 8:20-bk-10143-TA           Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50               Desc
                                Main Document   Page 170 of 349



certificate signed by an authorized person of Buyer, dated as of the Closing Date, to the foregoing
effect;

               (b)    (i) Buyer shall have performed and complied in all material respects with all
obligations and agreements required by this Agreement to be performed or complied with by
Buyer on or prior to the Closing Date, and (ii) Seller shall have received a certificated signed by
an authorized person of Buyer, dated as of the Closing Date, to the foregoing effect; and

                (c)     Buyer shall have delivered, or caused to be delivered, to the Escrow Agent
all of the items set forth in Section 7.3.

       Section 9.3       Conditions Precedent to the Obligations of the Buyer. The obligation
of Buyer to consummate the Sale Transaction is subject to the fulfillment, on or prior to the
Closing Date, of each of the following conditions (any or all of which may be waived by Buyer
in whole or in part to the extent permitted by Applicable Law and Section 12.6):

                (a)   (i) the representations and warranties of Seller contained in this Agreement
shall be true and correct (without giving effect to any limitation as to “materiality” set forth
therein) as of the Closing Date as if made on and as of the Closing Date (other than for such
representations and warranties that are made as of a specific date which shall be so true and
correct as of such date), except for such failures to be true and correct as would not reasonably be
expected to have a Material Adverse Effect, and (ii) Buyer shall have received a certificate signed
by an authorized person of Seller, dated as of the Closing Date, to the foregoing effect; and

                (b)    (i) Seller shall have performed and complied in all material respects with all
obligations and agreements required by this Agreement to be performed or complied with by
Seller on or prior to the Closing Date, and (ii) Buyer shall have received a certificate signed by an
authorized person of Seller, dated as of the Closing Date, to the foregoing effect.

        Section 9.4    Frustration of Closing Conditions. No Party may rely on the failure of
any condition set forth in Section 9.1, Section 9.2 or Section 9.3, as the case may be, if such
failure was caused by such Party’s breach of any provision of this Agreement.

       Section 9.5     Transaction Agreement, Settlement Agreement and Surface Use
Agreement. No Party may consummate the transactions contemplated hereby or otherwise
cause the Closing to occur unless, (a) concurrently therewith, (i) PDC receives the Purchase
Price (as defined in the Transaction Agreement) and (ii) CalNRG OC, Realm and PDC have
executed and delivered the Surface Use Agreement in accordance with the Transaction
Agreement and (b) no breach by Seller of the Settlement Term Sheet or the Settlement
Agreement shall have occurred or be continuing except for any such breach waived in writing by
PDC. For the avoidance of doubt, no Party may waive compliance with this Section 9.5 except
with PDC’s prior written consent.

                                           ARTICLE 10
                                          TERMINATION

       Section 10.1         Termination This Agreement may be terminated at any time prior to the
Closing as follows:

                                                  31
526512.000004 23802768.24
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                              Main Document   Page 171 of 349



               (a)     by mutual written consent of Buyer and Seller;

               (b)   by Buyer or Seller if the Closing has not occurred by 5:00 P.M. Pacific
Standard Time on May 14, 2021 (the “Outside Date”); provided, however, that if the Closing has
not occurred on or before the Outside Date due to a material breach of any representations,
warranties, covenants or agreements contained in this Agreement by Buyer or Seller, then such
breaching Party, may not terminate this Agreement pursuant to this Section 10.1(b);

               (c)     by Buyer, if the Seller materially breaches any representation or warranty or
any covenant or agreement contained in this Agreement, such breach would reasonably be
expected to result in failure of a condition set forth Section 9.1 or Section 9.3 and such breach, if
curable, has not been cured by the earlier of (i) fifteen (15) Business Days after the giving of
written notice by Buyer to Seller of such breach and (ii) the Outside Date; provided, that Buyer is
not then in material breach of any representation, warranty, covenant or agreement contained in
this Agreement;

               (d)     by Seller, if Buyer materially breaches any representation or warranty or
any covenant or agreement contained in this Agreement, such breach would reasonably be
expected to result in failure of a condition set forth Section 9.1 or Section 9.2 and such breach, if
curable, has not been cured by the earlier of (i) fifteen (15) Business Days after the giving of
written notice by Seller to Buyer of such breach and (ii) the Outside Date; provided, that Seller is
not then in material breach of any representation, warranty, covenant or agreement contained in
this Agreement;

               (e)    by Buyer or Seller if there is in effect a final non-appealable Order of a
Governmental Authority of competent jurisdiction restraining, enjoining or otherwise prohibiting
the consummation of the Sale Transaction, it being agreed that the Parties will promptly appeal
any adverse determination which is not non-appealable and use their respective commercially
reasonable efforts to pursue such appeal unless and until this Agreement is terminated pursuant to
this Section 10.1; provided, that the terminating Party is not then in material breach of any
representation, warranty, covenant or agreement contained Agreement;

               (f)     by Buyer, within two (2) Business Days of the Bankruptcy Court approving
the Sale Transaction and APA subject to revisions to the APA and Sale Transaction imposed by
the Bankruptcy Court that are materially adverse to Buyer (for the avoidance of doubt, Buyer’s
right to terminate pursuant to this Section 10.1(f) shall expire if Buyer does not elect to terminate
within such two (2) Business Day period and Buyer shall be deemed to have consented to such
revisions); provided, so long as the Bankruptcy Court approves the payment of the Break-Up Fee
if required pursuant to Section 8.2, Buyer may not terminate this Agreement pursuant to this
Section 10.1(f) based solely on the Bankruptcy Court requiring an auction for the Purchased
Assets to be held or the occurrence of such auction;

             (g)   by Buyer, if the Bankruptcy Court enters an Order (i) dismissing the
Chapter 11 Case or (ii) converting the Chapter 11 Case into a case under Chapter 7 of the
Bankruptcy Code;




                                                 32
526512.000004 23802768.24
Case 8:20-bk-10143-TA           Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50             Desc
                                Main Document   Page 172 of 349



               (h)   by Buyer, if the Bankruptcy Court enters any Order materially inconsistent
with the Sale Order;

               (i)   by Buyer, if the Bankruptcy Court enters any Order materially inconsistent
with the Sale Order and such inconsistency is materially adverse to Buyer; and

                (j)    by Buyer or Seller if the Bankruptcy Court requires the Sale Transaction to
be subject to higher and better bids at an auction (each such bid, a “Competing Bid”) and Buyer
is not the successful bidder in such auction.

       Section 10.2 Procedure Upon Termination. In the event of termination pursuant to
Section 10.1, the terminating Party will give written notice thereof to the other Party or Parties,
and this Agreement will terminate as described in Section 10.3, and the purchase of the
Purchased Assets hereunder will be abandoned, without further action by Buyer or Seller.

        Section 10.3        Effect of Termination.

               (a)    Except as otherwise provided in this Section 10.3, in the event that this
Agreement is terminated as provided in this ARTICLE 10, then each of the Parties will be
relieved of its duties and obligations arising under this Agreement after the date of such
termination; provided; however; that the provisions of this Section 10.3 and ARTICLE 12, and, to
the extent necessary to effectuate the foregoing enumerated provisions, ARTICLE 1, will survive
any such termination and will be enforceable hereunder; provided, further, that nothing in this
Section 10.3 will be deemed to release any Party from (a) breach of this Agreement prior to
termination or for fraud and (b) any Liability arising under the Settlement Term Sheet, Settlement
Order or Settlement Agreement.

                                          ARTICLE 11
                                      TAXES AND EXPENSES

       Section 11.1 Recording Expenses. Buyer shall pay all costs of recording and filing
the Assignment Documents for the Purchased Assets, all other state and federal transfer
documents, and all other instruments that must be filed to effectuate the transfer of the Purchased
Assets and any assumption of operations by Buyer.

        Section 11.2 Asset Taxes. Seller shall be allocated and bear all Asset Taxes for any
Tax period ending prior to the Effective Date and the portion of any Straddle Period ending prior
to the Effective Date. Buyer shall be allocated and bear all Asset Taxes for any Tax period
beginning at or after the Effective Date and portion of any Straddle Period that begins at or after
the Effective Date. For purposes of the preceding sentence, (a) Asset Taxes that are attributable
to the severance or production of Hydrocarbons shall be allocated to the period in which the
severance or production giving rise to such Asset Taxes occurred, (b) Asset Taxes that are based
upon or related to income or receipts or imposed on a transactional basis (other than such Asset
Taxes described in clause (a) or (c)), shall be allocated to the period in which the transaction
giving rise to such Asset Taxes occurred, and (c) Asset Taxes that are ad valorem, property or
other Asset Taxes imposed on a periodic basis pertaining to a Straddle Period shall be allocated
between the portion of such Straddle Period ending immediately prior to the Effective Date and
the portion of such Straddle Period beginning at the Effective Date by prorating each such Asset

                                                     33
526512.000004 23802768.24
Case 8:20-bk-10143-TA           Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50             Desc
                                Main Document   Page 173 of 349



Tax based on the number of days in the applicable Straddle Period that occur before the Effective
Date, on the one hand, and the number of days in such Straddle Period that occur on or after the
Effective Date, on the other hand. To the extent the actual amount of an Asset Tax is not known
at the time an adjustment is to be made with respect to such Asset Tax pursuant to this Section
11.2, the Parties shall utilize the most recent information available in estimating the amount of
such Asset Tax for purposes of such adjustment.

        Section 11.3 Tax Returns. Buyer shall be responsible for the preparation and timely
filing of any Tax Returns with respect to Asset Taxes for Tax periods beginning at or after the
Effective Date that are required to be filed after the Closing Date, and the payment to the
applicable Taxing Authority of all Asset Taxes for such Tax periods that become due and
payable after the Closing Date.

        Section 11.4 Transfer Taxes. Buyer shall be responsible for and pay all Transfer
Taxes, regardless of the Party on whom Liability is imposed under the provisions of the
Applicable Law relating to such Transfer Taxes. The Parties shall cooperate to obtain any
available exemption from such Taxes. Buyer shall timely remit, or cause to be timely remitted,
all such Transfer Taxes to the appropriate Taxing Authority; provided, however, that, if Seller or
any of if Affiliates pays any such Transfer Taxes, Buyer shall timely reimburse Seller for any
such amounts.

        Section 11.5 Roll Back Taxes. Notwithstanding anything to the contrary in Section
11.2, Seller will be responsible for all roll back taxes (including any applicable penalty and
interest) for ad valorem taxes deferred as a result of any agricultural or open space designation
made prior to Closing and claimed for all or part of the Real Property, including any roll back
taxes due to changes in use occurring after Closing (collectively, “Rollback Taxes”). If the
Rollback Taxes will be payable but have not yet been assessed at the time of the Closing, then
Seller will escrow with an Escrow Agent mutually satisfactory to the Parties an amount equal to
one hundred ten percent (110%) of the estimated amount of such Rollback Taxes with an Escrow
Agent mutually satisfactory to the Parties pursuant to an escrow agreement executed by and
among Seller, Buyer and the Escrow Agent in form and substance reasonably acceptable to
Seller and Buyer (the “Rollback Escrow Agreement”), and which shall provide that upon
receipt of a Tax bill therefore, the Escrow Agent will be authorized and instructed to pay the
amount due. If the amount due exceeds the amount deposited by Seller, Seller will pay the
amount of such excess to the Escrow Agent within ten (10) days of the Escrow Agent’s
notification to Seller that an additional amount is due hereunder.

                                          ARTICLE 12
                                        MISCELLANEOUS

        Section 12.1        Survival and Remedies.

               (a)    None of the representations, warranties, covenants, agreements or
undertakings set forth in this Agreement or in any instrument, document or certificate delivered in
accordance with this Agreement shall survive the Closing, other than each covenant and
agreement set forth in this Agreement that by its terms is to be performed following the Closing,
which shall survive the Closing until fully performed. No Party or any of its respective Affiliates

                                                34
526512.000004 23802768.24
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                Desc
                              Main Document   Page 174 of 349



shall have any Liability with respect to any representation, warranty, covenant, agreement or
undertaking from and after the time that such representation, warranty, covenant, agreement or
undertaking ceases to survive hereunder (provided, that the foregoing shall not limit any claim or
recovery that may be available to the Buyers under the RWI Policy). The Parties agree that none
of the Seller or its Affiliates shall be liable to the insurer under the RWI Policy for subrogation
claims pursuant to the RWI Policy, and the Buyer covenants and agrees that the RWI Policy will
include a waiver of such subrogation claims for the benefit of the Seller and its Affiliates.

                (b)   The Parties shall have the non-exclusive right to specific performance and
other equitable remedies available at law or equity (including injunctive relief) for the breach or
failure of any other Party to perform its obligations hereunder required to be performed at or prior
to Closing.

        Section 12.2 Public Announcements. From and after the Closing, Buyer and Seller
may make public statements: (a) with respect to this Agreement, the Sale Transaction, the
Settlement Agreement or the Surface Use Agreement so long as such announcements do not
disclose the specific terms or conditions of this Agreement, the Settlement Agreement or the
Surface Use Agreement, or (b) related to PDC or any of its Affiliates, except (x) where such
terms and conditions have already been disclosed, (y) as required by Law, or applicable rules or
regulations of any Governmental Authority, (z) where disclosure is permitted or required under
this Agreement; provided, that the issuing Party shall use its commercially reasonable efforts to
consult with the other Party with respect to the text thereof to the extent practicable. The
foregoing limitations shall not prevent Buyer or the Escrow Agent from recording the Assignment
Documents delivered at Closing.

        Section 12.3 Expenses. Except as otherwise expressly provided in this Agreement,
Buyer and Seller will each bear its own expenses incurred in connection with the negotiation and
execution of this Agreement and each other agreement, document and instrument contemplated
by this Agreement and the consummation of the Sale Transaction.

        Section 12.4 Notices. All notices and other communications under this Agreement
will be in writing and will be deemed given (a) when delivered personally by hand, (b) when sent
by email (with written confirmation of transmission) or (c) one Business Day following the day
sent by overnight courier (with written confirmation of receipt), in each case at the following
addresses and email addresses (or to such other address or email address as a Party may have
specified by notice given to the other Party pursuant to this provision):

        If to Seller:

        Bridgemark Corporation
        1761 Irvine Blvd., Suite 217
        Tustin, CA 92780

        and

        Numeric Solutions LLC
        1536 Eastman Avenue, Suite D

                                                 35
526512.000004 23802768.24
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                             Main Document   Page 175 of 349



        Ventura, California 93003
        Attn: John Harris
        Email: harris@numericsolutions.com


        With copies (which will not constitute notice) to:

        William N. Lobel, Esq.
        THEODORA ORINGHER PC
        535 Anton Boulevard, Ninth Floor
        Costa Mesa, California 92626-7109
        Telephone: (714) 549-6200
        Facsimile:   (714) 549-6201
        Email: wlobel@tocounsel.com

        and

        Ira D. Kharasch
        Erin Gray
        PACHULSKI STANG ZIEHL & JONES LLP
        10100 Santa Monica Boulevard, 13th Floor
        Los Angeles, CA 90067
        Telephone: (310) 277-6910
        Facsimile: (310) 201-0760
        E-mail: ikharasch@pszjlaw.com
        egray@pszjlaw.com

        and

        Placentia Development Company LLC4
        1140 Virginia Drive
        Fort Washington, Pennsylvania 19034
        Attention: Yolanda Rodriguez – Vice President
        Email: YRodriguez2@tollbrothers.com
        Attention: Seth Ring – Regional President, Western Region
        Email: SRing@tollbrothers.com

        and

        Thompson & Knight LLP
        777 Main Street, Suite 3300
        Fort Worth, Texas 76102
        Attention: Cole Bredthauer
        Email: Cole.Bredthauer@tklaw.com




                                                36
526512.000004 23802768.24
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50               Desc
                             Main Document   Page 176 of 349



        If to Buyer:

        California Natural Resources Group Orange County, LLC
        1746-F South Victoria Avenue, Suite 245
        Ventura, CA 93003
        Attention: Clifton Simonson and Jeffrey Katersky
        Email: clif.simonson@gmail.com and jkatersky@gmail.com


        With copies (which will not constitute notice) to:

        OSSENTJUK & BOTTI
        2815 Townsgate Road, Suite 320
        Westlake Village, CA 91361
        Attention: David Ossentjuk
        Email: dossentjuk@oandblawyers.com


        Section 12.5 Assignment. Prior to the Closing, (a) Seller may not assign this
Agreement or any of its rights or obligations hereunder without the prior written consent of each
of Buyer and PDC, which consent may be withheld in Buyer’s or PDC’s respective sole
discretion) and (b) Buyer may not assign this Agreement or any of its rights or obligations except
to (i) a wholly-owned subsidiary or Affiliate of Buyer, (ii) PDC or (iii) with the prior written
consent of each of Seller and PDC (which consent may be withheld in Seller’s or PDC’s
respective sole discretion). Subject to the foregoing, this Agreement will be binding upon and
inure to the benefit of the Parties and their respective successors and permitted assigns. Nothing
in this Agreement will create or be deemed to create any third party beneficiary rights in any
Person or entity not a party to this Agreement, except PDC shall be a third party beneficiary of
this Agreement.

        Section 12.6 Entire Agreement; Amendment and Waivers. This Agreement
represents the entire understanding and agreement between the Parties with respect to the subject
matter hereof and supersedes all prior discussions and agreements between the Parties with
respect to the subject matter hereof. This Agreement can be amended, supplemented or changed,
and any provision hereof can be waived, only by written instrument making specific reference to
this Agreement signed by PDC and the Party against whom enforcement of any such
amendment, supplement, modification or waiver is sought. Without limiting the generality of the
foregoing, no action by any Party or PDC prior to the Closing Date, including any investigation
by or on behalf of any Party or PDC, will be deemed to constitute a waiver by PDC or the Party,
as applicable, taking such action of compliance with any representation, warranty, covenant or
agreement contained herein. The waiver by any Party or PDC of a breach of any provision of
this Agreement will not operate or be construed as a further or continuing waiver of such breach
or as a waiver of any other or subsequent breach. No failure on the part of any Party or PDC to
exercise, and no delay in exercising, any right, power or remedy hereunder will operate as a
waiver thereof, nor will any single or partial exercise of such right, power or remedy by such
Party or PDC preclude any other or further exercise thereof or the exercise of any other right,


                                                37
526512.000004 23802768.24
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                             Main Document   Page 177 of 349



power or remedy. All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by Law.

         Section 12.7 Non-Recourse.         Except as otherwise explicitly provided in this
Agreement, neither Buyer nor its Affiliates, or, in each case, any of their respective past, present
or future directors, officers, employees, incorporators, members, partners, equity holders,
managers, agents, attorneys, or other representatives will have any Liability for any Liabilities of
Seller under this Agreement or any agreement entered into in connection herewith of or for any
claim based on, in respect of, or by reason of, the transactions contemplated hereby and thereby.
Any claim or cause of action of Seller based upon, arising out of, or related to this Agreement or
any agreement, document or instrument contemplated hereby may only be brought against
Buyer, and then only with respect to the specific obligations set forth herein or therein. Other
than Buyer, no other party will have any Liability for any of the representations, warranties,
covenants, agreements or Liabilities of Buyer under this Agreement or the agreements,
documents or instruments contemplated hereby or of or for any Action based on, in respect of, or
by reason of, the Sale Transaction, in each case whether based on contract, tort, fraud, strict
liability, other Laws or otherwise and whether by piercing the corporate veil, by a claim by or on
behalf of Seller or another Person or otherwise.

         Section 12.8 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any Law or public policy, all other terms or provisions
of this Agreement will nevertheless remain in full force and effect so long as the economic or
legal substance of the Sale Transaction is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid, illegal, or incapable
of being enforced, the Parties will negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in an acceptable manner in order
that the Sale Transaction is consummated as originally contemplated to the greatest extent
possible.

       Section 12.9 Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

     Section 12.10 Governing Law. THIS AGREEMENT SHALL BE GOVERNED,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH FEDERAL BANKRUPTCY
LAW, TO THE EXTENT APPLICABLE, AND WHERE STATE LAW IS IMPLICATED, THE
LAWS OF THE STATE OF CALIFORNIA SHALL GOVERN, WITHOUT GIVING EFFECT
TO THE CHOICE OF LAW PRINCIPLES THEREOF, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE. THE ASSIGNMENT DOCUMENTS,
AND ANY OTHER INSTRUMENTS OF CONVEYANCE EXECUTED UNDER THIS
AGREEMENT, WILL BE GOVERNED BY AND MUST BE CONSTRUED ACCORDING
TO THE LAWS OF THE STATE WHERE THE PROPERTY TO WHICH THEY PERTAIN IS
LOCATED, EXCLUDING ANY CONFLICTS-OF-LAW RULE OR PRINCIPLE THAT
MIGHT APPLY THE LAW OF ANOTHER JURISDICTION.

    Section 12.11 Jurisdiction; Waiver of Right to Trial by Jury. THE BANKRUPTCY
COURT WILL HAVE JURISDICTION OVER ANY AND ALL DISPUTES BETWEEN OR

                                                38
526512.000004 23802768.24
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                              Main Document   Page 178 of 349



AMONG THE PARTIES HERETO, WHETHER IN LAW OR EQUITY, ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY AGREEMENT CONTEMPLATED
HEREBY; PROVIDED; HOWEVER, THAT IF THE BANKRUPTCY COURT IS
UNWILLING OR UNABLE TO HEAR ANY SUCH DISPUTE, THE SUPERIOR COURT OF
THE STATE OF CALIFORNIA, COUNTY OF ORANGE, WILL HAVE THE SOLE
JURSDICTION OVER ANY AND ALL DISPUTES BETWEEN OR AMONG THE PARTIES
HERETO, WHETHER IN LAW OR EQUITY, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY AGREEMENT CONTEMPLATED HEREBY. TO THE FULLEST
EXTENT PERMITTED BY LAW, EACH PARTY WAIVES ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION REGARDING THIS AGREEMENT OR ANY PROVISION
HEREOF.

       Section 12.12 Time of Essence. This Agreement contains a number of dates and times
by which performance or the exercise of rights is due, and the Parties intend that each and every
such date and time be the firm and final date and time, as agreed. For this reason, each Party
hereby waives and relinquishes any right it might otherwise have to challenge its failure to meet
any performance or rights election date applicable to it on the basis that its late action constitutes
substantial performance, to require the other Party or Parties to show prejudice, or on any
equitable grounds. Without limiting the foregoing, time is of the essence in this Agreement.

     Section 12.13 Waiver of Damages. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, SELLER SHALL NOT BE ENTITLED TO RECOVER
FROM BUYER OR BUYER’S AFFILIATES ANY INDIRECT, CONSEQUENTIAL,
PUNITIVE, SPECIAL, SPECULATIVE OR EXEMPLARY DAMAGES ARISING OUT OF,
RESULTING FROM OR IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED IN THIS AGREEMENT (INCLUDING LOSS OF PROFIT OR BUSINESS
INTERRUPTIONS, HOWEVER THE SAME MAY BE CAUSED).

        Section 12.14 Payments. All payments under this Agreement will be by wire transfer
of immediately available funds to an account designated by the Party receiving payment unless
the Parties otherwise agree in writing.




                                     [Signature Pages Follow]




                                                 39
526512.000004 23802768.24
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                        Main Document   Page 179 of 349
DocuSign Envelope ID: FB81DD3F-4794-4CD5-A2F0-3791D13147B4
            Case 8:20-bk-10143-TA                  Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                                   Main Document   Page 180 of 349



                    IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
            their respective authorized representatives as of the date hereof.


            SELLER:

            BRIDGEMARK CORPORATION,
            a California corporation

            By:
            Name:         Robert J. Hall

            Title:        President and Chief Executive Officer




            GREGSON ENERGY DRILLING LLC,
            a Wyoming limited liability company

            By:
            Name:        Robert J. Hall
            Title:       Authorized Signatory




            BRIDGEMARK TEXAS LLC,
            a Texas limited liability company

            By:
            Name:           Robert J. Hall
            Title:          Authorized Signatory




            BUYER:

            CALIFORNIA NATURAL RESOURCES
            GROUP ORANGE COUNTY, LLC,
            a Delaware limited liability company

            By:    Golden State Exploration & Production,
            LLC, a Delaware limited liability company
            Its:   Managing Member

            By: ____________________________
                  Clifton O. Simonson
            Its:  Managing Member




                                                   [Signature Page to Asset Purchase Agreement]
DocuSign Envelope ID: FB81DD3F-4794-4CD5-A2F0-3791D13147B4
            Case 8:20-bk-10143-TA            Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                             Main Document   Page 181 of 349



            REALM CALIFORNIA, LLC,
            a Delaware limited liability company
            By:    Golden State Exploration & Production,
            LLC, a Delaware limited liability company
            Its:   Managing Member

            By: ____________________________
                  Clifton O. Simonson
            Its:  Managing Member


            ALATEX, LLC,
            a Delaware limited liability company

            By:    Golden State Exploration & Production,
            LLC, a Delaware limited liability company
            Its:   Managing Member

            By: ____________________________
                  Clifton O. Simonson
            Its:  Managing Member




                                             [Signature Page to Asset Purchase Agreement]
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                            Main Document   Page 182 of 349



                                        ANNEX A

                                   FORM OF SALE ORDER


                                        Attached.




                                        ANNEX A
526512.000004 24179367.15
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                        Main Document   Page 183 of 349




                    [Separately Filed – See Exhibit B to Motion]
                                      Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50             Desc
                                                                  Main Document   Page 184 of 349




                                                                             EXHIBIT A-1

                                                                    ASSIGNED REAL PROPERTY LEASES



                                                                           RICHFIELD LEASES

                                                           RECORDED     EFFECTIVE
               LESSOR                    LESSEE                                     BOOK PAGE            LEGAL – SEE RECORDED DOCUMENTS FOR FULL DESCRIPTIONS
                                                             DATE         DATE

                                   Union Oil Company                                                 Lot 17, Hazard’s Subdivision of the Shanklin Tract as shown on Map
        Joanna Adella Coyle          of California, a      11/26/1917   6/26/1917    8        257    recorded in Book 18, Page 7, Miscellaneous Records of Los Angeles
                                  California corporation                                                                     County, California

                                                                                                      The West 11.25 acres of Lot 25, Hazard’s Subdivision, as shown on
                                                                                                        Map recorded in Book 18, Page 7, Miscellaneous Records of Los
                                   Union Oil Company                                                 Angeles County, California, excepting therefrom a lot in the northeast
 Harold H. Coyle and Genevieve
                                     of California, a      11/26/1917   6/26/1917    8        264    corner thereof, described as follows: Beginning at the Northeast corner
    B. Coyle, his wife (et al)
                                  California corporation                                             of said land; thence South 50 feet; thence West parallel with the North
                                                                                                    line thereof, 140 feet; thence North 50 feet to the North line thereof and
                                                                                                                  thence East 140 feet to the point of beginning

                                                                                                    Lot 16 and the North 3.28 acres of the East 11 acres of Lot 25, and the
                                                                                                     North 50 feet of the East 140 feet of the West half (W 1/2) of Lot 25,
 N. Frank Morse and Mrs. Lottie
                                       M.L. Jenks          11/26/1917   2/24/1917    8        274   Hazard’s Subdivision of the Shanklin Tract, as shown on Map recorded
           E. Morse
                                                                                                     in Book 18, Page 7, Miscellaneous Records of Los Angeles County,
                                                                                                                                   California

                                                                             EXHIBIT A-1
526512.000004 24179367.15
                                       Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50          Desc
                                                                   Main Document   Page 185 of 349




                                    Union Oil Company                                              Lot 20, Hazard’s Subdivision of the Shanklin Tract as shown on Map
 Charlotte S. Ayers, a widow and
                                      of California, a      11/26/1917   8/1/1917    8      298    recorded in Book 18, Page 7, Miscellaneous Records of Los Angeles
 William J. Parson, a single man
                                   California corporation                                                                  County, California

                                                                                                    The East half (E 1/2) and the South half (S 1/2) of the West half (W
                                    Union Oil Company
  Towell Investment Company, a                                                                    1/2) of Lot 19, Hazard’s Subdivision of the Shanklin Tract, as shown on
                                      of California, a      11/26/1917   8/1/1917    8      305
     California corporation                                                                          Map recorded in Book 18, Page 7, Miscellaneous Records of Los
                                   California corporation
                                                                                                                        Angeles County, California

                                                                                                   Lot 22, Hazard’s Subdivision of the Shanklin Tract, as shown on Map
   Stern Realty Company of Los                                                                     Lot 22, Hazard’s Subdivision of the Shanklin Tract, as shown on Map
                                        M.L. Jenks          9/20/1918    8/1/1918    7      76
        Angeles California                                                                         recorded in Book 18, Page 7, Miscellaneous Records of Los Angeles
                                                                                                                           County, California

                                                                                                  Blocks 16, 18 and 19, Lots 1 to 11 inclusive, in Block 27, Block 28 and
   Stern Realty Company of Los                                                                     Block 29, as shown on Amended Map of Richfield, filed in Book 1 at
                                        M.L. Jenks          9/20/1918    8/1/1918    7      81
     Angeles California (et al)                                                                     Page 26 of Licensed Surveyors Maps, Records of Orange County,
                                                                                                                                 California

                                                                                                   Lot 24 and the East half (E 1/2) of Lot 25 of Hazard’s Subdivision of
                                                                                                   the Shanklin Tract as shown on Map recorded in Book 18, Page 7, of
                                                                                                   Miscellaneous Records of Los Angeles County, California, excepting
                                    California Star Oil
                                                                                                    the Northerly 3.29 acres of said Lot 25, which 3.28 acres is bounded
      Susan C. Yarnell (et al)         Company, a           10/27/1919   4/9/1919    12     87
                                                                                                  and described as follows: Beginning at the Northeast corner of said Lot
                                       corporation
                                                                                                   25; thence South 300 feet along the East line of said Lot 25 to a point;
                                                                                                  thence West 478.525 feet to a point; thence North 300 feet to the North
                                                                                                          line of said Lot 25; thence East to the point of beginning


                                                                              EXHIBIT A-1
526512.000004 24179367.15
                                       Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50          Desc
                                                                   Main Document   Page 186 of 349




                                                                                                   Lot 24 and the East half (E 1/2) of Lot 25 of Hazard’s Subdivision of
                                                                                                   the Shanklin Tract as shown on Map recorded in Book 18, Page 7, of
                                                                                                   Miscellaneous Records of Los Angeles County, California, excepting
                                    Petroleum Midway
  California Star Oil Company, a                                                                    the Northerly 3.29 acres of said Lot 25, which 3.28 acres is bounded
                                    Company, LTD., a        10/27/1919   4/18/1919   12     95
            corporation                                                                           and described as follows: Beginning at the Northeast corner of said Lot
                                        corporation
                                                                                                   25; thence South 300 feet along the East line of said Lot 25 to a point;
                                                                                                  thence West 478.525 feet to a point; thence North 300 feet to the North
                                                                                                          line of said Lot 25; thence East to the point of beginning

                                                                                                   The North half (N 1/2) of the West half (W 1/2) of Lot 19, Hazard’s
    Oak Company, a California
                                        L.M. Dorn            9/7/1939    3/17/1939   1012   207    Subdivision, Shanklin Tract, as shown on Map recorded in Book 18,
          corporation
                                                                                                    Page 7, Miscellaneous Records of Los Angeles County, California

                                                                                                      (a) The South 5.695 acres of that portion of Lot 2 in Section 24,
                                                                                                       Township 4 South, Range 9 West, S.B.B.M., Orange County,
                                                                                                                                California.

                                                                                                  (b) Lot 35, of Hazard’s Subdivision, excepting a strip of land containing
                                    Union Oil Company                                               1.10 acres conveyed by Jacob Stern to Santa Fe Land Improvement
                                      of California, a                                                                   Company; also a strip of land
       Stern Realty Company                                 11/15/1918   11/1/1918    7     185    50.00 feet wide lying South of and contiguous to the South line of that
                                   California corporation
                                         Recorded:                                                    certain piece of land conveyed by said deed to the Santa Fe Land
                                                                                                   Improvement Company and extending from the West line of Block 44
                                                                                                     of the Town of Richfield; also excepting the South Half of the East
                                                                                                                20.00 acres (being 10.00 acres) of said Lot 35.

                                                                                                   Also excepting the following: Commencing at a point in the West line
                                                                                                   of Lot 35 of Hazard’s Subdivision, as per amended Map of Richfield
                                                                              EXHIBIT A-1
526512.000004 24179367.15
                            Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50       Desc
                                                    Main Document   Page 187 of 349



                                                                                    filed in Book 1, Page 26 of Licensed Surveyor’s Map, records of
                                                                                Orange County, California, said point bearing North 03° 36’ West along
                                                                                 lot line 843.02 feet from the Southwest corner of Lot 35; thence North
                                                                                  03° 36’ West 195.92 feet to an intersection with the South line of the
                                                                                Atchison, Topeka and Santa Fe Railway Co’s right of way as per Deed
                                                                                  recorded in Book 178, Page 28 of Deeds, records of Orange County,
                                                                                California; thence Easterly along the South line of the above mentioned
                                                                                right of way 778.47 feet to an intersection with the West line of “Block
                                                                                  44 Richfield as shown on said Map, thence South parallel to the East
                                                                                                            line of said Lot 35,
                                                                                      201.60 feet; thence West 765.29 feet to the point of beginning.

                                                                                  (c) Lots 17, 20 and 23, in Block 22; and Lots 27 to 32, inclusive, in
                                                                                     Block 24; and Lots 16, 17 and 18 in Block 25; and Lots 1 to 5,
                                                                                inclusive, and Lot 11, in Block 26, all as shown on the amended Map of
                                                                                Richfield filed in Book 1, Page 26 of Licensed Surveyor’s Map, records
                                                                                                     of Orange County, California.

                                                                                                  (d) Lot 36 of Hazard’s Subdivision.

                                                                                 (e) Lot 37 of Hazard’s Subdivision; excepting therefrom the North Half
                                                                                   of the South Half and the South Half of the South Half of the North
                                                                                             Half of said Lot, conveyed to Edith Mary Abel.

                                                                                                        (Parcel 16 continued)
                                                                                (f) Lot 39 of Hazard’s Subdivision; excepting portions conveyed to the
                                                                                Richfield Mutual Water Company and to Anna W. Grace, and the North
                                                                                                  Half of the South Half of said Lot.


                                                              EXHIBIT A-1
526512.000004 24179367.15
                                      Case 8:20-bk-10143-TA      Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50         Desc
                                                                 Main Document   Page 188 of 349



                                                                                                  (g) Lot 40 of Hazard’s Subdivision; excepting therefrom the South
                                                                                                                10.00 acres conveyed to Sol Goodman.

                                                                                                (h) Lot 41 of Hazard’s Subdivision; excepting therefrom the South 5.00
                                                                                                                                acres.

                                                                                                (i) Lot 42 of Hazard’s Subdivision; excepting 7.19 acres conveyed to
                                                                                                Anaheim Union Water Company, and 5.00 acres conveyed to William
                                                                                                      P. Speer, and 10.00 acres conveyed to Martin Apalategui.

                                                                                                  (j) Block 44, Town of Richfield, reserving therefrom the Northerly
                                                                                                                            100.00 feet.

                                                                                                            (k) Blocks 16, 18 and 19, Town of Richfield.

                                                                                                      (l) Lots 1 to 11, inclusive, in Block 27, Town of Richfield.

                                                                                                              (m) Blocks 28 and 29, Town of Richfield.

                                                                                                Portion of Lot 21, Hazard’s Subdivision as shown on Map recorded in
                                                                                                  Book 1, Page 26, Licensed Surveyors’ Maps, Official Records of
                                   Union Oil Company
  William A. Goodwin and Alice                                                                        Orange County, California, described as follows: Parcel A:
                                     of California, a      3/27/1919   5/10/1919   10     197
   A. Goodwin, his wife (et al)                                                                      Commencing at the Southwest corner of Lot 21 of Hazard’s
                                  California corporation
                                                                                                 Subdivision as shown on Map filed in Book 1, Page 26 of Licensed
                                                                                                      Surveyors’ Maps, Records of Orange County, California,




                                                                            EXHIBIT A-1
526512.000004 24179367.15
                                       Case 8:20-bk-10143-TA      Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50          Desc
                                                                  Main Document   Page 189 of 349




                                                                                                  Portion of Lot 26 of Hazard’s Subdivision as shown on Map filed in
                                                                                                   Book 1, Page 26 of Licensed Surveyor’s Maps, Records of Orange
                                                                                                County, California, described as follows: Commencing at the northeast
                                                                                                corner of Lot 27 of said Hazard’s Subdivision; thence southerly, along
                                                                                                the easterly line of said Lot 27, 325 feet; thence westerly, parallel with
                                                                                                 the northerly line of said Lots 26 and 27, 862 feet, more or less, to the
                                                                                                 true point of beginning; thence southerly, at right angles 350 feet, to a
                                                                                                point which is 349.37 feet northerly, measured at right angles, from the
                                        Chiksan Oil
  A.S. Bradford and Winifred W.                                                                  southerly line of said Lots 26 and 27; thence westerly, parallel to said
                                        Company, a          5/2/1924   3/31/1924   45     186
     Bradford, his wife (et al)                                                                 southerly line of Lots 26 and 27, 586.79 feet; thence southerly, parallel
                                   California corporation
                                                                                                with the easterly line of said Lot 27, 349.37 feet to the southerly line of
                                                                                                  said Lots 26 and 27; thence westerly, along the southerly line of said
                                                                                                  Lots 26 and 27, 256.65 feet, more or less, to the southwest corner of
                                                                                                  said Lot 26; thence northerly, along the westerly line of said Lot 26,
                                                                                                601.13 feet; thence easterly, parallel with the northerly line of said Lot
                                                                                                    26, 318.48 feet; thence northerly, at right angles, 100 feet; thence
                                                                                                easterly, parallel with the northerly line of said Lot 26, 569.3 feet to the
                                                                                                                          true point of beginning

                                                                                                 That portion of Lot 26 of Hazard’s Subdivision as shown on Map filed
                                                                                                  in Book 1, Page 26 of Licensed Surveyor’s Maps, Records of Orange
                                                                                                County, California, described as follows: Commencing at the northeast
                                   The Texas Company,                                            corner of Lot 27 of said Hazard’s Subdivision; thence southerly, along
   Bradford Bros. Inc., a Nevada
                                        a Delaware          9/7/1945   8/20/1945   1322   465    the easterly line of said Lot 27, 675 feet; thence westerly, parallel with
        corporation (et al)
                                   corporation Recorded                                          the northerly lines of said Lots 26 and 27, 950.07 feet, to the true point
                                                                                                of beginning; thence southerly, parallel with the easterly line of said Lot
                                                                                                    27, 349.37 feet to the southerly line of said Lots 26 and 27; thence
                                                                                                  westerly, along the southerly line of said Lots 26 and 27, 498.72 feet;

                                                                            EXHIBIT A-1
526512.000004 24179367.15
                                     Case 8:20-bk-10143-TA    Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50          Desc
                                                              Main Document   Page 190 of 349



                                                                                              thence northerly, parallel with the easterly line of said Lot 27, 349.37
                                                                                             feet; thence easterly, parallel with the northerly line of said Lots 26 and
                                                                                                           27, 498.72 feet to the true point of beginning



                                                                                             Lots 26 and 27 of Hazard’s Subdivision as shown on map filed in Book
                                                                                               1, Page 26 of Licensed Surveyor’s Maps records of Orange County,
                                                                                               State of California, described as follows: Beginning at the Northeast
                                                                                              corner of Lot 27 of said Hazard’s Subdivision, thence Southerly along
                                                                                                the Easterly boundary of said Lot 27 a distance of 325 feet; thence
                                                                                              Westerly parallel with the Northerly boundary of said Lots 26 and 27 a
                                                                                                 distance of 547 feet from the Easterly boundary of Lot 27; thence
                                    Arrowhead Oil                                              Southerly parallel with the Easterly boundary of Lot 27 a distance of
   Bradford Bros. Inc., a Nevada   Company, LTD.., a                                          350 feet; thence Westerly parallel with the Northerly boundary of Lots
                                                        8/12/1945   7/1/1947    1538   310
        corporation (et al)        Nevada corporation                                           26 and 27 a distance of 315 feet; thence Northerly parallel with the
                                       Recorded                                                Easterly boundary of Lot 27 a distance of 350 feet; thence Westerly
                                                                                               parallel with the Northerly boundary of Lots 26 and 27 a distance of
                                                                                             569.3 feet; thence southerly at right angles a distance of 100 feet; thence
                                                                                                 Westerly at right angles a distance of 318.48 feet to the Westerly
                                                                                              boundary of Lot 26; thence Northerly along the Westerly boundary of
                                                                                             Lot 26 a distance of 425.85 feet to the Northwesterly corner of said Lot
                                                                                              26; thence Easterly along the Northerly boundary of Lots 26 and 27 to
                                                                                                                        the point of beginning

                                                                                             Lot 6, 7, 8 and 14, in Block 26, Lots 1 to 6, inclusive, in Block 33, and
  Chanslor-Canfield Midway Oil                                                                Lots 1 to 4, inclusive, in Block 34, of Richfield, as per map thereof
     Company, a California           A.H. Bradford      1/19/1966   9/28/1949   7813   45     recorded in Book 31, at Pages 61 to 66, inclusive, of Miscellaneous
       corporation (et al)                                                                                  Records, Los Angeles County, California.


                                                                         EXHIBIT A-1
526512.000004 24179367.15
                            Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50        Desc
                                                    Main Document   Page 191 of 349



                                                                                  That portion of Lot 21 of Hazard’s Subdivision, as per map there of
                                                                                 recorded in Book 1, Page 26 of Record of Surveys, in the office of the
                                                                                 County Recorder of Orange County, California, lying within Lots 1 to
                                                                                 15, inclusive, and Lots 26 to 29, inclusive, in Block 31 of Richfield, as
                                                                                  per map thereof recorded in Book 31, at Pages 61 to 66, inclusive, of
                                                                                        Miscellaneous Records, Los Angeles County, California.

                                                                                  Beginning at the Northwest corner of Lot 1, in Block 34, of Richfield,
                                                                                 as per map thereof recorded in Book 31, at Pages 61 to 66, inclusive, of
                                                                                  Miscellaneous Records, Los Angeles County, California, and running
                                                                                   thence Northeasterly to the Southwest corner of Lot 1, in Block 33 of
                                                                                    said Richfield; thence Easterly along the South lien of said Lot 1, in
                                                                                 Block 33, 184.63 feet to the Southeast corner of said Lot 1 in Block 33;
                                                                                  thence South at right angles to said South line 30.00 feet, to the center
                                                                                   line of Orange Street (vacated); thence West along said center line to
                                                                                     the Northerly extension of the East line of said Lot 1 in Block 34;
                                                                                 thence South along said Northerly extension 30.00 feet to the Northeast
                                                                                   corner of said Lot 1 in Block 34; thence West along the North line of
                                                                                        said Lot 1 in Block 34, 150.00 feet to the point of beginning.

                                                                                 Beginning at the Northwest corner of Lot 6, in Block 33, of Richfield,
                                                                                as per map thereof recorded in Book 31, at Pages 61 to 66, inclusive, of
                                                                                  Miscellaneous Records, Los Angeles County, California, and running
                                                                                  thence Northeasterly to the Southwest corner of Lot 1 in Block 31 of
                                                                                    said Richfield; thence Easterly along the South line of said Lot 1,
                                                                                 184.63 feet to the Southeast corner of said Lot 1; thence South, at right
                                                                                    angles to said South line, 25.00 feet; to the center line Pine Street
                                                                                 (vacated); thence West, along said center line, to a line of said Lot 6 at
                                                                                right angles with the North line of said Lot 6; thence South 25.00 feet to
                                                              EXHIBIT A-1
526512.000004 24179367.15
                                      Case 8:20-bk-10143-TA      Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50          Desc
                                                                 Main Document   Page 192 of 349



                                                                                                the Northeast corner of Lot 6; thence West along the North lien of said
                                                                                                             Lot 6, 184.63 feet to the point of beginning.




   *Susan C. Yarnell, Jessie Y.
                                                                                                 Lot 18, Hazard’s Subdivision of the Shanklin Tract, as shown on Map
   Kimball, Katherine Yarnell,      California Star Oil    April 9,    April 9,
                                                                                   18      7    recorded in Book 18, Page 7, of Miscellaneous Records of Los Angeles
    Ellis T. Yarnell and Esther         Company             1919        1919
                                                                                                                         County, California
              Yarnell

                                                                                                  Portion of Lots 26 and 27 of Hazard’s Subdivision as shown on map
                                                                                                    filed in Book 1, Page 26 of Licensed Surveyor’s Maps records of
                                                                                                 Orange County, State of California, described as follows: Beginning at
                                                                                                   the Northeast corner of Lot 27 of said Hazard’s Subdivision, thence
                                                                                                 Southerly along the Easterly boundary of said Lot 27 a distance of 325
                                                                                                 feet; thence Westerly parallel with the Northerly boundary of said Lots
                                                                                                 26 and 27 a distance of 547 feet from the Easterly boundary of Lot 27;
                                                                                                     thence Southerly parallel with the Easterly boundary of Lot 27 a
                                     Arrowhead Oil                                                   distance of 350 feet; thence Westerly parallel with the Northerly
  *Bradford Bros. Inc., as Lessor                         8/12/1947   7/1/1947    1538    310
                                     Company, Ltd.                                                 boundary of Lots 26 and 27 a distance of 315 feet; thence Northerly
                                                                                                   parallel with the Easterly boundary of Lot 27 a distance of 350 feet;
                                                                                                thence Westerly parallel with the Northerly boundary of Lots 26 and 27
                                                                                                  a distance of 569.3 feet; thence southerly at right angles a distance of
                                                                                                100 feet; thence Westerly at right angles a distance of 318.48 feet to the
                                                                                                    Westerly boundary of Lot 26; thence Northerly along the Westerly
                                                                                                    boundary of Lot 26 a distance of 425.85 feet to the Northwesterly
                                                                                                 corner of said Lot 26; thence Easterly along the Northerly boundary of
                                                                                                                  Lots 26 and 27 to the point of beginning


                                                                            EXHIBIT A-1
526512.000004 24179367.15
                                       Case 8:20-bk-10143-TA      Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50          Desc
                                                                  Main Document   Page 193 of 349




                                                                                                Lot 27 of Hazard’s Subdivision as shown on Map filed in Book 1, Page
                                                                                                       26 of Licensed Surveyor’s Maps, Records of Orange County,
                                                                                                   California, described as follows: Beginning at a point in the easterly
                                                                                                 line of said Lot 27, distant 325 feet southerly from the northeast corner
                                                                                                of said lot; thence westerly parallel to the North line of said Lot 27, 547
           *A.S. Bradford           Chiksan Oil Company   3/31/1924    3/31/1924   45     186
                                                                                                feet; thence southerly at right angles, 350 feet to a point which is 349.37
                                                                                                  feet northerly measured at right angles from the southerly line of said
                                                                                                 Lot 27; thence easterly, parallel with said southerly line 547 feet, more
                                                                                                   or less, to a point in the easterly line of said Lot 27; thence northerly
                                                                                                 along said easterly line 350 feet, more or less, to the point of beginning

 *Morris D. Schatzman, John W.
                                                                                                 Block 17, Hazard’s Subdivision as per Map of Richfield, recorded in
 Schmid and Philip S. Magruder,
                                    Union Oil Company     1/1/1965                                Book 1, Page 26 of Licensed Surveyor’s Maps, records of Orange
  coexecutors of the Estate of A.
                                                                                                                     County, State of California
   Hartwell Bradford, deceased


     *J.W. Newell and Lilla F.
                                    Union Oil Company       N/A        5/31/1917   N/A    N/A                                      N/A
             Newell




         *Esther L. Newell          Union Oil Company       N/A        5/1/1917    N/A    N/A                                      N/A




                                                                            EXHIBIT A-1
526512.000004 24179367.15
                                       Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50            Desc
                                                                   Main Document   Page 194 of 349




          *Lilla F. Newell          Union Oil Company        4/12/1949   11/15/1948    1828   128                 Records of Orange County, State of California




 *Malcom J. Renton, Executor of
                                    Union Oil Company        5/11/1949    4/12/1949    1841   400                 Records of Orange County, State of California
  the Estate of David M. Renton



 *Malcom J. Renton, Executor of
                                    Union Oil Company        8/16/1950    3/20/1950    2057   298     Line Well Agreement, Records of Orange County, State of California
  the Estate of David M. Renton




       *Charles C. Chapman          Union Oil Company        3/31/1917    3/31/1917      8    219                 Records of Orange County, State of California




                                                                           DOWLING OLIVE LEASES

                              LESSOR                                          LESSEE                EFFECTIVE DATE              DATE             BOOK             PAGE

           Robert R. Dowling and Marquita S. Dowling et al               Alberta Stevenson            2/23/1956              4/17/1956            3471            573

                                                                                EXHIBIT A-1
526512.000004 24179367.15
                                             Case 8:20-bk-10143-TA    Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50              Desc
                                                                      Main Document   Page 195 of 349




                             Edward Mills et al                            Alberta Stevenson                   N/A                    N/A              3476             495

                            Reinhold Dinkler et al                         Alberta Stevenson                   N/A                    N/A           3483, 3832        550, 175




                                                                                   EAST COYOTE

            LESSOR                           LESSEE                  EFFECTIVE DATE                    RECORDED                    BOOK / PAGE                DESCRIPTION

    Anaheim Union Water                                                                                                                                 Hualde Dome Unit Tract
                                          William Loftus               12/1/1906                       4/17/1907                        3 / 25
         Company                                                                                                                                                 5



                                                                                   TEXAS LEASES

         LESSOR                  LESSEE           DATED    INSTRUMENT                                                     DESCRIPTION

                                T-Jay
                                                                                   Covering 194.72 acres out of Share 6 of the Vicente Lopez de Herrerra Survey, Abstract 145,
     Monica Mejia             Exploration,     8/1/2005     2015047945
                                                                                                                     Nueces County, Texas
                                L.L.C

                                T-Jay                                            As amended by Amendment to Oil, Gas and Mineral Lease dated March 24, 2016, but made
  Paul K. Taylor, Jr.         Exploration,     11/1/2013    2015047944          effective as of November 1, 2013 and being recorded under Document No. 2016021633 of the
                                L.L.C.                                                                   Official Records of Nueces County, Texas



                                                                                    EXHIBIT A-1
526512.000004 24179367.15
                                           Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50             Desc
                                                                   Main Document   Page 196 of 349




                              T-Jay                                         Covering 194.72 acres out of Share 6 of the Vicente Lopez de Herrerra Survey, Abstract 145,
  John C. Dickerson,
                            Exploration,     5/28/2016    2016021903       Nueces County, Texas, and recorded under Document No 2016021903 of the Official Records of
          III
                              L.L.C.                                                                          Nueces County, Texas

                              T-Jay
       Ivy Creek                                                             Covering 97.36 acres out of Share 6 of the Vicente Lopez de Herrerra Survey, Abstiact 145,
                            Exploration,     5/27/2016    2016021902
    Investments, Ltd                                                                                           Nueces County, Texas
                              L.L.C.

                                                                           Covering 97.36 acres out of Share 6 of the Vicente Lopez de Herrerra Survey, Abs 145, Nueces
                                                                          County, Texas, 97.36 acres of land, more or less, situated in Nueces County, Texas, being out of a
                              T-Jay
                                                                               194.72 acre Oil, Gas and Mineral Lease by Sterling M. Morris, Et Al (Lessors) to T-Jay
   La Sierrita, L.L.C       Exploration,     5/28/2016    2016021904
                                                                          Exploration, L.L.C. (Lessee) recorded in Document No. 2014003710, Document No. 2014003711,
                              L.L.C.
                                                                           Document No. 2014003712, Document No. 2015047944 and Document No. 2015047945 of the
                                                                                                  Official Public Records of Nueces County, Texas

                                                                          Covering 24.59 acres of land, more or less, being the most Northerly 24.59 acre portion of a 184.59
    Sandra Towler,            T-Jay                      2014014795,
                                                                          acre tract which is the South 84.59 acres and the West 100 acres of the North 350 acres of a 434.59
   Becky Green and          Exploration,     4/1/2014    2014014796,
                                                                           acre tract out of Share 6 of the Vicente Lopez de Herrerra Survey, Abstract 145, Nueces County,
      Sheryl Hall             L.L.C.                     2014014797
                                                                                 Texas, and recorded by counterparts in the Official Records of Nueces County, Texas




                                                                               ALABAMA

                        GRANTOR                           GRANTEE               RECORDED DATE                   BOOK                   PAGE               INSTRUMENT



                                                                              EXHIBIT A-1
526512.000004 24179367.15
                                   Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                                           Main Document   Page 197 of 349




         COASTAL EXPLORATION INC            BRIDGEMARK CORP              04/17/2003              5347                0812   2003031873

                    EUBANKS B R             BRIDGEMARK CORP              04/17/2003              5347                0816   2003031875

                  JACKSON ALAN              BRIDGEMARK CORP              04/17/2003              5347                0825   2003031878

             KNIGHT LUNA HASKEL
                                            BRIDGEMARK CORP              04/17/2003              5347                0840   2003031881
              KNIGHT SHIRLEY B

                  MILES JESSE M
                                            BRIDGEMARK CORP              04/17/2003              5347                0843   2003031883
                 ERNST & YOUNG

               O'CONNOR RALPH S             BRIDGEMARK CORP              04/17/2003              5347                0846   2003031885

               PERKINS MARION M             BRIDGEMARK CORP              04/17/2003              5347                0859   2003031894

                   SMITH PAUL D             BRIDGEMARK CORP              04/17/2003              5347                0867   2003031900

           STRUZIK PATRICIA WYNN            BRIDGEMARK CORP              04/17/2003              5347                0872   2003031903

               TARGET INVEST LLC            BRIDGEMARK CORP              04/17/2003              5347                0889   2003031919

                     JIM TRUCKS             BRIDGEMARK CORP              04/17/2003              5347                0897   2003031926

                  WEBER DAVID J             BRIDGEMARK CORP              04/17/2003              5347                0903   2003031931

             GLADSTONE WILLIAM L            BRIDGEMARK CORP              04/17/2003              5347                0907   2003031934

                 MENKE EVELYN C             BRIDGEMARK CORP              04/17/2003              5347                0916   2003031936



                                                                     EXHIBIT A-1
526512.000004 24179367.15
                                    Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                                            Main Document   Page 198 of 349




                   WELBORN JOE               BRIDGEMARK CORP              04/17/2003              5347                0922   2003031939

    EDWARD W CARTER FAMILY TR LTD            BRIDGEMARK CORP              04/17/2003              5347                0925   2003031941

               ESMERALDA INVEST              BRIDGEMARK CORP              04/17/2003              5347                0927   2003031942

                   PITTS GLENN E             BRIDGEMARK CORP              04/17/2003              5347                0930   2003031944

               THOMPSON JAMES R              BRIDGEMARK CORP              04/17/2003              5347                0932   2003031945

                  HEDERMAN H H               BRIDGEMARK CORP              04/17/2003              5347                0945   2003031948

        MCCOY BONNIE JEAN IRRV TR            BRIDGEMARK CORP              04/25/2003              5353                1170   2003034790

                PRINCE SYDNEY R              BRIDGEMARK CORP              08/26/2003              5443                0012   2003075665

             DICKINSON MAUDIE M              BRIDGEMARK CORP              08/26/2003              5443                0014   2003075666

              PXP GULF COAST INC             BRIDGEMARK CORP              11/14/2003              5494                0685   2003101809

            KIDWELL SUZANNE L TR             BRIDGEMARK CORP              12/23/2003              5514                0298   2003112006

                    MALONE L E               BRIDGEMARK CORP              12/23/2003              5514                0300   2003112007

               BOWEN DORIS WEIR              BRIDGEMARK CORP              06/04/2004              5602                1977   2004041585

               CLINEBURG SUSAN E             BRIDGEMARK CORP              10/20/2004              5674                1427   2004078078

                ELLIOT JAMES N JR            BRIDGEMARK CORP              10/20/2004              5674                1429   2004078079



                                                                      EXHIBIT A-1
526512.000004 24179367.15
                                      Case 8:20-bk-10143-TA    Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50     Desc
                                                               Main Document   Page 199 of 349




               EXXON MOBIL CORP                  BRIDGEMARK CORP              06/22/2007              6207                 1139         2007047504




                                                                        UNIT AGREEMENTS

                                 EFFECTIVE    RECORDED
              PARTIES                                      INSTRUMENT                                     DESCRIPTION
                                   DATE         DATE

 Firstrike Energy Corporation,
   T-Jay Exploration, LLC,
                                  5/5/2016    5/31/2016    2016021906                             Unit Designation "Mejia Unit"
  Griffin 3-D Joint Venture,
    Bridgemark Texas, LLC

 Firstrike Energy Corporation,
   T-Jay Exploration, LLC,
                                 10/27/2017   10/27/2017   2017045321                      Amendment to Unit Designation "Mejia Unit"
  Griffin 3-D Joint Venture,
    Bridgemark Texas, LLC




                                                                          EXHIBIT A-1
526512.000004 24179367.15
                                   Case 8:20-bk-10143-TA    Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50             Desc
                                                            Main Document   Page 200 of 349




                                                                    Pooling Agreement covering 18.954 acres out of the Toribio Molina Survey, A-18, San Patricio
                                                                    County, Texas, and the Vicente Lopez de Herrerra Survey, Abstract 145, Nueces County, Texas,
                                                                   18.954 acres, more or less, situated in Nueces and San Patricio Counties, Texas, being a portion of
    State of Texas and T-Jay                                                                      the current course of the Nueces River.
                               12/1/2015    N/A            N/A
       Exploration, LLC
                                                                    Said 18.954 acre tract is situated in the Vicente Lopez de Herrera Survey, Abstract 145, Nueces
                                                                       County, Texas and the Toribio Molina Survey, Abstract 18, San Patricio County, Texas,
                                                                                 approximately 3.6 miles southeast of the community of San Patricio




                                                                       EXHIBIT A-1
526512.000004 24179367.15
                                      Case 8:20-bk-10143-TA     Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                                                Main Document   Page 201 of 349




                                                                             RICHFIELD

              COMPANY                      RECORDED DATE                       BOOK                       PAGE                 UNIT DESCRIPTION

       Union Oil Company of
                                             7/19/1972                         10231                       96             West Richfield Kraemer Zone
            California

       Union Oil Company of
                                              6/7/1961                         5764                       759             West Richfield Chapman Zone
            California



                                                                            ASSIGNMENTS

                   GRANTOR                                 GRANTEE                        RECORDED DATE                      INSTRUMENT

           Blackhawk Oil Company                   Bridgemark Corporation                    10/3/1996                        XX-XXXXXXX

           Nuevo Energy Company                    Bridgemark Corporation                    6/25/1996                        XX-XXXXXXX

  Texaco Exploration and Production Inc.           Bridgemark Corporation                    9/20/1993                        XX-XXXXXXX

            Mobil Oil Corporation                  Bridgemark Corporation                    10/11/1994                       XX-XXXXXXX

                Hartwel Oil Inc.                   Bridgemark Corporation                    1/31/2003                       03-00121560




                                                                            EXHIBIT A-1
526512.000004 24179367.15
                                            Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50      Desc
                                                                    Main Document   Page 202 of 349




                                                                               EXHIBIT A-2

                                                                          WELLS AND EQUIPMENT




                                                                                                CURRENT
       API NO.                DESIGNATION           OPERATOR NAME         CURRENT TYPE                         FIELD              LEASE NAME      WELL NO.
                                                                                                 STATUS


                                                      Bridgemark
      405920859                Yarnell 37                              Water Flood (Injector)    Active       Richfield             Yarnell          37
                                                      Corporation




                                                      Bridgemark
      405906496                Yarnell 28                              Water Flood (Injector)    Active       Richfield             Yarnell          28
                                                      Corporation




                                                      Bridgemark
      405906573             Mobil Thompson 6                                 Oil & Gas           Active       Richfield          Mobil Thompson      6
                                                      Corporation




                                                      Bridgemark
      405906475               Thompson 11                              Water Flood (Injector)    Active       Richfield            Thompson          11
                                                      Corporation



                                                                               EXHIBIT A-2
526512.000004 24179367.15
                                         Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50      Desc
                                                                 Main Document   Page 203 of 349




                                                   Bridgemark
      405906574             Mobil Thompson 10                             Oil & Gas          Active        Richfield          Mobil Thompson   10
                                                   Corporation




                                                   Bridgemark
      405921091             Mobil‐Thompson 15                             Oil & Gas          Active        Richfield          Mobil‐Thompson   15
                                                   Corporation




                                                   Bridgemark
      405921092             Mobil‐Thompson 14                       Water Flood (Injector)   Active        Richfield          Mobil‐Thompson   14
                                                   Corporation




                                                   Bridgemark
      405921093             Mobil‐Thompson 13                       Water Flood (Injector)   Active        Richfield          Mobil‐Thompson   13
                                                   Corporation




                                                   Bridgemark
      405906476             Mobil Thompson 12                             Oil & Gas          Active        Richfield          Mobil Thompson   12
                                                   Corporation




                                                   Bridgemark
      405921090              Mobil‐Sterns 16                        Water Flood (Injector)   Active        Richfield           Mobil‐Sterns    16
                                                   Corporation



                                                                            EXHIBIT A-2
526512.000004 24179367.15
                                             Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50      Desc
                                                                     Main Document   Page 204 of 349




                                                       Bridgemark
      405921143              Mobil‐Sterns 14                                  Oil & Gas          Active        Richfield           Mobil‐Sterns    14
                                                       Corporation




                                                       Bridgemark
      405921144             Mobil‐Thompson 16                           Water Flood (Injector)   Active        Richfield          Mobil‐Thompson   16
                                                       Corporation




                                                       Bridgemark                                                                   WRKZU M.
      405906568             WRKZU M. Stern 8                                  Oil & Gas          Active        Richfield                           8
                                                       Corporation                                                                    Stern




                                                       Bridgemark
      405920880              Mobil‐Sterns 13                            Water Flood (Injector)    Idle         Richfield           Mobil‐Sterns    13
                                                       Corporation




                                                       Bridgemark
      405920882                 Yarnell 39                                    Oil & Gas          Active        Richfield              Yarnell      39
                                                       Corporation




                                                       Bridgemark
      405906495                 Yarnell 22                                    Oil & Gas          Active        Richfield              Yarnell      22
                                                       Corporation



                                                                                EXHIBIT A-2
526512.000004 24179367.15
                                              Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50      Desc
                                                                      Main Document   Page 205 of 349




                                                        Bridgemark
      405921288               Union Stern 16                                  Oil & Gas          Active         Richfield          Union Stern   16
                                                        Corporation




                                                        Bridgemark                                                                 WRKZU U.O.
      405906460             WRKZU U.O. Stern 4                                Oil & Gas          Active         Richfield                        4
                                                        Corporation                                                                  Stern




                                                        Bridgemark
      405906463                U.O. Stern 7                                   Oil & Gas          Active         Richfield           U.O. Stern   7
                                                        Corporation




                                                        Bridgemark
      405906467                  Stern 11                                     Oil & Gas          Active         Richfield             Stern      11
                                                        Corporation




                                                        Bridgemark
      405906446                 Richfield 1                                   Oil & Gas          Active         Richfield           Richfield    1
                                                        Corporation




                                                        Bridgemark
      405906450                 Richfield 5                                   Oil & Gas          Active         Richfield           Richfield    5
                                                        Corporation



                                                                                EXHIBIT A-2
526512.000004 24179367.15
                                             Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50         Desc
                                                                     Main Document   Page 206 of 349




                                                       Bridgemark
      405906453                Richfield 8                                    Oil & Gas             Active        Richfield           Richfield      8
                                                       Corporation




                                                       Bridgemark
      405906479              TG & 3 (Lease)                                   Oil & Gas             Active        Richfield          Unspecified   TG & 3
                                                       Corporation




                                                       Bridgemark
      405906451                Richfield 6                                    Oil & Gas          Idle (Shut In)   Richfield           Richfield      6
                                                       Corporation




      405906415                Hartwell 2                                     Oil & Gas             Active        Richfield           Hartwell       2
                                                       Bridgemark
                                                       Corporation


                                                       Bridgemark
      405906416                Hartwell 3                               Water Flood (Injector)      Active        Richfield           Hartwell       3
                                                       Corporation




                                                       Bridgemark                                                                     WRKZU
      405906417             WRKZU Hartwell 4                             Water Source (Well)        Active        Richfield                          4
                                                       Corporation                                                                    Hartwell



                                                                                EXHIBIT A-2
526512.000004 24179367.15
                                              Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50      Desc
                                                                      Main Document   Page 207 of 349




                                                        Bridgemark
      405906444               Newell‐Renton 1                                 Oil & Gas          Active         Richfield          Newell‐Renton     1
                                                        Corporation




                                                        Bridgemark
      405906626                  Yarnell 25                                   Oil & Gas          Active         Richfield             Yarnell        25
                                                        Corporation




                                                        Bridgemark
      405906624                  Yarnell 23                                   Oil & Gas           Idle          Richfield             Yarnell        23
                                                        Corporation




                                                        Bridgemark
      405906627              Yarnell (nct‐3) 26                               Oil & Gas          Active         Richfield          Yarnell (nct‐3)   26
                                                        Corporation




                            Yarnell Lease (nct‐3)       Bridgemark                                                                 Yarnell Lease
      405906625                                                               Oil & Gas           Idle          Richfield                            24
                                     24                 Corporation                                                                   (nct‐3)




                            Yarnell Lease (nct‐3)       Bridgemark                                                                 Yarnell Lease
      405906628                                                               Oil & Gas          Active         Richfield                            30
                                     30                 Corporation                                                                   (nct‐3)



                                                                                EXHIBIT A-2
526512.000004 24179367.15
                                         Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50      Desc
                                                                 Main Document   Page 208 of 349




                                                   Bridgemark
      405920357              Towell 7                                    Oil & Gas          Active         Richfield           Towell      7
                                                   Corporation




                                                   Bridgemark
      405907327             Yarnell 21                                   Oil & Gas          Active         Richfield           Yarnell     21
                                                   Corporation




                                                   Bridgemark
      405906461             U.O. Stern 5                                 Oil & Gas           Idle          Richfield          U.O. Stern   5
                                                   Corporation




                                                                           EXHIBIT A-2
526512.000004 24179367.15
                                         Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50      Desc
                                                                 Main Document   Page 209 of 349




                                                   Bridgemark
      405906497             Yarnell 29                                   Oil & Gas          Active         Richfield          Yarnell   29
                                                   Corporation




                                                   Bridgemark
      405905869             Dowling 1                                    Oil & Gas          Active           Olive            Dowling   1
                                                   Corporation




                                                   Bridgemark
      405905870             Dowling 2                                    Oil & Gas          Active           Olive            Dowling   2
                                                   Corporation




                                                   Bridgemark
      405905871             Dowling 3                                    Oil & Gas          Active           Olive            Dowling   3
                                                   Corporation




                                                   Bridgemark
      405905872             Dowling 4                                    Oil & Gas          Active           Olive            Dowling   4
                                                   Corporation




                                                                           EXHIBIT A-2
526512.000004 24179367.15
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                Desc
                            Main Document   Page 210 of 349




                                          EXHIBIT A-3

                               EASEMENTS AND SURFACE RIGHTS



Any and all easements and surface rights transferable and held by Seller necessary to operate the
Purchased Assets.

1.      Partial Quitclaim Deed dated June 26, 1992 from Union Oil Company of California to
        Stern Realty Company of Los Angeles.

2.      Remediation Agreement dated May 8, 1992 between Union Oil Company of California,
        Texaco Exploration and Production Inc., and Sand Dollar Development Inc.

3.      Development Agreement dated August 11, 1989 between The Fieldstone Company and
        Union Oil Company of California.

4.      Relinquishment and Accommodation Agreement dated December 16, 1992 between
        Huntington Beach Company and Union Oil Company of California.

5.      Letter Agreement dated August I, 1988 between Union Oil Company of California and
        Huntington Beach Company.




                                          EXHIBIT A-3
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA          Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50           Desc
                                                   Main Document   Page 211 of 349




                                                         EXHIBITS A-4 AND A-5

                                                     MINERAL AND ROYALTY INTEREST



                                       RECORDED
    GRANTOR             GRANTEE                       BOOK    PAGE                             INSTRUMENT
                                         DATE

                                                                         All minerals in, on and under Lot 2 of Tract 952 as per map
 Nuevo Energy          Bridgemark
                                       6/25/1996       96    321908     thereof recorded in Book 32, Page 45 of Miscellaneous Maps,
  Company              Corporation
                                                                                 Official Records, Orange County, California.



                                                      RECORDED
            GRANTOR                   GRANTEE                      INSTRUMENT                           LEGAL
                                                        DATE
                                                                                    Lots 223 and 224 of Tract 14161 (Ptn Lot 22 of
                                     Bridgemark
 LAOR Liquidating Associates                          8/29/2003      XX-XXXXXXX   Hazard’s Subdivision) by deed recorded August 29,
                                     Corporation
                                                                                         2003 as Document No. XX-XXXXXXX.
                                                                                  Lots 225 through 230 of Tract 14161 (Ptn Lot 23 of
                                                                                  Hazard’s Subdivision) by deed recorded August 29,
                                                                                   2003 as Document No. XX-XXXXXXX and by deeds
                                                                                                recorded December 16,
                                     Bridgemark
        Dorothy T Lodge                               12/16/2003     XX-XXXXXXX    2003 as Document No. XX-XXXXXXX, XX-XXXXXXX,
                                     Corporation
                                                                                        XX-XXXXXXX, XX-XXXXXXX, XX-XXXXXXX,
                                                                                    XX-XXXXXXX, XX-XXXXXXX, XX-XXXXXXX and deed
                                                                                  recorded December 19, 2003 as Document No. 03-
                                                                                                       1501766.




                                                              EXHIBIT A-5
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA      Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50         Desc
                                               Main Document   Page 212 of 349



                                                                            Lots 225 through 230 of Tract 14161 (Ptn Lot 23 of
                                                                            Hazard’s Subdivision) by deed recorded August 29,
                                                                             2003 as Document No. XX-XXXXXXX and by deeds
                                                                                          recorded December 16,
                                 Bridgemark
       Lionell E. Cross Jr.                       12/16/2003   XX-XXXXXXX    2003 as Document No. XX-XXXXXXX, XX-XXXXXXX,
                                 Corporation
                                                                                  XX-XXXXXXX, XX-XXXXXXX, XX-XXXXXXX,
                                                                              XX-XXXXXXX, XX-XXXXXXX, XX-XXXXXXX and deed
                                                                            recorded December 19, 2003 as Document No. 03-
                                                                                                 1501766.
                                                                            Lots 225 through 230 of Tract 14161 (Ptn Lot 23 of
                                                                            Hazard’s Subdivision) by deed recorded August 29,
                                                                             2003 as Document No. XX-XXXXXXX and by deeds
                                                                                          recorded December 16,
                                 Bridgemark
   Earl G Garthwait, Trustee                      12/16/2003   XX-XXXXXXX    2003 as Document No. XX-XXXXXXX, XX-XXXXXXX,
                                 Corporation
                                                                                  XX-XXXXXXX, XX-XXXXXXX, XX-XXXXXXX,
                                                                              XX-XXXXXXX, XX-XXXXXXX, XX-XXXXXXX and deed
                                                                            recorded December 19, 2003 as Document No. 03-
                                                                                                 1501766.
                                                                            Lots 225 through 230 of Tract 14161 (Ptn Lot 23 of
                                                                            Hazard’s Subdivision) by deed recorded August 29,
                                                                             2003 as Document No. XX-XXXXXXX and by deeds
                                                                                          recorded December 16,
                                 Bridgemark
          R. Orrin Cross                          12/16/2003   XX-XXXXXXX    2003 as Document No. XX-XXXXXXX, XX-XXXXXXX,
                                 Corporation
                                                                                  XX-XXXXXXX, XX-XXXXXXX, XX-XXXXXXX,
                                                                              XX-XXXXXXX, XX-XXXXXXX, XX-XXXXXXX and deed
                                                                            recorded December 19, 2003 as Document No. 03-
                                                                                                 1501766.




                                                          EXHIBIT A-5
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA      Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50         Desc
                                               Main Document   Page 213 of 349



                                                                            Lots 225 through 230 of Tract 14161 (Ptn Lot 23 of
                                                                            Hazard’s Subdivision) by deed recorded August 29,
                                                                             2003 as Document No. XX-XXXXXXX and by deeds
                                                                                          recorded December 16,
                                 Bridgemark
      B.L. Conway, Trustee                        12/16/2003   XX-XXXXXXX    2003 as Document No. XX-XXXXXXX, XX-XXXXXXX,
                                 Corporation
                                                                                  XX-XXXXXXX, XX-XXXXXXX, XX-XXXXXXX,
                                                                              XX-XXXXXXX, XX-XXXXXXX, XX-XXXXXXX and deed
                                                                            recorded December 19, 2003 as Document No. 03-
                                                                                                 1501766.
                                                                            Lots 225 through 230 of Tract 14161 (Ptn Lot 23 of
                                                                            Hazard’s Subdivision) by deed recorded August 29,
                                                                             2003 as Document No. XX-XXXXXXX and by deeds
                                                                                          recorded December 16,
                                 Bridgemark
      B.L. Conway, Trustee                        12/16/2003   XX-XXXXXXX    2003 as Document No. XX-XXXXXXX, XX-XXXXXXX,
                                 Corporation
                                                                                  XX-XXXXXXX, XX-XXXXXXX, XX-XXXXXXX,
                                                                              XX-XXXXXXX, XX-XXXXXXX, XX-XXXXXXX and deed
                                                                            recorded December 19, 2003 as Document No. 03-
                                                                                                 1501766.
                                                                            Lots 225 through 230 of Tract 14161 (Ptn Lot 23 of
                                                                            Hazard’s Subdivision) by deed recorded August 29,
                                                                             2003 as Document No. XX-XXXXXXX and by deeds
                                                                                          recorded December 16,
                                 Bridgemark
      B.L. Conway, Trustee                        12/16/2003   XX-XXXXXXX    2003 as Document No. XX-XXXXXXX, XX-XXXXXXX,
                                 Corporation
                                                                                  XX-XXXXXXX, XX-XXXXXXX, XX-XXXXXXX,
                                                                              XX-XXXXXXX, XX-XXXXXXX, XX-XXXXXXX and deed
                                                                            recorded December 19, 2003 as Document No. 03-
                                                                                                 1501766.




                                                          EXHIBIT A-5
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA      Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50           Desc
                                               Main Document   Page 214 of 349



                                                                              Lots 225 through 230 of Tract 14161 (Ptn Lot 23 of
                                                                              Hazard’s Subdivision) by deed recorded August 29,
                                                                               2003 as Document No. XX-XXXXXXX and by deeds
                                                                                            recorded December 16,
                                 Bridgemark
      Lois Marow, Trustee                         12/19/2003   XX-XXXXXXX      2003 as Document No. XX-XXXXXXX, XX-XXXXXXX,
                                 Corporation
                                                                                    XX-XXXXXXX, XX-XXXXXXX, XX-XXXXXXX,
                                                                                XX-XXXXXXX, XX-XXXXXXX, XX-XXXXXXX and deed
                                                                              recorded December 19, 2003 as Document No. 03-
                                                                                                   1501766.



                                                         EAST COYOTE

              Grantor                       Grantee                     Recorded Date                      Instrument

    Randall W. Blanchard, as
    Trustee of the Blanchard
                                   Bridgemark Corporation                10/11/1994                        XX-XXXXXXX
    Family Trust u/d/t dated
      December 28, 1988

     Gardena Family Limited
     Partnership, Randall W.       Bridgemark Corporation                   10/3/1996                      XX-XXXXXXX
            Blanchard




                                                          EXHIBIT A-5
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                            Main Document   Page 215 of 349




                                                         EXHIBIT A-6

                                                   ASSIGNED CONTRACTS


        TYPE                COMPANY               DATE                 BOOK    PAGE         UNIT DESCRIPTION

                             Union Oil
  Unit Agreement            Company of          7/19/1972              10231    96     West Richfield Kraemer Zone
                             California

                             Union Oil
  Unit Agreement            Company of          6/7/1961               5764    759     West Richfield Chapman Zone
                             California

  Unit Operating             Union Oil
 Agreement for the          Company of       February 2, 1970                          West Richfield Kraemer Zone
  Kraemer Zone               California

  Unit Operating             Union Oil
 Agreement for the          Company of        April 1, 1960                            West Richfield Chapman Zone
  Chapman Zone               California

    Production
                             Texican            8/21/2020               --      --                    --
 Purchase Contract

    Production
                             Texican            6/25/2020               --      --                    --
 Purchase Contract




                                                         EXHIBIT A-6
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50         Desc
                                                Main Document   Page 216 of 349




       Factory
                            Capstone Turbine
  Protection Plan –
                             Corporation /         3/15/2014                --         --                       --
      End User
                            Regatta Solutions
     Agreement

       Factory
                            Capstone Turbine
  Protection Plan –
                             Corporation /           6/3/15                 --         --                       --
      End User
                            Regatta Solutions
     Agreement

                            Cal Microturbine,
 Invoice No. 1399                                   9.24.2018
                                  Inc.

 [Chunchula Unit Agreement] Unit Agreement for Chunchula Unit dated July 1, 1980 by and between Union Oil Company of
 California and the other parties who executed or ratified the Agreement

 [Chunchula Operating Agreement] Unit Operating Agreement, Fieldwide Unitization, Chunchula Field, Mobile County, Alabama,
 dated July 1, 1980 by and between Union Oil Company of California and the other parties who executed or ratified the Agreement

 Operating Agreement dated May 1, 2015 covering Griffin Prospect in Nueces County, Texas by and between Firstrike Energy
 Corporation, as Operator, and T-Jay Exploration, LLC, Griffin 3D Joint Venture, and Bridgemark Texas, LLC, as Non-Operators




                                                              EXHIBIT A-6
526512.000004 24179367.15
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                            Main Document   Page 217 of 349




                                       EXHIBIT A-7

                                      REAL PROPERTY

1.      412 N. Tidland Ct., Placentia, CA APN# 341-433-34

2.      406 N. Nevin Ln., Placentia, CA APN# 341-433-23

3.      502 N. Gerhold Ln., Placentia, CA APN# 341-421-33

4.      1421 E Cisneros Ln., Placentia, CA APN# 341-433-48

5.      424 N Levin Ln., Placentia, CA APN# 341-433-05




                                        EXHIBIT A-7
526512.000004 24179367.15
Case 8:20-bk-10143-TA          Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50            Desc
                               Main Document   Page 218 of 349




                                           EXHIBIT A-8

                                       PERSONAL PROPERTY1



                               GREGSON ENERGY DRILLING LLC ASSETS

              BRAND                            ITEM                       MISC.

                                      Drilling Rig and Related
                                             Equipment



                                            VEHICLES2

      YEAR              MAKE           MODEL                     VIN           DRIVER

       2019             Ford            F150          1FTMF1CB9KKC54722     Dowling Day
                                                                              Truck

       2019             Ford            F150          1FTMF1CB8KKP33749       Long Bed

       2019             Ford            F150          1FTMF1CB0KKC54723     Richfield Day
                                                                               Truck

       2018             Ford            F150          1FTEX1CP4JKD08522           Juan

       2015             Ford            F150          1FTEW1CF7FKE17204           Kevin

       2013             Ford            F150          1FTMF1CM6DFB22059       Fluid Shot
                                                                                Truck

       2013             Ford            F150          1FTMF1CM0DFE06304           Carlos

       2007             Ford          Expedition      1FMFK20577LA33335           Field




1
    NTD: To confirm what is being excluded.
2
    NTD: CalNRG OC will pay off any current amounts due. BMark must bring the loans current
    before Closing.

                                           EXHIBIT A-8
526512.000004 24179367.15
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                             Main Document   Page 219 of 349




                                           EXHIBIT A-9

                                          HALL PROPERTY

All decimal interests in the following:

NCT-3

Chapman Zone Unit

Kraemer Zone Unit




                                           EXHIBIT A-9
526512.000004 24179367.15
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                            Main Document   Page 220 of 349




                                        EXHIBIT A-10

                                   ALLOCATION OF ASSETS



To Realm: All of the Purchased Assets listed in Exhibits A-7 and A-9.

To Alatex: The portions of the Purchased Assets in Alabama and Texas.

To CalNRG OC: The remaining portions of the Purchased Assets.




                                         EXHIBIT A-10
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA    Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50             Desc
                                             Main Document   Page 221 of 349




                                                           EXHIBIT B

                                                       EXCLUDED ASSETS

Other than those assets to be delivered to CalNRG OC pursuant to this Agreement, all assets, rights and interests of PDC under the
Settlement Agreement, including all Cash and Cash Equivalents, provided, however, that Seller shall use such Cash and Cash
Equivalents to satisfy any of its pre-Closing obligations under this Agreement.




                                                              WELLS

                                   OPERATOR         CURRENT           CURRENT
    API NO.         DESIGNATION                                                       FIELD        LEASE NAME       WELL NO.
                                    NAME             TYPE              STATUS


                                  Bridgemark
   405921141         Morse U‐19                    Oil & Gas           Active       Richfield         Morse            U‐19
                                  Corporation



                                  Bridgemark
   405920941           Morse 14                    Oil & Gas           Active       Richfield         Morse             14
                                  Corporation



                                  Bridgemark      Water Flood
   405920942         Morse U‐15                                        Active       Richfield         Morse            U‐15
                                  Corporation      (Injector)




                                                           EXHIBIT B
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA     Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                              Main Document   Page 222 of 349




                                    Bridgemark
   405920943         Morse U‐16                    Oil & Gas      Active      Richfield     Morse       U‐16
                                    Corporation



                                    Bridgemark
   405920944         Morse U‐17                    Oil & Gas      Active      Richfield     Morse       U‐17
                                    Corporation



                                    Bridgemark
   405920945         Morse U‐18                    Oil & Gas      Active      Richfield     Morse       U‐18
                                    Corporation



                                    Bridgemark    Water Flood
   405920881           Morse 13                                   Active      Richfield     Morse        13
                                    Corporation    (Injector)



                     Union‐Morse    Bridgemark
   405906428                                       Oil & Gas      Active      Richfield   Union‐Morse    6
                          6         Corporation



                                    Bridgemark
   405906498         Yarnell T‐31                  Oil & Gas      Active      Richfield     Yarnell     T‐31
                                    Corporation




                                                          EXHIBIT B
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA     Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50            Desc
                                              Main Document   Page 223 of 349




   405900221            Morse 2    Bridgemark       Oil & Gas           Idle        Richfield         Morse             2
                                   Corporation




                                                             BONDS

 1.      Argonaut Insurance Company and USI Insurance Company/$120,000 bond in favor of the State of California, Department of
         Conservation

 2.      City of Yorba Linda Oil Operating & Production Blanket Bond #RLB0003854 - $25,000 limit

 3.      City of Anaheim Oil Well Bond #RLB0010809 – $25,000 limit

 4.      City of Placentia Oil Operating & Production Blanket Bond #RLB0003855 - $25,000 limit



                                                          OFFICE LEASE

 1.      That certain Office Building Lease dated September 29, 2005 by and between Tustin Sycamore Plaza, as Landlord, and
         Bridgemark Corp., as Tenant, as amended




                                                            EXHIBIT B
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA    Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                                             Main Document   Page 224 of 349




                                                        MISCELLANEOUS

 ITEM                AGENCY                                                     ACTION

           Orange County Planning &    Permit transfer documentation — official notification of closing, reimbursement agreements,
   1
                 Development                                  compliance deposits, certificate of insurance

   3                 SWQCB                                      Site Inspection — Facilities — all leases

   8            CALGEM / EPA                       Spill Prevention Countermeasure Control Plan (SPCC) — all leases

                                            Tank I&M Plan; Plan does not require agency submittal but must be in-place and
   9                CALGEM
                                                   implemented; available upon request by CALGEM — all leases

  10                CALGEM                                      Idle Well Management Plan — all leases

  11                CALGEM                                       Post Blanket Surety Bond for all wells

                                       Transfer documentation — change of operator, facilities & wells transfer forms, agent form,
  12                CALGEM
                                                                        emergency contact

           CA Div. Fish & Wildlife /
  13                                                         Inland Oil Spill Contingency Plan — all leases
                    OSPR

           CA Div. Fish & Wildlife /
  14                                                   Certificate of Financial Responsibility (COFR) — all leases
                    OSPR

  15                SCAQMD              Transfer permit applications — all leases (South Coast Air Quality Management District)




                                                            EXHIBIT B
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50            Desc
                                            Main Document   Page 225 of 349




                                       CERS chemical inventory for each lease; need to submit Haz Map Plan for all tank farms
  16        County Health / Hazmat
                                                                 where Haz chemicals are stored

  17        County Health / Hazmat                    UNIFIED PROGRAM FACILITY PERMIT — all leases

                                      Training Materials on regulatory requirements for Employees — target training completion
  19            Various Agencies
                                                                           by end of June




                                                         EXHIBIT B
526512.000004 24179367.15
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                            Main Document   Page 226 of 349




                                       EXHIBIT C-1

                            FORM OF ASSIGNMENT AND BILL OF SALE



                                         Attached.




                                        EXHIBIT C-1
526512.000004 24179367.15
Case 8:20-bk-10143-TA           Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                Main Document   Page 227 of 349



                                         EXHIBIT C-1

                            FORM OF ASSIGNMENT AND BILL OF SALE



                                       Part A — California

                                   Part B — Alabama and Texas

                                         Part C — Utah




526512.000004 23802768.24
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                              Main Document   Page 228 of 349



                                     PART A — CALIFORNIA

                              ASSIGNMENT AND BILL OF SALE

This Assignment and Bill of Sale (“Agreement”) is made this ____ day of, _________, 2021, by
and between Bridgemark Corporation, a California corporation (“Assignor”) and California
Natural Resources Group Orange County, LLC, a Delaware limited liability company
(“Assignee”).

        A.      Assignor is the successor lessee and successor unit operator under and with
respect to the oil and gas leases and oil and gas units listed in Exhibit A hereto, and incorporated
by this reference (the “Assigned Assets”).

       B.     Assignor intends to assign to Assignee, and Assignee intends to take an
assignment from Assignor of the Assigned Assets.

       NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Assignor and Assignee hereby agree as follows:

        1.     Assignment. Assignor hereby quitclaims, assigns, transfers and conveys unto
Assignee, as of the date of this Agreement, all of its right, title and interest in and to the Assigned
Assets.

        2.       Representations, Warranties and Requirements.

                a.       Assignee hereby represents and warrants to Assignor (i) that it owns or
otherwise holds whatever rights may be necessary to operate, disturb, or modify the Assigned
Assets, and (ii) that it r will provide proper bond coverage, if any is required, and necessary well
information for the Assigned Assets to the California Department of Geologic Energy
Management (“CalGEM”) and any other governmental authority that may require the same.

               b.      Assignee hereby assumes sole responsibility and liability for the
ownership, operation, maintenance, repair, abandonment and re-abandonment of the Assigned
Assets in accordance with applicable federal, state and local laws and regulations, including,
without limitation, those enforced by CalGem under the California Public Resources Code

        3.       Other Provisions.

                a.      Upon full execution of this Agreement by the parties, Assignor will
execute CalGEM’s “Report of Property/Well Transfer or Acquisition” form attached hereto as
Exhibit “C” and provide an original thereof to Assignee for its execution and delivery to
CalGEM. Any interests in Assigned Assets conveyed by said form are the same, and not in
addition to, the interests conveyed in this Agreement.

              b.      This Agreement shall be binding upon and shall inure to the benefit of the
successors and assigns of Assignor and Assignee.




526512.000004 23802768.24
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50        Desc
                            Main Document   Page 229 of 349



            c.     This Agreement may be executed in counterparts, each of which shall be
deemed to be an original and such counterparts together shall constitute one in the same
instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement.



BRIDGEMARK CORPORATION                      CALIFORNIA NATURAL RESOURCES
                                            GROUP ORANGE COUNTY, LLC



By:                                         By: Golden State Exploration & Production,
Robert J. Hall                              LLC, a Delaware limited liability company
Its: Authorized Signatory
                                            Its: Managing Member



                                            By: ________________________
                                                    Clifton O. Simonson

                                            Its: Managing Member




526512.000004 23802768.24
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                              Main Document   Page 230 of 349



                                PART B — ALABAMA, TEXAS

                              ASSIGNMENT AND BILL OF SALE

This Assignment and Bill of Sale (“Agreement”) is made this ____ day of, _________, 2021, by
and among Gregson Energy Drilling, LLC and Bridgemark Texas, LLC (collectively,
“Assignor”) and Alatex, LLC, a Delaware limited liability company (“Assignee”).

        A.      Assignor is the successor lessee and successor unit operator under and with
respect to the oil and gas leases and oil and gas units listed in Exhibit A hereto, and incorporated
by this reference (the “Assigned Assets”).

       B.     Assignor intends to assign to Assignee, and Assignee intends to take an
assignment from Assignor of the Assigned Assets.

       NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Assignor and Assignee hereby agree as follows:

        4.     Assignment. Assignor hereby quitclaims, assigns, transfers and conveys unto
Assignee, as of the date of this Agreement, all of its right, title and interest in and to the Assigned
Assets.

        5.       Representations, Warranties and Requirements.

                a.       Assignee hereby represents and warrants to Assignor (i) that it owns or
otherwise holds whatever rights may be necessary to operate, disturb, or modify the Assigned
Assets, and (ii) that it will provide proper bond coverage, if any is required, and necessary well
information for the Assigned Assets to any governmental authority that may require the same.

               b.     Assignee hereby assumes sole responsibility and liability for the
ownership, operation, maintenance, repair, abandonment and re-abandonment of the Assigned
Assets in accordance with applicable federal, state and local laws and regulations.

        6.       Other Provisions.

               d.      Upon full execution of this Agreement by the parties, Assignor will
execute whatever forms or other documents are necessary to complete the assignment of the
Assigned Assets pursuant to applicable federal, state and local laws and regulations. Any
interests in Assigned Assets conveyed by said form are the same, and not in addition to, the
interests conveyed in this Agreement.

              e.      This Agreement shall be binding upon and shall inure to the benefit of the
successors and assigns of Assignor and Assignee.

            f.     This Agreement may be executed in counterparts, each of which shall be
deemed to be an original and such counterparts together shall constitute one in the same
instrument.



526512.000004 23802768.24
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                            Main Document   Page 231 of 349



IN WITNESS WHEREOF, the parties have executed this Agreement.



GREGSON ENERGY DRILLING, LLC                 BRIDGEMARK TEXAS, LLC



By:                                          By:

Robert J. Hall                               Robert J. Hall

Its: Authorized Signatory                    Its: Authorized Signatory



ALATEX, LLC, a Delaware limited liability
company



By: Golden State Exploration & Production,
LLC, a Delaware limited liability company,

Its: Managing Member



By: ____________________________
        Clifton O. Simonson

Its: Managing Member




526512.000004 23802768.24
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                            Main Document   Page 232 of 349



                                       EXHIBIT “A”

                              [list of leases and unit agreements]

                                          (Attached)




526512.000004 23802768.24
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                              Main Document   Page 233 of 349



                                        PART C — UTAH

                              ASSIGNMENT AND BILL OF SALE

This Assignment and Bill of Sale (“Agreement”) is made this ____ day of, _________, 2021, by
and among Gregson Energy Drilling, LLC (“Assignor”), a ____________ limited liability
company, and California Natural Resources Group Orange County, LLC, a Delaware limited
liability company (“Assignee”).

        A.     Assignor is owner of certain personal property located in the state of Utah,
including without limitation an oil and gas drilling rig and associated equipment, facilities and
tools (the “Assigned Assets”).

       B.     Assignor intends to assign to Assignee, and Assignee intends to take an
assignment from Assignor of the Assigned Assets.

       NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Assignor and Assignee hereby agree as follows:

        7.     Assignment. Assignor hereby quitclaims, assigns, transfers and conveys unto
Assignee, as of the date of this Agreement, all of its right, title and interest in and to the Assigned
Assets.

        8.       Representations, Warranties and Requirements.

              a.     Assignee hereby represents and warrants to Assignor that it owns or
otherwise holds whatever rights may be necessary to operate, disturb, or modify the Assigned
Assets.

               b.     Assignee hereby assumes sole responsibility and liability for the
ownership, operation, maintenance, repair, abandonment and re-abandonment of the Assigned
Assets in accordance with applicable federal, state and local laws and regulations.

        9.       Other Provisions.

               g.      Upon full execution of this Agreement by the parties, Assignor will
execute whatever forms or other documents are necessary to complete the assignment of the
Assigned Assets pursuant to applicable federal, state and local laws and regulations. Any
interests in Assigned Assets conveyed by said form are the same, and not in addition to, the
interests conveyed in this Agreement.

              h.      This Agreement shall be binding upon and shall inure to the benefit of the
successors and assigns of Assignor and Assignee.

            i.     This Agreement may be executed in counterparts, each of which shall be
deemed to be an original and such counterparts together shall constitute one in the same
instrument.



526512.000004 23802768.24
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                            Main Document   Page 234 of 349



IN WITNESS WHEREOF, the parties have executed this Agreement.



GREGSON ENERGY DRILLING, LLC

By:

Robert J. Hall

Its: Authorized Signatory



CALIFORNIA NATURAL RESOURCES
GROUP ORANGE COUNTY, LLC

By: Golden State Exploration & Production,
LLC, a Delaware limited liability company,

Its: Managing Member



By: ____________________________
        Clifton O. Simonson

Its: Managing Member




526512.000004 23802768.24
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                            Main Document   Page 235 of 349




                                      EXHIBIT C-2

                                     FORM OF DEED



                                        Attached.




                                      EXHIBIT C-2
526512.000004 24179367.15
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50              Desc
                            Main Document   Page 236 of 349



                                        EXHIBIT C-2

                                      FORM OF DEED



                                       GRANT DEED

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, Bridgemark
Corporation., a California corporation, hereby GRANTS to California Natural Resources Group
Orange County, LLC, a Delaware limited liability company (“Grantee”), the real property
located in the County of Orange, State of California, and more particularly described on Exhibit
A attached hereto and incorporated herein by this reference.


Dated: _______________, 2021


GRANTOR:
Bridgemark Corporation, a California corporation
By:
Name:      Robert J. Hall
Title:     Authorized Signatory


GRANTEE:
California Natural Resources Group Orange County, LLC
By:        Golden State Exploration &
           Production, LLC, a Delaware limited
           liability company

Its:       Managing Member

By:        _____________________________
                Clifton O. Simonson
Its:       Managing Member




526512.000004 23802768.24
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                            Main Document   Page 237 of 349




                                       SCHEDULE 2.5(P)

                                        HALL ENTITIES


1.      Robert J. Hall Family Trust

2.      Casa Real LP

3.      Casa Real Management, LLC

4.      Casa Real Apartments, L.P.

5.      Casa Real GP, LLC

6.      Casa Real Holdings, LLC

7.      Casa Real LLC

8.      Casa Real Management, LLC

9.      Casa Real Preferred Income Associates

10.     Casa Real Properties, LLC

11.     Casa Real Property Group LLC

12.     Casa Real, Inc.

13.     Casa Real Mortgage, Inc.

14.     Casa Real Homes, Inc.

15.     Casa Real Corporation

16.     O&G Investment Trust

17.     Las Cienegas, LLC

18.     Meadow Deep LLC

19.     Gregson Energy Group, LLC

20.     Bridgemark Texas, LLC




                                       SCHEDULE 2.5(P)
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA     Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                Desc
                                              Main Document   Page 238 of 349




                                                          SCHEDULE 2.6(B)

                                       EXECUTORY CONTRACTS AND REAL PROPERTY LEASES



This Schedule 2.6(b) incorporates by reference all of the contracts and real property leases described on Exhibit A-1 and Exhibit A-6.




                                                          SCHEDULE 2.6(B)
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA      Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50               Desc
                                               Main Document   Page 239 of 349




                                                            SCHEDULE 4.6

                                             PERMITS, EASEMENTS, AND SURFACE RIGHTS



In addition to the items described below, this Schedule 4.6 incorporates by reference Exhibit A-3, Exhibit A-7, and Exhibit B.



                                                           MISCELLANEOUS

 ITEM                AGENCY                                                        ACTION

           Orange County Planning &     Permit transfer documentation — official notification of closing, reimbursement agreements,
   1
                 Development                                   compliance deposits, certificate of insurance

   2                 SWQCB                             Submittal of Underground Injection Control (UIC) Information

   3                 SWQCB                                        Site Inspection — Facilities — all leases

   4                 SWQCB                              Waste Pile Management Facility / Beneficial Reuse program

   5                 SWQCB                                   Storm Water Pollution Prevention Plan — all leases

   6                CALGEM                                         Pipeline Management Plan — all leases

   7                CALGEM                                                Aquifer Exemption Status

   8            CALGEM / EPA                         Spill Prevention Countermeasure Control Plan (SPCC) — all leases




                                                            SCHEDULE 4.6
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA    Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                                             Main Document   Page 240 of 349




                                            Tank I&M Plan; Plan does not require agency submittal but must be in-place and
   9                CALGEM
                                                   implemented; available upon request by CALGEM — all leases

  10                CALGEM                                      Idle Well Management Plan — all leases

  11                CALGEM                                       Post Blanket Surety Bond for all wells

                                       Transfer documentation — change of operator, facilities & wells transfer forms, agent form,
  12                CALGEM
                                                                        emergency contact

           CA Div. Fish & Wildlife /
  13                                                         Inland Oil Spill Contingency Plan — all leases
                    OSPR

           CA Div. Fish & Wildlife /
  14                                                  Certificate of Financial Responsibility (COFR) — all leases
                    OSPR

  15                SCAQMD              Transfer permit applications — all leases (South Coast Air Quality Management District)

                                        CERS chemical inventory for each lease; need to submit Haz Map Plan for all tank farms
  16        County Health / Hazmat
                                                                  where Haz chemicals are stored

  17        County Health / Hazmat                      UNIFIED PROGRAM FACILITY PERMIT — all leases

  18        County Fire Department                        FIRE DEPT. OPERATIONAL PERMIT — all leases

                                       Training Materials on regulatory requirements for Employees — target training completion
  19            Various Agencies
                                                                            by end of June




                                                         SCHEDULE 4.6
526512.000004 24179367.15
                     Case 8:20-bk-10143-TA     Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                               Main Document   Page 241 of 349




                                                           SCHEDULES 4.7

                                                  NOTICES OR DIRECTIVES (WELLS)



                                                              NOV LIST

               NO.                           TYPE                        DATE OF VIOLATION          NOTES

                                 Failure to maintain permitted
                                 equipment in good operating
                                  conditions at all time (south
            P-67919                                                          4.16.2019
                                 wash tank leak at tank seam,
                                 secondary stock tank leaking
                                      unaccessible PRD)

                                  Failure to maintain permitted
                                   equipment in good operating
                                conditions at all time (skim tank
            P-69251               leak at tank seam, north wash              4.16.2019
                                 tank leaking inaccessible PRD,
                                   secondary stock tank leak at
                                            tank seam)




                                                            SCHEDULE 4.7
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50    Desc
                                            Main Document   Page 242 of 349




                                                          SPILL REPORTS

          DATE OF SPILL               ADDRESS OF SPILL                      CITY               AGENCY NOTIFIED

                                 US#4 & US#6 Draft Way and
         October 27,2000                                                  Placentia                    --
                                       Cameron Way

                                                                                       Office of Emergency Services
                                  Center of Buena Vista, 50 ft
          January 9, 2001                                                 Placentia
                                    West of Westmoreland                                          DOGGR

                                                                                       Office of Emergency Services
        February 10, 2001             1449 Munoz Place                    Placentia
                                                                                                  DOGGR

                                                                                       Office of Emergency Services

                                                                                                  DOGGR
        December 30, 2001             1460 Garcia Place                   Placentia
                                                                                       Department of Fish and Game

                                                                                       Orange County Fire Authority

                                                                                       Office of Emergency Services
                                   Corner of Windemere &
          August 7, 2003                                                  Placentia
                                        Buena Vista                                               DOGGR

                                                                                       Office of Emergency Services

       November 18, 2003              1460 Garcia Place                   Placentia               DOGGR

                                                                                       Department of Fish and Game


                                                          SCHEDULE 4.7
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                            Main Document   Page 243 of 349




                                                                                       Orange County Fire Authority

                                                                                       Office of Emergency Services

                                                                                                DOGGR
         February 9, 2006            6071 Jefferson Street              Placentia
                                                                                       Department of Fish and Game

                                                                                       Orange County Fire Authority

                                                                                       Office of Emergency Services

          October 5, 2007         Dowling #4, 2954 E Jackson            Anaheim                 DOGGR

                                                                                         Anaheim Fire Department

                                                                                       Office of Emergency Services
                                     Rose & Buena Vista,
          April 28, 2008                                                Placentia
                                        Placentia, CA                                           DOGGR

                                                                                       Office of Emergency Services
           July 29, 2008         Tank Farm 1625 E. Alta Vista,          Placentia
                                                                                                DOGGR

                                                                                       Office of Emergency Services
          January 6, 2015           Morse 19 Pumping Unit               Placentia
                                                                                                DOGGR

                                                                                       Office of Emergency Services
                                 Intersection of Alta Vista And
          January 1, 2016                                               Placentia
                                            Jefferson                                           DOGGR




                                                         SCHEDULE 4.7
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                            Main Document   Page 244 of 349




                                                     SCHEDULE 4.8

                                                         AFES



                                                         None.




                                                      SCHEDULE 4.8
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA     Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50            Desc
                                              Main Document   Page 245 of 349




                                                          SCHEDULE 4.9

                                                      PREFERENTIAL RIGHTS

1.      That certain Mutual Interest Area / Farm-in dated April 10, 1973 between Union Oil Company of California, Davis McCoy Inc,
        Getty Oil Company, Phillips Petroleum Company and Cities Services Oil Company – Bayou Sara Prospect, Mobile County,
        Alabama (for which CalNRG OC has allocated a portion of the Purchase Price equal to Forty-Five Thousand Dollars
        (US$45,000)).




                                                          SCHEDULE 4.9
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50    Desc
                                            Main Document   Page 246 of 349




                                                        SCHEDULE 4.12

                                             COMPLIANCE WITH APPLICABLE LAWS



                                   This Schedule 4.12 incorporates by reference Schedule 4.7.




                                                        SCHEDULE 4.12
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                            Main Document   Page 247 of 349




                                                      SCHEDULE 4.14

                                                      SUSPENSE FUNDS



                                            $131,891.00 — as of January 29, 2021




                                                      SCHEDULE 4.14
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                            Main Document   Page 248 of 349




                                                     SCHEDULE 4.15

                                                      IMBALANCES



                                                         None.




                                                     SCHEDULE 4.15
526512.000004 24179367.15
                     Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50        Desc
                                                 Main Document   Page 249 of 349




                                                              SCHEDULE 4.19

                                                             BONDS; INSURANCE



                                                                  BONDS

 1.       Argonaut Insurance Company and USI Insurance Company/$120,000 bond in favor of the State of California, Department of
          Conservation

 2.       City of Yorba Linda Oil Operating & Production Blanket Bond #RLB0003854 - $25,000 limit

 3.       City of Anaheim Oil Well Bond #RLB0010809 – $25,000 limit

 4.       City of Placentia Oil Operating & Production Blanket Bond #RLB0003855 - $25,000 limit



                                                         INSURANCE POLICIES

           TYPE                        INSURER                                  POLICY NO.                      TERM

                            Clear Blue Specialty Insurance
      General Liability                                                   WCENCGL000084901                   12/31/20-21
                                         Co.

            Auto             Infinity Select Insurance Co.                    504610149706001                12/31/20-21

                             Allianz Global Corporate &
          Property                                                             MXI93086974                   12/31/20-21
                                      Specialty

                            Clear Blue Specialty Insurance
         Umbrella                                                         WCENCEL000085001                   12/31/20-21
                                         Co.


                                                              SCHEDULE 4.19
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA     Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                              Main Document   Page 250 of 349




           EPL               Mount Vernon Fire Insurance                     EPL2560083             3/14/20-21

                             State Compensation Insurance
     Workers Comp                                                             198085820             6/27/20-21
                                        Fund

      Site Pollution
                            Axis Surplus Insurance Company                  EIL1900019302           12/31/20-21
         Liability



                                                         INSURANCE CLAIMS

                                                               None.



                                RESTRICTED CASH — FBO CALIFORNIA DEPARTMENT OF CONSERVATION

               BANK                          ACCOUNT                          BALANCE            AS-OF-DATE

            Wells Fargo                     860003438                        $ 35,471.83

            Wells Fargo                     929936086                        $ 36,539.65

            Wells Fargo                     7400702929                       $ 35,859.14

            Wells Fargo                     929935575                        $ 36,862.34

            Wells Fargo                      15610180                        $ 30,000.00

    California Bank and Trust               *****7701                        $ 113,588.43



                                                            SCHEDULE 4.19
526512.000004 24179367.15
                    Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                            Main Document   Page 251 of 349




                                                     SCHEDULE 7.9

                                                     VEHICLE LOANS



                                                     VEHICLE LOANS

               MAKE                    AMOUNT OWED                   VIN NO.                   (AS OF) DATE

          19 FORD F-150                 $15,858.94             1FTMF1CB8KKD33749                2.28.2021

         2019 FORD F150                 $18,899.43             1FTMF1CB9KKC54722                2.28.2021

         2019 FORD F-150                $30,207.84             1FTMF1CB0KKC54723                9.18.2019




                                                      SCHEDULE 7.9
526512.000004 24179367.15
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                        Main Document   Page 252 of 349




                 EXHIBIT D
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50              Desc
                            Main Document   Page 253 of 349
                                                                              EXECUTION VERSION



                               TRANSACTION AGREEMENT
       This Transaction Agreement (this “Agreement”) is made and entered into on this 10th
day of March, 2021 (the “Effective Date”), not to be confused with the Effective Date of the
APA, as that term is defined below, by and between Placentia Development Company LLC, a
California limited liability company (“PDC”), and California Natural Resources Group Orange
County, LLC, a Delaware limited liability company (“CalNRG OC”). PDC and CalNRG OC are
sometimes collectively referred to herein as the “Parties” and each, individually, as a “Party.”

       WHEREAS, concurrently with the execution of this Agreement, CalNRG OC and
Bridgemark Corporation, a California corporation (“Seller,” or “Bridgemark”), have entered into
that certain Asset Purchase Agreement (the “APA”), a copy of which is attached hereto as
Exhibit 1;

       WHEREAS, pursuant to the APA, CalNRG OC has agreed, among other things, to
acquire the Purchased Assets (as defined in the APA and used with the same meaning herein);

       WHEREAS, pursuant to this Agreement, PDC has agreed, among other things, to convey
to Realm California, LLC (“Realm”), an affiliate of CalNRG OC, and Realm has agreed to
acquire from PDC, certain real property, as defined in Exhibit 2 (but excluding any facilities
located thereon, all of which have been owned and operated by Bridgemark) (the “Remainder
Tract”), and as referenced in a form of deed attached hereto as Exhibit 3 (the “Deed”);

       WHEREAS, concurrently with the execution of this Agreement, PDC, Seller and Robert
J. Hall have entered into that certain Settlement Agreement (the “Settlement Agreement”), a
copy of which is attached hereto as Exhibit 4;

        WHEREAS, the Settlement Agreement provides for certain agreements among the
Parties in connection with the settlement of claims related to the voluntary case commenced by
Seller on January 14, 2020 in the United States Bankruptcy Court for the Central District of
California (the “Bankruptcy Court”);

       WHEREAS, concurrently with the closing of the transactions contemplated by the APA,
the Parties have agreed to enter into a Surface Use and Cooperation Agreement (the “SUA”) in
the form attached hereto as Exhibit 5;

        WHEREAS, on September 15, 2020, PDC, Ceson FH, LLC (“Ceson”), which is an
Affiliate of CalNRG OC, and First American Title Insurance Company (“Escrow Agent”)
entered into that certain Escrow Agreement dated September 9, 2020 (the “Escrow Agreement”)
in connection with the transactions contemplated by the APA;

       WHEREAS, concurrently with the execution of the Escrow Agreement, Ceson paid an
amount equal to One Hundred Thousand Dollars ($100,000) (the “Initial Deposit”) to Escrow
Agent to be governed in accordance with the terms and provisions of the Escrow Agreement; and




                                               1
526512.000004 24068332.21
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50              Desc
                             Main Document   Page 254 of 349



       WHEREAS, the Parties desire to enter into this Agreement to further define the rights
and obligations of the Parties with respect to the APA, the SUA and the Escrow Agreement.

       NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, hereby agree as follows:

        1.     Purchase Price; Consideration. CalNRG OC agrees to pay to PDC an amount
equal to Six Million Five Hundred Thousand Dollars (US$6,500,000) (the “Purchase Price”), in
immediately available funds via a wire transfer to a bank account in the United States designated
by PDC contemporaneously with the closing of the transactions contemplated by the APA. As
consideration for the Purchase Price, (a) PDC hereby designates CalNRG OC to enter into the
APA as “Buyer” thereunder in accordance with PDC’s rights under the Settlement Agreement,
and (b) will convey the Remainder Tract to Realm. In the event that the Bankruptcy Court holds
an auction for the Purchased Asset despite the Parties’ efforts and CalNRG OC is not the
successful bidder, Ceson shall be entitled to a refund of its Deposit, including accrued interest
thereon, as that term is defined in the APA. For federal and applicable state income tax
purposes, the Parties acknowledge and agree that the Purchase Price shall be treated as (a) paid
by CalNRG OC to Seller in exchange for the Purchased Assets pursuant to the APA, and
immediately thereafter, (b) paid by Seller to PDC in satisfaction of PDC’s claims with respect to
Seller in accordance with the Settlement Agreement.

      2.      Closing Deliverables. Contemporaneously with the closing of the transactions
contemplated by the APA and this Agreement:

               (a)     the Parties shall execute, acknowledge (as needed) and deliver to one
        another (i) the SUA, and (ii) the Deed conveying the Remainder Tract from PDC to
        Realm, the form of which is attached hereto as Exhibit 3;

               (b)    PDC shall deliver to CalNRG OC a fully executed and acknowledged
        Quitclaim Deed from Robert J. Hall, Casa Real limited partnership, Casa Real
        Apartments, and any other affiliate(s) of Robert J. Hall, in the form attached hereto as
        Exhibit 6; provided, however, that PDC may remove one or more of the parties listed as
        “Grantor” on Exhibit 6 in the event Robert J. Hall certifies that such parties are not
        connected directly or indirectly with Robert J. Hall pursuant to the Settlement
        Agreement;

                (c)    CalNRG OC shall execute, acknowledge and deliver to PDC a Quitclaim
        and Surrender of Leasehold Surface Rights, a form of which is attached hereto as Exhibit
        7, together with any other documents or instruments contemplated thereby; and

                (d)     CalNRG OC will (and will cause any of its lenders to) execute and deliver
        any and all documentation necessary to guaranty that CalNRG OC will perform its
        obligations under the SUA with respect to lot line adjustments, including, without
        limitation, the Joinder Agreement (as defined in the SUA).


                                                2

526512.000004 24068332.21
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                Desc
                             Main Document   Page 255 of 349



       3.      No Amendment; Termination. The Parties shall not amend or waive any terms,
conditions or other provisions of the APA without the other Party’s prior written consent, which
consent may be withheld or conditioned in that other Party’s absolute discretion. Any attempted
amendment to the APA without the other Party’s prior written consent shall be deemed to be
void ab initio. If the APA is terminated or does not become effective by the Outside Date (as
defined in the APA) for any reason, this Agreement shall automatically terminate concurrently
therewith; provided, however, that Sections 4, 6 and 11 hereof shall survive any such termination
and be enforceable hereunder and no such termination will release any Party from any breach of
this Agreement prior to termination or for fraud.

        4.       Deposit.

               (a)      Initial Deposit. The Initial Deposit, together with any interest earned
        thereon, shall be refundable to Ceson only upon the termination of negotiations related to
        the APA prior to the execution of the APA.

                (b)    Additional Deposit. Concurrently with the submission of the APA and
        Settlement Agreement to the Bankruptcy Court, CalNRG OC shall cause Ceson to pay an
        additional deposit of Four Hundred Thousand Dollars ($400,000) (the “Additional
        Deposit” and, together with the Initial Deposit, collectively, the “Deposit”) to the Escrow
        Agent to be held in accordance with the terms and provisions of the Escrow Agreement.
        Following the submission of the Sale Motion to the Bankruptcy Court, the Deposit shall
        be refundable to Ceson only if (i) CalNRG OC validly terminates the APA due to the
        Bankruptcy Court not entering the Sale Order (as defined in the APA), including pursuant
        to Section 10.1(f) of the APA, or (ii) the APA is terminated pursuant to Section 10.1(i) of
        the APA (any such termination, a “Deposit Refund Termination”), in which case the
        entire Deposit, plus any accrued interest, shall within three (3) business days following a
        Deposit Refund Termination be refunded by the Escrow Holder to Ceson.

                (c)     No Refund of Deposit. Following entry of the Sale Order or, if applicable,
        expiration of Buyer’s right to terminate the APA pursuant to Section 10.1(f) of the APA,
        the Deposit shall be non-refundable. If the closing of the transactions contemplated by
        the APA occurs and PDC has received the Purchase Price, the Parties shall instruct the
        Escrow Agent to pay the Deposit, and any interest earned thereon, to Ceson and the
        Deposit shall not be credited to the Purchase Price. If (i) the closing of the transactions
        contemplated by the APA does not occur on or before May 14, 2021, or (ii) the APA is
        earlier terminated for any reason other than a Deposit Refund Termination, the Parties
        shall immediately deliver joint written instruction to the Escrow Agent to pay the Deposit
        and any interest thereon to PDC, and the Deposit shall be deemed to be owned by PDC
        free and clear of any claims by CalNRG OC or Ceson.

              (d)   Escrow Agent Fees. Any fees payable to the Escrow Agent under the
        Escrow Agreement shall be borne and paid by PDC.

        5.       Reserved.


                                                 3

526512.000004 24068332.21
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                             Main Document   Page 256 of 349



       6.       Certain Funds. CalNRG OC acknowledges and agrees that neither CalNRG OC
nor any of its affiliates shall be entitled to any funds held by Seller at any time, whether before,
on or after the Closing, other than: (a) the Suspense Funds (as defined in the APA), and (b) any
funds received by Seller in connection with the exercise of the Preferential Rights described on
Schedule 4.9 to the APA (the funds attributable thereto, the “Alabama Preferential Rights
Funds”). CalNRG OC shall only be entitled to the Suspense Funds and the Alabama
Preferential Rights Funds as expressly provided in the APA. With respect to the Purchased
Asset(s) (as defined in the APA) that are subject to the Preferential Right(s) (as defined in the
APA) described on Schedule 4.9 to the APA, CalNRG OC has allocated a portion of the
Purchase Price equal to Forty-Five Thousand Dollars (US$45,000).

      7.   Release. Notwithstanding anything herein or in the APA to the contrary: PDC
MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, AND
DISCLAIMS     ALL     LIABILITY        AND       RESPONSIBILITY          FOR       ANY
REPRESENTATION, WARRANTY, STATEMENT, OR INFORMATION MADE OR
COMMUNICATED (ORALLY OR IN WRITING) TO CALNRG OC (INCLUDING
ANY OPINION, INFORMATION, OR ADVICE THAT MAY HAVE BEEN PROVIDED
TO CALNRG OC        OR ITS AFFILIATES OR REPRESENTATIVES BY ANY
AFFILIATES OR REPRESENTATIVES OF PDC OR BY ANY INVESTMENT BANK
OR INVESTMENT BANKING FIRM, ANY PETROLEUM ENGINEER OR
ENGINEERING FIRM, PDC’S COUNSEL, OR ANY OTHER AGENT, CONSULTANT,
OR REPRESENTATIVE OF PDC). WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, PDC EXPRESSLY DISCLAIMS AND NEGATES ANY
REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, AT COMMON LAW, BY
STATUTE, OR OTHERWISE, RELATING TO (A) THE TITLE TO ANY OF THE
PURCHASED ASSETS, (B) THE CONDITION OF THE PURCHASED ASSETS
(INCLUDING ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS), IT BEING DISTINCTLY UNDERSTOOD THAT THE
PURCHASED ASSETS ARE BEING ACQUIRED BY CALNRG OC “AS IS,” “WHERE
IS,” AND “WITH ALL FAULTS AS TO ALL MATTERS,” (C) ANY INFRINGEMENT
BY PDC OF ANY PATENT OR PROPRIETARY RIGHT OF ANY THIRD PARTY, (D)
ANY INFORMATION, DATA, OR OTHER MATERIALS (WRITTEN OR ORAL)
FURNISHED TO CALNRG OC BY OR ON BEHALF OF PDC (INCLUDING THE
EXISTENCE OR EXTENT OF HYDROCARBONS OR THE MINERAL RESERVES,
THE RECOVERABILITY OF SUCH RESERVES, ANY PRODUCT PRICING
ASSUMPTIONS, AND THE ABILITY TO SELL HYDROCARBON PRODUCTION
AFTER THE CLOSING), (E) THE ENVIRONMENTAL CONDITION AND OTHER
CONDITION OF THE PURCHASED ASSETS AND ANY POTENTIAL LIABILITY
ARISING FROM OR RELATED TO THE PURCHASED ASSETS, AND (F) THE
CALCULATION OF, AND LIABILITY WITH RESPECT TO, ANY TAXES,
ROYALTIES, RENTALS, AND OTHER PAYMENT OBLIGATIONS OF CALNRG OC
RELATING TO THE PURCHASED ASSETS. CALNRG OC RELEASES PDC AND ITS
AFFILIATES AND ITS AND THEIR RESPECTIVE MEMBERS, OWNERS,
MANAGERS, DIRECTORS, OFFICERS, PARTNERS, EMPLOYEES AND AGENTS
(COLLECTIVELY, THE “PDC GROUP”) FROM ANY AND ALL CLAIMS, CAUSES

                                                 4

526512.000004 24068332.21
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                Desc
                             Main Document   Page 257 of 349



OF ACTION, PROCEEDINGS, OR OTHER LEGAL RIGHTS AND REMEDIES OF
CALNRG OC OR ITS AFFILIATES OR ITS AND THEIR RESPECTIVE MEMBERS,
OWNERS, MANAGERS, DIRECTORS, OFFICERS, PARTNERS, EMPLOYEES AND
AGENTS (COLLECTIVELY, THE “CALNRG OC GROUP”), KNOWN OR
UNKNOWN, WHICH CALNRG OC MIGHT NOW OR SUBSEQUENTLY HAVE,
BASED ON, RELATING TO OR IN ANY WAY ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THE APA, THE OWNERSHIP, USE OR
OPERATION OF THE PURCHASED ASSETS, OR THE CONDITION, QUALITY,
STATUS, OR NATURE OF THE PURCHASED ASSETS, INCLUDING ANY AND ALL
CLAIMS RELATED TO ENVIRONMENTAL MATTERS OR LIABILITY OR
VIOLATIONS OF ENVIRONMENTAL LAWS AND INCLUDING RIGHTS TO
CONTRIBUTION UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION, AND LIABILITY ACT OF 1980, AS AMENDED, OR SIMILAR
STATE STATUTES, BREACHES OF STATUTORY OR IMPLIED WARRANTIES,
NUISANCE, OR OTHER TORT ACTIONS, RIGHTS TO PUNITIVE DAMAGES,
COMMON LAW RIGHTS OF CONTRIBUTION, AND RIGHTS UNDER INSURANCE
MAINTAINED BY PDC OR ANY OF PDC’S AFFILIATES. CALNRG OC
SPECIFICALLY WAIVES THE BENEFITS AND PROTECTIONS OF SECTION 1542
OF THE CIVIL CODE OF CALIFORNIA, WHICH PROVIDES AS FOLLOWS:

        “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
        CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO
        EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
        RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
        MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR
        OR RELEASED PARTY.”

        8.      Reciprocal Representations and Warranties. Each Party represents and warrants
to the other Party (the Party making such representation or warranty, the “Representing Party”):

                (a)     Organization and Good Standing. The Representing Party is an entity
        duly organized, validly existing and in good standing under the laws of the jurisdiction of
        its organization, and has the requisite power and authority to own, lease and operate its
        properties and to carry on its business as now conducted. The Representing Party is duly
        qualified or licensed to do business and is in good standing in each jurisdiction where the
        character of its business or the nature of its properties makes such qualification or
        licensing necessary.

                (b)    Authority. Subject to, the Representing Party has the requisite corporate
        or similar power and authority to execute and deliver this Agreement and the SUA and to
        perform its respective obligations hereunder and thereunder. The execution and delivery
        of this Agreement and the SUA have been duly authorized by all requisite corporate or
        similar action on the part of the Representing Party. This Agreement has been duly and
        validly executed and delivered, and each agreement, document or instrument
        contemplated hereby to be delivered will be duly and validly executed and delivered, by
        the Representing Party (assuming the due authorization, execution and delivery by the

                                                 5

526512.000004 24068332.21
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                              Main Document   Page 258 of 349



        other Parties) and this Agreement constitutes (and the SUA will constitute) legal, valid
        and binding obligations of the Representing Party enforceable against the Representing
        Party in accordance with its respective terms, subject to general principles of equity.

               (c)     Consents; Fees. No consent, waiver, clearance, approval, order or
        authorization of, or declaration, filing or registration with, or notification to (each of the
        foregoing, a “Consent”), any person, entity or governmental authority is required on the
        part of the Representing Party in connection with the execution and delivery of this
        Agreement or the SUA, the compliance by the Representing Party with any of the
        provisions hereof or thereof, or the taking by the Representing Party of any other action
        contemplated hereby or thereby (with or without notice or lapse of time, or both).

                 (d)    No Conflict. The execution and delivery of this Agreement and the SUA,
        the consummation of the transactions contemplated hereby and thereby and the taking by
        the Representing Party of any other action contemplated hereby or thereby will not result
        in the breach of any of the terms and provisions of, or constitute a default (with or
        without notice, lapse of time or both) under, or conflict with, or give rise to a right of
        termination, loss of right, adverse modification of provisions, cancellation of, or cause
        any acceleration of any obligation of the Representing Party, under (i) any agreement,
        indenture, or other instrument to which the Representing Party is bound, (ii) the
        partnership agreement, bylaws or other governing documents of the Representing Party,
        (iii) any order or (d) any applicable law.

                (e)   Brokers or Finders. The Representing Party has not incurred any liability,
        contingent or otherwise, for brokerage or finders’ fees or agents’ commissions or other
        similar payment in connection with this Agreement, the SUA or the APA for which the
        non-Representing Party is or will become liable.

       9.      Additional Representations and Warranties. In addition to the representations and
warranties of CalNRG OC in Section 8, CalNRG OC hereby represents and warrants to PDC:

               (a)      Knowledgeable Investor. CalNRG OC is experienced and knowledgeable
        investor in the oil and gas business. Prior to entering into this Agreement and the APA,
        CalNRG OC was advised by its own legal, tax, environmental, and other professional
        counsel concerning this Agreement and the APA, the transactions contemplated hereby
        and thereby, the Purchased Assets, and their value, and they have relied solely thereon.

                (b)     Financial Ability. Within fourteen (14) days after the satisfaction or
        waiver of the conditions set forth in Article 9 of the APA (other than conditions that, by
        their nature, are to be first satisfied at the Closing (as defined in the APA), but subject to
        the satisfaction or waiver of such conditions), CalNRG OC shall have sufficient cash,
        available lines of credit, or other sources of immediately available funds to enable it to (a)
        deliver the amounts due at the closing of the transactions contemplated by the APA, (b)
        take such actions as may be required to consummate the transactions contemplated by the
        APA, and (c) timely pay and perform CalNRG OC’s obligations under the APA.
        CalNRG OC expressly acknowledges that the failure to have sufficient funds shall in no

                                                  6

526512.000004 24068332.21
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50              Desc
                             Main Document   Page 259 of 349



        event be a condition to the performance of its obligations hereunder or under the APA,
        and in no event shall CalNRG OC’s failure to perform its obligations under the APA be
        excused by failure to receive funds from any source.

        10.      Reserved.

       11.    Assignment. Other than to one of its Affiliates, CalNRG OC may not assign this
Agreement or any of its rights or obligations hereunder without the prior written consent of PDC
(which consent may be withheld in PDC’s sole discretion). Subject to the foregoing, this
Agreement will be binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns.

        12.    Notices. All notices and other communications under this Agreement will be in
writing and will be deemed given (a) when delivered personally by hand, (b) when sent by email
(with written confirmation of transmission) or (c) one (1) business day following the day sent by
overnight courier (with written confirmation of receipt), in each case at the following addresses
and email addresses (or to such other address or email address as a Party may have specified by
notice given to the other Party pursuant to this provision):

        If to CalNRG OC:

        California Natural Resources Group, LLC
        1746-F South Victoria Ave, Suite 245
        Ventura, CA 93003
        Attention: Clifton Simonson and Jeffrey Katersky
        Email: clif.simonson@gmail.com and jkatersky@gmail.com

        With a copy (which will not constitute notice) to:

        OSSENTJUK & BOTTI
        2815 Townsgate Road, Suite 320
        Westlake Village, CA 91361
        Attention: David Ossentjuk
        Email: dossentjuk@oandblawyers.com


        If to PDC:

        Placentia Development Company LLC4
        1140 Virginia Drive
        Fort Washington, Pennsylvania 19034
        Attention: Yolanda Rodriguez – Vice President
        Email: YRodriguez2@tollbrothers.com
        Attention: Seth Ring – Regional President, Western Region
        Email: SRing@tollbrothers.com


                                                 7

526512.000004 24068332.21
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                             Main Document   Page 260 of 349



        With a copy (which will not constitute notice) to:

        Thompson & Knight LLP
        777 Main Street, Suite 3300
        Fort Worth, Texas 76102
        Attention: Cole Bredthauer
        Email: Cole.Bredthauer@tklaw.com

        13.    Entire Agreement; Amendment and Waivers. This Agreement represents the
entire understanding and agreement between the Parties with respect to the subject matter hereof
and supersedes all prior discussions and agreements between the Parties with respect to the
subject matter hereof. This Agreement can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific reference to this
Agreement signed by the Party against whom enforcement of any such amendment, supplement,
modification or waiver is sought. The waiver by any Party of a breach of any provision of this
Agreement will not operate or be construed as a further or continuing waiver of such breach or as
a waiver of any other or subsequent breach. No failure on the part of any Party to exercise, and
no delay in exercising, any right, power or remedy hereunder will operate as a waiver thereof,
nor will any single or partial exercise of such right, power or remedy by such Party preclude any
other or further exercise thereof or the exercise of any other right, power or remedy. All
remedies hereunder are cumulative and are not exclusive of any other remedies provided by law.

         14.     Further Cooperation. In the event that, after the completion of the transaction
contemplated by the APA, either Party to this Agreement determines that Robert Hall (“Hall”),
formerly the President and Chief Executive Officer of Bridgemark, has in his possession,
custody or control any property (whether real or personal) which Hall should have delivered or
conveyed to Bridgemark pursuant to the Settlement Agreement, the Parties to this Agreement
shall fully cooperate with one another in a mutual effort to see that that property is conveyed or
delivered, as the case may be, to CalNRG OC without any consideration to Hall; provided,
however, that in no event shall PDC: (i) be required to expend any funds or incur any liability (or
potential liability) in connection with the performance of its obligations under this Section 14, or
(ii) otherwise have any liability under this Agreement if any such property (whether or personal)
is not conveyed or delivered, as the case may be, to CalNRG OC.

       15.     Severability. If any term or other provision of this Agreement is invalid, illegal,
or incapable of being enforced by any law or public policy, all other terms or provisions of this
Agreement will nevertheless remain in full force and effect.

        16.   Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed to be an original copy of this Agreement and all of which, when taken together,
will be deemed to constitute one and the same agreement.

        17.  Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the state of California, without regard to its conflict of laws
principles.


                                                 8

526512.000004 24068332.21
Case 8:20-bk-10143-TA              Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50            Desc
                                   Main Document   Page 261 of 349



        18.      Dispute Resolution; Waiver of Jury Trial.

                (a)     Prior to the dismissal of the voluntary case commenced by Bridgemark on
        January 14, 2020 under the Bankruptcy Code in the United States Bankruptcy Court for
        the Central District of California (the “Chapter 11 Case”), the Bankruptcy Court will
        have jurisdiction over any and all disputes between or among the Parties, whether in law
        or equity, arising out of or relating to this Agreement or any agreement contemplated
        hereby.

                (b)     From and after the dismissal of the Chapter 11 Case, or if the Bankruptcy
        Court in the Chapter 11 Case is unwilling or unable to hear a dispute prior to the
        dismissal of the Chapter 11 Case, any disputes between the Parties arising out of or
        relating to this Agreement or any agreement contemplated hereby will be submitted to
        judicial reference pursuant to California Civil Code Section 638. If a judicial reference
        proceeding is initiated based on any such dispute, the following provisions apply (unless
        the Parties agree in writing otherwise):

                        (i)        The proceeding will be brought and held in Orange County,
                 California.

                        (ii)    The Parties will use the procedures adopted by JAMS for judicial
                 reference and selection of a referee.

                         (iii) The referee must be a retired judge or a licensed attorney with
                 substantial experience in relevant legal matters. The Parties will agree upon a
                 single referee who will have the power to try any and all of the issues raised,
                 whether of fact or law, which may be pertinent to the matters in dispute, and to
                 issue a statement of decision thereon. Any dispute regarding the selection of the
                 referee will be resolved by JAMS or the entity providing the reference services,
                 or, if no entity is involved, by the court in accordance with California Code of
                 Civil Procedure Sections 638 through 640.

                         (iv)    The referee may require one or more pre-hearing conferences. The
                 referee will have authority to provide all remedies available in law or equity
                 appropriate under the circumstances of the controversy. The referee will have the
                 authority to rule on all post-hearing motions in the same manner as a trial judge.

                        (v)    The Parties will be entitled to discovery as provided in the
                 California Code of Civil Procedure, and the referee will oversee discovery and
                 may enforce all discovery orders in the same manner as any trial judge.

                            (vi)   A stenographic record of the reference proceedings will be made.

                        (vii) The referee’s statement of decision must contain findings of fact
                 and conclusions of law to the extent applicable. The statement of decision will be
                 binding upon the Parties, and upon filing of the statement of decision with the


                                                    9

526512.000004 24068332.21
Case 8:20-bk-10143-TA             Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50               Desc
                                  Main Document   Page 262 of 349



                 clerk of court, or with the judge where there is no clerk, and judgment may be
                 entered thereon.

                            (viii) The decision of the referee will be appealable as if rendered by the
                 court.

                         (ix)    The prevailing Party, as determined by the referee, will be entitled
                 to obtain from the non-prevailing Party the prevailing Party’s reasonable
                 attorneys’ fees and experts’ fees and costs, costs related to the judicial reference,
                 and the portion of fees and costs of the referee borne by the prevailing Party. For
                 all other claims not specifically addressed in this Section 18.b.(ix), each Party will
                 bear its own attorneys’ fees and experts’ fees and costs and costs related to the
                 judicial reference. Until the referee determines the prevailing Party, each Party to
                 the reference will bear an equal share of the fees and costs of the referee and the
                 reference proceeding.

             (c)   THE PARTIES DO HEREBY IRREVOCABLY WAIVE, TO THE
        FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO A TRIAL
        BY JURY IN ANY ACTION, SUIT OR OTHER LEGAL PROCEEDING BASED
        UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE RIGHTS
        AND OBLIGATIONS UNDER THIS AGREEMENT, OR THE TRANSACTIONS
        CONTEMPLATED HEREBY.

        19.     Attorneys’ Fees and Costs. If any action or proceeding at law or in equity shall be
brought to enforce or interpret any provision of this Agreement, or any right, duty or obligation
between the Parties hereto, the prevailing Party in such action, as determined by the Court or
arbitrator, shall in addition to all costs of suit, shall recover judgment or award from the other
Party for the actual and reasonable sum as and for the prevailing Party’s attorneys’ fees and
costs, including all professional advisors, expert witness and consultant fees and mediator or
arbitrator fees, which sum shall be fixed by the Court or arbitrator and made a part of such
judgment or award. This provision shall apply to attorney’s fees and related costs on appeal, and
on remand from any such appeal.

        20.      PDC Use of CalNRG OC Employees.

                (a)     Upon reasonable prior request from PDC and subject to their job duties to
        CalNRG OC, CalNRG OC will make its employees available to perform services with
        respect to facilities or operations on the PDC Property, so long as such services do not
        materially interfere with CalNRG OC’s operations.

               (b)     In the event PDC or an Affiliate of PDC engages a CalNRG OC
        employee, PDC or its Affiliate, as applicable, will reimburse CalNRG OC an amount
        equal to the product of (i) one and fifteen one-hundredths (1.15) multiplied by (ii) the
        aggregate amount of all documented costs and expenses incurred by CalNRG in
        connection with the employment of such employee (including such employee’s salary
        and benefits, employer share of employment taxes, worker’s compensation insurance,


                                                     10

526512.000004 24068332.21
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50              Desc
                             Main Document   Page 263 of 349



        and the like) in proportion of his or her time spent providing such services (the “CalNRG
        OC Employee Costs”).

               (c)     Upon completion of services by any CalNRG OC employee who is
        engaged by PDC, PDC will provide written notice to CalNRG OC of such completion.
        The CalNRG OC employee will provide the amount of time spent by such employee in
        connection with the PDC engagement. Thereafter, CalNRG OC will provide an itemized
        statement (together with sufficient supporting documentation) of all CalNRG OC
        Employee Costs to be reimbursed by PDC. PDC will reimburse CALNRG OC for all
        undisputed amounts described therein as described in Section 20(a) within ten (10)
        business days of receipt of such statement.



         [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGES FOLLOW.]




                                               11

526512.000004 24068332.21
DocuSign Envelope ID: A4F9F4B4-F300-4BAA-B15B-671E73393FD3
            Case 8:20-bk-10143-TA            Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50            Desc
                                             Main Document   Page 264 of 349



                    IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
            their respective authorized representatives as of the date hereof.



                                                             PLACENTIA DEVELOPMENT
                                                             COMPANY LLC,
                                                             a California limited liability company

                                                             By:
                                                             Name: Seth Ring
                                                             Title: Regional President, Western Region




                                                         SIGNATURE PAGE
DocuSign Envelope ID: FB81DD3F-4794-4CD5-A2F0-3791D13147B4
            Case 8:20-bk-10143-TA            Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50          Desc
                                             Main Document   Page 265 of 349




                                                             CALIFORNIA NATURAL RESOURCES
                                                             GROUP ORANGE COUNTY, LLC
                                                             a Delaware limited liability company

                                                             By: Golden State Exploration & Production, LLC,
                                                             a Delaware limited liability company
                                                             Its: Managing Member

                                                             By: _______________________________
                                                                  Clifton O. Simonson
                                                             Its: Managing Member




                                                         SIGNATURE PAGE
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                            Main Document   Page 266 of 349



                                       EXHIBIT 1

                                          APA


                                        Attached.




                                       EXHIBIT 1
526512.000004 24068332.21
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                        Main Document   Page 267 of 349




                    [Separately Filed – See Exhibit C to Motion]
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50         Desc
                            Main Document   Page 268 of 349



                                        EXHIBIT 2

                                    REMAINDER TRACT

That certain real property in the City of Placentia, County of Orange, State of California,
commonly referred to as Tract 15700, Parcel No. 341-501-66.




                                        EXHIBIT 2
526512.000004 24068332.21
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50              Desc
                             Main Document   Page 269 of 349



                                            EXHIBIT 3

                                 DEED TO THE REMAINDER TRACT


RECORDING REQUESTED BY:
Ossentjuk & Botti
2815 Townsgate Rd., Suite 320
Westlake Village, CA 91361

AND WHEN RECORDED RETURN TO:
California Natural Resources Group Orange County, LLC
1746-F South Victoria Avenue, Suite 245
Ventura, CA 93003
Attn: Clifton Simonson


                                                        (Above Space for Recorder’s Use Only)

DOCUMENTARY TRANSFER TAX: $______                                  APN: 341-501-66

        Computed on full value of the interest or property conveyed

         APN: 341-501-66



                                         GRANT DEED

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, Placentia
Development Company LLC, a California limited liability company (“Grantor”) hereby
GRANTS to Realm California, LLC, a Delaware limited liability company (“Grantee”), the real
property located in the County of Orange, State of California, and more particularly described on
Exhibit A attached hereto and incorporated herein by this reference.


Dated: ______________, 2021
GRANTOR:
Placentia Development Company LLC, a California limited liability company
By:
Name:      Seth Ring
Title:     Regional President, Western Region




                                            EXHIBIT 3
526512.000004 24068332.21
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50         Desc
                            Main Document   Page 270 of 349



                                 Exhibit A to Grant Deed.


That certain real property in the City of Placentia, County of Orange, State of California,
commonly referred to as Tract 15700, Parcel No. 341-501-66.




                                        EXHIBIT 3
526512.000004 24068332.21
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                            Main Document   Page 271 of 349



                                       EXHIBIT 4

                                 SETTLEMENT AGREEMENT


                                        Attached.




                                       EXHIBIT 4
526512.000004 24068332.21
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                        Main Document   Page 272 of 349




                    [Separately Filed – See Exhibit B to Motion]
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                            Main Document   Page 273 of 349



                                       EXHIBIT 5

                                          SUA


                                        Attached.




                                       EXHIBIT 5
526512.000004 24068332.21
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                        Main Document   Page 274 of 349




                    [Separately Filed – See Exhibit E to Motion]
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50              Desc
                            Main Document   Page 275 of 349



                                                EXHIBIT 6

                                             HALL QUITCLAIM

Recording Requested By &
When Recorded Mail Recorded Document &
Tax Statements To:




[Orange County Assessor’s Parcel No. 341-301-09]

[Documentary Transfer Tax: $0.] This is the surrender of partial rights and interests arising under
oil and gas leases, the value of which is less than $100. R&T Code Section _________.

By: ___________________________


                                   SURRENDER AND QUITCLAIM


The Robert J. Hall Family Trust; Casa Real LP, a California limited partnership; Casa Real
Management, LLC, a California limited liability company; Casa Real Apartments, LP, a California
limited partnership; Casa Real GP, LLC, a California limited liability company; Casa Real
Holdings, LLC, a Nevis limited liability company; Casa Real LLC, a Nevada limited liability
company; Casa Real Preferred Income Associates, a California limited partnership; Casa Real
Properties, LLC, a California limited liability company; Casa Real Property Group LLC, a
California limited liability company; Casa Real Mortgage, Inc., a California corporation; Casa Real
Homes, Inc., a California corporation; Casa Real Corporation, a California corporation; O&G
Investment Trust, a Nevada trust; Las Cienegas, LLC, a California limited liability company;
Meadow Deep LLC, a Wyoming limited liability company; Gregson Energy Group, LLC, a
Wyoming limited liability company; and Bridgemark Texas, LLC, a Texas limited liability
company (collectively, “Grantor”) do hereby surrender, relinquish, and release to Realm California,
LLC, a Delaware limited liability (“Grantee”), any and all of Grantor’s individual and collective
rights, title, and interest in, under and to the following described land and instruments:

See Exhibit A attached hereto and incorporated herein by this reference.

                                [SIGNATURE PAGES FOLLOW]

                                           EXHIBIT 6
526512.000004 24068332.21
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50          Desc
                            Main Document   Page 276 of 349




GRANTOR
                                                   Dated:_________________, 2021
Dated:_________________, 2021
                                                   CASA REAL, LP,
ROBERT J. HALL FAMILY TRUST                        a California limited partnership

By:                                                By:

Name:                                              Name:
Title:                                             Title:




                                       EXHIBIT 6
526512.000004 24068332.21
     Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50          Desc
                                 Main Document   Page 277 of 349



     Dated:_________________, 2021                      Dated:_________________, 2021
 1

 2 CASA REAL MANAGEMENT, LLC,                           CASA REAL APARTMENTS, LP,
   a California limited liability company               a California limited partnership
 3
   By:                                                  By:
 4
   Name:                                                Name:
 5
   Title:                                               Title:
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          EXHIBIT 6
     526512.000004 24068332.21
     Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50           Desc
                                 Main Document   Page 278 of 349



     Dated:_________________, 2021                      Dated:_________________, 2021
 1

 2 CASA REAL GP, LLC,                                   CASA REAL HOLDINGS, LLC,
   a California limited liability company               a Nevis limited liability company
 3
   By:                                                  By:
 4
   Name:                                                Name:
 5
   Title:                                               Title:
 6

 7

 8
 9

10

11

12 Dated:_________________, 2021                        Dated:_________________, 2021
13 CASA REAL, LLC,                                      CASA REAL PREFERRED INCOME
14 a Nevada limited liability company                   ASSOCIATES,
                                                        a California limited partnership
15 By:
                                                        By:
16 Name:
   Title:                                               Name:
17
                                                        Title:
18

19

20

21

22

23

24

25

26

27

28                                          EXHIBIT 6
     526512.000004 24068332.21
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50           Desc
                            Main Document   Page 279 of 349



Dated:_________________, 2021                        Dated:_________________, 2021

CASA REAL PROPERTIES, LLC,                           CASA REAL PROPERTY GROUP, LLC,
a California limited liability company               a California limited liability company

By:                                                  By:

Name:                                                Name:
Title:                                               Title:


Dated:_________________, 2021                        Dated:_________________, 2021

CASA REAL MORTGAGE, INC.,                            CASA REAL HOMES, INC.,
a California corporation                             a California corporation

By:                                                  By:

Name:                                                Name:
Title:                                               Title:


Dated:_________________, 2021                        Dated:_________________, 2021

CASA REAL CORPORATION,                               O&G INVESTMENT TRUST,
a California corporation                             a Nevada Trust

By:                                                  By:

Name:                                                Name:
Title:                                               Title:


Dated:_________________, 2021                        Dated:_________________, 2021

LA CIENEGAS, LLC,                                    MEADOW DEEP, LLC,
a California limited liability company               a Wyoming limited liability company

By:                                                  By:

Name:                                                Name:
Title:                                               Title:




                                         EXHIBIT 6
526512.000004 24068332.21
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50           Desc
                            Main Document   Page 280 of 349



Dated:_________________, 2021                      Dated:_________________, 2021

GREGSON ENERGY GROUP, LLC,                         BRIDGEMARK TEXAS, LLC,
a Wyoming limited liability company                a Texas limited liability company

                                                   By:
By:
                                                   Name:
Name:                                              Title:
Title:


GRANTEE:                                           ?

Dated:_________________, 2021

Realm California, LLC,
a Delaware limited liability company

By:

Name:
Title:




                                       EXHIBIT 6
526512.000004 24068332.21
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                              Main Document   Page 281 of 349



                                       EXHIBIT A


All real and personal property rights, title and interests, subject to, and located within
the boundaries of, the Chapman Zone Unit Agreement dated April 1, 1960 (which was
recorded on June 7, 1961 in Book 5746, page 759, as Document 4625 of the Official
Records of Orange County, California), and the Kramer Zone Unit Agreement dated
February 2, 1970 (which was recorded on July 19, 1972 in Book 10231, Page 96 as
Document 17083 of the Official Records of Orange County, California), including,
without limitation, all royalty interests, overriding royalty interests, fee interests (both
in the surface estate and/or the mineral estate), net profits interests, income interests,
oil and gas leasehold working interests, easements, rights of way, licenses, equipment,
facilities, pipelines, utility lines, and any and all other similar real and personal
property rights, title and interests.




                                              EXHIBIT 6
526512.000004 24068332.21
     Case 8:20-bk-10143-TA           Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50             Desc
                                     Main Document   Page 282 of 349



 1                                               EXHIBIT 7
 2
                                       CALNRG OC SURFACE QUITCLAIM
 3

 4

 5

 6 Recording Requested By &
   When Recorded Mail Recorded Document &
 7 Tax Statements To:

 8
   California Natural Resources Group
 9 Orange County, LLC
   1746-F South Victoria Avenue, Suite 245
10 Ventura, CA 93003
   Attn: Clifton Simonson
11

12

13 [Orange County Assessor’s Parcel Nos. 341-501-01 through 341-501-65

14 [Documentary Transfer Tax: $0.] This is the surrender of a partial interest in an oil and
   gas lease, the value of which is less than $100. R&T Code Section _________.
15

16 By: ___________________________

17
                                 SURRENDER AND QUITCLAIM OF SURFACE RIGHTS
18

19           CALIFORNIA NATURAL RESOURCE GROUP ORANGE COUNTY, LLC, a
20   Delaware limited liability company (“Grantor”), does hereby surrender, relinquish, and release to
     Placentia Development Company LLC, a California limited liability company (“Grantee”), any
21   and all of Grantor’s right, title, and interest in, under and to the following described land and
     instruments (including, without limitation, in its capacities as lessee under those certain Oil and
22   Gas Leases and Operator under the Chapman Zone Unit Agreement dated April 1, 1960 (which
     was recorded on June 7, 1961 in Book 5746, page 759, as Document 4625 of the Official
23   Records of Orange County, California), and the Kramer Zone Unit Agreement dated February 2,
24   1970 (which was recorded on July 19, 1972 in Book 10231, Page 96 as Document 17083 of the
     Official Records of Orange County, California)):
25
     See Exhibit A attached hereto and incorporated herein by this reference.
26

27 Dated: ___________, 2021

28                                               EXHIBIT 7
     526512.000004 24068332.21
     Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50      Desc
                                 Main Document   Page 283 of 349



 1 CALIFORNIA NATURAL RESOURCES GROUP ORANGE COUNTY, LLC,

 2 a Delaware limited liability company

 3                                           By: Golden State Exploration & Production, LLC,
                                             a Delaware limited liability company
 4                                           Its: Managing Member
 5
                                             By: _______________________________
 6                                                Clifton O. Simonson
                                             Its: Managing Member
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          EXHIBIT 7
     526512.000004 24068332.21
     Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50         Desc
                                 Main Document   Page 284 of 349



                                             Exhibit A
 1

 2 From the surface to 500’ below for Lots 1-65 (including Tebay Drive, Saucedo Circle, Baumann
   Way, Troop Way, Fergus Court and Blankenship Circle) of Tract NO. 15700 in the Assessors
 3 Map Book 342, Page 50, Records of Orange County

 4
     APNS: 341-501-01 through 341-501-65
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           EXHIBIT 7
     526512.000004 24068332.21
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                        Main Document   Page 285 of 349




                 EXHIBIT E
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50 Desc
                             Main Document   Page 286 of 349
                                                                  EXECUTION VERSION


                            Surface Use and Cooperation Agreement

        This Surface Use and Cooperation Agreement (this “Agreement”) is made and entered into
on this _______ day of _______, 2021 (the “Effective Date”) by and between Placentia
Development Company LLC, a California limited liability company (“PDC”), on the one hand,
and California Natural Resources Group Orange County, LLC, a Delaware limited liability
company (“CalNRG OC”), and Realm California LLC, a Delaware limited liability company
(“Realm”), on the other hand. PDC, CalNRG OC and Realm are sometimes collectively referred
to herein as the “Parties” and each, individually, as a “Party.”

       WHEREAS, concurrently with the Effective Date of this Agreement, CalNRG OC has
acquired certain assets from Bridgemark Corporation, a California corporation (“Bridgemark”)
including oil and gas leasehold interests and related surface and subsurface wells, pipelines,
equipment and facilities (the “Bridgemark Assets”), as more particularly described on Exhibit A;

         WHEREAS, pursuant to the APA and concurrently with the Effective Date of this
Agreement, Realm has acquired from PDC that portion of the PDC Property commonly known
and identified as Orange County, California Assessor’s Parcel No. 341-501-66 (but excluding any
facilities located thereon, all of which have been owned and operated by Bridgemark) (the
“Remainder Tract” and, together with the Bridgemark Assets, collectively, the “Assets”), which
is more specifically described on Exhibit B;

       WHEREAS, PDC is the owner of surface estate in that certain real property in the City of
Placentia, County of Orange, California, commonly referred to as Tract 15700, Orange County,
California Assessor’s Parcel Nos. 341-501-01 through 341-501-65 (the “PDC Property”), which
is more specifically described on Exhibit C;

       WHEREAS, PDC had the right to acquire the Assets in partial satisfaction of an
outstanding judgment against Bridgemark in favor of PDC;

       WHEREAS, PDC agreed to allow CalNRG OC to acquire the Bridgemark Assets and
Realm to acquire the Remainder Tract on the condition that CalNRG OC and Realm agree to the
terms and provisions of this Agreement;

       WHEREAS, PDC, Bridgemark and Robert J. Hall (“Hall”) are the parties to that certain
Settlement Agreement dated as of March 10, 2021 pertaining, among other things, to the PDC
Property (the “Settlement Agreement”); and

        WHEREAS, the PDC Property is entitled for residential development and PDC intends to
develop the PDC Property for residential use (including the Re-Entitlement), and, therefore, the
Parties desire that PDC, CalNRG OC and Realm take certain actions and agree to refrain from
taking certain actions in order to facilitate their respective future activities on the PDC Property
and Remainder Tract, as more particularly described herein.

        NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:



526512.000004 24029358.30
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                     Desc
                              Main Document   Page 287 of 349



                                             ARTICLE 1

                              DEFINITIONS; INTERPRETATION

      Section 1.1 Definitions. The following capitalized terms shall have the following
meanings for all purposes of this Agreement:

        “Affiliate” means, (i) with respect to any specified Person, any other Person that directly
or indirectly controls, is controlled by or is under common control with such specified Person and
(ii) with respect to Seller, an “affiliate” as such term defined in section 101 of the Bankruptcy
Code. For the purposes of this definition, the term “control,” when used with respect to any
specified Person, means the power to direct or cause the direction of the management or policies
of such Person, directly or indirectly, whether through the ownership of voting securities, by
Contract or otherwise; and the terms “controlling” and “controlled” have correlative meanings.

       “Applicable Law” means any law, statute, ordinance, code, regulation, rule or other
requirement of any Governmental Authority.

        “Bankruptcy” means, with respect to any Person, (i) the filing by such Person of a petition,
including a petition under Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq., as
amended, seeking to adjudicate such Person as bankrupt or insolvent or otherwise commencing,
authorizing or acquiescing in the commencement of a proceeding or cause of action seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection, composition or other
relief with respect to itself or its debts under any bankruptcy, insolvency or other similar law now
or hereafter in effect or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official over it or any substantial part of its property, or consenting to any such relief
or to the appointment of or taking possession by any such official in an involuntary case or other
proceeding commenced against it, or taking any corporate or similar official action to authorize
any of the foregoing; (ii) the commencement of an involuntary case or other proceeding against
such Person seeking liquidation, winding up, reorganization, arrangement, adjustment, protection,
composition or other relief with respect to such Person or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official over such Person or any substantial part of
its property, which involuntary case or other proceeding remains un-dismissed and un-stayed for
a period of thirty (30) days; (iii) the making of an assignment or any general arrangement for the
benefit of creditors of such Person; (iv) such Person’s generally being unable or admitting its
inability to pay its debts as they fall due (or otherwise generally failing to pay its debts as they fall
due); (v) such Person’s filing an answer or other pleading admitting or failing to contest the
allegations of a petition filed against it in any proceeding of the foregoing nature, or taking any
other action to authorize any of the actions set forth above; (vi) dissolution of such Person other
than pursuant to a consolidation, amalgamation or merger; or (vii) a secured party takes possession
of all or substantially all of such Person’s assets.

       “Business Day” means any day other than a Saturday, a Sunday or other day on which
commercial banks in Orange County, California, are authorized or required by Applicable Law to
close.


                                                   2
526512.000004 24029358.30
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                     Desc
                              Main Document   Page 288 of 349



       “Buyout Price” means, with respect to wells Plugged and Abandoned in accordance with
this Agreement:

                (i)       With respect to a producing well, One Hundred Twenty Percent (120%) of
the present value (PV-8) of the expected net income stream to CalNRG OC (i.e., after deducting
royalties and all field level operating costs,) reasonably expected to be obtained from the operation
of the well for its anticipated remaining economic life.

               (ii)    With respect to an injection well, One Hundred Ten Percent (110%) of the
present value (PV-8) of the loss of production which is expected to be experienced as a result of
the loss of use of any such injection well, after accounting for any savings in operating costs
associated with loss of use.

                (iii) All projections of prices and operating costs used in calculations of Buyout
Prices shall be those then being used by knowledgeable buyers and sellers in the oil and gas
industry of oil producing properties on shore in California. All estimates of future production or
loss of production shall be made in accordance with generally accepted good reservoir engineering
practices.

       “Chapter 11 Case” means the voluntary case commenced by Bridgemark on January 14,
2020 under the Bankruptcy Code in the United States Bankruptcy Court for the Central District of
California.

        “Crimson Pipeline” means the pipeline depicted on Exhibit D.

        “Development Plan” means any residential development plan contemplated by PDC in
connection with a Re-Entitlement of the PDC Property, as the same may be modified by PDC from
time to time in its sole and absolute discretion.

        “Environmental Laws” means any federal, state, or local Applicable Law relating to the
prevention of pollution, remediation of contamination, protection of the environment and human
health and safety and natural resources, and restoration of environmental quality, including the
following federal statutes, their state analogs, and the regulations promulgated thereunder: (a) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, (b) the
Emergency Planning and Community Right-To-Know Act, (c) the Resources Conservation and
Recovery Act, (d) the Clean Air Act, (e) the Clean Water Act, (f) the Safe Drinking Water Act,
(g) the Oil Pollution Act, and (h) the Toxic Substances Control Act, and their state analogs
including, but are not limited to: (i) the California Porter-Cologne Water Quality Act, and (j) the
provisions of the California Public Resources Code and California Health & Safety Code
applicable to the Assets, as each of the foregoing has been amended, as each of the foregoing has
been amended.

       “Force Majeure” means an event or circumstance (each, a “Force Majeure Event”) which
is beyond the reasonable legal, business or operational control of, without the fault or negligence
of, and could not, in the exercise of reasonable caution, have been foreseen and avoided or
mitigated by the Party asserting Force Majeure, and which delays or prevents the affected Party
from timely performing any obligation under this Agreement. A Force Majeure Event may
include, to the extent satisfying the criteria in the preceding sentence: an act of God, strike, lockout,

                                                   3
526512.000004 24029358.30
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                              Main Document   Page 289 of 349



or other industrial disturbance, act of the public enemy, war, blockade, public riot, lightening, fire,
storm, flood or other act of nature, explosion, action, inaction, delay, restraint or inaction by a
Governmental Authority, unavailability of equipment or labor including, without limitation, such
as is caused by disease outbreak, epidemic or pandemic. Notwithstanding the foregoing: in no
event shall any of the following constitute an event of Force Majeure: (a) economic, financial,
credit or political conditions and general changes in markets, or (b) any condition or circumstance
that could be overcome by a Party utilizing its reasonable commercial and good faith efforts.

        “Governmental Authority” means (a) any federal, provincial, state, local, municipal,
national or international government or governmental authority, regulatory or administrative
agency, governmental commission, department, board, bureau, agency or instrumentality, court,
tribunal, arbitrator or arbitral body (public or private), (b) any self-regulatory organization, or
(c) any political subdivision of any of the foregoing, and includes, without limitation, the
California Geologic Energy Management Division of the California Department of Conservation,
the California Air Resources Board, and the South Coast Air Quality Management District.

        “Hazardous Substances” means Hydrocarbons, petroleum and its byproducts, asbestos,
polychlorinated biphenyls, per- and polyfluoroalkyl substances (including perfluorooctanoic acid,
perfluorooctane sulfonic acid, Gen X, and perfluorobutane sulfonic acid), radioactive material
(including naturally occurring radioactive material), and any other material or substance which is
defined as a “hazardous waste,” “hazardous substance,” “hazardous material,” “restricted
hazardous waste,” “industrial waste,” “solid waste,” “contaminant,” “pollutant,” “toxic waste” or
“toxic substance” or otherwise regulated under any Environmental Law or for which liability can
be imposed under any Environmental Law.

      “Hydrocarbons” means all oil, gas, minerals, casinghead gas, coalbed methane,
condensate, distillate and other liquid and gaseous hydrocarbons of every kind or description, or
any combination of the foregoing.

        “Joinder Agreement” means and refers to the agreement by a Lender to amend any deed
of trust on the Remainder Tract in order to enable CalNRG OC to comply with its obligations
under Section 2.4(a) and Section 2.4(b) of this Agreement, the form of which Joinder Agreement
is attached hereto as Exhibit E.

       “Lender” means and refers to a bank or other financial institution which may make a loan
to Realm secured by a deed of trust on Realm’s interest in the Remainder Tract.

        “Material Adverse Effect” means a material adverse financial or operational effect on
CalNRG OC’s or Realm’s: (x) ability to physically access the Assets (meaning that the Assets can
no longer be reached using the same equipment as would have otherwise applied but excluding
changes in the distances that must be traveled to reach the Assets), (y) ability to produce
Hydrocarbons from the Assets, or (z) capacity to inject water into the reservoirs included in the
Assets provided, however, that “Material Adverse Effect” does not and will not include any effect
resulting from or arising out of any of the following: (A) changes in conditions in the U.S. or global
economy or capital or financial markets generally, including changes in interest or exchange rates,
(including (i) any disruption of any of the foregoing markets, (ii) any decline or rise in the price of
any security, commodity, contract or index and (iii) any increased cost, or decreased availability,

                                                  4
526512.000004 24029358.30
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                              Main Document   Page 290 of 349



of capital or pricing or terms related to any financing for the transactions contemplated by the
APA), (B) changes in any Applicable Law, including any increase (or decrease) in the terms or
enforcement of (or negotiations or disputes with respect to) any of the foregoing (such as with
respect to immigration, border, tariff, or import, export, or other trade matters), (C) the
announcement or pendency of the APA, this Agreement, or the transactions contemplated thereby,
including on relationships, contractual or otherwise, with customers, suppliers, vendors or
employees, (D) changes caused by political or social conditions, including acts of war, armed
hostilities, sabotage or terrorism, or any escalation or worsening of any such acts of war, armed
hostilities, cyberattack, sabotage or terrorism threatened or underway, (E) pandemics (including
the currently existing global COVID-19 pandemic), earthquakes, hurricanes, floods, other natural
disasters or other calamity or act of God or any other force majeure, (F) any action taken by PDC
that is required by this Agreement or is taken at the request of CalNRG OC or Realm, and the
failure to take any action if such action is prohibited by this Agreement, (G) changes, events or
effects that are generally applicable to Persons engaged in the industry in which CalNRG OC
operates, (H) any failure, in and of itself, to achieve any budgets, projections, forecasts, estimates,
plans, predictions, performance metrics or operating statistics or the inputs into such items
(whether or not shared with CalNRG OC or Realm, or their Affiliates or representatives) (but, for
the avoidance of doubt, not the underlying causes of any such failure to the extent such underlying
cause is not otherwise excluded from the definition of Material Adverse Effect), (I) (1) the
commencement or pendency of the Chapter 11 Case, (2) any objections in the Bankruptcy Court
to (I) the APA, this Agreement, or any of the transactions contemplated thereby, (II) the
reorganization of PDC, any plan of reorganization or any disclosure statement, or (3) any order of
the Bankruptcy Court or any actions or omissions of PDC in compliance therewith, or (J) any
temporary cessations occurring during any time period when PDC is required to make Cessation
Payments.

        “Person” means any natural person, corporation, company, partnership, association,
limited liability company, limited partnership, limited liability partnership, joint venture, business
enterprise, trust or other legal entity, including any Governmental Authority.

        “Pipeline” means any pipeline or facility utilized for the flowing, transportation, gathering
or transmission of Hydrocarbons, fresh water, produced water, or other substances related to the
Hydrocarbon development operations.

       “Plug and Abandon” (and its derivatives) means the plugging and abandonment of a well
or wells and the removal of appurtenant cellars, production pads, piers, structures and equipment,
and the removal of all associated flow lines so that the area in which the well or wells have been
abandoned is left in a clean, level and safe condition with all plugged and abandoned facilities
being located a sufficient depth beneath the surface to accommodate the development of the
surface of the affected property, and is performed in accordance with all Applicable Laws, and in
accordance with the terms and conditions of contracts or agreements related thereto; and upon
completion of the plugging and abandonment providing documentation of approval of the plugging
and abandonment by the California Department of Conservation, Division of Geologic Energy
Management (“CalGEM”) pursuant to California Public Resources Code Section 3229.

       “Third Party Costs” means reasonable and documented, out-of-pocket costs or expenses
incurred by a Party that are payable to a non-Affiliate of such Party; provided, however, that

                                                  5
526512.000004 24029358.30
Case 8:20-bk-10143-TA                      Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                                   Desc
                                           Main Document   Page 291 of 349



CalNRG OC may use one or more of its Affiliates to perform any of its obligations under Article
2 and Article 3 hereof so long as the rates charged by said Affiliate and reimbursable to CalNRG
OC by PDC: (a) are no higher than those which would result for the use of an un-Affiliated third
party in an arms’ length transaction, and (b) CalNRG OC provides reasonably sufficient
supporting documentation to PDC that the criteria set forth in subsection (a) of this definition have
been satisfied.

     “Transaction Agreement” means that certain Transaction Agreement by and among the
CalNRG OC and PDC of even date herewith.

         “Well Modification Price” means, with respect to any operations conducted pursuant to
Section 2.8, the sum of Two Hundred Fifty Thousand Dollars ($250,000) per well, as adjusted
annually from and after the Effective Date in order to compensate for inflation based on the Los
Angeles—Riverside—Orange County regional Consumer Price Index (“CPI”) by reference to the
United States Department of Labor, Bureau of Labor Statistics (http://www.bls.gov/cpi/). The CPI
adjustment shall be proportional to the percent change in the CPI from year to year with January 2021
as a starting point of reference in the adjustment calculation. The first CPI adjustment shall be made
one (1) month prior to the first (1st) anniversary of the Effective Date of this Agreement.

        Section 1.2 Other Capitalized Terms. The following terms shall have the meanings
specified in the indicated section of this Agreement:

 Term                                                                                                       Section
 Agreement .........................................................................................        Preamble
 Assets ...............................................................................................     Preamble
 Bankruptcy Court .............................................................................             Section 7.10(a)
 Bridgemark .......................................................................................         Preamble
 Bridgemark Assets ...........................................................................              Preamble
 Buyout Request ................................................................................            Section 3.1(a)
 CalNRG OC .....................................................................................            Preamble
 CalNRG OC Indemnitees .................................................................                    Section 2.7(e)
 CCRs ................................................................................................      Section 2.7(g)
 Cessation Payment ...........................................................................              Section 2.5(c)
 Claiming Party .................................................................................           Section 17.1
 Claims ..............................................................................................      Section 2.7(e)
 Default ..............................................................................................     Section 4.1
 Defaulting Party ...............................................................................           Section 4.1
 Effective Date ...................................................................................         Preamble
 Facilities ...........................................................................................     Section 2.5
 Hall ...................................................................................................   Preamble
 Losses ...............................................................................................     Section 2.5(b)
 Non-Claiming Party .........................................................................               Section 17.1
 Parties ...............................................................................................    Preamble
 Party .................................................................................................    Preamble
 PDC ..................................................................................................     Preamble
 PDC Property ...................................................................................           Preamble
 Re-Entitlement .................................................................................           Section 2.1

                                                                         6
526512.000004 24029358.30
Case 8:20-bk-10143-TA                     Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                                Desc
                                          Main Document   Page 292 of 349



 Term                                                                                                    Section
 Realm ...............................................................................................   Preamble
 Referee .............................................................................................   Section 3.1(c)
 Settlement Agreement ......................................................................             Preamble
 Surface Beautification Measures ......................................................                  Section 2.7(a)
 Surface License ................................................................................        Section 2.9(a)
 Remainder Tract ...............................................................................         Preamble
 Yarnell #29 .......................................................................................     Section 2.6(a)

          Section 1.3            Interpretive Provisions.

               (a)     Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation will apply:

                             (i)     the words “hereof,” “herein” and “hereunder” and words of similar
                     import, when used in this Agreement, shall refer to this Agreement as a whole and
                     not to any particular provision of this Agreement;

                           (ii)    words defined in the singular shall have a comparable meaning
                     when used in the plural, and vice versa;

                                 (iii)      the words “Dollars” and “$” means U.S. dollars;

                           (iv)    references herein to a specific Section, Subsection, Recital,
                     Schedule or Exhibit shall refer, respectively, to Sections, Subsections, Recitals,
                     Schedules or Exhibits of this Agreement;

                             (v)  wherever the word “include,” “includes” or “including” is used in
                     this Agreement, it shall be deemed to be followed by the words “without
                     limitation;”

                                 (vi)       references herein to any gender shall include each other gender;

                            (vii) references herein to any Person shall include such Person’s heirs,
                     executors, personal representatives, administrators, successors and assigns;
                     provided, however, that nothing contained in this clause (vii) is intended to
                     authorize any assignment or transfer not otherwise permitted by this Agreement;

                            (viii) with respect to the determination of any period of time, the word
                     “from” means “from and including” and the words “to” and “until” each means “to
                     but excluding;”

                                 (ix)       the word “or” shall be disjunctive but not exclusive;

                           (x)     references herein to any Applicable Law shall be deemed to refer to
                     such Applicable Law as amended, reenacted, supplemented or superseded in whole



                                                                       7
526512.000004 24029358.30
Case 8:20-bk-10143-TA          Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                               Main Document   Page 293 of 349



                 or in part and in effect from time to time and also to all rules and regulations
                 promulgated thereunder;

                       (xi)    the headings contained in this Agreement are intended solely for
                 convenience and shall not affect the rights of the Parties;

                         (xii) all Exhibits and Schedules annexed hereto or referred to herein are
                 hereby incorporated into and made a part of this Agreement as if set forth in full
                 herein; and

                         (xiii) if the last day for the giving of any notice or the performance of any
                 act required or permitted under this Agreement is a day that is not a Business Day,
                 then the time for the giving of such notice or the performance of such action shall
                 be extended to the next succeeding Business Day.

                (b)    The Parties have participated jointly in the negotiation and drafting of this
Agreement and, in the event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as jointly drafted by the Parties and no presumption or burden of
proof will arise favoring or disfavoring any Party by virtue of the authorship of any provision of
this Agreement.

                                            ARTICLE 2

RE-ENTITLEMENT; BOUNDARY ADJUSTMENTS; WELL ABANDONMENTS AND
DECOMMISSIONING; FACILITIES RELOCATION; DRILLING LIMITS; SURFACE
                          AESTHETICS
         Section 2.1 Re-Entitlement Efforts. CalNRG OC and Realm acknowledge that PDC
intends to: (a) seek to process a new subdivision map with respect to the PDC Property that may,
among other things, increase the number, and/or modify the product type, of lots that may be
developed on the PDC Property, and (b) take such other measures as may be reasonably necessary
to obtain authorizations from the appropriate Governmental Authorities to pursue the expansion
or modification of a residential development on the PDC Property (the “Re-Entitlement”).
CalNRG OC and Realm agree to support (and not to oppose) any and all of PDC’s efforts with
respect to the Re-Entitlement so long as said Re-Entitlement would not result in a Development
Plan which causes a Material Adverse Effect on CalNRG OC or Realm with respect to the Assets.
Subject to the foregoing, CalNRG OC and Realm agree, to the extent reasonably necessary and on
reasonable advance notice, to (w) attend and, if reasonably necessary, participate in any meetings
or hearings before any Governmental Authority with respect to the Re-Entitlement, (x) provide
letters and recommendations in support of the Re-Entitlement, (y) if so requested by PDC, sign
any applications or other application materials as may be required by Governmental Authorities,
and (z) take such other actions as may be reasonably requested by PDC from time to time in
connection with the Re-Entitlement.

       Section 2.2 Cessation of Production. From and after the Effective Date, (a) PDC will
exercise its rights to cause Bridgemark to cease production of hydrocarbons from the wells located
on the PDC Property (and, in the event the ownership of such wells ever inures to PDC, PDC


                                                   8
526512.000004 24029358.30
Case 8:20-bk-10143-TA            Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50           Desc
                                 Main Document   Page 294 of 349



agrees to never recommence the production of hydrocarbons therefrom), and (b) PDC
acknowledges that it will have no right to use the Remainder Tract.

        Section 2.3 Cooperation. CalNRG OC and Realm acknowledge that PDC intends to
develop a residential subdivision on the PDC Property in accordance with the Development Plan.
PDC acknowledges that CalNRG OC conducts and will in the future be conducting oil and gas
exploration and production activities in the vicinity of the PDC Property, including the Remainder
Tract, and that CalNRG OC and Realm will continue to operate/own the Remainder Tract. To that
end, and subject to the other terms and provisions of this Agreement, and in addition to the other
covenants hereunder with respect to such development (and subject to any limitations therein), the
Parties agree to reasonably cooperate and consult with each other in connection with the
Development Plan. Subject to the other terms and provisions of this Agreement, to the extent
CalNRG OC’s and Realm’s efforts are not in violation of this Agreement or otherwise interfere
with PDC’s development, and CalNRG OC and Realm comply with all Applicable Law, PDC
shall not cause a Material Adverse Effect on CalNRG OC or Realm with respect to the Assets.
Without limiting the foregoing provisions of this Section 2.3:

                (a)    PDC shall include provisions for pipeline easements in the Development
Plan which shall be held in the name of, and for the benefit of, CalNRG OC in the PDC Property.
Such pipeline easements will be sufficient to allow CalNRG OC to exercise the License Rights (as
such License Rights may be relocated pursuant to the terms of this Agreement). PDC may elect
to grant easements memorializing such License Rights prior to the approval of the Development
Plan. CalNRG OC shall have the obligation (and PDC shall have the right) pursuant to such
easements to repair and maintain any such pipelines as commercially prudent and required by
Applicable Law. Any such easements shall be non-exclusive and shall be granted subject to terms
and provisions reasonably satisfactory to PDC and shall include, without limitation, (i) customary
indemnity provisions in favor of PDC and its designees, (ii) minimum facility separation distances
and (iii) insurance requirements. After consultation with CalNRG OC, the exact locations of any
such easements shall be selected by PDC in its sole (but reasonable) discretion in furtherance of
the Development Plan.

                (b)    The Development Plan shall permit CalNRG OC ingress and egress to and
from the Remainder Tract by way of trucks and equipment with a minimum gross vehicle weight
of not less than eighty thousand (80,000) pounds. Those streets shall be designed, permitted and
constructed accordingly.

        Section 2.4         Boundary Adjustments.

                (a)      At PDC’s written request, PDC may on one (1) occasion notify CalNRG
OC in writing that PDC desires to adjust the lot lines of the Remainder Tract to the boundaries
shown on Exhibit F hereto. Such notice shall include: (a) a specific surveyed description of the
required adjustment, and (b) drafts of the documents and instruments necessary to accomplish such
adjustment. CalNRG OC shall, concurrently with the execution of this Agreement, cause any
relevant Lender to execute the Joinder Agreement whereby said Lender will agree to partially
release its deed of trust on the Remainder Tract to accommodate PDC’s exercise of its rights under
this Section 2.4(a). Also, if so requested by PDC, CalNRG OC and Lender shall sign any
applications or other application materials as may be required by Governmental Authorities, and

                                                    9
526512.000004 24029358.30
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                             Main Document   Page 295 of 349



take such further action as may be reasonably necessary to facilitate the finalization and approval
of any such adjustment, including its general duty to cooperate in PDC’s efforts as set forth in
Section 2.1, above, and taking any actions necessary to obtain releases of any liens, security
interests, mortgages, or other charges encumbering the portion of the Remainder Tract affected by
any such adjustment. Within thirty (30) days of receiving notice from PDC, CalNRG OC will
provide to PDC all releases of any liens, security interests, mortgages or other charges
encumbering the affected portions of the Remainder Tract. The covenants of Lender hereunder
will be binding on Lender and its successors and assigns.

                 (b)    Separate and apart from the provisions in Section 2.4(a), if the Development
Plan requires the adjustment of any boundary of the Remainder Tract by an amount less than
twenty-five feet (25') (such distance to be measured from the boundary lines depicted on the
exhibits to this Agreement), PDC may on one occasion prior to the third (3rd) anniversary of the
Effective Date deliver written notice to CalNRG OC. PDC will use its commercially reasonable
efforts to minimize the square footage of any such boundary adjustment. Such notice shall include:
(i) a specific surveyed description of the required adjustment, and (ii) drafts of the documents and
instruments necessary to accomplish such adjustment. CalNRG OC shall, concurrently with the
execution of this Agreement, cause any relevant Lender to execute the Joinder Agreement whereby
Lender will agree to partially release its deed of trust on the Remainder Tract to accommodate
PDC’s exercise of its rights under this Section 2.4(b). Also, if so requested by PDC at the time
that PDC makes a request pursuant to this Section 2.4(b), CalNRG OC and Lender shall sign any
applications or other application materials as may be required by Governmental Authorities, and
take such further action as may be reasonably necessary to facilitate the finalization and approval
of any such adjustment, including its general duty to cooperate in PDC’s efforts as set forth in
Section 2.1, above, and taking any actions necessary to obtain releases of any liens, security
interests, mortgages, or other charges encumbering the portion of the Remainder Tract affected by
any such adjustment. Within thirty (30) days of receiving notice from PDC, CalNRG OC will
provide to PDC all releases of any liens, security interests, mortgages or other charges
encumbering the affected portions of the Remainder Tract. The covenants of Lender hereunder
will be binding on Lender and its successors and assigns.

                 (c)      Notwithstanding Section 2.3(b), but subject to Section 2.3(a), absent
CalNRG OC’s prior written agreement, PDC shall not be entitled to an adjustment to the boundary
line of the Remainder Tract which would cause a Material Adverse Effect on CalNRG OC with
respect to the facilities located thereon. The Parties agree to reasonably cooperate and consult with
one another with respect to any proposed adjustments to said boundary lines and take such other
measures as may be required under Section 2.5.

                (d)    Except with respect to liens, security interests, mortgages or other charges
in favor of Lender, neither CalNRG OC nor Realm shall permit any lien, security interest,
mortgage or other charge to encumber the Remainder Tract; provided, however, that the
prohibition in this Section 2.4(d) shall not prohibit Realm from re-financing any loan secured by
the Remainder Tract (i) prior to the completion of Re-Entitlement if Lender in the refinanced loan
expressly agrees in writing to assume and be bound by the terms and provisions of Section 2.4(a)
and Section 2.4(b) of this Agreement, or (ii) after the conclusion of the Re-Entitlement.



                                                 10
526512.000004 24029358.30
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                     Desc
                              Main Document   Page 296 of 349



        Section 2.5 Facility Relocation. From time to time, PDC may deliver written notice to
CalNRG OC that it desires to relocate or modify one (1) or more pipelines, electric lines, utility
lines, power poles, power lines, transformers, or other similar infrastructure or facilities (but not
including the equipment set forth on Schedule 2.5) and any other facilities or equipment located
in, on or under lands covered by the Surface License (collectively, the “Facilities”) that are located
on or off the Remainder Tract (but are servicing the Remainder Tract) in order to accommodate
the Development Plan. Provided that the proposed relocation will not cause a Material Adverse
Effect on CalNRG OC or Realm with respect to the Assets, as soon as reasonably possible (using
diligent efforts to obtain any necessary permits or approvals) following CalNRG OC’s receipt of
any such notice (and, in any event, within ninety (90) days thereof) at PDC’s election, CalNRG
OC shall either (a) relocate or modify such Facility to the location requested by PDC subject to
the other terms and provisions of this Section 2.5; or (b) permit PDC to relocate or modify such
Facility to the location requested by PDC subject to the other terms and provisions of this Section
2.5. Subject to the condition that the relocation not cause a Material Adverse Effect on CalNRG
OC with respect to the Assets, Facilities may be relocated to other locations outside or on the
Remainder Tract. The Facilities to be relocated or modified include, but are not limited to, the
Facilities described on Exhibit G and any other pipelines, facilities or equipment located in, on or
under lands covered by the Surface License. Notwithstanding anything herein to the contrary,
except for the reimbursement of CalNRG OC for Third Party Costs, and reasonable and
preapproved CalNRG OC personnel costs described in Section 2.5(d) and any amounts owed to
CalNRG OC under Section 2.5(c), in no event shall PDC be liable for any Losses associated with
the relocation or modification of Facilities under this Section 2.5. In addition, CalNRG OC will
grant such new easements or amendments of existing easements on the Remainder Property for
the Facilities consistent with and subject to the requirements governing the relocation of the
Facilities provided that any such easements shall be non-exclusive, shall not have a Material
Adverse Effect on CalNRG OC with respect to the Assets, and shall be granted subject to terms
and provisions reasonably satisfactory to CalNRG OC, including, without limitation, (i) customary
indemnity provisions in favor of CalNRG OC and its designees, and (ii) insurance requirements.

                (a)    In connection with the submission of a notice under this Section 2.5, PDC
shall consult with CalNRG OC regarding: (i) the scope of the Facilities to be relocated or modified,
(ii) the location to which such Facilities would be moved, (iii) the scope of the work related to
such relocation or modification, and (iv) the costs and expenses associated with such relocation or
modification.

                (b)      CalNRG OC acknowledges it may be required to cease its operations during
the time period work is being conducted to relocate or modify a Facility. Except as expressly
provided in Section 2.5(c), PDC shall not be liable for any losses, damages, claims, expenses,
costs, fines, penalties, causes of action or liabilities (collectively, “Losses”) arising from or related
to any such cessation. PDC shall use commercially reasonable efforts to minimize the length of
time of any such cessation.

               (c)    Notwithstanding Section 2.5(b), in the event PDC performs the work to
relocate or modify a Facility pursuant to this Section 2.5, and such work requires CalNRG OC to
cease operations for more than three (3) consecutive days (provided, however, that for the purposes
of calculating such three (3) consecutive day period, the time taken to shut down and re-start
CalNRG OC’s facilities shall not be taken into account, it being understood and agreed that such

                                                   11
526512.000004 24029358.30
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                             Main Document   Page 297 of 349



time period shall commence on the date that CalNRG OC’s facilities are shut-down such that the
facilities may be relocated and shall end on the date that PDC notifies CalNRG OC that such
facilities can be brought back online), PDC shall pay CalNRG OC an amount equal to the product
of: (i) the number of days (in addition to three (3)) that CalNRG OC was required to cease
operations as a direct result of PDC’s relocation or modification work, multiplied by (ii) Three
Thousand Dollars ($3,000) (such product, a “Cessation Payment”). With respect to each cessation
of operations contemplated by this Section 2.5(c), the Cessation Payment shall be due and payable
within thirty (30) days of the date that both of the following occur: (x) PDC completes the
relocation or modification work that required CalNRG OC to cease its operations, and (y) PDC
receives a written invoice for the Cessation Payment from CalNRG OC. CalNRG OC shall use
commercially reasonable efforts to minimize the length of time of any such cessation of operations.
Notwithstanding anything herein to the contrary, to the extent a cessation of operations could be
mitigated, shortened or overcome by CalNRG OC using its best efforts to so minimize the impacts
of a cessation, no Cessation Payment shall be payable hereunder with respect to any time which
could have been mitigated, shortened or overcome.

               (d)    To the extent that PDC requests CalNRG OC to perform the work to
relocate or modify a Facility, PDC shall be required to reimburse CalNRG OC for all of the Third
Party Costs, and reasonable and preapproved CalNRG OC personnel costs, incurred by CalNRG
OC in connection with any relocation or modification work conducted pursuant to this Section 2.5.
Such amount shall be due and payable by PDC within thirty (30) days of PDC’s receipt of an
invoice from CalNRG OC related thereto. Such invoice shall include such documents and
information as may be reasonably necessary for PDC to verify the amounts set forth therein.

                 (e)     Nothing herein shall require CalNRG OC to perform any operations
necessary to relocate or modify the Crimson Pipeline. However, CalNRG OC agrees to fully
cooperate with PDC and support PDC’s efforts, in the event PDC desires to relocate the Crimson
Pipeline at PDC’s sole cost and expense. Such cooperation shall include participating in
discussions with the owner of the Crimson Pipeline and supporting PDC in any non-judicial filings
or requests required by a Governmental Authority with respect to such relocation. In addition,
PDC will grant such new easements or amendments of existing easements on the PDC Property
for the Crimson Pipeline consistent with and subject to the requirements governing the relocation
of the Crimson Pipeline provided that any such easements shall be non-exclusive and shall be
granted subject to terms and provisions reasonably satisfactory to PDC, including, without
limitation, (i) customary indemnity provisions in favor of PDC and its designees, and (ii) insurance
requirements. In addition, CalNRG OC will grant such new easements or amendments of existing
easements on the Remainder Property for the Crimson Pipeline consistent with and subject to the
requirements governing the relocation of the Crimson Pipeline provided that any such easements
shall be non-exclusive, shall not have a Material Adverse Effect on CalNRG OC with respect to
the Assets, and shall be granted subject to terms and provisions reasonably satisfactory to CalNRG
OC, including, without limitation, (i) customary indemnity provisions in favor of CalNRG OC and
its designees, and (ii) insurance requirements. For the avoidance of doubt, in no event shall PDC
be restricted by this Agreement from relocating (or attempting to relocate) the Crimson Pipeline.

                 (f)    Notwithstanding anything to the contrary in this Agreement, nothing herein
shall restrict or prohibit PDC from removing, relocating, plugging or abandoning any wells or
facilities located on the PDC Property. CalNRG OC and Realm expressly agree that PDC shall

                                                12
526512.000004 24029358.30
Case 8:20-bk-10143-TA            Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50               Desc
                                 Main Document   Page 298 of 349



have the right to remove, relocate plug or abandon any wells or facilities located on the PDC
Property as PDC may determine in PDC’s sole and absolute discretion.

        Section 2.6         Limits on Drilling and Certain Operations.

                (a)    There is now on the Remainder Tract one (1) well, the Yarnell #29, API No.
0405906497 (the “Yarnell #29”). CalNRG OC may re-drill the Yarnell #29 if, when, and to the
extent that such re-drill is necessary for repairs, maintenance or other necessary service on the
well. PDC understands and acknowledges that CalNRG OC may, and likely will, re-drill the
Yarnell #29 in the future for such purposes on a presently unknown number of occasions. Prior to
the third (3rd) anniversary of the Effective Date of this Agreement, any re-drilling of the Yarnell
#29 shall be done solely for purposes of repairs, maintenance or other necessary service on the
well. From and after the third (3rd) anniversary of the Effective Date, CalNRG OC may re-drill
the Yarnell #29 for any purpose, including improving the economics of the well.

               (b)     CalNRG OC may drill a maximum of one (1) additional well on the
Remainder Tract; provided, however, that CalNRG OC shall not drill any new wells on the
Remainder Tract during the period of time between the Effective Date and the third (3rd)
anniversary of the Effective Date. Any such additional well shall be (i) at least one hundred feet
(100') from the closest approved residential dwelling structure on the PDC Property, or (ii) no
closer to any such residential dwelling structure than the current location of the Yarnell #29,
whichever distance is less. The maximum number of wells on the Remainder Tract shall be two
(2). Any such drilling of a new well on the Remainder Tract shall be performed in accordance
with the requirements set forth in Section 2.8 (including, without limitation, the requirement that
the lift equipment and related facilities are not more than six feet (6') above grade), except that
PDC shall not be obligated to pay CalNRG OC the Well Modification Price in connection with
any such new well. CalNRG OC’s operations on the Remainder Tract shall (i) not adversely
impact the Re-Entitlement of the PDC Property, the Development Plan or PDC’s use of the PDC
Property, and (ii) be performed in accordance with the terms of this Agreement.

        Section 2.7         Surface Aesthetics.

                (a)      So long as it does not cause a Material Adverse Effect on CalNRG OC with
respect to the Assets (as such Assets are operated on the date hereof, or as they may be
subsequently operated due to PDC’s exercise of its rights under Sections 2.4 or 2.5, above) or limit
ingress or egress of CalNRG OC’s personnel, contractors and equipment to the Assets, CalNRG
OC shall allow PDC, at PDC’s sole cost and expense, from time to time to: (i) construct and
maintain fencing, walls, sound barriers and other structures in, on and around the sites of CalNRG
OC’s operations on the Remainder Tract or any other facilities located on the other Bridgemark
Assets, (ii) plant, install and maintain landscaping on and around the Remainder Tract, and
(iii) take such other measures as may be reasonably necessary in connection with the appearance
of the Remainder Tract as PDC may desire in connection with the Development Plan or as may be
required by a Governmental Authority as a condition of the Re-Entitlement of the PDC Property
((i) through (iii), collectively, the “Surface Beautification Measures”). PDC shall reasonably
consult and cooperate with CalNRG OC in connection with the Surface Beautification Measures,
but the design and location of any Surface Beautification Measures shall be determined by PDC
in its sole and absolute discretion, subject to the limitation contained in the first sentence of this

                                                  13
526512.000004 24029358.30
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                              Main Document   Page 299 of 349



Section 2.7(a). PDC shall provide CalNRG OC thirty (30) days’ notice prior to any construction
of the Surface Beautification Measures.

                (b)     Without limiting the generality of Section 2.7(a), PDC shall have the right
to construct one (1) or more sound walls or other sound barriers around the perimeter of the
Remainder Tract and/or any Facilities located on the Remainder Tract. The location of such walls
and barriers: (i) shall be selected by PDC after reasonable consultation with CalNRG OC, and
(ii) may be changed by PDC from time to time in order to, among other things, accommodate any
changes to the configuration or location of the Facilities located on the Remainder Tract. Prior to
constructing any such sound wall or barrier, PDC shall provide CalNRG OC with at least sixty
(60) Business Days’ prior written notice.

                (c)    In the event CalNRG OC reduces or reconfigures the facilities on the
Remainder Tract, CalNRG OC reserves the right, at CalNRG OC’s sole cost, risk and expense, to
move the sound wall or other sound barrier constructed under Section 2.7(b) so long as the
performance and aesthetics of the moved wall are substantially similar to the original and the
movement and installation thereof is completed within sixty (60) days of the date operations
commence therefor. CalNRG OC may also remove the sound wall, or a portion thereof, so long
as both Parties agree in writing it is no longer necessary.

                (d)      In the event PDC gives CalNRG OC sixty (60) Business Days’ prior written
notice that it desires to: (i) relocate or reconfigure any Facilities located on the Remainder Tract,
or (ii) otherwise modify the Facilities located on the Remainder Tract to accommodate the
Development Plan, CalNRG OC shall reasonably cooperate with PDC in connection with
coordinating any such operations, so long as the proposed relocation, reconfiguration or
modification will not cause a Material Adverse Effect on CalNRG OC with respect to the Assets.

                (e)     If and to the extent that PDC’s implementation of Surface Beautification
Measures or construction of sound walls or sound barriers requires PDC’s employees, agents or
contractors to enter upon the Remainder Tract, PDC shall, to the fullest extent permitted by
Applicable Law, defend, indemnify and hold CalNRG OC and its Affiliates, agents, employees,
consultants, contractors, members, partners, shareholders, subsidiaries, parents, directors and
officers, and each of them (the “CalNRG OC Indemnitees”) harmless from and against and any
all claims, costs, Losses, suits, causes of action, or damages (collectively, “Claims”) in any way
arising from or related to those aforementioned activities except to the extent arising from the gross
negligence or willful misconduct of any CalNRG OC Indemnitees.

               (f)     Furthermore, and without limiting the provisions of Section 2.7(e), above,
PDC and any contractors and subcontractors which PDC may employ in performance of any
Surface Beautification Measures or construction of any sound walls or sound barriers, shall
maintain liability, worker’s compensation and vehicle insurance in in compliance with Section
7.14.

               (g)    CalNRG OC shall have no obligation to PDC or any third party to maintain
or repair any Surface Beautification Measures, sound walls or sound barriers except to the extent
any such maintenance or repair is necessary due to damage caused by any CalNRG OC Indemnitee
(in which case CalNRG OC shall promptly perform such maintenance or repair at is sole cost, risk

                                                 14
526512.000004 24029358.30
Case 8:20-bk-10143-TA            Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50              Desc
                                 Main Document   Page 300 of 349



and expense). Subject to the preceding sentence, if CalNRG OC reasonably determines that
maintenance or repair of any Surface Beautification Measures is reasonably necessary, CalNRG
OC may notify PDC in writing setting forth the scope of such maintenance or repair. If PDC
agrees that the maintenance or repair set forth in such notice is reasonably necessary and fails to
complete such maintenance and repair within sixty (60) Business Days of its receipt of such notice
(as may be extended due to Force Majeure Events), CalNRG OC may, at its election and at PDC’s
sole cost, perform such maintenance or repairs if it determines in its sole discretion that such work
is necessary or appropriate. If PDC does not agree the maintenance or repair set forth in any such
notice is reasonably necessary, such disagreement shall be resolved in accordance with Section
7.10. Without limiting the foregoing sentence, from and after the time at which homes are
constructed and sold on the PDC Property pursuant to the Development Plan, PDC shall ensure by
way of appropriate recorded Conditions, Covenants And Restrictions (“CCRs”), or other
appropriate methods running with the land, that the right and obligation to maintain the Surface
Beautification Measures and sound walls or sound barriers, and to reimburse CalNRG OC for its
repairs and maintenance thereof, shall permanently become those of whatever homeowner’s
association or special district is created by PDC in connection with those development efforts. In
connection with the foregoing, CalNRG OC shall (and shall cause Realm or any Affiliates of
CalNRG OC or Realm to) grant to PDC any easements, rights-of-way or other rights requested by
PDC that may be necessary to fulfill its obligations under this Section 2.7(g).

         Section 2.8 Modification of Wells. PDC may request from time to time that CalNRG
OC modify one (1) or more of the wells located on the Remainder Tract or the Assets so that their
lift equipment and related facilities are not more than six feet (6') above grade. CalNRG OC shall
conduct the operations to complete any such modifications within ninety (90) days of (a) CalNRG
OC’s receipt of written notice from PDC, and (b) CalNRG OC’s receipt of the Well Modification
Price; provided, however, that in no event shall CalNRG OC be required to undertake any
operations related to any such conversion sooner than the second (2nd) anniversary of the Effective
Date. CalNRG OC will take all commercially reasonable efforts to minimize the profile and
visibility of any modified wells, but PDC understands and acknowledges that wells which are
modified pursuant to this Section 2.8 will have certain visible equipment above the surface grade
and that CalNRG OC shall have satisfied its obligations under this Section 2.8 so long as the
post-modification profile of any such well does not exceed six feet (6') above grade.

        Section 2.9         Surface License.

                 (a)    Grant. Notwithstanding the Quitclaim and Surrender of Leasehold Surface
Rights delivered from CalNRG OC to PDC pursuant to Section 2 of the Transaction Agreement,
PDC hereby grants to CalNRG OC a non-exclusive license to use the surface of the PDC Property
for the purposes of (i) ingress and egress to and from the Remainder Tract, and (ii) operating,
maintaining, and repairing the existing pipelines and utilities that are utilized in connection with
the transportation of hydrocarbons from the Bridgemark Assets to the Remainder Tract
(collectively, the “License Rights”). PDC reserves the right to modify the ingress and egress rights
described in clause (i) above to the extent such modification does not cause a Material Adverse
Effect on CalNRG OC. A form of Memorandum of the Surface License is set forth in Exhibit K
attached hereto (the “Surface License”).



                                                 15
526512.000004 24029358.30
Case 8:20-bk-10143-TA            Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50           Desc
                                 Main Document   Page 301 of 349



            (b)   Term. The Surface License will expire on the date that PDC grants to
CalNRG OC the permanent easements described in Section 2.3(a) above.


                                           ARTICLE 3

                                        WELL BUY-OUTS

        Section 3.1         Plugging and Abandonment.

               (a)     PDC may request from time to time that CalNRG OC Plug and Abandon
the well located on the Remainder Tract (each such request, a “Buyout Request”).

               (b)     Subject to CalNRG OC’s rights to notify PDC of a Force Majeure Event,
CalNRG OC shall complete such Plugging and Abandonment within sixty (60) days of CalNRG
OC’s receipt of the Buyout Price; provided, however, that PDC shall not provide any Buyout
Request earlier than thirty (30) days prior to the second (2nd) anniversary of the Effective Date
and in no event shall a Buyout Request be delivered prior to the earlier of (y) the date that PDC
obtains an approval of a tentative map by a Governmental Authority in connection with the
Re-Entitlement process, or (z) the date PDC elects, in its sole and absolute discretion, to move
forward with the Development Plan or otherwise use, develop, or convert the PDC Property
(regardless of whether the Re-Entitlement is complete). Notwithstanding the preceding sentence,
if no Buyout Request has been sent as of the five (5) year anniversary of the Effective Date,
CalNRG OC’s obligation to Plug and Abandon wells pursuant to this Section 3.1 shall immediately
cease.

                (c)    The Buyout Price shall be determined by Ryder Scott Company, LP
(“Referee”), and any contractors or consultants which Referee may elect to use in that
determination, and that determination shall be final and binding on the Parties. If the Referee is
not available to determine the Buyout Price, the Parties shall agree on a mutually acceptable and
qualified oil and gas geology and/or reservoir engineering firm to make that final and binding
determination. The actual and reasonable costs and fees charged by the Referee in determining
the Buyout Price shall be borne by PDC. Within thirty (30) days of the completion of any such
Plugging and Abandonment operations, PDC shall pay to CalNRG OC all of the Third Party Costs,
and reasonable and preapproved CalNRG OC personnel costs, incurred by CalNRG OC in
connection with such Plugging and Abandonment.

                                           ARTICLE 4

                                      DEFAULT; REMEDIES

        Section 4.1 Events of Default. The following shall constitute a “Default” by a Party
(such Party, a “Defaulting Party”): (a) the Bankruptcy of a Party, or (b) the material breach by
either Party of its covenants and obligations hereunder (which failure is not cured within thirty
(30) days after the Defaulting Party’s receipt of written notice thereof from the non-Defaulting
Party).



                                                16
526512.000004 24029358.30
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                              Main Document   Page 302 of 349



        Section 4.2 Self Help. In addition to any other rights and remedies a non-Defaulting
Party may have at law or in equity with respect to a Default, if CalNRG OC is in Default under
Section 4.1, PDC may perform any operations or take any actions that CalNRG OC failed to take
in Default hereunder; provided, however, that in so doing, PDC may not cause a Material Adverse
Effect on CalNRG OC or Realm with respect to the Assets. In such event, CalNRG OC shall
reimburse PDC for all costs and expenses associated therewith that would otherwise be the
responsibility of CalNRG OC within thirty (30) days of CalNRG OC’s receipt of a written invoice,
including reasonable sufficient back up documentation, from PDC related thereto. Without
limiting the generality of the foregoing, the Parties expressly agree that PDC may exercise its rights
defined under this Section 4.2 in the event CalNRG OC claims a Force Majeure Event prevents
the performance of its obligations hereunder and PDC reasonably believes such obligations can be
performed by PDC.

        Section 4.3 Specific Performance. The Parties acknowledge that they would be
irreparably harmed as a result of the other Party’s breach of this Agreement. In the event either
Party fails to timely perform any of its obligations hereunder, the other Party shall be entitled to
seek and receive specific performance of this Agreement by the Party who has failed to timely
perform any of its obligations hereunder, without posting any bond or the necessity of proving the
inadequacy of a remedy of monetary damages.

        Section 4.4 Limitations on Damages. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, NEITHER PARTY SHALL BE ENTITLED TO
RECOVER FROM THE OTHER PARTY OR ANY OF ITS OR THEIR AFFILIATES ANY
PUNITIVE, SPECIAL OR EXEMPLARY DAMAGES ARISING OUT OF, RESULTING
FROM OR IN CONNECTION WITH THE PERFORMANCE OR NON-PERFORMANCE OF
THIS AGREEMENT. Notwithstanding the foregoing, the limitations in this Section 4.4 shall not
apply to: (a) any damages resulting from the gross negligence or willful misconduct of the Party
from whom such damages are sought, or (b) any damages claimed by a third party against a Party
entitled to indemnification hereunder.

                                            ARTICLE 5

                                      INDEMNIFICATION

         Section 5.1 Indemnification. The Parties agree to protect, indemnify, and hold each
other, their Affiliates, and their respective agents, employees, partners members, managers, heirs,
and assigns harmless from and against all liabilities, Claims, damages, Losses, expenses, demands,
penalties, causes of action, and suits (including, without limitation, attorney’s fees, court costs,
and other litigation-related expenses) of every kind and character, directly or indirectly, arising out
of, in connection with, or related to: (a) in the case of CalNRG OC, CalNRG OC’s operations on
or access to the PDC Property, including violations of Environmental Laws or the release of
Hazardous Substances (b) in the case of PDC, PDC’s operations on or access to the Remainder
Tract, including violations of Environmental Laws or the release of Hazardous Substances by
PDC, or (c) either Party’s breach of any of its covenants or obligations hereunder, regardless of
whether the same arose out of the negligence (whether sole, joint, concurrent or otherwise),
strict liability or other fault of an indemnified Party.


                                                  17
526512.000004 24029358.30
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                              Main Document   Page 303 of 349



                                            ARTICLE 6

                                  RESTRICTIVE COVENANT

        Section 6.1 Restrictive Covenant. The covenants and agreements of the Parties
hereunder constitute restrictive covenants that burden the Remainder Tract and the PDC Property
such that the Parties and any of their successors in title to all or any portion of the Remainder Tract
and the PDC Property shall be subject to the terms and provisions hereof. The Parties intend for
this Agreement and the covenants and agreements described in this Agreement to (a) constitute
covenants running with the land with respect to the Remainder Tract, (b) be binding on and
enforceable by a Party and its successors and assigns against the other Party, and its successors
and assigns, and (c) in the event of a Bankruptcy of a Party or its successors or assigns, not be
deemed to be an executory contract or subject to rejection by a Party or its successors or assigns.
Notwithstanding the foregoing, Persons who purchase residential lots in the PDC Property, and
their respective successors and assigns, and any homeowners’ association or special district which
is formed in connection with the PDC Property, shall not be successors to PDC’s rights under this
Agreement as against CalNRG OC, Realm and their respective successors and assigns (except as
referenced in Section 2.3(a) for the easements on the PDC Property to be granted to CalNRG OC
and the rights as referenced in Section 2.7(g) as to Surface Beautification Measures).

        Section 6.2 Memorandum. Concurrently with the execution of this Agreement, the
Parties shall execute, acknowledge and deliver a memorandum substantially in the form of
Exhibit H attached hereto to be filed in the public records of Orange County, California for the
purpose of putting third parties on notice of the existence of this Agreement and the terms and
provisions hereof.

                                            ARTICLE 7

                                       MISCELLANEOUS

        Section 7.1 Force Majeure. A delay in or failure to perform by a Party will not
constitute a Default or breach of this Agreement if and to the extent the delay or failure to perform
is a Force Majeure Event. In the event that either Party is unable to perform any of its obligations
under this Agreement by reason of a Force Majeure Event, such Party shall: (a) give written notice
to the other Party specifying full particulars of such Force Majeure Event as soon as it is reasonably
possible following the notifying Party’s awareness of the occurrence of such Force Majeure Event,
and in any event, within ten (10) Business Days of the notifying Party’s awareness of the
occurrence thereof; (b) use commercially reasonable efforts to remedy such Force Majeure Event
as soon as it is reasonably possible; and (c) give written notice to the other Party that a Force
Majeure Event has been remedied as soon as it is reasonably possible following the remedy of
such Force Majeure Event. For the avoidance of doubt, no Party shall be entitled to the protections
afforded by this Section 7.1 until the notice required under this Section 7.1 has been delivered to
the other Party. Notwithstanding the foregoing, in the event a Party desires to claim the protections
afforded by this Section 7.1 for more than ninety (90) consecutive days or one hundred eighty
(180) days out of any consecutive three hundred sixty (360) days period, such Party (the “Claiming
Party”) must notify the other Party (the “Non-Claiming Party”) in writing prior to expiration of
the applicable time period. If the Non-Claiming Party disputes the validity of the Force Majeure

                                                  18
526512.000004 24029358.30
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                             Main Document   Page 304 of 349



Event claimed by the Claiming Party within thirty (30) days of the Non-Claiming Party’s receipt
of such notice, the Claiming Party shall not be entitled to the protections afforded under this
Section 7.1 unless a determination is made that the claimed Force Majeure Event excuses the
Claiming Party’s performance in accordance with Section 7.10.

        Section 7.2 Assignment. Subject to the remaining provisions of this Section 7.2, this
Agreement will be binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns. Until (a) the Re-Entitlement is completed, (b) PDC, in its sole
and absolute discretion, finally determines to permanently abandon its efforts to pursue the Re-
Entitlement (in such event, PDC will provide written notice to CalNRG OC of such determination),
or (c) the later of (i) five (5) years from the Effective Date and (ii) the date on which any and all
pending litigation and/or pending applications associated with the Re-Entitlement are fully and
finally adjudicated such that the Re-Entitlement cannot be completed, in the case of (a) through
(c), whichever occurs first, CalNRG OC and Realm may not, directly or indirectly, assign, convey
or otherwise transfer all or any portion of the Assets to any Person other than an Affiliate of
CalNRG OC without first obtaining PDC’s prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned; provided, however, that in the event CalNRG OC
assigns all or any portion of the Assets to an Affiliate, such Affiliate must remain an Affiliate of
CalNRG and may not undergo a change in control without PDC’s prior written consent. PDC may
consider, among other things, the economic wherewithal of a proposed assignee in deciding
whether to consent to such a proposed assignment, conveyance or transfer. PDC may assign,
convey or otherwise transfer all or any portion of the PDC Property without first obtaining
CalNRG OC’s prior written consent at any time; provided, however, any successor-in-interest to
the rights or obligations of PDC under this Agreement will be required to provide reasonable
documentation demonstrating its financial ability to reimburse CalNRG OC as required hereunder
as a condition precedent to the exercise of any rights hereunder that require payment or
reimbursement to CalNRG OC in connection therewith. Any attempted direct or indirect
assignment, conveyance or other transfer that is not in strict compliance with this Section 7.2 will
be deemed to be null and void.

       Section 7.3 Disclosures to Homebuyers. PDC and any successor owner of the PDC
Property which sells or intends to sell any finished residential lots or residential units to members
of the public shall include in its written pre-sale disclosures and CCRs appropriate disclosures
regarding oil and gas exploration and production activities in the vicinity of any such residences.

        Section 7.4 Notices. All notices and other communications under this Agreement will
be in writing and will be deemed given (a) when delivered personally by hand, (b) when sent by
email (with written confirmation of transmission) or (c) one (1) Business Day following the day
sent by overnight courier (with written confirmation of receipt), in each case at the following
addresses and email addresses (or to such other address or email address as a Party may have
specified by notice given to the other Party pursuant to this provision):




If to CalNRG OC or Realm:

                                                 19
526512.000004 24029358.30
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                Desc
                             Main Document   Page 305 of 349



California Natural Resources Group Orange County, LLC
1746-F South Victoria Ave, Suite 245
Ventura, CA 93003
Attention: Clifton Simonson and Jeffrey Katersky
Email: clif.simonson@gmail.com and jkatersky@gmail.com
With a copy (which will not constitute notice) to:

OSSENTJUK & BOTTI
2815 Townsgate Road, Suite 320
Westlake Village, CA 91361
Attention: David Ossentjuk
Email: dossentjuk@oandblawyers.com

If to PDC:

Placentia Development Company LLC4
1140 Virginia Drive
Fort Washington, Pennsylvania 19034
Attention: Yolanda Rodriguez – Vice President
Email: YRodriguez2@tollbrothers.com
Attention: Seth Ring – Regional President, Western Region
Email: SRing@tollbrothers.com

With copies (which will not constitute notice) to:

Thompson & Knight LLP
777 Main Street, Suite 3300
Fort Worth, Texas 76102
Attention: Cole Bredthauer
Email: Cole.Bredthauer@tklaw.com

        Section 7.5 Entire Agreement; Amendment and Waivers.                      This Agreement
represents the entire understanding and agreement between the Parties with respect to the subject
matter hereof and supersedes all prior discussions and agreements between the Parties with respect
to the subject matter hereof. This Agreement can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific reference to this
Agreement signed by the Party against whom enforcement of any such amendment, supplement,
modification or waiver is sought. The waiver by any Party of a breach of any provision of this
Agreement will not operate or be construed as a further or continuing waiver of such breach or as
a waiver of any other or subsequent breach. No failure on the part of any Party to exercise, and no
delay in exercising, any right, power or remedy hereunder will operate as a waiver thereof, nor
will any single or partial exercise of such right, power or remedy by such Party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by Applicable Law.




                                                20
526512.000004 24029358.30
Case 8:20-bk-10143-TA          Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                               Main Document   Page 306 of 349



         Section 7.6 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any Law or public policy, all other terms or provisions
of this Agreement will nevertheless remain in full force and effect.

       Section 7.7 Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

       Section 7.8 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the state of California, without regard to its conflict of laws principles.

       Section 7.9 Corporate Guaranty. On or before the Effective Date, as part of the
material consideration for the Parties’ entry into this Agreement, CalNRG OC shall deliver to PDC
a Parent Guaranty executed by Golden State Exploration and Production LLC substantially in the
form attached hereto as Exhibit I.

        Section 7.10 Dispute Resolution; Waiver of Jury Trial.

                 (a)   Prior to the dismissal of the Chapter 11 Case, the United States Bankruptcy
Court for the Central District of California (the “Bankruptcy Court”) will have jurisdiction over
any and all disputes between or among the Parties, whether in law or equity, arising out of or
relating to this Agreement or any agreement contemplated hereby.

               (b)      From and after the dismissal of the Chapter 11 Case, or if the Bankruptcy
Court is unwilling or unable to hear a dispute prior to the dismissal of the Chapter 11 Case, any
disputes between the Parties arising out of or relating to this Agreement or any agreement
contemplated hereby will be submitted to judicial reference pursuant to California Civil Code
Section 638. If a judicial reference proceeding is initiated based on any such dispute, the following
provisions apply (unless the Parties agree in writing otherwise):

                        (i)     The proceeding will be brought and held in Orange County,
                 California.

                        (ii)    The Parties will use the procedures adopted by JAMS for judicial
                 reference and selection of a referee.

                         (iii) The referee must be a retired judge or a licensed attorney with
                 substantial experience in relevant legal matters. The Parties will agree upon a
                 single referee who will have the power to try any and all of the issues raised,
                 whether of fact or law, which may be pertinent to the matters in dispute, and to
                 issue a statement of decision thereon. Any dispute regarding the selection of the
                 referee will be resolved by JAMS or the entity providing the reference services, or,
                 if no entity is involved, by the court in accordance with California Code of Civil
                 Procedure Sections 638 through 640.

                        (iv)    The referee may require one or more pre-hearing conferences. The
                 referee will have authority to provide all remedies available in law or equity


                                                  21
526512.000004 24029358.30
Case 8:20-bk-10143-TA              Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50              Desc
                                   Main Document   Page 307 of 349



                 appropriate under the circumstances of the controversy. The referee will have the
                 authority to rule on all post-hearing motions in the same manner as a trial judge.

                         (v)    The Parties will be entitled to discovery as provided in the California
                 Code of Civil Procedure, and the referee will oversee discovery and may enforce
                 all discovery orders in the same manner as any trial judge.

                            (vi)   A stenographic record of the reference proceedings will be made.

                        (vii) The referee’s statement of decision must contain findings of fact and
                 conclusions of law to the extent applicable. The statement of decision will be
                 binding upon the Parties, and upon filing of the statement of decision with the clerk
                 of court, or with the judge where there is no clerk, and judgment may be entered
                 thereon.

                            (viii) The decision of the referee will be appealable as if rendered by the
                 court.

                         (ix)    The prevailing Party, as determined by the referee, will be entitled
                 to obtain from the non-prevailing Party the prevailing Party’s reasonable attorneys’
                 fees and experts’ fees and costs, costs related to the judicial reference, and the
                 portion of fees and costs of the referee borne by the prevailing Party. For all other
                 claims not specifically addressed in this (b)Section 7.10(b), each Party will bear its
                 own attorneys’ fees and experts’ fees and costs and costs related to the judicial
                 reference. Until the referee determines the prevailing Party, each Party to the
                 reference will bear an equal share of the fees and costs of the referee and the
                 reference proceeding.

           (c)   THE PARTIES DO HEREBY IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, SUIT OR OTHER LEGAL PROCEEDING BASED UPON, ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY.

        Section 7.11 Attorneys’ Fees and Costs. If any action or proceeding at law or in equity
shall be brought to enforce or interpret any provision of this Agreement, or any right, duty or
obligation between the Parties hereto, the prevailing Party in such action, as determined by the
Court or arbitrator, shall in addition to all costs of suit, shall recover judgment or award from the
other Party for the actual and reasonable sum as and for the prevailing Party’s attorneys’ fees and
costs, including all professional advisors, expert witness and consultant fees and mediator or
arbitrator fees, which sum shall be fixed by the Court or arbitrator and made a part of such
judgment or award. This provision shall apply to attorney’s fees and related costs on appeal, and
on remand from any such appeal.

        Section 7.12 No Third Party Beneficiaries. Except as herein provided to the contrary,
there are no third-party beneficiaries, intended or otherwise, of this Agreement.



                                                     22
526512.000004 24029358.30
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                             Main Document   Page 308 of 349



       Section 7.13 Joint and Several Liability. Notwithstanding anything herein to the
contrary, CalNRG OC and Realm shall be jointly and severally liable hereunder with respect to
any breach of any covenant, agreement or obligation of either such Party hereunder including,
without limitation, the obligations of either such party under Section 5.1. CalNRG OC shall cause
Realm to comply with all covenants and agreements of Realm hereunder.

        Section 7.14 Insurance. Prior to PDC entering onto the Assets, and prior to CalNRG
OC or Realm entering onto the PDC Property, as applicable, the Party performing work on the
other Party’s property (and any of such Party’s contractors and/or subcontractors) must obtain
general liability, worker’s compensation, pollution liability and vehicle insurance (a) in accordance
with the amounts and requirements set forth on Exhibit J attached hereto, (b) that lists CalNRG
OC and Realm as additional insureds (in the case of PDC) and PDC as an additional insured (in
the case of CalNRG OC and/or Realm) under the policy, as applicable. Prior to PDC entering onto
the Assets, and prior to CalNRG OC or Realm entering onto the PDC Property, each Party must
furnish valid, written copies of current certificates of insurance satisfying the criteria of this
Section 7.14.

       Section 7.15 Conflicts Between the Settlement Agreement and This Agreement. As
between CalNRG OC and Realm, on the one hand, and PDC, on the other hand, in the event of
any conflicts between the terms of the Settlement Agreement and this Agreement, the terms and
provisions of this Agreement shall prevail.


         [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS.]




                                                 23
526512.000004 24029358.30
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50         Desc
                            Main Document   Page 309 of 349



        IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by their
respective authorized representatives as of the date hereof.

                                         PDC:

                                         PLACENTIA DEVELOPMENT
                                         COMPANY LLC,
                                         a California limited liability company

                                         By: ______________________________
                                         Name: Seth Ring
                                         Title: Regional President, Western Region

                                         CalNRG OC:

                                         CALIFORNIA NATURAL RESOURCES
                                         GROUP ORANGE COUNTY, LLC
                                         a Delaware limited liability company

                                         By: Golden State Exploration & Production, LLC,
                                         a Delaware limited liability company
                                         Its: Managing Member

                                         By: ______________________________
                                         Clifton O. Simonson
                                         Its: Managing Member




                                         REALM:

                                         REALM CALIFORNIA LLC,
                                         a Delaware limited liability company

                                         By: Golden State Exploration & Production, LLC,
                                         a Delaware limited liability company
                                         Its: Managing Member

                                         By: ______________________________
                                         Clifton O. Simonson
                                         Its: Managing Member




                                    SIGNATURE PAGE
526512.000004 24029358.30
                                      Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50             Desc
                                                                  Main Document   Page 310 of 349




                                                                              EXHIBIT A

                                                                          BRIDGEMARK ASSETS



                                                                           RICHFIELD LEASES

                                                           RECORDED     EFFECTIVE
               LESSOR                    LESSEE                                     BOOK PAGE            LEGAL – SEE RECORDED DOCUMENTS FOR FULL DESCRIPTIONS
                                                             DATE         DATE

                                   Union Oil Company                                                 Lot 17, Hazard’s Subdivision of the Shanklin Tract as shown on Map
        Joanna Adella Coyle          of California, a      11/26/1917   6/26/1917    8        257    recorded in Book 18, Page 7, Miscellaneous Records of Los Angeles
                                  California corporation                                                                     County, California

                                                                                                      The West 11.25 acres of Lot 25, Hazard’s Subdivision, as shown on
                                                                                                        Map recorded in Book 18, Page 7, Miscellaneous Records of Los
                                   Union Oil Company                                                 Angeles County, California, excepting therefrom a lot in the northeast
 Harold H. Coyle and Genevieve
                                     of California, a      11/26/1917   6/26/1917    8        264    corner thereof, described as follows: Beginning at the Northeast corner
    B. Coyle, his wife (et al)
                                  California corporation                                             of said land; thence South 50 feet; thence West parallel with the North
                                                                                                    line thereof, 140 feet; thence North 50 feet to the North line thereof and
                                                                                                                  thence East 140 feet to the point of beginning

                                                                                                    Lot 16 and the North 3.28 acres of the East 11 acres of Lot 25, and the
                                                                                                     North 50 feet of the East 140 feet of the West half (W 1/2) of Lot 25,
 N. Frank Morse and Mrs. Lottie
                                       M.L. Jenks          11/26/1917   2/24/1917    8        274   Hazard’s Subdivision of the Shanklin Tract, as shown on Map recorded
           E. Morse
                                                                                                     in Book 18, Page 7, Miscellaneous Records of Los Angeles County,
                                                                                                                                   California



                                                                              EXHIBIT A
526512.000004 24179367.14
                                       Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50         Desc
                                                                   Main Document   Page 311 of 349




                                    Union Oil Company                                             Lot 20, Hazard’s Subdivision of the Shanklin Tract as shown on Map
 Charlotte S. Ayers, a widow and
                                      of California, a      11/26/1917   8/1/1917    8     298    recorded in Book 18, Page 7, Miscellaneous Records of Los Angeles
 William J. Parson, a single man
                                   California corporation                                                                 County, California

                                                                                                   The East half (E 1/2) and the South half (S 1/2) of the West half (W
                                    Union Oil Company
  Towell Investment Company, a                                                                   1/2) of Lot 19, Hazard’s Subdivision of the Shanklin Tract, as shown on
                                      of California, a      11/26/1917   8/1/1917    8     305
     California corporation                                                                         Map recorded in Book 18, Page 7, Miscellaneous Records of Los
                                   California corporation
                                                                                                                       Angeles County, California

                                                                                                  Lot 22, Hazard’s Subdivision of the Shanklin Tract, as shown on Map
   Stern Realty Company of Los                                                                    Lot 22, Hazard’s Subdivision of the Shanklin Tract, as shown on Map
                                        M.L. Jenks          9/20/1918    8/1/1918    7     76
        Angeles California                                                                        recorded in Book 18, Page 7, Miscellaneous Records of Los Angeles
                                                                                                                          County, California

                                                                                                 Blocks 16, 18 and 19, Lots 1 to 11 inclusive, in Block 27, Block 28 and
   Stern Realty Company of Los                                                                    Block 29, as shown on Amended Map of Richfield, filed in Book 1 at
                                        M.L. Jenks          9/20/1918    8/1/1918    7     81
     Angeles California (et al)                                                                    Page 26 of Licensed Surveyors Maps, Records of Orange County,
                                                                                                                                California

                                                                                                  Lot 24 and the East half (E 1/2) of Lot 25 of Hazard’s Subdivision of
                                                                                                  the Shanklin Tract as shown on Map recorded in Book 18, Page 7, of
                                                                                                  Miscellaneous Records of Los Angeles County, California, excepting
                                    California Star Oil
                                                                                                   the Northerly 3.29 acres of said Lot 25, which 3.28 acres is bounded
      Susan C. Yarnell (et al)         Company, a           10/27/1919   4/9/1919    12    87
                                                                                                 and described as follows: Beginning at the Northeast corner of said Lot
                                       corporation
                                                                                                  25; thence South 300 feet along the East line of said Lot 25 to a point;
                                                                                                 thence West 478.525 feet to a point; thence North 300 feet to the North
                                                                                                         line of said Lot 25; thence East to the point of beginning



                                                                               EXHIBIT A
526512.000004 24179367.14
                                       Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50          Desc
                                                                   Main Document   Page 312 of 349




                                                                                                   Lot 24 and the East half (E 1/2) of Lot 25 of Hazard’s Subdivision of
                                                                                                   the Shanklin Tract as shown on Map recorded in Book 18, Page 7, of
                                                                                                   Miscellaneous Records of Los Angeles County, California, excepting
                                    Petroleum Midway
  California Star Oil Company, a                                                                    the Northerly 3.29 acres of said Lot 25, which 3.28 acres is bounded
                                    Company, LTD., a        10/27/1919   4/18/1919   12     95
            corporation                                                                           and described as follows: Beginning at the Northeast corner of said Lot
                                        corporation
                                                                                                   25; thence South 300 feet along the East line of said Lot 25 to a point;
                                                                                                  thence West 478.525 feet to a point; thence North 300 feet to the North
                                                                                                          line of said Lot 25; thence East to the point of beginning

                                                                                                   The North half (N 1/2) of the West half (W 1/2) of Lot 19, Hazard’s
    Oak Company, a California
                                        L.M. Dorn            9/7/1939    3/17/1939   1012   207    Subdivision, Shanklin Tract, as shown on Map recorded in Book 18,
          corporation
                                                                                                    Page 7, Miscellaneous Records of Los Angeles County, California

                                                                                                      (a) The South 5.695 acres of that portion of Lot 2 in Section 24,
                                                                                                       Township 4 South, Range 9 West, S.B.B.M., Orange County,
                                                                                                                                California.

                                                                                                  (b) Lot 35, of Hazard’s Subdivision, excepting a strip of land containing
                                    Union Oil Company                                               1.10 acres conveyed by Jacob Stern to Santa Fe Land Improvement
                                      of California, a                                                                   Company; also a strip of land
       Stern Realty Company                                 11/15/1918   11/1/1918    7     185    50.00 feet wide lying South of and contiguous to the South line of that
                                   California corporation
                                         Recorded:                                                    certain piece of land conveyed by said deed to the Santa Fe Land
                                                                                                   Improvement Company and extending from the West line of Block 44
                                                                                                     of the Town of Richfield; also excepting the South Half of the East
                                                                                                                20.00 acres (being 10.00 acres) of said Lot 35.

                                                                                                   Also excepting the following: Commencing at a point in the West line
                                                                                                   of Lot 35 of Hazard’s Subdivision, as per amended Map of Richfield

                                                                               EXHIBIT A
526512.000004 24179367.14
                            Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50       Desc
                                                    Main Document   Page 313 of 349



                                                                                    filed in Book 1, Page 26 of Licensed Surveyor’s Map, records of
                                                                                Orange County, California, said point bearing North 03° 36’ West along
                                                                                 lot line 843.02 feet from the Southwest corner of Lot 35; thence North
                                                                                  03° 36’ West 195.92 feet to an intersection with the South line of the
                                                                                Atchison, Topeka and Santa Fe Railway Co’s right of way as per Deed
                                                                                  recorded in Book 178, Page 28 of Deeds, records of Orange County,
                                                                                California; thence Easterly along the South line of the above mentioned
                                                                                right of way 778.47 feet to an intersection with the West line of “Block
                                                                                  44 Richfield as shown on said Map, thence South parallel to the East
                                                                                                            line of said Lot 35,
                                                                                      201.60 feet; thence West 765.29 feet to the point of beginning.

                                                                                  (c) Lots 17, 20 and 23, in Block 22; and Lots 27 to 32, inclusive, in
                                                                                     Block 24; and Lots 16, 17 and 18 in Block 25; and Lots 1 to 5,
                                                                                inclusive, and Lot 11, in Block 26, all as shown on the amended Map of
                                                                                Richfield filed in Book 1, Page 26 of Licensed Surveyor’s Map, records
                                                                                                     of Orange County, California.

                                                                                                  (d) Lot 36 of Hazard’s Subdivision.

                                                                                 (e) Lot 37 of Hazard’s Subdivision; excepting therefrom the North Half
                                                                                   of the South Half and the South Half of the South Half of the North
                                                                                             Half of said Lot, conveyed to Edith Mary Abel.

                                                                                                        (Parcel 16 continued)
                                                                                (f) Lot 39 of Hazard’s Subdivision; excepting portions conveyed to the
                                                                                Richfield Mutual Water Company and to Anna W. Grace, and the North
                                                                                                  Half of the South Half of said Lot.

                                                                                   (g) Lot 40 of Hazard’s Subdivision; excepting therefrom the South
                                                               EXHIBIT A
526512.000004 24179367.14
                                      Case 8:20-bk-10143-TA      Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50         Desc
                                                                 Main Document   Page 314 of 349



                                                                                                               10.00 acres conveyed to Sol Goodman.

                                                                                               (h) Lot 41 of Hazard’s Subdivision; excepting therefrom the South 5.00
                                                                                                                               acres.

                                                                                               (i) Lot 42 of Hazard’s Subdivision; excepting 7.19 acres conveyed to
                                                                                               Anaheim Union Water Company, and 5.00 acres conveyed to William
                                                                                                     P. Speer, and 10.00 acres conveyed to Martin Apalategui.

                                                                                                 (j) Block 44, Town of Richfield, reserving therefrom the Northerly
                                                                                                                           100.00 feet.

                                                                                                            (k) Blocks 16, 18 and 19, Town of Richfield.

                                                                                                     (l) Lots 1 to 11, inclusive, in Block 27, Town of Richfield.

                                                                                                              (m) Blocks 28 and 29, Town of Richfield.

                                                                                               Portion of Lot 21, Hazard’s Subdivision as shown on Map recorded in
                                                                                                 Book 1, Page 26, Licensed Surveyors’ Maps, Official Records of
                                   Union Oil Company
  William A. Goodwin and Alice                                                                       Orange County, California, described as follows: Parcel A:
                                     of California, a      3/27/1919   5/10/1919   10    197
   A. Goodwin, his wife (et al)                                                                     Commencing at the Southwest corner of Lot 21 of Hazard’s
                                  California corporation
                                                                                                Subdivision as shown on Map filed in Book 1, Page 26 of Licensed
                                                                                                     Surveyors’ Maps, Records of Orange County, California,

                                                                                                Portion of Lot 26 of Hazard’s Subdivision as shown on Map filed in
                                       Chiksan Oil                                               Book 1, Page 26 of Licensed Surveyor’s Maps, Records of Orange
  A.S. Bradford and Winifred W.
                                       Company, a          5/2/1924    3/31/1924   45    186   County, California, described as follows: Commencing at the northeast
     Bradford, his wife (et al)
                                  California corporation                                       corner of Lot 27 of said Hazard’s Subdivision; thence southerly, along
                                                                                               the easterly line of said Lot 27, 325 feet; thence westerly, parallel with

                                                                             EXHIBIT A
526512.000004 24179367.14
                                      Case 8:20-bk-10143-TA     Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50          Desc
                                                                Main Document   Page 315 of 349



                                                                                               the northerly line of said Lots 26 and 27, 862 feet, more or less, to the
                                                                                               true point of beginning; thence southerly, at right angles 350 feet, to a
                                                                                              point which is 349.37 feet northerly, measured at right angles, from the
                                                                                               southerly line of said Lots 26 and 27; thence westerly, parallel to said
                                                                                              southerly line of Lots 26 and 27, 586.79 feet; thence southerly, parallel
                                                                                              with the easterly line of said Lot 27, 349.37 feet to the southerly line of
                                                                                                said Lots 26 and 27; thence westerly, along the southerly line of said
                                                                                                Lots 26 and 27, 256.65 feet, more or less, to the southwest corner of
                                                                                                said Lot 26; thence northerly, along the westerly line of said Lot 26,
                                                                                              601.13 feet; thence easterly, parallel with the northerly line of said Lot
                                                                                                  26, 318.48 feet; thence northerly, at right angles, 100 feet; thence
                                                                                              easterly, parallel with the northerly line of said Lot 26, 569.3 feet to the
                                                                                                                        true point of beginning

                                                                                               That portion of Lot 26 of Hazard’s Subdivision as shown on Map filed
                                                                                                in Book 1, Page 26 of Licensed Surveyor’s Maps, Records of Orange
                                                                                              County, California, described as follows: Commencing at the northeast
                                                                                               corner of Lot 27 of said Hazard’s Subdivision; thence southerly, along
                                                                                               the easterly line of said Lot 27, 675 feet; thence westerly, parallel with
                                   The Texas Company,
   Bradford Bros. Inc., a Nevada                                                               the northerly lines of said Lots 26 and 27, 950.07 feet, to the true point
                                        a Delaware        9/7/1945   8/20/1945   1322   465
        corporation (et al)                                                                   of beginning; thence southerly, parallel with the easterly line of said Lot
                                   corporation Recorded
                                                                                                  27, 349.37 feet to the southerly line of said Lots 26 and 27; thence
                                                                                                westerly, along the southerly line of said Lots 26 and 27, 498.72 feet;
                                                                                                thence northerly, parallel with the easterly line of said Lot 27, 349.37
                                                                                              feet; thence easterly, parallel with the northerly line of said Lots 26 and
                                                                                                             27, 498.72 feet to the true point of beginning




                                                                           EXHIBIT A
526512.000004 24179367.14
                                     Case 8:20-bk-10143-TA    Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50          Desc
                                                              Main Document   Page 316 of 349




                                                                                             Lots 26 and 27 of Hazard’s Subdivision as shown on map filed in Book
                                                                                               1, Page 26 of Licensed Surveyor’s Maps records of Orange County,
                                                                                               State of California, described as follows: Beginning at the Northeast
                                                                                              corner of Lot 27 of said Hazard’s Subdivision, thence Southerly along
                                                                                                the Easterly boundary of said Lot 27 a distance of 325 feet; thence
                                                                                              Westerly parallel with the Northerly boundary of said Lots 26 and 27 a
                                                                                                 distance of 547 feet from the Easterly boundary of Lot 27; thence
                                    Arrowhead Oil                                              Southerly parallel with the Easterly boundary of Lot 27 a distance of
   Bradford Bros. Inc., a Nevada   Company, LTD.., a                                          350 feet; thence Westerly parallel with the Northerly boundary of Lots
                                                        8/12/1945   7/1/1947    1538   310
        corporation (et al)        Nevada corporation                                           26 and 27 a distance of 315 feet; thence Northerly parallel with the
                                       Recorded                                                Easterly boundary of Lot 27 a distance of 350 feet; thence Westerly
                                                                                               parallel with the Northerly boundary of Lots 26 and 27 a distance of
                                                                                             569.3 feet; thence southerly at right angles a distance of 100 feet; thence
                                                                                                 Westerly at right angles a distance of 318.48 feet to the Westerly
                                                                                              boundary of Lot 26; thence Northerly along the Westerly boundary of
                                                                                             Lot 26 a distance of 425.85 feet to the Northwesterly corner of said Lot
                                                                                              26; thence Easterly along the Northerly boundary of Lots 26 and 27 to
                                                                                                                        the point of beginning

                                                                                             Lot 6, 7, 8 and 14, in Block 26, Lots 1 to 6, inclusive, in Block 33, and
                                                                                              Lots 1 to 4, inclusive, in Block 34, of Richfield, as per map thereof
                                                                                              recorded in Book 31, at Pages 61 to 66, inclusive, of Miscellaneous
  Chanslor-Canfield Midway Oil                                                                              Records, Los Angeles County, California.
     Company, a California           A.H. Bradford      1/19/1966   9/28/1949   7813   45
       corporation (et al)                                                                    That portion of Lot 21 of Hazard’s Subdivision, as per map there of
                                                                                             recorded in Book 1, Page 26 of Record of Surveys, in the office of the
                                                                                             County Recorder of Orange County, California, lying within Lots 1 to
                                                                                             15, inclusive, and Lots 26 to 29, inclusive, in Block 31 of Richfield, as
                                                                                              per map thereof recorded in Book 31, at Pages 61 to 66, inclusive, of

                                                                          EXHIBIT A
526512.000004 24179367.14
                            Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50        Desc
                                                    Main Document   Page 317 of 349



                                                                                        Miscellaneous Records, Los Angeles County, California.

                                                                                  Beginning at the Northwest corner of Lot 1, in Block 34, of Richfield,
                                                                                 as per map thereof recorded in Book 31, at Pages 61 to 66, inclusive, of
                                                                                  Miscellaneous Records, Los Angeles County, California, and running
                                                                                   thence Northeasterly to the Southwest corner of Lot 1, in Block 33 of
                                                                                    said Richfield; thence Easterly along the South lien of said Lot 1, in
                                                                                 Block 33, 184.63 feet to the Southeast corner of said Lot 1 in Block 33;
                                                                                  thence South at right angles to said South line 30.00 feet, to the center
                                                                                   line of Orange Street (vacated); thence West along said center line to
                                                                                     the Northerly extension of the East line of said Lot 1 in Block 34;
                                                                                 thence South along said Northerly extension 30.00 feet to the Northeast
                                                                                   corner of said Lot 1 in Block 34; thence West along the North line of
                                                                                        said Lot 1 in Block 34, 150.00 feet to the point of beginning.

                                                                                  Beginning at the Northwest corner of Lot 6, in Block 33, of Richfield,
                                                                                as per map thereof recorded in Book 31, at Pages 61 to 66, inclusive, of
                                                                                  Miscellaneous Records, Los Angeles County, California, and running
                                                                                  thence Northeasterly to the Southwest corner of Lot 1 in Block 31 of
                                                                                    said Richfield; thence Easterly along the South line of said Lot 1,
                                                                                 184.63 feet to the Southeast corner of said Lot 1; thence South, at right
                                                                                    angles to said South line, 25.00 feet; to the center line Pine Street
                                                                                 (vacated); thence West, along said center line, to a line of said Lot 6 at
                                                                                right angles with the North line of said Lot 6; thence South 25.00 feet to
                                                                                 the Northeast corner of Lot 6; thence West along the North lien of said
                                                                                               Lot 6, 184.63 feet to the point of beginning.




                                                               EXHIBIT A
526512.000004 24179367.14
                                       Case 8:20-bk-10143-TA      Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50         Desc
                                                                  Main Document   Page 318 of 349




   *Susan C. Yarnell, Jessie Y.
                                                                                                 Lot 18, Hazard’s Subdivision of the Shanklin Tract, as shown on Map
   Kimball, Katherine Yarnell,       California Star Oil    April 9,    April 9,
                                                                                    18     7    recorded in Book 18, Page 7, of Miscellaneous Records of Los Angeles
    Ellis T. Yarnell and Esther          Company             1919        1919
                                                                                                                         County, California
              Yarnell

                                                                                                  Portion of Lots 26 and 27 of Hazard’s Subdivision as shown on map
                                                                                                    filed in Book 1, Page 26 of Licensed Surveyor’s Maps records of
                                                                                                 Orange County, State of California, described as follows: Beginning at
                                                                                                   the Northeast corner of Lot 27 of said Hazard’s Subdivision, thence
                                                                                                 Southerly along the Easterly boundary of said Lot 27 a distance of 325
                                                                                                 feet; thence Westerly parallel with the Northerly boundary of said Lots
                                                                                                 26 and 27 a distance of 547 feet from the Easterly boundary of Lot 27;
                                                                                                     thence Southerly parallel with the Easterly boundary of Lot 27 a
                                       Arrowhead Oil                                                 distance of 350 feet; thence Westerly parallel with the Northerly
  *Bradford Bros. Inc., as Lessor                          8/12/1947   7/1/1947    1538   310
                                       Company, Ltd.                                               boundary of Lots 26 and 27 a distance of 315 feet; thence Northerly
                                                                                                   parallel with the Easterly boundary of Lot 27 a distance of 350 feet;
                                                                                                thence Westerly parallel with the Northerly boundary of Lots 26 and 27
                                                                                                  a distance of 569.3 feet; thence southerly at right angles a distance of
                                                                                                100 feet; thence Westerly at right angles a distance of 318.48 feet to the
                                                                                                    Westerly boundary of Lot 26; thence Northerly along the Westerly
                                                                                                    boundary of Lot 26 a distance of 425.85 feet to the Northwesterly
                                                                                                 corner of said Lot 26; thence Easterly along the Northerly boundary of
                                                                                                                  Lots 26 and 27 to the point of beginning

                                                                                                Lot 27 of Hazard’s Subdivision as shown on Map filed in Book 1, Page
                                                                                                      26 of Licensed Surveyor’s Maps, Records of Orange County,
           *A.S. Bradford           Chiksan Oil Company    3/31/1924   3/31/1924    45    186     California, described as follows: Beginning at a point in the easterly
                                                                                                line of said Lot 27, distant 325 feet southerly from the northeast corner
                                                                                                of said lot; thence westerly parallel to the North line of said Lot 27, 547

                                                                              EXHIBIT A
526512.000004 24179367.14
                                      Case 8:20-bk-10143-TA     Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50          Desc
                                                                Main Document   Page 319 of 349



                                                                                              feet; thence southerly at right angles, 350 feet to a point which is 349.37
                                                                                                feet northerly measured at right angles from the southerly line of said
                                                                                               Lot 27; thence easterly, parallel with said southerly line 547 feet, more
                                                                                                 or less, to a point in the easterly line of said Lot 27; thence northerly
                                                                                               along said easterly line 350 feet, more or less, to the point of beginning

 *Morris D. Schatzman, John W.
                                                                                               Block 17, Hazard’s Subdivision as per Map of Richfield, recorded in
 Schmid and Philip S. Magruder,
                                    Union Oil Company   1/1/1965                                Book 1, Page 26 of Licensed Surveyor’s Maps, records of Orange
  coexecutors of the Estate of A.
                                                                                                                   County, State of California
   Hartwell Bradford, deceased


     *J.W. Newell and Lilla F.
                                    Union Oil Company     N/A        5/31/1917   N/A    N/A                                      N/A
             Newell




         *Esther L. Newell          Union Oil Company     N/A        5/1/1917    N/A    N/A                                      N/A




          *Lilla F. Newell          Union Oil Company   4/12/1949   11/15/1948   1828   128                Records of Orange County, State of California




 *Malcom J. Renton, Executor of
                                    Union Oil Company   5/11/1949    4/12/1949   1841   400                Records of Orange County, State of California
  the Estate of David M. Renton


                                                                           EXHIBIT A
526512.000004 24179367.14
                                            Case 8:20-bk-10143-TA    Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50            Desc
                                                                     Main Document   Page 320 of 349




 *Malcom J. Renton, Executor of
                                         Union Oil Company   8/16/1950     3/20/1950    2057    298     Line Well Agreement, Records of Orange County, State of California
  the Estate of David M. Renton




       *Charles C. Chapman               Union Oil Company   3/31/1917     3/31/1917      8     219                 Records of Orange County, State of California




                                                                            DOWLING OLIVE LEASES

                                   LESSOR                                      LESSEE                 EFFECTIVE DATE              DATE             BOOK              PAGE

           Robert R. Dowling and Marquita S. Dowling et al                Alberta Stevenson             2/23/1956              4/17/1956            3471              573

                             Edward Mills et al                           Alberta Stevenson                N/A                    N/A               3476              495

                            Reinhold Dinkler et al                        Alberta Stevenson                N/A                    N/A            3483, 3832         550, 175



                                                                                  EAST COYOTE

            LESSOR                           LESSEE                 EFFECTIVE DATE                 RECORDED                     BOOK / PAGE                DESCRIPTION

    Anaheim Union Water                                                                                                                              Hualde Dome Unit Tract
                                         William Loftus               12/1/1906                    4/17/1907                       3 / 25
         Company                                                                                                                                              5


                                                                                   EXHIBIT A
526512.000004 24179367.14
                                      Case 8:20-bk-10143-TA     Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                                                Main Document   Page 321 of 349




                                                                             RICHFIELD

              COMPANY                      RECORDED DATE                       BOOK                       PAGE                 UNIT DESCRIPTION

       Union Oil Company of
                                             7/19/1972                         10231                       96             West Richfield Kraemer Zone
            California

       Union Oil Company of
                                              6/7/1961                         5764                       759             West Richfield Chapman Zone
            California



                                                                            ASSIGNMENTS

                   GRANTOR                                 GRANTEE                        RECORDED DATE                      INSTRUMENT

           Blackhawk Oil Company                   Bridgemark Corporation                    10/3/1996                        XX-XXXXXXX

           Nuevo Energy Company                    Bridgemark Corporation                    6/25/1996                        XX-XXXXXXX

  Texaco Exploration and Production Inc.           Bridgemark Corporation                    9/20/1993                        XX-XXXXXXX

            Mobil Oil Corporation                  Bridgemark Corporation                    10/11/1994                       XX-XXXXXXX

                Hartwel Oil Inc.                   Bridgemark Corporation                    1/31/2003                       03-00121560




                                                                             EXHIBIT A
526512.000004 24179367.14
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                            Main Document   Page 322 of 349



                                       EXHIBIT B

                                    REMAINDER TRACT



THE DESIGNATED REMAINDER PARCEL AS SHOWN ON TRACT NO. 15700, IN THE
CITY OF PLACENTIA, COUNTY OF ORANGE, STATE OF CALIFORNIA, FILED IN BOOK
854, PAGES 17 THROUGH 22, INCLUSIVE, OF MISCELLANEOUS MAPS, IN THE OFFICE
OF THE COUNTY RECORDER OF SAID COUNTY. APN No. 341-501-66




                                       EXHIBIT B
526512.000004 24029358.30
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                            Main Document   Page 323 of 349



                                       EXHIBIT C

                                     PDC PROPERTY


ALL OF TRACT NO. 15700, IN THE CITY OF PLACENTIA, COUNTY OF ORANGE, STATE
OF CALIFORNIA, FILED IN BOOK 854, PAGES 17 THROUGH 22, INCLUSIVE, OF
MISCELLANEOUS MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY (APN Nos. 341-501-01 through 341-501-65, inclusive), EXCEPTING THEREFROM
THE DESIGNATED REMAINDER PARCEL AS SHOWN ON SAID MAP (APN No. 341-501-
66).




                                       EXHIBIT C
526512.000004 24029358.30
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                            Main Document   Page 324 of 349



                                       EXHIBIT D

                                    CRIMSON PIPELINE


                                        Attached.




                                       EXHIBIT D
526512.000004 24029358.30
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                        Main Document   Page 325 of 349
Case 8:20-bk-10143-TA           Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50               Desc
                                Main Document   Page 326 of 349



                                             EXHIBIT E

                                    FORM OF JOINDER AGREEMENT


                            Surface Use and Cooperation Agreement Joinder


This Surface Use and Cooperation Agreement Joinder, dated as of [__________], 20[__] (this
“Joinder Agreement”), is delivered pursuant to Sections 2.4(a) and 2.4(b) of that certain Surface
Use and Cooperation Agreement dated as of [__________], 20[__] (as amended, restated,
supplemented, amended and restated or otherwise modified and in effect from time to time, the
“SUA”) among Placentia Development Company, a California limited liability company (“PDC”),
on the one hand, and California Natural Resources Group Orange County, LLC, a Delaware
limited liability company (“Cal NRG OC”) and Realm California LLC, a Delaware limited liability
company (“Realm”), on the other hand.
The undersigned, [insert name of Lender], a [insert jurisdiction of organization] [insert form of
entity], hereby agrees, as provided in Sections 2.4(a) and 2.4(b) of the SUA, to become party to
the SUA solely for purposes of Sections 2.4(a) and 2.4(b) thereof, and to be bound by the terms of
those provisions, and no others, with the same force and effect and hereby expressly assume all of
the obligations and liabilities thereunder as fully as if the undersigned had originally executed and
delivered the SUA.
IN WITNESS WHEREOF, each of the undersigned hereto has caused this Joinder Agreement to
be duly executed and delivered by its respective authorized officer or representative as of the date
first written above.
    [Insert name of Lender]
    By: ________________________
    Name: _____________________
    Title: _______________________




                                             EXHIBIT E
526512.000004 24029358.30
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                            Main Document   Page 327 of 349



                                       EXHIBIT F

                             CERTAIN BOUNDARY ADJUSTMENTS


                                        Attached.




                                       EXHIBIT F
526512.000004 24029358.30
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                        Main Document   Page 328 of 349
                               EXHIBIT “F”
                   CERTAIN BOUNDARY ADJUSTMENTS
BEING A PORTION OF TRACT NO. 15700, IN THE CITY OF PLACENTIA, COUNTY OF
ORANGE, STATE OF CALIFORNIA, FILED IN BOOK 854, PAGES 17 THROUGH 22,
INCLUSIVE, OF MISCELLANEOUS MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY, MORE PARTICULARLY DESCRIBED AS FOLLOWS:


PARCEL 1:


BEGINNING AT THE SOUTHEAST CORNER OF SAID TRACT, SAID POINT ALSO BEING ON
THE NORTH RIGHT-OF-WAY OF ALTA VISTA STREET AS SHOWN ON SAID TRACT;

THENCE LEAVING SAID RIGHT-OF-WAY, ALONG THE EAST LINE OF SAID TRACT, NORTH
0°17'17" EAST 244.90 FEET TO THE TRUE POINT OF BEGINNING;

THENCE CONTINUING ALONG SAID EAST LINE, NORTH 0°17'17" EAST 380.61 FEET;

THENCE LEAVING SAID EAST LINE, NORTH 89°48'52" WEST 300.04 FEET;

THENCE SOUTH 0°00'00" WEST 34.64 FEET;

THENCE SOUTH 2°12'00" EAST 196.77 FEET;

THENCE SOUTH 90°00'00" WEST 8.18 FEET;

THENCE SOUTH 0°00'00" WEST 89.40 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE CONCAVE NORTHEASTERLY, AND HAVING A RADIUS OF 1030.00 FEET. A RADIAL
LINE BEARS SOUTH 30°27'03" WEST TO SAID POINT;

THENCE SOUTHEASTERLY ALONG SAID CURVE 135.79 FEET THROUGH A CENTRAL ANGLE
OF 7°33’13”;

THENCE NORTH 89°59'53" EAST 177.49 FEET TO THE TRUE POINT OF BEGINNING;

CONTAINING 2.521 AC., MORE OR LESS.


ALL AS SHOWN ON EXHIBIT "B", ATTACHED HERETO AND BY THIS REFERENCE MADE A
PART HEREOF.

SUBJECT TO COVENANTS, CONDITIONS, RESTRICTIONS, RESERVATIONS, EASEMENTS
AND RIGHTS-OF-WAY OF RECORD IF ANY.



PREPARED BY:


__________________________________
SCOTT M. WILSON               DATE
P.L.S. 7434
EXPIRES 12/31/21




                                                                      Page 1 of 1
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                        Main Document   Page 329 of 349
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                        Main Document   Page 330 of 349
Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                            Main Document   Page 331 of 349



                                       EXHIBIT G

                                   CERTAIN FACILITIES



                                        Attached.




                                       EXHIBIT G
526512.000004 24029358.30
Case 8:20-bk-10143-TA   Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50             Desc
                        Main Document   Page 332 of 349




                         PP   PP




                        PP




                        PP




                        PP



                                   PP




                                           PP




                                          PP




                                                             PPPP PP




                                                        PP
                                                        PP
                                                        PP



                                                                       PP
                                                                PP       PP

                                                                          PP



                                                                 PP



                                                                                PP

                                                                               PP




 WILSON MIKAMI
 CORPORATION
Case 8:20-bk-10143-TA     Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                          Main Document   Page 333 of 349



                                         EXHIBIT H

                            MEMORANDUM OF
                SURFACE USE AND COOPERATION AGREEMENT

      STATE OF CALIFORNIA          )
                                   )
      COUNTY OF ORANGE             )

               This Memorandum of Surface Use and Cooperation Agreement (this
      “Memorandum”), dated as of [_______________], 2021 (the “Effective Date”),
      is by and among Placentia Development Company LLC, a California limited
      liability company whose address is 725 Town & Country, Suite 200, Orange,
      California 92868 (“PDC”), California Natural Resources Group Orange County,
      LLC, a Delaware limited liability company whose address is 1746-F South Victoria
      Ave., Suite 245, Ventura California 93003 (“CalNRG OC”), and Realm California
      LLC, a Delaware limited liability company whose address is 1746-F South Victoria
      Ave., Suite 245, Ventura California 93003 (“Realm”). This Memorandum
      sometimes refers to PDC, CalNRG OC, and Realm individually as a “Party,” and
      collectively as the “Parties.”

                                        RECITALS

      A.     This Memorandum makes reference to that certain Surface Use and
             Cooperation Agreement dated [_______________], 2021 by and among the
             Parties (the “Agreement”). Capitalized terms used but not defined in this
             Memorandum have the meanings given to them in the Agreement.

      B.     Concurrently with the Effective Date of this Memorandum, CalNRG OC
             has acquired certain assets from Bridgemark Corporation, a California
             corporation (“Bridgemark”), including the oil and gas leasehold interests
             and related surface and subsurface wells, pipelines, equipment, and
             facilities (the “Bridgemark Assets”). The Bridgemark Assets are more
             particularly described on Exhibit A.

      C.     PDC is the owner of surface estate in that certain real property in the City
             of Placentia, County of Orange, California commonly referred to as Tract
             15700, Orange County, California Assessor’s Parcel Nos. 341-501-01
             through 341-501-65 (the “PDC Property”). The PDC Property is more
             specifically described on Exhibit B.

      D.     Concurrently with the Effective Date of this Memorandum, Realm has
             acquired from PDC that portion of the PDC Property commonly known and
             identified as Orange County, California Assessor’s Parcel No. 341-501-66
             (the “Tank Farm Tract,” and, together with the Bridgemark Assets, the
             “Assets”). The Tank Farm Tract and the Assets are more specifically
             described on Exhibit C.
Case 8:20-bk-10143-TA     Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                          Main Document   Page 334 of 349



      E.    PDC had the right to acquire the Assets in partial satisfaction of an
            outstanding judgment against Bridgemark in favor of PDC. PDC agreed to
            allow CalNRG OC to acquire the Bridgemark Assets and Realm to acquire
            the Tank Farm Tract on the condition that CalNRG OC and Realm agree to
            the terms and provisions of the Agreement.

                                    MEMORANDUM

             This Memorandum incorporates all of the terms, covenants, and other
      provisions in the Agreement, including and in accordance with the following:

      1.    Surface License. Pursuant to Section 2.9 of the Agreement, PDC granted
            and conveyed to CalNRG OC a non-exclusive license to use the surface of
            the PDC Property insofar and only insofar as is necessary to access,
            maintain, or operate the existing facilities and locations described on
            Exhibit K to the Agreement (the “Surface License”). The Surface License
            will expire on the date that PDC grants the permanent easements described
            in Section 2.3(a) of the Agreement to CalNRG OC.

      2.    Restrictive Covenants. The covenants and agreements of the Parties under
            the Agreement constitute restrictive covenants that burden the Tank Farm
            Tract and the PDC Property, such that the Parties and any of their successors
            in title to all or any portion of the Tank Farm Tract and/or the PDC Property
            will be subject to the terms and provisions of the Agreement and this
            Memorandum. The Parties intend for the Agreement and the covenants and
            agreements described in the Agreement to (a) constitute covenants running
            with the land with respect to the Tank Farm Tract, (b) be binding on and
            enforceable by a Party and its successors and assigns against the other Party
            and its successors and assigns, and (c) in the event of a Bankruptcy of a
            Party or its successors or assigns, not be deemed to be an executory contract
            or subject to rejection by a Party or its successors or assigns.
            Notwithstanding the foregoing, Persons who purchase residential lots in the
            PDC Property, their respective successors and assigns, and any
            homeowners’ association or special district which is formed in connection
            with the PDC Property, will not be successors to PDC’s rights under the
            Agreement as against CalNRG OC, Realm, and/or their respective
            successors and assigns (except as referenced in (i) Section 2.3(a) of the
            Agreement with respect to the easements on the PDC Property to be granted
            to CalNRG OC and (ii) the rights referenced in Section 2.7(g) of the
            Agreement with respect to the Surface Beautification Measures).

      3.    Lender. Lender is required to provide releases of certain liens, security
            interests, mortgages, and/or other charges encumbering certain portions of
            the Tank Farm Tract as provided in Section 2.4(a) and Section 2.4(b) of the
            Agreement, and any successor lender will be required to expressly agree in
            writing to assume and be bound by the terms and agreements of the
            Agreement.
Case 8:20-bk-10143-TA     Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                          Main Document   Page 335 of 349



      4.    No Modification; Conflict. This Memorandum incorporates all the terms,
            conditions, provisions, and covenants of the Agreement and in no way
            modifies the terms of the Agreement. In the event of a conflict between the
            terms of this Memorandum and the terms of the Agreement, the terms of
            the Agreement control.

      5.    Severability. If any term or other provision of this Memorandum is invalid,
            illegal, or incapable of being enforced by any Law or public policy, all other
            terms or provisions of this Memorandum will nevertheless remain in full
            force and effect.

      6.    Counterparts. This Memorandum may be executed in counterparts, each
            of which will be deemed to be an original copy of this Memorandum and
            all of which, when taken together, will be deemed to constitute one and the
            same agreement.

      7.    Governing Law. This Memorandum will be governed by and construed in
            accordance with the laws of the state of California, without regard to its
            conflict of laws principles.

      8.    Incorporation. The Agreement contains other terms and conditions which,
            by this reference, are incorporated herein and made a part hereof as if copied
            herein verbatim. This Memorandum is executed and recorded solely for the
            purpose of affording notice of the existence of the Agreement to third
            parties and does not amend, alter, or otherwise affect the terms, provisions,
            and conditions therein.

      9.    Exhibits. All Exhibits that are referenced in this Memorandum are hereby
            made part of this Memorandum and incorporated herein by such reference.
            References in such Exhibits to instruments on file in the public records are
            notice of such instruments for all purposes. Unless otherwise expressly
            provided, references in this Memorandum to a specific Section or Exhibit
            refer respectively to Sections or Exhibits of this Memorandum.



      [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGES FOLLOW.]
Case 8:20-bk-10143-TA      Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                           Main Document   Page 336 of 349



           IN WITNESS WHEREOF, the Parties have duly executed this
      Memorandum as of the Effective Date.



                                           PLACENTIA DEVELOPMENT
                                           COMPANY LLC,
                                           a California limited liability company

                                           By:    ______________________________
                                           Name: Seth Ring
                                           Title: Regional President, Western Region




      STATE OF CALIFORNIA         )
                                  )
      COUNTY OF _________________ )

               On this [____] day of [_______________], before me, a Notary Public in
      the State of California, personally appeared Seth Ring, the Regional President,
      Western Region, of Placentia Development Company LLC, a California limited
      liability company, who proved to me on the basis of satisfactory evidence to be the
      person whose name is subscribed to the within instrument and acknowledged to me
      that he executed the same in his authorized capacity, and that by his signature on
      the instrument the person, or the entity upon behalf of which the person acted,
      executed the instrument.

                                                   _______________________
                                                   Notary Public

                                                   My Commission Expires: ________
                                                   Commission No.: _______________
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                Desc
                             Main Document   Page 337 of 349



                                           EXHIBIT A

                                      BRIDGEMARK ASSETS

That certain real property in the City of Placentia, County of Orange, California commonly referred
to as Tract 15700, California Assessor’s Parcel Nos. 341-501-01 through 341-501-65, inclusive.




                                            EXHIBIT H
526512.000004 24029358.30
   Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50               Desc
                                Main Document   Page 338 of 349



                                               EXHIBIT I


                                          PARENT GUARANTY

                                       PARENT GUARANTY

   THIS GUARANTY (“Guaranty”), effective as of _____________, 2021, is made by Golden State
   Exploration and Production, LLC, a Delaware limited liability company (“Guarantor”) to and for
   the benefit of Placentia Development Company LLC, a California limited liability company, and
   no other parties (“Indemnitee”). Guarantor and Indemnitee are herein collectively referred to as
   the “Parties.”

                                              RECITALS

A. Guarantor is the sole member of California Natural Resources Group, LLC, a Delaware limited
   liability company (“CalNRG OC”).

B. CalNRG OC is a party to that certain Surface Use and Cooperation Agreement dated as of
   ______________, 2021, by and between CalNRG OC and Realm California LLC, a Delaware
   limited liability company, on the one hand, and Indemnitee, on the other hand (the “SUA”).

C. As partial consideration for Indemnitee’s entering into the SUA, CalNRG OC has caused
   Guarantor to provide Indemnitee with this Guaranty.

D. Guarantor will obtain benefits from the SUA and, accordingly, desires to execute this Guaranty in
   order to induce Indemnitee to enter into the SUA.

                                            AGREEMENT

          NOW THEREFORE, for valuable consideration and with the intent to be legally bound
   hereby, the Parties hereby agree as follows:

1. Guarantor hereby irrevocably and unconditionally guarantees to Indemnitee the full and timely
   performance when due and observance when due of all covenants, terms and agreements to be
   performed and observed by CalNRG OC pursuant to Sections 2.4(a) and (b) of the SUA
   (collectively, the “Guaranteed Obligations”). This Guaranty shall not apply to any other terms,
   covenants or provisions of the SUA.

2. Guarantor’s total liability under this Guaranty in respect to CalNRG OC’s obligations under
   Sections 2.4(a) and (b) of the SUA shall not under any circumstances exceed Five Hundred
   Thousand Dollars (US$500,000) and shall terminate and no longer be in effect upon the earlier of
   (a) the third anniversary of the Effective Date of the SUA or (b) the date on which Indemnitee’s
   rights under Sections 2.4(a) and (b) of the SUA have been exhausted or expired.

3. Guarantor covenants to Indemnitees that if at any time CalNRG OC should default in the
   performance when due and observance when due of, or should commit a breach of, any of its
   covenants or obligations contained in Sections 2.4(a) or (b) of the SUA, Guarantor shall, promptly

                                               EXHIBIT I
   526512.000004 24029358.30
   Case 8:20-bk-10143-TA          Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                                  Main Document   Page 339 of 349



   upon written notice by Indemnitee stating that CalNRG OC is in breach of any of said covenants
   or obligations, perform in CalNRG OC’s stead, or cause CalNRG OC to perform, or otherwise
   cause the performance of, such covenants, terms or agreements.

4. The obligations of Guarantor under this Guaranty shall be absolute and unconditional, shall not be
   subject to any counterclaim, setoff, deduction or defense based on any claim Guarantor may have
   against CalNRG OC or any other person, including, without limitation, Indemnitee or any other
   guarantor, and shall remain in full force and effect without regard to, and shall not be released,
   suspended, abated, deferred, reduced, limited, discharged, terminated or otherwise impaired or
   adversely affected by any circumstance or occurrence whatsoever, other than complete
   performance of, and, if applicable, indefeasible payment in full of, all of the Guaranteed
   Obligations.

5. Guarantor unconditionally waives, to the maximum extent permitted under any applicable law now
   or hereafter in effect, insofar as its obligations under this Guaranty are concerned: (a) notice of any
   event relating to CalNRG OC or the SUA; (b) all notices required by statute, rule of law or
   otherwise to preserve any rights against Guarantor hereunder, including, without limitation, any
   demand, presentment, proof or notice of dishonor, non-performance or non-payment of any
   Guaranteed Obligation, notice of acceptance of this Guaranty, notice of the incurrence of any
   Guaranteed Obligation, notice of any failure on the part of CalNRG OC, any of its subsidiaries or
   Affiliates, or any other person, to perform or comply with any term or provision of the SUA or
   any other agreement or instrument to which CalNRG OC or any other person is a party, or notice
   of the commencement of any proceeding against any other person or its any of its property or
   assets; (c) any right to the enforcement, assertion or exercise against CalNRG OC or against any
   other person or any collateral of any right, power or remedy under or in respect of the SUA or any
   other agreement or instrument; and (d) any requirement that Guarantor be joined as a party to any
   proceedings against CalNRG OC or any other person for the enforcement of any term or provision
   of the SUA, this Guaranty or any other agreement or instrument.

6. Guarantor confirms that an executed (or conformed) copy of the SUA has been made available to
   Guarantor, that Guarantor is familiar with the contents thereof and of this Guaranty, and that
   Guarantor has executed and delivered this Guaranty after reviewing the terms and conditions of
   the SUA and this Guaranty and such other information as Guarantor has deemed appropriate to
   make its own credit analysis and decision to execute and deliver this Guaranty.

7. Guarantor confirms that it has made its own independent investigation with respect to the
   creditworthiness of CalNRG OC and its subsidiaries and Affiliates and is not executing and
   delivering this Guaranty in reliance on any representation or warranty by Indemnitee or by any
   other person acting on behalf of Indemnitee as to such creditworthiness. Guarantor expressly
   assumes all responsibilities to remain informed of the financial condition of CalNRG OC and its
   subsidiaries and Affiliates and any circumstances affecting (a) CalNRG OC’s or any subsidiary’s
   or Affiliate’s ability to perform its obligations under the SUA or (b) any collateral securing, or any
   other guaranty for, all or any part of CalNRG OC’s or such subsidiary’s or Affiliate’s payment and
   performance obligations thereunder; and Guarantor further agrees that Indemnitee shall have no
   duty to advise Guarantor of information known to it regarding such circumstances or the risks
   Guarantor undertake in this Guaranty.


                                                 EXHIBIT I
   526512.000004 24029358.30
   Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                  Desc
                                 Main Document   Page 340 of 349



8. Guarantor represents and warrants to Indemnitee that Guarantor has all requisite power and
   authority to enter into this Guaranty and to perform all transactions contemplated hereby. This
   Guaranty has been duly executed and delivered by Guarantor and constitutes a legal, valid and
   binding obligation of Guarantor, enforceable in accordance with its terms, subject to applicable
   bankruptcy, insolvency, reorganization, moratorium or other laws affecting creditors’ rights
   generally and subject to general principles of equity, regardless of whether considered in a
   proceeding in equity or at law.

9. Guarantor covenants and agrees that it will perform, discharge and/or pay all Guaranteed
   Obligations as and when the same become due.

10. This Guaranty is a continuing guaranty, all liabilities to which it applies or may apply under the
    terms hereof shall be conclusively presumed to have been created in reliance hereon, and this
    Guaranty shall remain in full force and effect until terminated as provided herein. No failure or
    delay on the part of Indemnitee in exercising any right, power or privilege hereunder shall operate
    as a waiver thereof, nor shall any single or partial exercise of any right, power or privilege
    hereunder preclude any other or further exercise thereof or the exercise of any other right, power
    or privilege. The rights and remedies herein expressly specified are cumulative and not exclusive
    of any rights or remedies that Indemnitee would otherwise have. No notice to or demand on
    Guarantor in any case shall entitle Guarantor to any other further notice or demand in similar or
    other circumstances or constitute a waiver of the rights of Indemnitee to any other or further action
    in any circumstances without notice or demand. It is not necessary for Indemnitee, and Indemnitee
    does not undertake any obligation or duty, to inquire into the capacity or powers of CalNRG OC
    or any of its subsidiaries or the officers, directors, partners, employees, agents or other
    representatives acting or purporting to act on behalf of CalNRG OC or any subsidiary of CalNRG
    OC, as applicable, and any indebtedness made or created in reliance upon the professed exercise
    of such powers shall be guaranteed hereunder.

11. Without limiting the generality of any of the other provisions hereof, Guarantor specifically agrees
    that upon the dissolution or winding-up of Guarantor and/or the filing or other commencement of
    any bankruptcy or insolvency proceedings by, for or against Guarantor, including, without
    limitation, any assignment for the benefit of creditors or other proceedings intended to liquidate or
    rehabilitate Guarantor, Indemnitee, in its sole discretion, may declare the unpaid principal balance
    of, and accrued interest on, the Guaranteed Obligations to be forthwith due and payable in full
    without notice.

12. Guarantor hereby agrees to pay all out-of-pocket costs and expenses of Indemnitee in connection
    with the enforcement of this Guaranty and any amendment, waiver or consent relating hereto
    (including, without limitation, the fees and disbursements of counsel).

13. This Guarantee shall in all respects be interpreted, and construed and governed by and in
    accordance with, the internal, substantive laws of the State of California and the United States of
    America.

14. Each of the Parties consents to the jurisdiction of the State of California, and to venue in the
    California Superior Court, County of Orange, for resolution of any dispute arising from this
    Guaranty.

                                                 EXHIBIT I
   526512.000004 24029358.30
   Case 8:20-bk-10143-TA       Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50            Desc
                               Main Document   Page 341 of 349



15. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES
    WITH RESPECT TO THE SUBJECT MATTER HEREOF, SUPERSEDES ANY AND ALL
    PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO
    THE SUBJECT MATTER HEREOF, AND MAY NOT BE CONTRADICTED BY EVIDENCE
    OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS AMONG
    THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
    PARTIES.

16. NO CLAIM MAY BE MADE BY GUARANTOR AGAINST INDEMNITEE, OR THE
    AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS OF
    INDEMNITEE, FOR ANY PUNIVIVE, SPECIAL OR EXEMPLARY DAMAGES IN
    RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF
    LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
    BY THIS GUARANTY OR ANY ACT, OMISSION OR EVENT OCCURRING IN
    CONNECTION THEREWITH; AND GUARANTOR HEREBY, TO THE FULLEST EXTENT
    PERMITTED UNDER APPLICABLE LAW, WAIVES, RELEASES AND AGREES NOT TO
    SUE OR COUNTERCLAIM UPON ANY SUCH CLAIM FOR ANY SUCH PUNITIVE,
    SPECIAL OR EXPLARY DAMAGES, WHETHER ACCRUED AND WHETHER KNOWN OR
    SUSPECTED TO EXIST IN HIS FAVOR. Notwithstanding the foregoing, the limitations in this
    Section 16 shall not apply to: (a) any damages resulting from the gross negligence or willful
    misconduct of the Party from whom such damages are sought, or (b) any damages claimed by a
    third party against a Party hereunder.


   IN WITNESS WHEREOF, each of the Guarantor and Indemnitee has caused this Guarantee to be
   executed as of ______________, 2021.

   GUARANTOR:

   Golden State Exploration and Production LLC,
   a Delaware limited liability company

   By: _________________________________
          Clifton O. Simonson
   Its: Manager

   INDEMNITEE:

   Placentia Development Company LLC,
   a California limited liability company

   By: ________________________________
         Seth Ring

   Its: Regional President, Western Region




                                             EXHIBIT I
   526512.000004 24029358.30
Case 8:20-bk-10143-TA            Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50              Desc
                                 Main Document   Page 342 of 349



                                                EXHIBIT J

                                     MINIMUM INSURANCE COVERAGE



          SECTION 1. - INSURANCE PROVIDED BY CalNRG OC and REALM

        1.1    As a condition to the Agreement, CAL*NRG and Realm shall procure and maintain
for the term of this Contract, and for a period of two (2) years thereafter, the following types of
insurance from a company or companies with an AM Best Financial Strength Rating of at least A-
and Financial Size Category of at least VII:

        1.1.1 Commercial General Liability ("CGL") with bodily injury and property damage
limits of no less than:

                            Each Occurrence                                  $1 million
                            General Aggregate                                $2 million
                            Products/Completed Operations Aggregate          $2 million

        1.1.2 Workers’ Compensation as required by and in such amounts to comply fully with
the applicable statutory requirements in the jurisdiction where the Work is performed. Employers’
Liability with limits of no less than:

                            Bodily Injury by Accident, Each Accident:        $500,000
                            Bodily Injury by Disease, Each Employee:         $500,000
                            Bodily Injury by Disease, Aggregate:             $500,000

        1.1.3    Automobile Liability with limits of no less than Bodily Injury/Property Damage:

                            Each Accident:                                   $1 million


        1.2     The following terms and conditions apply to all CGL coverage acquired to satisfy
the terms of this Exhibit: (i) All CGL coverage shall be written on an Occurrence form. Claims
made (or modified occurrence) forms are not acceptable; (ii) Separate aggregate limit(s) of liability
shall apply at each location; (iii) All CGL policies shall name PDC, Toll Brothers, Inc., Toll Bros.,
Inc. and their subsidiaries and affiliates (collectively, “Additional Insureds”) for both ongoing and
completed operations, and shall provide additional insured coverage to Additional Insured's for
the full limits of liability purchased. All CGL coverage shall be considered primary coverage
notwithstanding any insurance policies maintained by Additional Insureds. Additional Insureds’
own insurance shall be noncontributory. Additional Insureds’ own insurance, moreover, shall
benefit only Additional Insureds. (iv) All CGL coverage shall provide that defense costs shall be
payable in addition to, and do not reduce, policy limits. CAL*NRG and Realm shall be solely
responsible for paying any deductible or self-insured retention. Should CAL*NRG and Realm fail
to pay any deductible or self-insured retention, Additional Insureds may pay same and seek
reimbursement from CAL*NRG and Realm (v) No CGL policy shall contain exclusions or
limitations applicable to Additional Insureds that are not applicable to the named insured; (vi) No

                                                EXHIBIT J
526512.000004 24029358.30
Case 8:20-bk-10143-TA         Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                   Desc
                              Main Document   Page 343 of 349



CGL policy shall exclude coverage for punitive or exemplary damages, where or to the extent that
coverage for such damages is permitted by law, unless Additional Insureds approve otherwise in
writing.

       1.3     The following terms and conditions shall apply to all Vehicle Liability coverage
acquired to satisfy the terms this Exhibit: (i) Such coverage shall include owned, hired and non-
owned vehicles; (ii) All Vehicle Liability coverage shall name PDC, Toll Brothers, Inc., Toll Bros.,
Inc. and their subsidiaries and affiliates (collectively, "Additional Insureds") and shall be
considered primary coverage notwithstanding any insurance policies maintained by Additional
Insureds. Additional Insureds' own insurance shall be non-contributory. Additional Insureds' own
insurance, moreover, shall benefit only Additional Insureds. It is the intention that in no event shall
Additional Insureds' own insurance inure to the benefit of CAL*NRG and Realm.

         1.4    Further Insurance Requirements: (i) All insurance carriers must be authorized in
the state in which the Work is performed, unless PDC approves otherwise in writing; (ii) All
insurance policies will endeavor provide that they may not be canceled, terminated, non-renewed
or modified without at least 30 days prior written notice to PDC or if such notice is not permitted
by law in the policy or certificate of insurance then PDC shall be responsible for providing such
notice and failure to do so shall be a material breach of this Contract; (iii) All insurance policies
must include an endorsement by which the insurer waives its subrogation rights against Additional
Insureds; (iv) CAL*NRG and Realm will provide PDC with Certificates of Insurance and
endorsements evidencing their compliance with the insurance requirements of this Exhibit. These
parties thereafter shall provide PDC with renewal Certificates of Insurance and endorsements upon
each policy renewal for the duration of this Agreement and for two years thereafter. (v) PDC’s
failure to demand Certificates of Insurance and endorsements shall not constitute a waiver of the
insurance requirements of this Exhibit. PDC may only waive such insurance requirements in
writing; (vi) No insurance policy shall contain a cross-liability exclusion; (vii) The insurance
requirements and amount of policy limits set forth in this Exhibit are minimums. These
requirements shall not reduce or limit Additional Insureds' rights under any insurance policies
which provide broader coverage or greater limits.

       1.5      The provisions contained in this Exhibit shall survive the natural expiration of the
Contract, or its earlier termination, the final payment of Work and any services to be provided
pursuant to this Contract.


                SECTION 2. - SUBCONTRACTOR REQUIRED INSURANCE

       2.1   CAL*NRG and Realm agree to require each of their Consultants, Subcontractors
and Sub-subcontractors to maintain the insurance required by this Exhibit, Section 1.

                        SECTION 3. - INSURANCE PROVIDED BY PDC

       3.1      As a condition to the Agreement, PDC shall procure and maintain for the term of
this Contract, and for a period of two (2) years thereafter, the following types of insurance from a
company or companies with an AM Best Financial Strength Rating, of at least A- and Financial
Size Category of at least VII:


                                              EXHIBIT J
526512.000004 24029358.30
Case 8:20-bk-10143-TA            Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50              Desc
                                 Main Document   Page 344 of 349



        3.1.1 Commercial General Liability ("CGL") with bodily injury and property damage
limits of no less than:

                            Each Occurrence                                  $1 million
                            General Aggregate                                $2 million
                            Products/Completed Operations Aggregate          $2 million

        3.1.2 Workers’ Compensation as required by and in such amounts to comply fully with
the applicable statutory requirements in the jurisdiction where the Work is performed. Employers’
Liability with limits of no less than:

                            Bodily Injury by Accident, Each Accident:        $500,000
                            Bodily Injury by Disease, Each Employee:         $500,000
                            Bodily Injury by Disease, Aggregate:             $500,000

        3.1.3    Automobile Liability with limits of no less than Bodily Injury/Property Damage:

                            Each Accident:                                   $1 million

         3.2    The following terms and conditions apply to all CGL coverage acquired to satisfy
the terms of this Exhibit: (i) All CGL coverage shall be written on an Occurrence form. Claims
made (or modified occurrence) forms are not acceptable; (ii) Separate aggregate limit(s) of liability
shall apply at each location where; (iii) All CGL policies shall name CAL*NRG and Realm
(collectively, “Additional Insureds”) on all CGL policies for ongoing operations. All CGL
coverage shall be considered primary coverage notwithstanding any insurance policies maintained
by Additional Insureds. Additional Insureds’ own insurance shall be noncontributory. Additional
Insureds’ own insurance, moreover, shall benefit only Additional Insureds. (iv) All CGL coverage
shall provide that defense costs shall be payable in addition to, and do not reduce, policy limits.
PDC shall be solely responsible for paying any deductible or self-insured retention. Should PDC
fail to pay any deductible or self-insured retention, Additional Insureds may pay same and seek
reimbursement from PDC; (v) No CGL policy shall contain exclusions or limitations applicable to
Additional Insureds that are not applicable to the named insured; (vi) No CGL policy shall exclude
coverage for punitive or exemplary damages, where or to the extent that coverage for such damages
is permitted by law, unless Additional Insureds approve otherwise in writing.

        3.3    The following terms and conditions shall apply to all Vehicle Liability coverage
acquired to satisfy the terms this Exhibit: (i) Such coverage shall include owned, hired and non-
owned vehicles; (ii) All Vehicle Liability coverage shall name CAL*NRG and Realm (collectively,
“Additional Insured”) and shall be considered primary coverage notwithstanding any insurance
policies maintained by Additional Insureds. Additional Insureds' own insurance shall be non-
contributory. Additional Insureds' own insurance, moreover, shall benefit only Additional
Insureds.

        3.4     Further Insurance Requirements: (i) All insurance carriers must be authorized in
the state in which the Work is performed, unless CAL*NRG and Realm approve otherwise in
writing; (ii) All insurance policies must provide that they may not be canceled, terminated, non-
renewed or modified without at least 30 days prior written notice to CAL*NRG and Realm or if

                                                EXHIBIT J
526512.000004 24029358.30
Case 8:20-bk-10143-TA        Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50                 Desc
                             Main Document   Page 345 of 349



such notice is not permitted by law in the policy or certificate of insurance then PDC shall be
responsible for providing such notice and failure to do so shall be a material breach of this
Contract; (iii) All insurance policies must include an endorsement by which the insurer waives its
subrogation rights against Additional Insureds; (iv) PDC will provide CAL*NRG and Realm with
Certificates of Insurance and endorsements evidencing their compliance with the insurance
requirements of this Exhibit. Thereafter, PDC shall provide CAL*NRG and Realm with renewal
Certificates of Insurance and endorsements upon each policy renewal for the duration of this
Agreement and for two years thereafter.

       3.5      The provisions contained in this Exhibit shall survive the natural expiration of the
Contract, or its earlier termination, the final payment of Work and any services to be provided
pursuant to this Contract.


                SECTION 4. - SUBCONTRACTOR REQUIRED INSURANCE

         4.1    PDC agree to require each of its Consultants, Subcontractors and Sub-
subcontractors to maintain the insurance required by this Exhibit, Section 3 and to name
CAL*NRG and Realm, and any other entity that may be required from time to time as Additional
Insureds under each Consultant, Subcontractor, or Sub-subcontractor’s commercial general
liability and automobile liability insurance coverages, on a primary and non-contributory basis.

         4.2    PDC agrees to obtain from each of its consultants or subcontractors a written
indemnification and defense substantively identical to the indemnification and defense contained
in this agreement, except that such indemnification and defense shall be from each subcontractor
for the benefit of CAL*NRG and Realm. CAL*NRG and Realm shall be third party beneficiary of
such written indemnification and defense.




                                             EXHIBIT J
526512.000004 24029358.30
                    Case 8:20-bk-10143-TA    Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                             Main Document   Page 346 of 349



                                                       SCHEDULE 2.5

                                                CERTAIN EXCLUDED FACILITIES




                            Bridgemark
   Microturbine                           Equipment        Active         Richfield    Tank Farm       C-65 Capstones
                            Corporation



                            Bridgemark
   Microturbine                           Equipment        Active         Richfield    Tank Farm       C-65 Capstones
                            Corporation



                            Bridgemark
   Microturbine                           Equipment        Active         Richfield    Tank Farm       C-65 Capstones
                            Corporation



                            Bridgemark
   Microturbine                           Equipment        Active         Richfield    Tank Farm       C-65 Capstones
                            Corporation


                            Bridgemark
   Microturbine                           Equipment        Active         Richfield    Tank Farm       C-65 Capstones
                            Corporation




526512.000004 24029358.30
                    Case 8:20-bk-10143-TA    Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                             Main Document   Page 347 of 349




                                                                                                         2,000 bbl ;
                            Bridgemark
   Storage Tank                           Equipment       Active        Richfield      Tank Farm       produced water
                            Corporation
                                                                                                           100%


                                                                                                         1,500 bbl ;
                            Bridgemark
   Storage Tank                           Equipment       Active        Richfield      Tank Farm       produced water
                            Corporation
                                                                                                           100%


                                                                                                         1,500 bbl ;
                            Bridgemark
   Storage Tank                           Equipment       Active        Richfield      Tank Farm       produced water
                            Corporation
                                                                                                       75%, crude 25%


                                                                                                         1,500 bbl ;
                            Bridgemark
   Storage Tank                           Equipment       Active        Richfield      Tank Farm       produced water
                            Corporation
                                                                                                       75%, crude 25%



                            Bridgemark                                                                  500 bbl ; oily
   Storage Tank                           Equipment       Active        Richfield      Tank Farm
                            Corporation                                                                  wastewater



                            Bridgemark                                                                 1,600 bbl ; crude
   Storage Tank                           Equipment       Active        Richfield      Tank Farm
                            Corporation                                                                    oil 100%



                                                       SCHEDULE 2.5
526512.000004 24029358.30
                    Case 8:20-bk-10143-TA    Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                             Main Document   Page 348 of 349




                            Bridgemark                                                                 1,600 bbl ; crude
   Storage Tank                           Equipment       Active        Richfield      Tank Farm
                            Corporation                                                                    oil 100%



                                                                                                          500 bbl ;
                            Bridgemark
   Storage Tank                           Equipment       Active        Richfield      Tank Farm       produced water
                            Corporation
                                                                                                       75%, crude 25%



                            Bridgemark
  Test Separator                          Equipment       Active        Richfield      Tank Farm           500 bbl
                            Corporation



                            Bridgemark
  Test Separator                          Equipment       Active        Richfield      Tank Farm           150 bbl
                            Corporation



                            Bridgemark
  Test Separator                          Equipment       Active        Richfield      Tank Farm           750 bbl
                            Corporation



                            Bridgemark
  Test Separator                          Equipment       Active        Richfield      Tank Farm            50 bbl
                            Corporation




                                                       SCHEDULE 2.5
526512.000004 24029358.30
                    Case 8:20-bk-10143-TA    Doc 392 Filed 03/10/21 Entered 03/10/21 11:48:50   Desc
                                             Main Document   Page 349 of 349




                            Bridgemark
  Test Separator                          Equipment       Active        Richfield      Tank Farm       100 bbl
                            Corporation


                            Bridgemark
  Test Separator                          Equipment       Active        Richfield      Tank Farm       75 bbl
                            Corporation




                                                       SCHEDULE 2.5
526512.000004 24029358.30
